Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                            Desc Main
                                       Document    Page 1 of 198


     KIRKLAND & ELLIS LLP                                  COOLEY LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
     Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
     Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
     601 Lexington Avenue                                  members of DC bar
     New York, New York 10022                              Olya Antle (VSB 83153)
     Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice in
     Facsimile:       (212) 446-4900                       DC, supervised by members of DC bar
     -and-                                                 1299 Pennsylvania Avenue, NW, Suite 700
                                                           Washington, DC 20004-2400
     John R. Luze (admitted pro hac vice)                  Telephone:        (202) 842-7800
     300 North LaSalle                                     Facsimile:        (202) 842-7899
     Chicago, Illinois 60654
     Telephone:         (312) 862-2000
     Facsimile:         (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                            )
     In re:                                                                 )     Chapter 11
                                                                            )
     ASCENA RETAIL GROUP, INC., et al., 1                                   )     Case No. 20-33113 (KRH)
                                                                            )
                               Debtors.                                     )     (Jointly Administered)
                                                                            )

              DEBTORS’ SUPPLEMENTAL MOTION FOR ENTRY OF AN
          ORDER (I) ESTABLISHING BIDDING PROCEDURES AND GRANTING
         RELATED RELIEF, AND (II) APPROVING THE SALE OF JUSTICE ASSETS
        FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS




 1
        A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
        claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
        Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
        Boulevard, Mahwah, New Jersey 07430.




 KE 71939288.5
Case 20-33113-KRH             Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                                Desc Main
                                     Document    Page 2 of 198



         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) 2

 respectfully state as follows in support of this motion (this “Supplemental Motion”) 3:

                                                     Introduction

         1.        On October 13, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order

 (I) Establishing Bidding Procedures and Granting Related Relief, and (II) Approving the Sale of

 Justice Assets Free and Clear of Liens, Claims, Encumbrances, and Interests [Docket No. 901]

 (the “Initial Motion”), 4 seeking the Court’s approval of: (a) the bidding procedures for the sale

 of the Justice Assets (as defined herein); (b) the proposed dates and deadlines in connection

 therewith (including a bid deadline, objection deadlines, the date of the auction, and the hearing

 dates); (c) procedures for the assumption or assumption and assignment of certain executory

 contracts and leases and the resolution of related cure amounts; (d) the form and manner of notice

 of each of the foregoing; and (e) certain stalking horse protections.

         2.        The Debtors have undertaken an extensive sale and marketing process of the Justice

 Assets that began shortly after the Petition Date. As part of that process, the Debtors, through their

 investment banker, engaged in frequent communications with potential purchasers, including

 Bluestar Alliance LLC (“Bluestar”), a leading brand management company, Premier Brands

 Justice LLC (“Premier Brands”), and certain other parties. The Debtors initially selected Premier



 2
     On July 23, 2020 (the “Petition Date”), each Debtor filed a voluntary petition for relief under chapter 11 of title 11
     of the United States Code (the “Bankruptcy Code”). A detailed description of the Debtors, their business, and
     the facts and circumstances supporting these chapter 11 cases is set forth in the Declaration of Carrie W. Teffner,
     Interim Executive Chair of Ascena Retail Group, Inc., in Support of Chapter 11 Petitions and First Day Motions
     [Docket No. 14] (the “First Day Declaration”).

 3
     This Supplemental Motion shall amend and supersede the Initial Motion (as defined herein), except as expressly
     set forth herein.

 4
     Capitalized terms used herein but not otherwise defined shall have the meaning given to them in the Stalking
     Horse Purchase Agreement (as defined herein).


                                                            2
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                     Desc Main
                                  Document    Page 3 of 198



 Brands as its stalking horse bidder for the sale of the Justice Assets, and its bid as the initial stalking

 horse bid (the “Original Stalking Horse Bid”), and filed the Initial Motion to seek approval thereof.

 However, shortly thereafter, the Debtors received an alternative proposal for the Justice Assets

 from Bluestar, which was higher and better than the Original Stalking Horse Bid. As a result, the

 Debtors requested an adjournment of the hearing on the Initial Motion to finalize the Stalking

 Horse Purchase Agreement (as defined herein).

         3.      As set forth in greater detail below, Justice Brand Holdings LLC (“Justice Brand”

 or the “Stalking Horse Bidder”), an entity formed by Bluestar, has offered to purchase the Justice

 Assets (the “Stalking Horse Bid”) pursuant to the terms of the Stalking Horse Purchase Agreement.

 The Stalking Horse Bid and the Stalking Horse Purchase Agreement present significant advantages

 to the Debtors’ estates over the Original Stalking Horse Bid, including: (i) an increased Cash

 Purchase Price of $44 million (which is $9 million more than the Base Amount (as defined in the

 Original Stalking Horse Bid)) for the Justice Assets; (ii) significantly reduced bid protections from

 those under the Original Stalking Horse Bid as a result of the elimination of a $1,050,000 break-up

 fee and a lower expense reimbursement of up to $200,000 (a reduction from $450,000 under the

 Original Stalking Horse Bid) (the “Stalking Horse Protections”); (iii) an elimination of any

 requirements for a transition services agreement following Closing of the Sale; (iv) the assumption

 of liability under certain postpetition purchase orders for goods to be delivered during the period

 beginning on December 1, 2020 and ending on April 30, 2020, up to an aggregate cap of $20

 million; and (v) terms that are, in the Debtors’ business judgment, better than the terms reflected

 in the Original Stalking Horse Bid. The Stalking Horse Bid also contemplates a significantly




                                                     3
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                            Desc Main
                                    Document    Page 4 of 198



 higher cash deposit of $10 million5 (which is a $6.5 million increase from the deposit amount

 under the Original Stalking Horse Bid).

         4.       In light of the foregoing and other advantages contained in the Stalking Horse

 Purchase Agreement, the Debtors have determined, in the exercise of their business judgment, that

 the Stalking Horse Bid reflects the highest and best available stalking horse proposal for the Justice

 Assets and selection of Justice Brand as the Stalking Horse Bidder is the best way to maximize the

 value of the Justice Assets.

                                                Relief Requested

         5.       For the reasons set forth herein, in addition to those otherwise set forth in the Initial

 Motion, the Debtors seek entry of an order, substantially in the form attached hereto as Exhibit A

 (the “Bidding Procedures Order”):

                  a. authorizing and approving the bidding procedures attached to the Bidding
                     Procedures Order as Exhibit A-1 (the “Bidding Procedures”) in connection
                     with the sale free and clear of all liens, claims, interests, and encumbrances
                     (the “Sale”) of the right, title, and interest of the Debtors in and to certain Tween
                     Brands, Inc. (“Justice”) assets, including: (i) certain executory contracts and
                     leases, if assignable under applicable law; (ii) intellectual property and rights to
                     collect royalties and proceeds in connection therewith; (iii) certain inventory;
                     and (iv) customer data (collectively, the “Justice Assets”);

                  b. approving the terms of the purchase agreement dated October 20, 2020 entered
                     into by and among certain of the Debtors and Justice Brand, attached to the
                     Bidding Procedures Order as Exhibit A-2 (as amended, supplemented, or
                     otherwise modified by the parties thereto in accordance with the terms thereof,
                     and including the disclosure schedules and exhibits attached hereto,
                     the “Stalking Horse Purchase Agreement”), including approval of the Stalking
                     Horse Protections; and


 5
     The Debtors acknowledge and agree that, notwithstanding anything to the contrary in the Stalking Horse Purchase
     Agreement, the Bidding Procedures Order or the Bidding Procedures, in the event Purchaser (as defined in the
     Stalking Horse Purchase Agreement) is not designated by the Court as the stalking horse bidder in accordance
     with the Bidding Procedures Order on or prior to the close of business on October 20, 2020, the escrow agent
     (which is the Debtors’ claims agent) shall return this cash deposit of $10 million to Purchaser without offset or
     deduction for any purpose not later than October 23, 2020.


                                                          4
Case 20-33113-KRH           Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                       Desc Main
                                   Document    Page 5 of 198



                 c. approving procedures for the assumption or assumption and assignment of
                    certain executory contracts and unexpired leases in connection with the Sale
                    (the “Assumption and Assignment Procedures”) and approving the form and
                    manner of notice thereof, attached as Exhibit A-3 to the Bidding Procedures
                    Order (the “Cure Notice”).

         6.      The Debtors also seek entry of an order, substantially in the form attached hereto

 as Exhibit B (the “Sale Order”), approving the Debtors’ entry into a definitive purchase agreement

 substantially in the form that shall be attached to the Sale Order as Exhibit B-1 (as amended,

 supplemented, or otherwise modified from time to time, the “Definitive Purchase Agreement”). 6

               Summary of Key Terms of the Stalking Horse Purchase Agreement

         7.      The Debtors and Justice Brand negotiated the terms of the Stalking Horse Purchase

 Agreement to serve as a minimum or floor bid on which the Debtors, their creditors, suppliers,

 vendors, and other bidders may rely. The Stalking Horse Purchase Agreement provides a vehicle

 for the disposition of the Debtors’ Justice Assets and, at the same time, enables the Debtors to

 canvas the marketplace for any higher and better offers for the Justice Assets on a standalone basis

 or as a package.

         8.      Pursuant to the Stalking Horse Purchase Agreement, Justice Brand is purchasing

 the Justice Assets and assuming certain liabilities as specified therein. The consideration for the

 transfer of the assets and the transactions contemplated by the Stalking Horse Purchase Agreement

 is: (i) the assumption of Assumed Liabilities and (ii) the payment of an amount equal to the sum

 of (A) $44 million plus (B) an upward adjustment for additional inventory, up to $20 million. If

 the Sale to Justice Brand is consummated, the Debtors intend to assume and/or assign the Assigned

 Contracts to Justice Brand, which will be responsible for paying any Cure Costs related to the



 6
     Attached hereto as Exhibit C are certain redlines to the previously filed versions of the proposed bidding
     procedures order and the bidding procedures related to the Initial Motion.


                                                       5
Case 20-33113-KRH             Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                     Document    Page 6 of 198



 assumption and assignment of such contracts in accordance with the provisions of section 365 of

 the Bankruptcy Code and the Stalking Horse Purchase Agreement following any such assumption

 and assignment.

          9.       In addition, the Stalking Horse Purchase Agreement provides for the payment of

 the Stalking Horse Protections in certain limited circumstances, which are comprised of

 reimbursement of reasonable out-of-pocket attorneys and financial advisors fees, costs, and

 expenses being paid at Closing, capped at $200,000, in the event that Justice Brand is not the

 winning bidder and the Debtors sell the Justice Assets to another party.

          10.      The following is a summary7 of the material terms of the Stalking Horse Purchase

 Agreement.

     Sellers                        Ascena Retail Group, Inc., Tween Brands, Inc., Tween Brands
                                    Investment, LLC, Tween Brands Service Co., Tween Brands
                                    Direct Services, Inc., Tween Brands Marketing, Inc., Tween
                                    Brands Agency, Inc.

     Purchaser                      Bluestar Alliance LLC
     Purchase Price                 $44,000,000
                                    See Section 2.1 of the Stalking Horse Purchase Agreement
     Deposit Escrow                 $10,000,000
                                    See Section 2.2 of the Stalking Horse Purchase Agreement
     Acquired Assets                Sellers shall sell, transfer, assign, convey, and deliver to Purchaser,
                                    or Purchaser’s designee, and Purchaser, or Purchaser’s designee,
                                    shall purchase, acquire, and accept from Sellers, all of Sellers’
                                    right, title and interest in and to the Acquired Assets, free and clear
                                    of all Encumbrances other than Permitted Encumbrances.
                                    “Acquired Assets” means the following assets of Sellers (but
                                    excluding in all cases the Excluded Assets):

                                                  (ii)     to the extent assignable under applicable
                                    Law, all (i) Contracts (other than purchase orders) listed on
                                    Schedule 1.1(a)(i) of the Stalking Horse Purchase Agreement and

 7
      Capitalized terms used in this summary shall have the meaning given to such terms in the Stalking Horse Purchase
      Agreement. To the extent there are any conflicts between this summary and the terms of the Stalking Horse
      Purchase Agreement, the terms of the Stalking Horse Purchase Agreement shall control.


                                                           6
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                           Document    Page 7 of 198



                       (ii) purchase orders for Inventory that is designated exclusively for
                       sale via the Business or the business of operating brick-and-mortar
                       retail stores under a Transferred Trademark (the “Retail
                       Business”) and that has not yet been delivered to Sellers’
                       distribution centers and is delivered during the period beginning
                       on December 1, 2020 and ending on April 30, 2021, subject to a
                       maximum aggregate purchase amount under such purchase orders
                       of $20,000,000, which purchase orders are either listed on
                       Schedule 1.1(a)(ii) of the Stalking Horse Purchase Agreement or
                       are entered into after the date hereof in accordance with Section
                       6.1(b) of the Stalking Horse Purchase Agreement (collectively, the
                       “Assigned POs”; the Contracts and the Assigned POs to be
                       assigned to Purchaser in accordance with the terms of this
                       Agreement shall be referred to herein as the “Assigned
                       Contracts”);

                                        (iii) all interests of Sellers in and to all
                       Intellectual Property exclusively used or held for use in the
                       Business and the Retail Business, including the following: (i)
                       copyright registrations set forth on Schedule 1.1(b)(i) of the
                       Stalking Horse Purchase Agreement; (ii) internet domain name
                       registrations and social media accounts set forth on Schedule
                       1.1(b)(ii) of the Stalking Horse Purchase Agreement; (iii) (A)
                       patents and patent applications listed on Schedule 1.1(b)(iii) of the
                       Stalking Horse Purchase Agreement (all such patents and patent
                       applications, collectively, “Scheduled Patents”); and (B) reissues,
                       reexaminations, continuations, continuations in part (only with
                       respect to subject matter disclosed in the Scheduled Patents),
                       divisionals, requests for continuing examinations or continuing
                       prosecution applications, or design registrations of any Scheduled
                       Patent; (iv) Trademark registrations and applications for
                       registration set forth on Schedule 1.1(b)(iv) of the Stalking Horse
                       Purchase Agreement (the “Transferred Trademarks”), including,
                       to the extent in Sellers’ possession, the historical trademark file for
                       each; and (v) the name “Justice” or any derivation thereof, in each
                       case to the extent assignable under applicable Law (the assets
                       described in this Section 1.1(b) of the Stalking Horse Purchase
                       Agreement, collectively, the “Transferred Intellectual Property”);

                                      (iv)    all rights to collect royalties and proceeds in
                       connection with the Transferred Intellectual Property with respect
                       to the period from and after the Closing, all rights to sue and
                       recover for past, present and future infringements, dilutions,
                       misappropriations of, or other conflicts with, the Transferred
                       Intellectual Property and any and all corresponding rights that,



                                           7
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                            Document    Page 8 of 198



                        now or hereafter, may be secured throughout the world with
                        respect to the Transferred Intellectual Property;

                                        (v)     to the extent transferable under applicable
                        Law (including as an asset that is part of an acquisition,
                        bankruptcy, or other transaction under the exemption from the
                        definition of “sale” set forth in California Civ. Code Section
                        1798.140(t)(2)(D)) and Sellers’ privacy policy attached hereto as
                        Schedule 6.11 of the Stalking Horse Purchase Agreement, the
                        Customer Data (for clarity, it is understood and agreed by
                        Purchaser that Sellers and its Affiliates may have, now or in the
                        future, certain data, pertaining to current, former or prospective
                        customers of one or more of such Sellers or Affiliates that is
                        similar or identical to certain Customer Data (e.g., an individual
                        may be a customer or prospective customer of both the Business
                        and Sellers’ or one or more of their Affiliates’ other businesses))
                        and nothing in the Stalking Horse Purchase Agreement shall be
                        deemed to transfer, assign or convey any rights to Purchaser with
                        respect to such data that relates to such other businesses (such data
                        of Sellers and Affiliates of Sellers being referred to as “Other
                        Data”) or to in any way restrict the use of any Other Data by any
                        Seller or Affiliates of Sellers (or by their successors or assigns);
                        and

                                       (vi)    to the extent transferable under applicable
                        Law (including as an asset that is part of an acquisition,
                        bankruptcy, or other transaction under the exemption from the
                        definition of “sale” set forth in California Civ. Code Section
                        1798.140(t)(2)(D)) and Seller’s privacy policy attached hereto as
                        Schedule 6.11 of the Stalking Horse Purchase Agreement, all
                        Documents (except as expressly excluded in Section 1.2 of the
                        Stalking Horse Purchase Agreement) to the extent used or held for
                        use in the Business or the Retail Business.

                        See Section 1.1 of the Stalking Horse Purchase Agreement

   Excluded Assets      Notwithstanding anything to the contrary in the Stalking Horse
                        Purchase Agreement, in no event shall Sellers be deemed to sell,
                        transfer, assign, or convey, and Sellers shall retain all right, title
                        and interest to, in and under all assets, properties, interests and
                        rights of such Sellers that are not expressly included in the
                        Acquired Assets (collectively, the “Excluded Assets”), including
                        the following:




                                            8
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                           Document    Page 9 of 198



                                      (i)    all assets expressly excluded from the
                        definition of Acquired Assets pursuant to Section 1.1 of the
                        Stalking Horse Purchase Agreement;

                                      (ii)    all Cash and Cash Equivalents, all bank
                       accounts, and all deposits (including maintenance deposits,
                       customer deposits, and security deposits for rent, electricity,
                       telephone or otherwise) or prepaid or deferred charges and
                       expenses, including all lease and rental payments, that have been
                       prepaid by any Seller, and any retainers or similar amounts paid to
                       Advisors or other professional service providers;

                                    (iii) all Contracts of Sellers other than the
                       Assigned Contracts (the “Excluded Contracts”);

                                       (iv)      all Documents (i) to the extent they relate to
                       any of the Excluded Assets or Excluded Liabilities (including
                       information stored on the computer systems, data networks or
                       servers of any Seller); (ii) that are Sellers’ financial accounting
                       Documents, all minute books, organizational documents, stock
                       registers and such other books and records of any Seller as
                       pertaining to ownership, organization or existence of such Seller,
                       Tax Returns (and any related work papers) and any other Tax
                       information or records, corporate seal, checkbooks, and canceled
                       checks; (iii) that any Seller is required by Law to retain, provided
                       that, in the case of (i) through (iii), to the extent not prohibited by
                       applicable Law, Purchaser shall have the right to make copies of
                       any portions of such Documents;

                                      (v)     all Documents prepared or received by any
                       Seller or any of its Affiliates in connection with the sale of the
                       Acquired Assets, the Stalking Horse Purchase Agreement, or the
                       transactions contemplated hereby, including (i) all records and
                       reports prepared or received by Sellers, any of their respective
                       Affiliates or Advisors in connection with the sale of the Acquired
                       Assets and the transactions contemplated hereby, including all
                       analyses relating to the business of Purchaser or its Affiliates so
                       prepared or received; (ii) all bids and expressions of interest
                       received from third parties with respect to the acquisition of any
                       of Sellers’ businesses or assets; or (iii) all privileged materials,
                       documents and records of a Seller or any of its Affiliates; and (iv)
                       copies of documents, materials and data to the extent related to the
                       Acquired Assets prior to the Closing Date;

                                        (vi)   all current and prior insurance policies of
                       any of Sellers, including for the avoidance or doubt all director and
                       officer insurance policies, and all rights and benefits of any nature

                                           9
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                          Document    Page 10 of 198



                       of Sellers with respect thereto, including all insurance recoveries
                       thereunder and rights to assert claims with respect to any such
                       insurance recoveries;

                                      (vii) all membership interests or other equity
                       interests of any Seller or any of their respective Subsidiaries or
                       securities convertible into, exchangeable, or exercisable for any
                       such membership interests or other equity interests;

                                        (viii) the sponsorship of all benefits plans, and
                       any right, title or interest in any of the assets thereof or relating
                       thereto;

                                       (ix)     (i) other than those against any go forward
                       contract counterparties under the Assigned Contracts, all
                       preference or avoidance claims or actions arising under the
                       Bankruptcy Code or applicable Law, (ii) all other rights, claims,
                       causes of action, rights of recovery, rights of set-off, and rights of
                       recoupment as of the Closing of any Seller, in each case, arising
                       out of or relating to events occurring on or prior to the Closing
                       Date, and (iii) all claims that any of Sellers may have against any
                       Person with respect to any other Excluded Assets or any Excluded
                       Liabilities;

                                      (x)      Sellers’ claims or other rights under the
                       Stalking Horse Purchase Agreement, including the Purchase Price
                       hereunder, or any agreement, certificate, instrument, or other
                       document executed and delivered between any Seller and
                       Purchaser in connection with the transactions contemplated
                       hereby, or any other agreement between any Seller and Purchaser
                       entered into on or after the date hereof;

                                       (xi)   all Tax Refunds and Tax attributes or any
                       rights with respect thereto;

                                      (xii)    all real estate and all interests in real estate;

                                      (xiii) except as set forth in Section 1.1(c) of the
                       Stalking Horse Purchase Agreement all demands, allowances,
                       refunds, rebates (including any vendor or supplier rebates), rights
                       (including under or with respect to express or implied guarantees,
                       warranties, representations, covenants and indemnities), claims,
                       counterclaims, defenses, credits, causes of action, rights of set off,
                       rights of recovery or rights of recoupment relating to or arising
                       against suppliers, vendors, merchants, manufacturers and




                                          10
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                               Document    Page 11 of 198



                            counterparties to leases, licenses or any Contract, arising out of or
                            relating to events occurring on or prior to the Closing Date;

                                            (xiv)   Other Data;

                                          (xv) the properties and assets set forth on
                            Schedule 1.2(o) of the Stalking Horse Purchase Agreement; and

                                          (xvi) Inventory, other than Inventory acquired
                            pursuant to Assigned POs.

                            See Section 1.2 of the Stalking Horse Purchase Agreement

   Assumed Liabilities      On the terms and subject to the conditions set forth herein and in
                            the Sale Order, effective as of the Closing, Purchaser shall
                            irrevocably assume from Sellers (and from and after the Closing
                            pay, perform, discharge, or otherwise satisfy in accordance with
                            their respective terms), and Sellers shall irrevocably convey,
                            transfer, and assign to Purchaser, only the following Liabilities,
                            without duplication and only to the extent not paid prior to the
                            Closing (collectively, the “Assumed Liabilities”):

                                             (xvii) all Liabilities of Sellers under the Assigned
                             Contracts (excluding the Assigned POs) that become due from
                             and after the Closing, but only to the extent that such Liabilities
                             (i) are required to be performed after the Closing and (ii) are not
                             (A) trade accounts payable or (B) Liabilities that (1) arise from
                             breaches of or violations with respect to (including, without
                             limitation, in contravention of their obligations set forth in the
                             Stalking Horse Purchase Agreement) such Assigned Contracts by
                             Sellers or (2) were, pursuant to the terms of the applicable
                             Assigned Contracts, to be performed on or prior to the Closing;

                                            (xviii) all Liabilities of Sellers under the Assigned
                             POs, other than Liabilities arising out of or related to any breach,
                             act or omission by Sellers prior to the Closing;

                                           (xix) all amounts, if any, necessary to cure all
                            monetary defaults, if any, and to pay all actual pecuniary losses, if
                            any, that have resulted from such defaults under the Assigned
                            Contracts, in each case as of the Petition Date and to the extent
                            required by Section 365(b)(1)(A) and (B) of the Bankruptcy Code
                            and any Order of the Bankruptcy Court (the “Cure Costs”);




                                               11
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                                Document    Page 12 of 198



                                            (xx) all Liabilities arising out of the ownership
                             or operation of the Acquired Assets by Purchaser from and after
                             the Closing Date;

                                            (xxi) all Liabilities, including, for the avoidance
                             of doubt, all Taxes (other than income Taxes of Sellers), with
                             respect to the Acquired Assets attributable to any Post-Closing
                             Tax Period;

                                            (xxii) all Liabilities for Transfer Taxes;

                                            (xxiii) all Liabilities agreed to be assumed by
                             Purchaser or for which Purchaser has agreed to be responsible in
                             accordance with the Stalking Horse Purchase Agreement; and

                                            (xxiv) all Liabilities set forth on Schedule 1.3(h)
                             of the Stalking Horse Purchase Agreement.

                             See Section 1.3 of the Stalking Horse Purchase Agreement

   Retained Liabilities      Purchaser shall not assume, be obligated to pay, perform or
                             otherwise discharge or in any other manner be liable or responsible
                             for any Liabilities of, or Action against, Sellers or relating to the
                             Acquired Assets, of any kind or nature whatsoever, whether
                             absolute, accrued, contingent or otherwise, liquidated or
                             unliquidated, due or to become due, known or unknown, currently
                             existing or hereafter arising, matured or unmatured, direct or
                             indirect, and however arising, whether existing on the Closing
                             Date or arising thereafter as a result of any act, omission, or
                             circumstances taking place prior to the Closing, other than the
                             Assumed Liabilities (all such Liabilities that are not Assumed
                             Liabilities.

                             See Section 1.4 of the Stalking Horse Purchase Agreement
   Conditions to Each        The respective obligations of each Party to the Stalking Horse
   Party’s Obligation to     Purchase Agreement to consummate the transactions
   Close                     contemplated by the Stalking Horse Purchase Agreement are
                             subject to the satisfaction (or to the extent permitted by Law,
                             written waiver by each of Sellers and Purchaser) on or prior to the
                             Closing Date, of each of the following conditions:

                                            (xxv) no court or other Governmental Body has
                              issued, enacted, entered, promulgated or enforced any Law or
                              Order (that has not been vacated, withdrawn or overturned)
                              restraining, enjoining or otherwise prohibiting the transactions
                              contemplated by the Stalking Horse Purchase Agreement; and


                                                12
Case 20-33113-KRH       Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                              Document    Page 13 of 198



                                             (xxvi) the Bankruptcy Court shall have entered the
                             Sale Order.

                             See Section 7.1 of the Stalking Horse Purchase Agreement

   Conditions Precedent      The obligations of Purchaser to consummate the transactions
   to Obligation of          contemplated by the Stalking Horse Purchase Agreement are
   Purchaser                 subject to the satisfaction (or to the extent permitted by Law,
                             written waiver by Purchaser in its sole discretion), on or prior to
                             the Closing Date, of each of the following conditions:

                                            (xxvii) the representations and warranties made by
                             Sellers in Article III of the Stalking Horse Purchase Agreement
                             shall be true and correct as of the Closing Date (disregarding all
                             qualifications or limitations as to “materiality” or “Material
                             Adverse Effect” and words of similar import set forth therein), as
                             though such representations and warranties had been made on and
                             as of the Closing Date (except that representations and warranties
                             that are made as of a specified date need be true and correct only
                             as of such date), except where the failure of such representations
                             and warranties to be true and correct has not had, and would not
                             reasonably be expected to have, individually or in the aggregate, a
                             Material Adverse Effect; provided that the representations set
                             forth in Sections 3.1, 3.2, and 3.11 of the Stalking Horse Purchase
                             Agreement will be true and correct in all material respects;

                                           (xxviii)Sellers shall have performed or caused to be
                             performed, in all material respects, all of the obligations and
                             covenants required by the Stalking Horse Purchase Agreement to
                             be performed by Sellers by the Closing;

                                            (xxix) Sellers shall have delivered, or caused to be
                             delivered, to Purchaser all of the items set forth in Section 2.4 of
                             the Stalking Horse Purchase Agreement; and

                                           (xxx) from the date of the Stalking Horse
                             Purchase Agreement until the Closing Date, there shall not have
                             occurred and be continuing any Material Adverse Effect.

                             See Section 7.2 of the Stalking Horse Purchase Agreement

   Conditions Precedent      The obligations of Sellers to consummate the transactions
   to Obligation of Seller   contemplated by the Stalking Horse Purchase Agreement are
                             subject to the satisfaction (or to the extent permitted by Law,
                             written waiver by Sellers in their sole discretion), on or prior to the
                             Closing Date, of each of the following conditions:



                                                13
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                           Document    Page 14 of 198



                                        (xxxi) the representations and warranties made by
                         Purchaser in Article IV of the Stalking Horse Purchase
                         Agreement shall be true and correct in all material respects
                         (without giving effect to any materiality or similar qualification
                         contained therein), in each case as of the date hereof and as of the
                         Closing Date, with the same force and effect as though all such
                         representations and warranties had been made as of the Closing
                         Date (other than representations and warranties that by their terms
                         address matters only as of another specified date, which shall be
                         so true and correct only as of such other specified date), except
                         where the failure of such representations or warranties to be so
                         true and correct has not had, and would not reasonably be
                         expected to have, individually or in the aggregate, a material
                         adverse effect on Purchaser’s ability to consummate the
                         transactions contemplated hereby;

                                       (xxxii) Purchaser shall have performed or caused
                         to be performed, in all material respects, all of the obligations and
                         covenants required by the Stalking Horse Purchase Agreement to
                         be performed by Purchaser by the Closing; and

                                        (xxxiii)Purchaser shall have delivered, or caused to
                         be delivered, to Sellers all of the items set forth in Section 2.6 of
                         the Stalking Horse Purchase Agreement.

                         See Section 7.3 of the Stalking Horse Purchase Agreement

   Representations and   The Stalking Horse Purchase Agreement contains customary
   Warranties            representations and warranties by the Seller, including but not
                         limited to, representations of the Seller regarding: (a) organization
                         and qualification; (b) authorization of agreement; (c) conflicts;
                         consents; (d) title to properties; (e) insurance; (f) contracts; (g)
                         litigation; (h) permits and compliance with laws; (i) intellectual
                         property; (j) data privacy; (k) brokers; and (l) suppliers.

                         See Article III of the Stalking Horse Purchase Agreement

                         The Stalking Horse Purchase Agreement contains customary
                         representations and warranties by the Purchaser, including but not
                         limited to, representations of the Purchaser regarding:
                         (a) organization and qualification; (b) authorization of agreement;
                         (c) conflicts; consents; (d) financing; (e) brokers (f) litigation; and
                         (g) certain arrangements.

                         See Article IV of the Stalking Horse Purchase Agreement




                                            14
Case 20-33113-KRH       Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                              Document    Page 15 of 198



   Termination Events      The Stalking Horse Purchase Agreement may be terminated only
                           in accordance with Section 8.1 of the Stalking Horse Purchase
                           Agreement. The Stalking Horse Purchase Agreement may be
                           terminated at any time prior to the Closing:

                                       (xxxiv) by the mutual written consent of the
                            Company and Purchaser;

                                          (xxxv) by written notice of either Purchaser or the
                           Company, upon the issuance by any Governmental Body of an
                           Order restraining, enjoining, or otherwise prohibiting the
                           consummation of the transactions contemplated by the Stalking
                           Horse Purchase Agreement or declaring unlawful the transactions
                           contemplated by the Stalking Horse Purchase Agreement, and
                           such Order having become final, binding and non-appealable;
                           provided that no termination may be made by a Party under
                           Section 8.1(d) of the Stalking Horse Purchase Agreement if the
                           issuance of such Order was caused by the breach or action or
                           inaction of such Party;

                                           (xxxvi) by written notice of either Purchaser or the
                           Company, if the Closing shall not have occurred on or before
                           forty-five (45) days after (i) if no Auction is held pursuant to the
                           Bidding Procedures Order, the Bid Deadline (as defined in the
                           Bidding Procedures Order) or (ii) if an Auction is held pursuant to
                           the Bidding Procedures Order, the consummation of the Auction
                           (the “Outside Date”); provided that a Party shall not be permitted
                           to terminate the Stalking Horse Purchase Agreement pursuant to
                           Section 8.1(c) of the Stalking Horse Purchase Agreement if the
                           failure of the Closing to have occurred by the Outside Date was
                           caused by the breach or action or inaction of such Party;

                                           (xxxvii)        by written notice of either Purchaser
                           or the Company, if the Bankruptcy Case is dismissed or converted
                           to a case or cases under Chapter 7 of the Bankruptcy Code, or if a
                           trustee or examiner with expanded powers to operate or manage
                           the financial affairs or reorganization of the Company is appointed
                           in the Bankruptcy Case;

                                           (xxxviii)      by written notice from Purchaser to
                           the Company, if Sellers announce any stand-alone plan of
                           reorganization or liquidation (or support any such plan filed by any
                           other party), other than a wind-down plan of Sellers’ estates post-
                           Closing;

                                         (xxxix) by written notice from the Company to
                           Purchaser, upon a breach of any covenant or agreement on the part

                                              15
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                          Document    Page 16 of 198



                       of Purchaser, or if any representation or warranty of Purchaser will
                       have become untrue, in each case, such that the conditions set forth
                       in Section 7.3(a) or 7.3(b) of the Stalking Horse Purchase
                       Agreement would not be satisfied, including a breach of
                       Purchaser’s obligation to consummate the Closing; provided that
                       (i) if such breach is curable by Purchaser then the Company may
                       not terminate the Stalking Horse Purchase Agreement under
                       Section 8.1(f) of the Stalking Horse Purchase Agreement unless
                       such breach has not been cured by the date which is the earlier of
                       (A) two (2) Business Days prior to the Outside Date and
                       (B) thirty (30) days after the Company notifies Purchaser of such
                       breach and (ii) the right to terminate the Stalking Horse Purchase
                       Agreement pursuant to Section 8.1(f) of the Stalking Horse
                       Purchase Agreement will not be available to the Company at any
                       time that the Company is in material breach of, any covenant,
                       representation or warranty hereunder;

                                      (xl)    by written notice from Purchaser to the
                       Company, upon a breach of any covenant or agreement on the part
                       of any Seller, or if any representation or warranty of any Seller
                       will have become untrue, in each case, such that the conditions set
                       forth in Section 7.2(a), 7.2(b) or 7.2(d) of the Stalking Horse
                       Purchase Agreement; provided that (i) if such breach is curable by
                       such Seller then Purchaser may not terminate the Stalking Horse
                       Purchase Agreement under Section 8.1(g) of the Stalking Horse
                       Purchase Agreement unless such breach has not been cured by the
                       date which is the earlier of (A) two (2) Business Days prior to the
                       Outside Date and (B) thirty (30) days after Purchaser notifies the
                       Company of such breach and (ii) the right to terminate the Stalking
                       Horse Purchase Agreement pursuant to Section 8.1(g) of the
                       Stalking Horse Purchase Agreement will not be available to
                       Purchaser at any time that Purchaser is in material breach of, any
                       covenant, representation or warranty hereunder;

                                       (xli) by written notice from the Company to
                       Purchaser, if all of the conditions set forth in Sections 7.1 and 7.2
                       of the Stalking Horse Purchase Agreement have been satisfied
                       (other than conditions that by their nature are to be satisfied at the
                       Closing, but subject to the satisfaction or waiver of such conditions
                       at the Closing) or waived and Purchaser fails to complete the
                       Closing at the time required by Section 2.3 of the Stalking Horse
                       Purchase Agreement;

                                     (xlii) by written notice from the Company to
                       Purchaser, if any Seller or the board of directors (or similar
                       governing body) of any Seller determines that proceeding with the


                                          16
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23              Desc Main
                          Document    Page 17 of 198



                       transactions contemplated by the Stalking Horse Purchase
                       Agreement or failing to terminate the Stalking Horse Purchase
                       Agreement would be inconsistent with its or such Person’s or
                       body’s fiduciary duties;

                                       (xliii) by written notice from Purchaser to the
                       Company, if the Bankruptcy Court fails to enter the Bidding
                       Procedures Order including approval of the payment of the Break-
                       Up Fee and Expense Reimbursement on or before fourteen (14)
                       days after the date hereof or as soon thereafter as the Bankruptcy
                       Court is available to hear a motion seeking entry of the Bidding
                       Procedures Order and enter the Bidding Procedures Order;

                                     (xliv) by written notice of either Purchaser or the
                       Company, if (i) any Seller enters into one or more Alternative
                       Transactions with one or more Persons other than Purchaser or the
                       Successful Bidder or the Backup Bidder at the Auction or (ii) the
                       Bankruptcy Court approves an Alternative Transaction other than
                       with the Successful Bidder or the Backup Bidder;

                                      (xlv) by written notice from Purchaser to the
                       Company, if Purchaser is not the Successful Bidder or the Backup
                       Bidder at the Auction or automatically upon consummation by
                       Sellers of an Alternative Transaction with the Successful Bidder
                       (other than Purchaser);

                                      (xlvi) by Purchaser, if (i) the Sale Order shall not
                       have been entered by the Bankruptcy Court on the date that is
                       thirty (30) days after the date hereof or as soon thereafter as the
                       Bankruptcy Court is available to hear a motion seeking entry of
                       the Sale Order and enter the Sale Order, or (ii) at any time after
                       entry of the Sale Order, such Sale Order is subject to a notice of
                       appeal, reversed, stayed, vacated or otherwise modified;

                                      (xlvii) automatically at 5:00 PM ET on the first
                       (1st) Business Day after the date hereof if the Deposit has not then
                       been received by Sellers.

                       Notwithstanding anything to the contrary contained herein, a Party
                       shall not be permitted to terminate the Stalking Horse Purchase
                       Agreement pursuant to this Article VIII of the Stalking Horse
                       Purchase Agreement if the applicable event giving rise to
                       termination hereunder was caused by the breach or action or
                       inaction of such Party.


                       See Section 8.1 of the Stalking Horse Purchase Agreement

                                         17
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 18 of 198



   Break-Up and                Break Up Fee: $0.00
   Expense                     Expense Reimbursement: $200,000
   Reimbursement               See Section 5.4 of the Stalking Horse Purchase Agreement
   Indemnification by          None.
   Sellers

                                           Basis for Relief

        11.     By this Supplemental Motion, the Debtors restate each of the bases of relief set

 forth in the Initial Motion, as supplemented by this Supplemental Motion and modified to apply

 to and be in support of the Stalking Horse Bid, the Stalking Bidder, the Stalking Horse Purchase

 Agreement, the Stalking Horse Protections and the other relief requested in this Supplemental

 Motion.

                                       Reservation of Rights

        12.     Nothing contained herein is intended or shall be construed as: (a) an admission as

 to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

 or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

 right to dispute any claim; (c) a promise or requirement to pay any particular claim; (d) an

 implication or admission that any particular claim is of a type specified or defined in this motion;

 (e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

 to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

 or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

 estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

 the Bankruptcy Code or any other applicable law.



                            [Remainder of page intentionally left blank]




                                                  18
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                      Desc Main
                                   Document    Page 19 of 198



         WHEREFORE, the Debtors respectfully request that the Court enter the Bidding

 Procedures Order granting the relief requested herein and such other relief as the Court deems

 appropriate under the circumstances.

 Dated: October 20, 2020

                                                      /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                  COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                  members of DC bar
New York, New York 10022                              Olya Antle (VSB 83153)
Telephone:      (212) 446-4800                        Admitted to practice in Virginia; Not admitted to practice
Facsimile:      (212) 446-4900                        in DC, supervised by members of DC bar
Email:          edward.sassower@kirkland.com          1299 Pennsylvania Avenue, NW, Suite 700
                steven.serajeddini@kirkland.com       Washington, DC 20004-2400
-and-                                                 Telephone:        (202) 842-7800
                                                      Facsimile:        (202) 842-7899
John R. Luze (admitted pro hac vice)                  Email:            cspeckhart@cooley.com
300 North LaSalle Street                                                oantle@cooley.com-
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200
Email:             john.luze@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 20 of 198



                                   Exhibit A

                            Bidding Procedures Order
Case 20-33113-KRH             Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                          Desc Main
                                    Document    Page 21 of 198


 KIRKLAND & ELLIS LLP                                  COOLEY LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
 Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
 Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
 601 Lexington Avenue                                  members of DC bar
 New York, New York 10022                              Olya Antle (VSB 83153)
 Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice
 Facsimile:       (212) 446-4900                       in
 -and-                                                 DC, supervised by members of DC bar
                                                       1299 Pennsylvania Avenue, NW, Suite 700
 John R. Luze (admitted pro hac vice)                  Washington, DC 20004-2400
 300 North LaSalle                                     Telephone:        (202) 842-7800
 Chicago, Illinois 60654                               Facsimile:        (202) 842-7899
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Co-Counsel to the Debtors and Debtors in Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                                        )
 In re:                                                                 )     Chapter 11
                                                                        )
 ASCENA RETAIL GROUP, INC., et al., 1                                   )     Case No. 20-33113 (KRH)
                                                                        )
                            Debtors.                                    )     (Jointly Administered)
                                                                        )

             ORDER (I) APPROVING THE STALKING HORSE PROTECTIONS,
       (II) APPROVING BIDDING PROCEDURES FOR THE SALE OF THE JUSTICE
     ASSETS, AND (III) APPROVING ASSUMPTION AND ASSIGNMENT PROCEDURES

          Upon the Supplemental Motion (the “Bidding Procedures Motion”) 2 of the above-

 captioned debtors and debtors in possession (the “Debtors”), for entry of an order (this “Order”):

 (a) authorizing and approving the Bidding Procedures, substantially in the form attached hereto

 as Exhibit A-1; (b) authorizing and approving the Debtors to enter into and perform under the


 1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
      Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
      Boulevard, Mahwah, New Jersey 07430.
 2
      Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bidding
      Procedures Motion or the Bidding Procedures (as defined below), as applicable.



 KE 71939261
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                            Desc Main
                                   Document    Page 22 of 198



 Stalking Horse Purchase Agreement, attached hereto as Exhibit A-2; (c) approving procedures

 for assuming and assigning certain executory contracts, and approving the Cure Notice,

 substantially in the form attached hereto as Exhibit A-3; and the Court having reviewed any

 evidence in support of the Bidding Procedures Motion; and the Court having reviewed the

 Bidding Procedures Motion and having heard the statements in support of the relief requested

 therein at a hearing before the Court (the “Hearing”); and the Court having determined that the

 legal and factual bases set forth in the Bidding Procedures Motion and at the Hearing establish

 just cause for the relief granted herein; and any objections to the Bidding Procedures Motion

 having been withdrawn with prejudice or overruled on the merits at the Hearing; and upon all of

 the proceedings had before the Court; and after due deliberation and sufficient cause appearing

 therefor, THE COURT HEREBY FINDS AS FOLLOWS: 3

         A.       Jurisdiction and Venue.          The Court has jurisdiction to consider the Bidding

 Procedures Motion and the relief requested therein pursuant to 28 U.S.C. § 1334, and venue is

 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal

 predicates for the relief requested in the Motion, sections 105, 363, 365, 503, and 507 of the

 Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, and 9014 have been satisfied.

         B.       Notice of the Bidding Procedures Motion.                  As reflected in the certificate of

 service filed on [●] [Docket No. [●]], the Bidding Procedures Motion and the notice of the

 Hearing were served on the Court’s electronic filing system and the Notice Parties. The notice

 of the Bidding Procedures Motion and the Hearing is reasonable and sufficient in light of the

 circumstances and nature of the relief requested in the Bidding Procedures Motion, and no other

 3
     The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law
     for the purposes of Bankruptcy Rule 7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent
     any findings of facts are conclusions of law, they are adopted as such. To the extent any conclusions of law are
     findings of fact, they are adopted as such.


                                                          2
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 23 of 198



 or further notice of the Bidding Procedures Motion or the Hearing is necessary. A reasonable

 and fair opportunity to object to the Bidding Procedures Motion and the relief granted in this

 Order has been afforded under the circumstances.

        C.      Stalking Horse Bid and the Stalking Horse Protections.          The Debtors have

 demonstrated and proven to the satisfaction of this Court that their performance of the

 obligations related to the Stalking Horse Bid and the Stalking Horse Protections are in the best

 interests of the Debtors, their creditors, and their estates, and that the foregoing represents a

 prudent exercise of the Debtors’ sound business judgment. The Debtors have articulated good,

 sufficient, and sound business justifications and compelling circumstances for performance of

 obligations related to the Stalking Horse Bid and the Stalking Horse Protections in that, among

 other things, the Stalking Horse Bid constitutes the highest or otherwise best proposal that the

 Debtors have received to date and the approval of the relief requested is a necessary and

 constructive step toward the confirmation and consummation of a chapter 11 plan, and the

 Stalking Horse Bid and the Stalking Horse Protections allow the Debtors to solicit the highest or

 otherwise best bid for the Justice Assets through the Bidding Procedures.

        D.      The Stalking Horse Bid and the Stalking Horse Protections were negotiated by the

 parties at arm’s-length and in good faith by the Debtors and the Stalking Horse Bidder.

 Furthermore, the Stalking Horse Bid will serve as a minimum or floor bid on which the Debtors,

 their creditors, suppliers, vendors, and other bidders may rely. The Stalking Horse Bidder and

 the Stalking Horse Protections are providing a material benefit to the Debtors and their creditors

 by increasing the likelihood that, given the circumstances, the best possible price for the Justice

 Assets will be received. Accordingly, the Stalking Horse Bid and the Stalking Horse Protections

 are fair, reasonable, appropriate, and represent the best method for maximizing value for the



                                                 3
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23             Desc Main
                                 Document    Page 24 of 198



 benefit of the Debtors’ estates.

         E.      Justice Brand Holdings LLC (“Justice Brand”) shall act as the Stalking Horse

 Bidder pursuant to the Stalking Horse Purchase Agreement annexed to the Motion, and the offer

 embodied therein shall be subject to higher and better offers in connection with the Bidding

 Procedures. The Stalking Horse Bidder is not an “insider” or “affiliate” of any of the Debtors, as

 those terms are defined in section 101 of the Bankruptcy Code, and no common identity of

 incorporators, directors, or controlling stockholders exists between the Stalking Horse Bidder

 and the Debtors. The Stalking Horse Bidder and its counsel and advisors have acted in “good

 faith” within the meaning of section 363(m) of the Bankruptcy Code in connection with the

 Stalking Horse Bidder’s negotiation of the Stalking Horse Protections and the Bidding

 Procedures and the Stalking Horse Bidder’s negotiation and entry into the Stalking Horse

 Purchase Agreement.

         F.      Bidding Procedures. The Debtors have articulated good and sufficient reasons for

 authorizing and approving the Bidding Procedures attached hereto as Exhibit A-1, which are

 fair, reasonable, and appropriate under the circumstances and designed to maximize value for the

 benefit of the Debtors’ estates, their creditors, and other parties in interest.

         G.      Assumption and Assignment Procedures.              The Cure Notice is reasonably

 calculated to provide counterparties to the Justice Executory Contracts and Unexpired Leases to

 be assumed or assumed and assigned with proper notice of the intended assumption or

 assumption and assignment of their Justice Executory Contracts and Unexpired Leases, any Cure

 Amounts, and the Assumption and Assignment Procedures, and no other or further notice of such

 intention, the Cure Amounts, or the Assumption and Assignment Procedures shall be required.

 The Assumption and Assignment Procedures are fair, reasonable, and appropriate, and comply



                                                    4
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 25 of 198



 with the provisions of section 365 of the Bankruptcy Code and Bankruptcy Rule 6006.

        H.      Auction. The Auction, if held, is necessary to determine whether any entity other

 than the Stalking Horse Bidder is willing to enter into a definitive agreement on terms and

 conditions more favorable to the Debtors than the Stalking Horse Bid. Good and sufficient cause

 has been shown to waive the stay of effectiveness of this Order under Bankruptcy Rules 6004(h),

 6006(d), 7062, or 9014, or any applicable provisions of the Bankruptcy Rules or the Local

 Bankruptcy Rules.

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

        1.      The Motion is granted to the extent set forth herein.

        2.      Any objections to the relief granted herein that have not been withdrawn with

 prejudice, waived, or settled, and all reservations of rights included in such objections, hereby

 are overruled and denied on the merits with prejudice.

 A.     The Bidding Procedures.

        3.      The Bidding Procedures, attached hereto as Exhibit A-1, in connection with the

 Sale pursuant to the Stalking Horse Purchase Agreement, attached hereto as Exhibit A-2, and

 incorporated by reference as though fully set forth herein, are hereby approved and the Debtors

 are authorized to solicit bids and conduct an Auction, if necessary, on the terms set forth in

 the Bidding Procedures.    The Bidding Procedures shall govern the submission, receipt, and

 analysis of all bids, and any party desiring to submit a higher or otherwise better offer must do so

 strictly in accordance with the terms of the Bidding Procedures and this Order. The failure to

 specifically include or reference any particular provision of the Bidding Procedures in the

 Motion or this Order shall not diminish or otherwise impair the effectiveness of such procedures,

 it being the Court’s intent that the Bidding Procedures are approved in their entirety, as if fully

 set forth in this Order. The Debtors are authorized to take all actions necessary or appropriate to

                                                  5
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 26 of 198



 implement the Bidding Procedures.

        4.      Subject to the right of parties-in-interest to object and the Court’s entry of an

 order approving the sale, the Debtors are authorized to enter into the Stalking Horse Purchase

 Agreement, and the Stalking Horse Bid shall be subject to higher or better Qualified Bids, in

 accordance with the terms and procedures of the Bidding Procedures.

        5.      The Stalking Horse Bidder is hereby deemed a Qualified Bidder, and the offer, as

 reflected in the Stalking Horse Purchase Agreement, is a Qualified Bid for all purposes and

 requirements pursuant to the Bidding Procedures. If no other Qualified Bid with respect to the

 Justice Assets is received on or before Bid Deadline, the Debtors shall not conduct an Auction

 for the Justice Assets, and the Stalking Horse Bidder will be named the Successful Bidder.

 B.     Stalking Horse Protections.

        6.      The Stalking Horse Protections are approved and the Debtors are authorized to

 incur and pay the Stalking Horse Protections.          The Debtors’ performance of any other

 obligations related to the Stalking Horse Bid shall be subject to entry of a further Court order

 approving the Sale.     Notwithstanding anything to the contrary herein, including, without

 limitation, this Order’s authorization of, and approval of the Debtors’ performance of obligations

 related to the Stalking Horse Protections, the entry of this Order and the relief granted hereby is

 without prejudice to the rights of any party to object or respond to the Sale, the Plan, the Stalking

 Horse Purchase Agreement, or any other document or instrument contemplated by any of the

 foregoing, and all such rights are reserved and preserved in all respects.

        7.      The Stalking Horse Protections, to the extent payable under the Stalking Horse

 Agreement, (i) shall be deemed an actual and necessary cost of preserving the Debtors’ estates

 within the meaning of the Bankruptcy Code section 503(b), (ii) are of substantial benefit to the

 Debtors’ estates, (iii) are reasonable and appropriate, including in light of the size and nature of

                                                  6
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 27 of 198



 the transactions and the efforts that have been and will be expended by the Stalking Horse

 Bidder, (iv) have been negotiated by the parties and their respective advisors at arm’s-length and

 in good faith and (v) are necessary to ensure that the Stalking Horse Bidder will continue to

 pursue the proposed Sale. The Stalking Horse Protections are material inducements for, and a

 condition of, the Stalking Horse Bidder’s entry into the Stalking Horse Purchase Agreement.

 The Stalking Horse Bidder is unwilling to commit to the Sale under the terms of the Stalking

 Horse Purchase Agreement unless the Stalking Horse Bidder receives the Stalking Horse

 Protections.

        8.      The Stalking Horse Protections shall be accorded treatment as an administrative

 expense claim in the chapter 11 cases.

        9.      Subject to the right of parties-in-interest to object to, and the Court’s entry of an

 order approving, the Sale, the Debtors are authorized to enter into the Stalking Horse Purchase

 Agreement, and the Stalking Horse Bid shall be subject to higher or better Qualified Bids in

 accordance with the terms and procedures of the Bidding Procedures.

        10.     As soon as reasonably practicable after the conclusion of the Auction, if any, but

 no later than two (2) business days thereafter, the Debtors will file on the docket, but not serve, a

 notice (the “Post-Auction Notice”) identifying the Successful Bidder. Within five (5) business

 days of the filing of the Post-Auction Notice and, if the Successful Bidder is not the Stalking

 Horse Bidder, the Debtors will file on the docket, but not serve, a notice detailing the

 Expense Reimbursement proposed to be paid to the Stalking Horse Bidder. All parties will have

 fourteen days from the date such notice is filed to file a written objection, compliant with the

 Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules, and all orders of the Court, to the

 Expense Reimbursement and serve such objection on the Debtors, counsel to the Debtors, and



                                                  7
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 28 of 198



 the Notice Parties. If any party objects within fourteen days in accordance with the foregoing,

 the Court shall adjudicate any unresolved dispute as soon as the Court’s schedule permits.

 C.     The Assumption and Assignment Procedures.

        11.     The Assumption and Assignment Procedures set forth in the Bidding Procedures

 Motion regarding the assumption or assumption and assignment of the Justice Executory

 Contracts and Unexpired Leases proposed to be assumed by the Debtors and assigned to a

 Successful Bidder are approved:

                          i.   Cure Notice. No later than October 26, 2020, if applicable, the
                               Debtors shall file with the Court and serve via first class mail,
                               electronic mail, or overnight delivery the Cure Notice on all
                               applicable non-Debtor contract counterparties (at the notice
                               address set forth in the applicable contract or lease) to the Justice
                               Executory Contracts and Unexpired Leases (collectively, the
                               “Contract Parties,” and each, a “Contract Party”) and by email on
                               their counsel of record, if known;

                         ii.   Content of Cure Notice. The Cure Notice shall notify the
                               applicable Contract Parties that the Justice Executory Contracts
                               and Unexpired Leases may be subject to assumption or assumption
                               and assignment in connection with the proposed Sale and contain
                               the following information: (a) identification of the applicable
                               Justice Executory Contracts and Unexpired Leases; (b) the
                               applicable Contract Parties; (c) the Debtors’ good faith estimates
                               of the corresponding Cure Amounts required to cure all monetary
                               defaults under the Justice Executory Contracts and Unexpired
                               Leases; (d) with respect to any Justice Unexpired Leases, to the
                               extent applicable, adequate assurance information to the extent
                               required under section 365 of the Bankruptcy Code (the “Adequate
                               Assurance Information”); and (e) the deadline by which any
                               Contract Party to a Justice Executory Contract or Justice
                               Unexpired Lease may file an objection to the proposed assumption,
                               assignment, cure, and/or adequate assurance and the procedures
                               relating thereto (the “Cure Objection”); provided that service of a
                               Cure Notice does not constitute an admission that such Justice
                               Executory Contract or Justice Unexpired Lease is an executory
                               contract or unexpired lease or that such Justice Executory Contract
                               or Justice Unexpired Lease will be assumed at any point by the
                               Debtors or assumed and assigned pursuant to the Stalking Horse
                               Purchase Agreement or any other Successful Bid. To the extent
                               the Cure Notice includes a Justice Unexpired Lease, such Cure

                                                 8
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                           Document    Page 29 of 198



                           Notice shall be accompanied by the following Adequate Assurance
                           Information:

                              a. The legal name of the proposed assignee of the Justice
                                 Unexpired Lease (the “Proposed Assignee”) and any
                                 guarantors, as applicable;

                              b. Financial statements for the calendar or fiscal years ended
                                 2018 and 2019 for the Proposed Assignee and any
                                 guarantors, as applicable, or other financial information
                                 about the Proposed Assignee to demonstrate its ability to
                                 provide adequate assurance of future performance; and

                              c. Summary documentation regarding the Proposed
                                 Assignee’s and any guarantor’s, as applicable, retail
                                 experience and present retail operations.

                    iii.   Cure Objections. Cure Objections, if any, to a Cure Notice must:
                           (a) be in writing; (b) comply with the applicable provisions of the
                           Bankruptcy Rules, the Local Bankruptcy Rules, and any order
                           governing the administration of these chapter 11 cases; (c) state
                           with specificity the nature of the Cure Objection and, if the Cure
                           Objection pertains to the proposed Cure Amount, state the cure
                           amount alleged to be owed to the objecting Contract Party,
                           together with any applicable and appropriate documentation in
                           support thereof; and (d) be filed with the Court and served so as to
                           be actually received by counsel to the Debtors, counsel to the
                           Stalking Horse Bidder or any other Successful Bidder, and counsel
                           to each of the Consultation Parties within fourteen days of the date
                           of service of the Cure Notice at 5:00 p.m. (prevailing Eastern
                           Time) (the “Cure Objection Deadline”);

                    iv.    Effects of Filing a Cure Objection. A properly filed and served
                           Cure Objection will reserve such objecting party’s rights against
                           the Debtors only with respect to the assumption or assumption and
                           assignment of the Justice Executory Contract or Justice Unexpired
                           Lease at issue and/or objection to the accompanying Cure Amount,
                           as set forth in the Cure Objection, but will not constitute an
                           objection to the remaining relief requested in this Motion;

                     v.    Dispute Resolution. Any objection to the proposed assumption or
                           assumption and assignment of a Justice Executory Contract,
                           Justice Unexpired Lease, or Cure Amount that remains unresolved
                           after the Sale Hearing, shall be heard at the next scheduled
                           omnibus hearing (or at such later date as may be fixed by the
                           Court). To the extent that any Cure Objection cannot be resolved
                           by the parties, such Justice Executory Contract or Justice

                                             9
Case 20-33113-KRH     Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                            Document    Page 30 of 198



                            Unexpired Lease shall be assumed and assigned only upon
                            satisfactory resolution of the Cure Objection, to be determined in
                            the Stalking Horse Bidder’s (if applicable) or other Successful
                            Bidder’s reasonable discretion. If a Cure Objection is not
                            satisfactorily resolved, the Stalking Horse Bidder or other
                            Successful Bidder may determine that such Justice Executory
                            Contract or Justice Unexpired Lease should be rejected and not
                            assigned, in which case the Stalking Horse Bidder or other
                            Successful Bidder will not be responsible for any Cure Amounts in
                            respect of such contract unless otherwise provided in the Stalking
                            Horse Purchase Agreement;

                     vi.    Supplemental Cure Notice. If the Debtors discover Justice
                            Executory Contracts and Unexpired Leases inadvertently omitted
                            from the Cure Notice or the Successful Bidder identifies other
                            Justice Executory Contracts and Leases that it desires to assume or
                            assume and assign in connection with the Sale, the Debtors may, in
                            consultation with the Successful Bidder and in accordance with the
                            Stalking Horse Purchase Agreement or as otherwise agreed by the
                            Debtors and the Successful Bidder, at any time before the closing
                            of the Sale supplement the Cure Notice with previously omitted
                            Justice Executory Contracts and Leases, which shall include all
                            Adequate Assurance Information, or modify a previously filed
                            Cure Notice, including modify the previously stated Cure Amounts
                            associated with any Justice Executory Contract or Justice
                            Unexpired Lease (the “Supplemental Cure Notice”);

                    vii.    Objection to the Supplemental Cure Notice. Any Contract Party
                            listed on the Supplemental Cure Notice may file an objection (a
                            “Supplemental Cure Objection”) only if such objection is to the
                            proposed assumption or assumption and assignment of the
                            applicable Justice Executory Contract and/or Justice Unexpired
                            Lease or the proposed Cure Amounts, if any. All Supplemental
                            Cure Objections must: (a) state, with specificity, the legal and
                            factual basis for the objection as well as what Cure Amounts are
                            required, if any; (b) include appropriate documentation in support
                            thereof; and (c) be filed no later than 5:00 p.m. (prevailing Eastern
                            Time) on the date that is 14 days following the date of service of
                            such Supplemental Cure Notice, which date will be set forth in the
                            Supplemental Cure Notice;

                    viii.   Dispute Resolution of Supplemental Cure Objection. If a Contract
                            Party files a Supplemental Cure Objection in a manner that is
                            consistent with the requirements set forth above, and the parties are
                            unable to consensually resolve the dispute, the Debtors shall seek
                            an expedited hearing before the Court to determine the Cure
                            Amounts, if any, and approve the assumption and/or assignment of

                                             10
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                               Document    Page 31 of 198



                              the relevant Justice Executory Contracts and Unexpired Leases. If
                              there is no such objection, then the Debtors shall obtain an order of
                              this Court fixing the Cure Amount and approving the assumption
                              and/or assignment of any Justice Executory Contracts and
                              Unexpired Leases listed on a Supplemental Cure Notice; and

                        ix.   No Cure Objections. If there are no objections to a Cure Notice or
                              a Supplemental Cure Notice, or if a Contract Party does not file
                              and serve a Cure Objection or a Supplemental Cure Notice in a
                              manner that is consistent with the requirements set forth above,
                              and absent a subsequent order of the Court establishing an
                              alternative Cure Amounts, (a) the Cure Amount, if any, set forth in
                              the Cure Notice (or Supplemental Cure Notice) shall be
                              controlling, notwithstanding anything to the contrary in any Justice
                              Executory Contracts and Unexpired Leases or any other document,
                              and (b) to the extent the Contract Party’s consent is required under
                              applicable law, the Contract Party will be deemed to have
                              consented to the assumption or assumption and assignment of the
                              Justice Executory Contracts and Unexpired Leases and the Cure
                              Amounts, if any, and will be forever barred from objecting to the
                              assumption or assumption and assignment of such Justice
                              Executory Contracts and Unexpired Leases and rights thereunder,
                              including the Cure Amounts, if any, and from asserting any other
                              claims related to such Justice Executory Contracts and Unexpired
                              Leases against the Debtors or the Successful Bidder, or the
                              property of any of them.

        12.    Any objections to the Successful Bidder’s proposed form of adequate assurance

 of future performance must be filed no later than the later of (a) the Cure Objection Deadline,

 and (b) 4:00 p.m. (prevailing Eastern Time) on the date that is 14 days following (i) the date of

 service of the Cure Notice, or (ii) the date of service of the Supplemental Cure Notice, as

 applicable.

        13.    The inclusion of a Justice Executory Contract or Justice Unexpired Lease in the

 Cure Notice (or Supplemental Cure Notice) will not: (a) obligate the Debtors to assume any

 Justice Executory Contract or Justice Unexpired Lease listed thereon or obligate the Successful

 Bidder to take assignment of such Justice Executory Contract or Justice Unexpired Lease; or (b)

 constitute any admission or agreement of the Debtors that such Justice Executory Contract or


                                                11
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 32 of 198



 Justice Unexpired Lease is an executory contract. Only those Justice Executory Contracts and

 Unexpired Leases that are included on a schedule of assumed and assigned contracts attached to

 the Definitive Purchase Agreement with the Successful Bidder (including amendments or

 modifications to such schedules in accordance with such agreement) will be assumed and

 assigned to the Successful Bidder.

         14.    For the avoidance of doubt, nothing herein shall be deemed to extend the Debtors’

 deadline to assume or reject any of its leases pursuant to section 365(d)(4) of the Bankruptcy

 Code.

         15.    Nothing in this Order or the Bidding Procedures shall be deemed a waiver of any

 rights, remedies or defenses that any party (including the sureties, the Debtors, the Debtors’

 lenders, the Stalking Horse Bidder, or any other prospective purchaser) has or may have under

 applicable bankruptcy and non-bankruptcy law, under any indemnity agreements, surety bonds,

 or related agreements or any letters of credit relating thereto, or any rights, remedies or defenses

 of the Debtors with respect thereto, including seeking Bankruptcy Court relief with regard to

 the Auction, the Bidding Procedures, the Sale, and any related items (including, if necessary, to

 seek an extension of the Bid Deadline).

         16.    Notwithstanding anything to the contrary in this Order, any payment made or

 action taken by any of the Debtors pursuant to the authority granted in this Order must be in

 compliance with, and shall be subject to: (i) the final order approving the Debtors’ use of cash

 collateral and postpetition financing facility [Docket No. 587] (the “Final DIP Order”); (ii) the

 documentation in respect of any such use of cash collateral and postpetition financing; and

 (iii) the budget governing any such use of cash collateral and postpetition financing. To the




                                                 12
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 33 of 198



 extent there is any inconsistency between the term of the Final DIP Order and this Order, the

 terms of the Final DIP Order shall control.

        17.     To the extent there is any inconsistency between the terms of the Bidding

 Procedures Motion and this Order, the terms of this Order shall control.

        18.     All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

        19.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order in accordance with the Bidding Procedures Motion.

        20.     The requirements set forth in Local Bankruptcy Rule 9013-1 are satisfied by the

 contents of the Bidding Procedures Motion.

        21.     This Order shall be immediately effective and enforceable upon entry hereof.

        22.     The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.


 Dated: __________
 Richmond, Virginia                               United States Bankruptcy Judge




                                                 13
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                                 Desc Main
                                      Document    Page 34 of 198



 WE ASK FOR THIS:

                                                            /s/ Cullen D. Speckhart
 KIRKLAND & ELLIS LLP                                       COOLEY LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                         Cullen D. Speckhart (VSB 79096)
 Edward O. Sassower, P.C.                                   Admitted to practice in New York, Virginia, Missouri and
 Steven N. Serajeddini, P.C. (admitted pro hac vice)        Texas; Not admitted to practice in DC, supervised by
 601 Lexington Avenue                                       members of DC bar
 New York, New York 10022                                   Olya Antle (VSB 83153)
 Telephone:         (212) 446-4800                          Admitted to practice in Virginia; Not admitted to practice in
 Facsimile:         (212) 446-4900                          DC, supervised by members of DC bar
 -and-                                                      1299 Pennsylvania Avenue, NW, Suite 700
 John R. Luze (admitted pro hac vice)                       Washington, DC 20004-2400
 300 North LaSalle                                          Telephone:        (202) 842-7800
 Chicago, Illinois 60654                                    Facsimile:        (202) 842-7899
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Co-Counsel to the Debtors and Debtors in Possession


                                        CERTIFICATION OF ENDORSEMENT
                                     UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

           Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
 or served upon all necessary parties.

                                                              /s/ Cullen D. Speckhart
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 35 of 198



                                  Exhibit A-1

                               Bidding Procedures
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                      Document    Page 36 of 198


     KIRKLAND & ELLIS LLP                                  COOLEY LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
     Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
     Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
     601 Lexington Avenue                                  members of DC bar
     New York, New York 10022                              Olya Antle (VSB 83153)
     Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice in
     Facsimile:       (212) 446-4900                       DC, supervised by members of DC bar
     -and-                                                 1299 Pennsylvania Avenue, NW, Suite 700
                                                           Washington, DC 20004-2400
     John R. Luze (admitted pro hac vice)                  Telephone:        (202) 842-7800
     300 North LaSalle                                     Facsimile:        (202) 842-7899
     Chicago, Illinois 60654
     Telephone:         (312) 862-2000
     Facsimile:         (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                            )
     In re:                                                                 )    Chapter 11
                                                                            )
     ASCENA RETAIL GROUP, INC., et al., 1                                   )    Case No. 20-33113 (KRH)
                                                                            )
                               Debtors.                                     )    (Jointly Administered)
                                                                            )

                                      BIDDING PROCEDURES
                                FOR THE SALE OF THE JUSTICE ASSETS

        On July 23, 2020, the above-captioned debtors and debtors in possession (collectively,
 the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States
 Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for
 the Eastern District of Virginia (the “Bankruptcy Court”).

         On [__], 2020, the Bankruptcy Court entered the Order (I) Approving the Stalking Horse
 Protections, (II) Approving Bidding Procedures for the Sale of the Justice Assets, and
 (III) Approving Assumption and Assignment Procedures [Docket No. [__]] (the “Bidding




 1
        A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
        claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
        Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
        Boulevard, Mahwah, New Jersey 07430.



 KE 71075274
Case 20-33113-KRH              Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                     Document    Page 37 of 198



 Procedures Order”), 2 by which the Bankruptcy Court approved the following procedures (the
 “Bidding Procedures”).

         These Bidding Procedures set forth the process for a potential auction (the “Auction”) and
 sale (the “Sale”) of the right, title, and interest of the Debtors in and to certain Tween Brands, Inc.
 assets (the “Justice Assets”), subject to the option of the Stalking Horse Bidder (as defined below)
 to require the Debtors to consummate the Sale in accordance with the Stalking Horse Purchase
 Agreement (as defined below).

         The Debtors selected the bid (the “Stalking Horse Bid”) for the Justice Assets submitted
 by Justice Brand Holdings LLC (“Justice Brand” and/or the “Stalking Horse Bidder”), after a
 comprehensive public bidding process. The Stalking Horse Bidder has executed that certain
 purchase agreement dated October 20, 2020 entered into by and among certain of the Debtors and
 Justice Brand (as amended, supplemented or otherwise modified by the parties thereto, and
 including the disclosure schedules and exhibits attached thereto, the “Stalking Horse Purchase
 Agreement”) pursuant to which the Stalking Horse Bidder has agreed to purchase the Acquired
 Assets (as defined in the Stalking Horse Purchase Agreement), subject to the terms and conditions
 set forth therein. Having announced the Stalking Horse Bid, the Debtors will now conduct a round
 of open bidding during these chapter 11 cases intended to obtain the highest or otherwise best bid
 for the Justice Assets. The Stalking Horse Bid is subject to higher or better offers submitted in
 accordance with the terms and conditions of these Bidding Procedures.

 Copies of the Bidding Procedures Order or any other documents in the Debtors’ chapter 11
 cases are available upon request to Prime Clerk LLC by calling (877) 930-4319 (toll free) or
 (347) 899-4594 (international) or visiting the Debtors’ restructuring website at
 (https://cases.primeclerk.com/ascena).

 I.        Assets to be Auctioned.

         These Bidding Procedures set forth the terms by which prospective bidders may qualify
 for and participate in the Auction. The Justice Assets will be offered for sale through the Auction.
 The Debtors may consider bids from multiple bidders (including multiple bids submitted by the
 same bidder) for the Justice Assets. The Stalking Horse Bid referenced herein provides for the
 Stalking Horse Bidder’s acquisition of the Justice Assets in the absence of a higher or otherwise
 better offer.

 II.       Public Announcement of Auction.

          As soon as reasonably practicable after entry of the Bidding Procedures Order the Debtors
 shall (I) serve on the Notice Parties (as defined below) a notice of the Auction and Sale in the form
 attached hereto as Schedule 1 (the “Sale Notice”), and (II) publish the Sale Notice, with any



 2
       All capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bidding
       Procedures Order.


                                                            2
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                            Desc Main
                                      Document    Page 38 of 198



 modifications necessary for ease of publication, in The New York Times (National Edition) to
 provide notice to any other potential interested parties.

 III.       Potential Bidder Requirements.

        To participate in the bidding process or otherwise be considered for any purpose hereunder,
 a person or entity (other than the Stalking Horse Bidder) interested in purchasing the Justice Assets
 (a “Potential Bidder”) must deliver or have previously delivered to the Debtors the following
 preliminary documentation (collectively, the “Preliminary Bid Documents”):

            a.       an executed confidentiality agreement (a “Confidentiality Agreement”) in form and
                     substance acceptable to the Debtors; and

            b.       sufficient information that the Potential Bidder has or can reasonably obtain the
                     financial capacity to close the Sale (including current audited or verified financial
                     statements of, or verified financial commitments obtained by, the Potential Bidder
                     (or, if the Potential Bidder is an entity formed for the purpose of acquiring the
                     property to be sold, the party that will bear liability for a breach) as well as an
                     overview of any recent transactions), the adequacy of which must be acceptable to
                     the Debtors.

         Only those Potential Bidders that have submitted acceptable Preliminary Bid
 Documentation (each, an “Acceptable Bidder”) to the reasonable satisfaction of the Debtors and
 their advisors, in consultation with the Consultation Parties, 3 may submit bids to purchase the
 Justice Assets.

 IV.        Qualified Bid Requirements.

        To participate in the Auction, an Acceptable Bidder (other than the Stalking Horse Bidder)
 must deliver to the Debtors and their advisors an irrevocable offer for the purchase of the Justice
 Assets (each, a “Bid”), and shall meet the following criteria, in each case, on or prior to the Bid
 Deadline:

            a.       Purchased Assets and Assumed Liabilities: Each Bid must clearly state which
                     of the Justice Assets the Acceptable Bidder seeks to acquire and which liabilities
                     of the applicable Debtor the Acceptable Bidder agrees to assume;

            b.       Good Faith Deposit: The Bid must be accompanied by a cash deposit in the
                     amount equal to the greater of (i) $10,000,000 and (ii) 10% of the aggregate


 3
        The term “Consultation Parties” shall mean (a) the DIP Agents, (b) the DIP Lenders, (c) counsel to the DIP
        Agents, (d) one or more Initial Consenting Stakeholders under the RSA; (e) counsel to the Ad Hoc Group; and
        (f) the Official Committee of Unsecured Creditors (the “Committee”) and counsel to the Committee; provided
        that any party otherwise included as a Consultation Party shall not serve as a Consultation Party with respect to
        the sale of Justice Assets to which such party has submitted a Bid unless and until such party unequivocally
        revokes its Bid and waives its right to continue in the Auction process; provided further that any member of the
        Committee that submits a Bid shall not participate in any deliberations by the Committee as a Consultation Party.


                                                             3
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                          Desc Main
                                   Document    Page 39 of 198



                  purchase price of the Bid to be held in an interest-bearing escrow account to be
                  identified and established by the Debtors (the “Good Faith Deposit”);

         c.       Purchase Price: Each Bid must clearly set forth the cash purchase price to be paid,
                  assuming a purchase of the Justice Assets and any assumption of liabilities
                  (the “Purchase Price”). The Purchase Price should be a single point value in
                  U.S. Dollars for the applicable Justice Assets on a cash-free, debt-free basis;

         d.       Minimum Bid: 4 At a minimum, each Bid must have a Purchase Price equal to, or
                  in excess of, of an amount equal to the sum of (i) the Cash Purchase Price, plus (ii)
                  the assumption of Assumed Liabilities, plus (iii) payments made for Inventory
                  subject to Assigned POs pursuant to Section 1.1(a) of the Stalking Horse Purchase
                  Agreement, plus (iv) $2,000,000;

         e.       Markup of the Purchase Agreement: Each Acceptable Bidder must provide a
                  draft purchase agreement as well as a redline of such agreement marked to reflect
                  the amendments and modifications made to the form of the Stalking Horse Purchase
                  Agreement, which amendments and modifications may not be inconsistent with
                  these Bidding Procedures. Significant alterations to the Stalking Horse Purchase
                  Agreement are discouraged and may negatively impact a Bid;

         f.       Same or Better Terms; Bid Documents: Except as otherwise provided in
                  the Bidding Procedures, each Bid must be, in the Debtors’ reasonable business
                  judgment, in consultation with the Consultation Parties, substantially on the same
                  or better terms than the terms of the Stalking Horse Purchase Agreement. Each Bid
                  must include duly executed transaction documents, including a proposed purchase
                  agreement and any other ancillary documentation necessary to effectuate the
                  transactions contemplated in such Bid (such documents, the “Bid Documents”).
                  The bid must be expressly made subject to the Debtors’ obligations to pay the
                  Expense Reimbursement pursuant to the terms of the Stalking Horse Purchase
                  Agreement, as modified by the Bidding Procedures Order.

         g.       No Qualified Bidder Bid Protections: Except as provided with respect to the
                  Stalking Horse Bidder, a Qualified Bid must include a statement that the bid does
                  not entitle such bidder to any break-up fee, termination fee, expense
                  reimbursement, or similar type of payment or reimbursement and a waiver of any
                  substantial contribution administrative expense claim under section 503(b) of the
                  Bankruptcy Code related to bidding for the Justice Assets;

         h.       Employee Obligations: Each Bid must indicate whether the Acceptable Bidder
                  intends to hire all employees who are primarily employed in connection with
                  the Justice Assets included in such Bid;



 4
     Capitalized terms used but not otherwise defined in this section IV.d. shall have the meanings ascribed to such
     terms in the Stalking Horse Purchase Agreement.


                                                         4
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                           Document    Page 40 of 198



      i.    Sources of Financing: To the extent that the Bid is not accompanied by evidence
            of the Acceptable Bidder’s capacity to consummate the Sale set forth in its Bid with
            cash on hand, the Bid must include committed financing, documented to the
            Debtors’ satisfaction, that demonstrates that the Acceptable Bidder has received
            sufficient debt and/or equity funding commitments to satisfy the Acceptable
            Bidder’s obligations under the proposed Sale and other obligations under its Bid.
            Such funding commitments or other financing must be unconditional and must not
            be subject to any internal approvals, syndication requirements, diligence, or credit
            committee approvals, and shall have covenants and conditions acceptable to the
            Debtors;

      j.    Contingencies; No Financing or Diligence Outs: Any Bid (i) may not contain
            representations and warranties, covenants, or termination rights materially more
            onerous in the aggregate to the Debtors than those set forth in the Stalking Horse
            Purchase Agreement and (ii) shall not be conditioned on the obtaining or the
            sufficiency of financing, any internal approval, or on the outcome or review of due
            diligence;

      k.    Identity: Each Bid must fully disclose the identity of each entity and each entity’s
            shareholders, partners, investors, and ultimate controlling entities that will be
            bidding for or purchasing the applicable Justice Assets or otherwise participating
            in connection with such Bid, and the complete terms of any such participation,
            along with sufficient evidence that the Acceptable Bidder is legally empowered to
            complete the transactions on the terms contemplated by the parties. Each Bid must
            also include contact information for the specific person(s) whom Guggenheim and
            Kirkland & Ellis LLP should contact regarding such Bid;

      l.    As-Is, Where-Is: Each Bid must include a written acknowledgement and
            representation that the Acceptable Bidder: (i) has had an opportunity to conduct
            any and all due diligence prior to making its offer; (ii) has relied solely upon its
            own independent review, investigation, and/or inspection of any documents and/or
            the assets in making its Bid; and (iii) did not rely upon any written or oral
            statements, representations, promises, warranties, or guaranties whatsoever,
            whether express, implied, by operation of law, or otherwise, regarding the
            completeness of any information provided in connection therewith, except as
            expressly stated in the Acceptable Bidder’s proposed purchase agreement;

      m.    Authorization: Each Bid must contain evidence that the Acceptable Bidder has
            obtained all necessary authorizations or approvals from its shareholders and/or its
            board of managers or directors, or any other internal and other approvals, as
            applicable, with respect to the submission of its Bid and the consummation of the
            transactions contemplated in such Bid;

      n.    Adequate Assurance of Future Performance: Each Bid (other than the Stalking
            Horse Bid) must (i) identify the Justice Executory Contracts and Unexpired Leases
            to be assumed or assumed and assigned in connection with the proposed Sale,
            (ii) provide for the payment of all Cure Amounts related to such Justice Executory

                                             5
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                               Document    Page 41 of 198



                Contracts and Unexpired Leases and by the Acceptable Bidder, and
                (iii) demonstrate, in the Debtors’ reasonable business judgment, in consultation
                with the Consultation Parties, that the Acceptable Bidder can provide adequate
                assurance of future performance under all such Justice Executory Contracts and
                Unexpired Leases sufficient to satisfy the requirements of sections 365(b)(3) and
                365(f)(2)(B) of the Bankruptcy Code;

        o.      Compliance with Bankruptcy Code and Non-Bankruptcy Law;
                Acknowledgment: Each Bid must comply in all respects with the Bankruptcy
                Code and any applicable non-bankruptcy law;

        p.      Compliance with the Debtors’ Privacy Policy: Each Bid must comply in all
                respects with the Debtors’ Justice privacy policy, which restricts the transfer of the
                personally identifiable information of its customers, and contain a statement
                acknowledging such compliance;

        q.      No Collusion: The Acceptable Bidder must acknowledge in writing (a) that it has
                not engaged in any collusion with respect to any Bids or the Sale, specifying that it
                did not agree with any Acceptable Bidders or Potential Bidders to control price;
                and (b) agree not to engage in any collusion with respect to any Bids, the Auction,
                or the Sale. For the avoidance of doubt, this requirement does not restrict Potential
                Bidder(s) from working with other Potential Bidder(s) with the Debtors’ prior
                written consent (email shall suffice);

        r.      Good Faith Offer: The Bid must constitute a good faith, bona fide offer to
                consummate the Sale;

        s.      Irrevocable: Each Bid must state that in the event a Bid is chosen as the Back-Up
                Bid (as defined below), it shall remain irrevocable until the Debtors and the
                Successful Bidder consummate the applicable Sale;

        t.      Back-Up Bid: Each Bid shall provide that the Acceptable Bidder will serve as a
                back-up bidder if the Acceptable Bidder’s Bid is the next highest or otherwise best
                bid;

        u.      Conditions to Closing: Each Bid must identify with particularity each and every
                condition to closing, including the Justice Executory Contracts and Unexpired
                Leases (each as defined in the Bidding Procedures Motion) for which assumption
                and assignment is required; and

        v.      Expected Closing Date: Each Bid must state the Acceptable Bidder’s expected
                date of closing of the Sale.

        Only Bids fulfilling all of the preceding requirements contained in this section may, or
 otherwise in the Debtors’ reasonable discretion, in consultation with the Consultation Parties, be




                                                  6
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 42 of 198



 deemed to be “Qualified Bids,” and only those parties submitting Qualified Bids may, at the
 Debtors’ reasonable discretion, be deemed to be “Qualified Bidders.”

         Within one (1) business day after the Bid Deadline, the Debtors, in consultation with the
 Consultation Parties, shall determine which Acceptable Bidders are Qualified Bidders and will
 notify the Acceptable Bidders whether Bids submitted constitute Qualified Bids, which will enable
 such Qualified Bidders to participate in the Auction. Any Bid that is not deemed a Qualified Bid
 shall not be considered by the Debtors; provided that if the Debtors receive a Bid prior to the Bid
 Deadline that does not satisfy the requirements of a Qualified Bid, the Debtors may provide the
 Acceptable Bidder with the opportunity to remedy any deficiencies prior to the Auction.
 The Stalking Horse Bidder shall be deemed to be a Qualified Bidder, the Stalking Horse Bid shall
 be deemed a Qualified Bid, and the Stalking Horse Bidder shall be entitled to participate in the
 Auction with respect to the Justice Assets. The Debtors shall inform counsel to the Stalking Horse
 Bidder whether the Debtors consider any Bid to be a Qualified Bid as soon as practicable after the
 Bid Deadline and in no event later than one (1) business day after the Bid Deadline.

 V.     Obtaining Due Diligence Access.

         Only Acceptable Bidders shall be eligible to receive due diligence information, access to
 the Debtors’ electronic data room, and additional non-public information regarding the Debtors.
 No Acceptable Bidder will be permitted to conduct any due diligence without entry into a
 Confidentiality Agreement. Beginning on the date the Debtors determine that a party is an
 Acceptable Bidder, or as soon as reasonably practicable thereafter, the Debtors will provide such
 Acceptable Bidder with access to an electronic data room and reasonable due diligence
 information, as requested by such Acceptable Bidder, as soon as reasonably practicable after such
 request. The Debtors shall post substantially all written due diligence provided to any Acceptable
 Bidder to the Debtors’ electronic data room for the benefit of all Acceptable Bidders. Acceptable
 Bidders will not, directly or indirectly, contact or initiate or engage in discussions in respect of
 matters relating to the Debtors or a potential transaction with any customer, supplier, or other
 contractual counterparty of the Debtors without the prior written consent of the Debtors. The due
 diligence period will end on the Bid Deadline and subsequent to the Bid Deadline the Debtors shall
 have no obligation to furnish any due diligence information.

         In connection with the provision of due diligence information to Acceptable Bidders,
 the Debtors shall not furnish any confidential information relating to the Debtors or a potential
 transaction to any person except an Acceptable Bidder or such Acceptable Bidder’s duly
 authorized representatives to the extent provided in an applicable Confidentiality Agreement.

        The Debtors and their advisors shall coordinate all reasonable requests for additional
 information and due diligence access from Acceptable Bidders; provided that the Debtors may
 decline to provide such information to Acceptable Bidders who, in the Debtors’ reasonable
 business judgment have not established, or who have raised doubt, that such Acceptable Bidders
 intend in good faith to, or have the capacity to, consummate a Sale. For any bidder who is a
 competitor or customer of the Debtors or is affiliated with any competitors or customers of the
 Debtors, the Debtors reserve the right to withhold or modify any diligence materials that the
 Debtors determine are business-sensitive or otherwise inappropriate for disclosure to such bidder.


                                                  7
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 43 of 198



                A.      Communications with Acceptable Bidders (including Qualified
                        Bidders).

         Notwithstanding anything to the contrary in these Bidding Procedures, all substantive
 direct communications, including any diligence requests, with Acceptable Bidders (including any
 Qualified Bidders) shall be through Guggenheim.

                B.      Due Diligence from Acceptable Bidders (including Qualified Bidders).

        Each Acceptable Bidder (including any Qualified Bidder) shall comply with all reasonable
 requests for additional information and due diligence access requested by the Debtors or their
 advisors and their respective advisors, regarding the ability of such Acceptable Bidder (including
 any Qualified Bidder) to consummate its contemplated transaction. Failure by an Acceptable
 Bidder (including any Qualified Bidder, other than the Stalking Horse Bidder) to comply with such
 reasonable requests for additional information and due diligence access may be a basis for the
 Debtors, to determine that such bidder is no longer an Acceptable Bidder (including any Qualified
 Bidder, other than the Stalking Horse Bidder) or that a bid made by such bidder is not a Qualified
 Bid.

 Guggenheim Securities LLC, 330 Madison Avenue, New York, New York 10017,
 Attn.: Michael Gottlieb (Michael.Gottlieb@guggenheimpartners.com) and Stuart Erickson
 (Stuart.Erickson@guggenheimpartners.com), shall coordinate all requests for additional
 information and due diligence access on behalf of the Debtors.

 VI.    Indications of Interest.

         The Debtors reserve the right to require Acceptable Bidders to submit non-binding written
 indications of interest prior to the Bid Deadline specifying, among other things, the Justice Assets
 proposed to be acquired, the amount and type of consideration to be offered, and any other material
 terms to be included in a bid by such party. If an Acceptable Bidder fails to comply with any such
 request by the Debtors, the Debtors may, in consultation with one or more Required Consenting
 Stakeholders under the RSA and the Consultation Parties, deny such Acceptable Bidder further
 diligence access or deny such Acceptable Bidder further participation in the Auction process;
 provided that such Acceptable Bidder shall be granted the opportunity to cure such noncompliance
 with any request by the Debtors before being denied further participation in the Auction process.
 The Debtors also reserve the right to exclude any Acceptable Bidder (prior to its submission of a
 Qualified Bid) from continuing in the Auction process if the Debtors determine, in consultation
 with one or more Required Consenting Stakeholders under the RSA and the Consultation Parties,
 that the consideration proposed to be paid by such Acceptable Bidder is insufficient.

 VII.   Bid Deadline.

         Binding Bids must be received by (a) the Debtors’ counsel, Kirkland & Ellis LLP,
 300 North LaSalle Street, Chicago, Illinois 60654, Attn: John R. Luze (john.luze@kirkland.com)
 and Jeff Michalik (jeff.michalik@kirkland.com), (b) the Debtors’ financial advisor, Guggenheim
 Securities, LLC, 330 Madison Avenue, New York, New York 10017, Attn: Michael Gottlieb
 (Michael.Gottlieb@guggenheimpartners.com)                and           Stuart          Erickson

                                                  8
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 44 of 198



 (Stuart.Erickson@guggenheimpartners.com), (c) proposed counsel to the Creditors’ Committee,
 Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York, New York 10017,
 Attn: Robert Feinstein (rfeinstein@pszjlaw.com), Bradford Sandler (bsandler@pszjlaw.com),
 and Shirley Cho (scho@pszjlaw.com), and (d) the proposed financial advisor to the Creditors’
 Committee, Province, Inc., 2360 Corporate Circle, Suite 330, Henderson, NV 89074, Attn: Paul
 Huygens (phuygens@provincefirm.com) and Ed Kim (ekim@provincefirm.com), in each case so
 as to be actually received no later than 5:00 p.m. (prevailing Eastern Time) on November 2, 2020
 (the “Bid Deadline”).

 VIII. Evaluation of Qualified Bids.

         The Debtors shall evaluate Qualified Bids and identify the Qualified Bid that is, in
 the Debtors’ business judgment, and in consultation with the Consultation Parties, the highest or
 otherwise best Qualified Bid or combination of Qualified Bids for the Justice Assets
 (the “Starting Bid”). When determining the highest or otherwise best Qualified Bid, as compared
 to other Qualified Bids, the Debtors may consider the following factors, in addition to any other
 factors that the Debtors deem appropriate: (a) the amount and nature of the total consideration;
 (b) the likelihood of the Qualified Bidder’s ability to close a transaction and the timing thereof;
 (c) the net economic effect of any changes to the value to be received by each of the Debtors’
 estates from the transaction contemplated by the Bid Documents; and (d) the tax consequences of
 such Qualified Bid. Two (2) business days prior to the date of the Auction, the Debtors shall notify
 the Stalking Horse Bidder and all Qualified Bidders as to which Qualified Bid is the Starting Bid
 for the Auction with respect to the applicable assets. At such time, the Debtors shall also distribute
 copies of the Starting Bid to the Stalking Horse Bidder and each Qualified Bidder.

 IX.    No Qualified Bids.

         If no Qualified Bids other than the Stalking Horse Bid are received by the Bid Deadline,
 then the Auction shall be cancelled, the Stalking Horse Bid shall be designated as the Successful
 Bid (as defined below) and the Debtors shall pursue entry of an order approving a Sale of the
 Justice Assets to the Stalking Horse Bidder pursuant to the Stalking Horse Purchase Agreement.
 The Debtors shall promptly file notice of any cancellation of the Auction and designation of the
 Stalking Horse Bid as the Successful Bid with the Bankruptcy Court.

 X.     Auction.

         If one or more Qualified Bids (other than the Stalking Horse Bid) are received by the Bid
 Deadline with respect to the Justice Assets, then the Debtors shall conduct the Auction with respect
 to such assets. The Auction for the Justice Assets shall commence on November 5, 2020, at 10:00
 a.m. (prevailing Eastern Time) via videoconference or such other form of remote communication
 arranged by counsel to the Debtors, or such later time or other place as the Debtors determine, in
 which case the Debtors shall timely notify the Stalking Horse Bidder and all other Qualified
 Bidders of such later time or other place, and file a notice of the change on the Bankruptcy Court’s
 docket for these chapter 11 cases.




                                                   9
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 45 of 198



        The Auction will be conducted in accordance with the following procedures
 (the “Auction Procedures”):

        a.      the Auction will be conducted openly;

        b.      only Qualified Bidders shall be entitled to bid at the Auction;

        c.      the Qualified Bidders shall appear at the Auction via videoconference or such other
                form of remote communication or through duly authorized representatives;

        d.      bidding shall begin with the Starting Bid;

        e.      subsequent bids (each, an “Overbid”) shall be made in minimum increments
                of $250,000;

        f.      each Qualified Bidder will be permitted a reasonable time to respond to previous
                bids at the Auction, as determined by the Debtors;

        g.      during the course of the Auction, the Debtors shall, after submission of each
                Overbid, promptly inform each Qualified Bidder of the terms of the previous bids
                and inform each Qualified Bidder which Overbid(s) reflect, in the Debtors’ view,
                in consultation with the Consultation Parties, the highest or otherwise best bid(s)
                for the Justice Assets;

        h.      the Auction will be transcribed to ensure an accurate recording of the bidding at
                the Auction;

        i.      each Qualified Bidder will be required to confirm on the record that it has not
                engaged in any collusion with respect to the bidding or any Sale;

        j.      each Qualified Bidder will be required to confirm that its bid is a good faith, bona
                fide offer and it intends to consummate the Sale if selected as the Successful Bid;

        k.      the Bankruptcy Court and the Debtors will not consider bids made after the Auction
                has been closed; and

        l.      notwithstanding anything herein to the contrary, the Debtors may at any time
                choose to adjourn the Auction by announcement at the Auction. The Debtors shall
                promptly file notice of such adjournment with the Bankruptcy Court.

          At the Auction, the Debtors, in consultation with the Consultation Parties, shall have the
 right to modify the Auction Procedures or adopt and announce additional Auction Procedures,
 including, for example and without limitation, other Auction Procedures necessary for the Debtors
 to consider any bids to purchase fewer than all of the Justice Assets; provided, however that the
 Debtors shall not modify the Auction Procedures such that the bidding is (i) inconsistent in any
 material respect with the Bidding Procedures or the Stalking Horse Purchase Agreement and/or
 (ii) not transparent to the Qualified Bidders. Any Auction rules adopted by the Debtors will not


                                                 10
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                 Document    Page 46 of 198



 modify any of the terms of the Stalking Horse Purchase Agreement or the rights of the Stalking
 Horse Bidder under the Bid Procedures without the consent of the Stalking Horse Bidder.

         Except as otherwise determined by the Debtors, in consultation with the Consultation
 Parties, only (i) the Debtors, (ii) the Debtors’ secured creditors, (iii) the Office of the United States
 Trustee, (iv) the Creditors’ Committee, (v) the Stalking Horse Bidder, (vi) any other Qualified
 Bidders, (vii) any creditor of the Debtors that at least five (5) business days prior to the Auction
 delivers to Debtors’ counsel (by mail or email at the address or email address identified
 hereinabove) a written request to attend the Auction, and (viii) the respective professionals of all
 of the foregoing shall be entitled to attend the Auction; provided that (x) the Debtors reserve the
 right to object to any request to attend the Auction made by the creditor pursuant to clause (vii)
 immediately above, and (y) if the Debtors and such creditor are unable to consensually resolve
 such objection promptly, the Debtors shall seek a teleconference with the Bankruptcy Court prior
 to the Auction to adjudicate such objection.

 XI.     Acceptance of the Successful Bid.

         The Auction shall continue until (i) there is only one Qualified Bid or a combination of
 Qualified Bids that the Debtors determine, in their reasonable business judgment and in a manner
 consistent with the exercise of their fiduciary duties and outlined below in further detail, and in
 consultation with the Consultation Parties, is the highest or otherwise best bid to purchase any or
 all of the Justice Assets (each, a “Successful Bid”), and (ii) the Debtors determine, in their
 reasonable business judgment, in consultation with the Consultation Parties, that further bidding
 is unlikely to result in a different Successful Bid or Successful Bids that would be reasonably
 acceptable to the Debtors, at which point, the Auction will be closed.

         When determining the highest or otherwise best Qualified Bid, as compared to other
 Qualified Bids, the Debtors may consider the following factors in addition to any other factors that
 the Debtors deem appropriate: (a) the amount and nature of the total consideration; (b) the
 likelihood of the Qualified Bidder’s ability to close a transaction and the timing thereof; (c) the net
 economic effect of any changes to the value to be received by each of the Debtors’ estates from
 the transaction contemplated by the Bid Documents; and (d) the tax consequences of such
 Qualified Bid; and (e) any other consideration that may impact the Debtors’ stakeholders.

         Any Qualified Bidder that submits a Successful Bid will be deemed a “Successful Bidder”
 with respect to the Justice Assets. The Debtors shall promptly file notice of the Successful Bid
 and the Successful Bidder with the Bankruptcy Court. Following conclusion of the Auction and
 selection of a Successful Bidder, the Debtors shall present the results of the Auction at a hearing
 (the “Sale Hearing”) and shall seek Bankruptcy Court approval to enter into a binding purchase
 agreement with the Successful Bidder on the terms of the Successful Bid (the order approving such
 entry, the “Definitive Purchase Agreement Order”). For the avoidance of doubt, the Definitive
 Purchase Agreement Order shall deem the Debtors’ selection of the Successful Bid final and,
 subject to the designation of the Back-Up Bid, the Debtors shall not solicit and /or accept any
 further bids or offers to submit a bid after such selection; provided that, notwithstanding anything
 to the contrary in these Bidding Procedures, nothing in these Bidding Procedures shall require the
 board of directors, board of managers, or such similar governing body of any Debtor to take or


                                                    11
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 47 of 198



 refrain from taking any action that would be inconsistent with applicable law or its fiduciary
 obligations under applicable law.

        Within one (1) business day of the selection of the Successful Bidder, such Successful
 Bidder (including both the Stalking Horse Bidder and Back-Up Bidder, if applicable) shall make
 a cash deposit, in addition to its Good Faith Deposit, in an amount calculated on the basis of the
 increased aggregate purchase price, submitted by wire transfer of immediately available funds to
 an escrow account to be identified and established by the Debtors pursuant to a customary and
 reasonable escrow agreement. Each Successful Bidder and the Debtors shall, as soon as
 commercially reasonable and practicable, complete and sign all agreements, contracts,
 instruments, or other documents evidencing and containing the terms upon which each such
 Successful Bid was made.

 XII.   Designation of Back-Up Bidder.

         The Qualified Bidder with the second highest or otherwise best bid or combination of bids
 (the “Back-Up Bid”) to purchase any or all of the Justice Assets (the “Back-Up Bidder”) will be
 determined by the Debtors at the conclusion of the Auction, in consultation with the Consultation
 Parties, and will be announced at that time to all the Qualified Bidders participating in the Auction.
 The Debtors’ selection of a Back-Up Bid shall be deemed final and the Debtors shall not accept
 any further bids or offers to submit a bid after such selection. If for any reason a Successful Bidder
 fails to consummate the purchase of such assets within the time permitted, then the Back-Up
 Bidder will automatically be deemed to have submitted the Successful Bid for such assets, and the
 Back-Up Bidder shall be deemed a Successful Bidder for such assets and shall be required to
 consummate any Sale with the Debtors as soon as is reasonably practicable without further order
 of the Bankruptcy Court, provided that the Debtors shall file a notice with the Bankruptcy Court.

         Except as otherwise provided in the Stalking Horse Purchase Agreement, the Back-Up Bid
 shall remain open and irrevocable until the earliest to occur of (i) forty-five (45) days after
 completion of the Auction, (ii) consummation of an Alternative Transaction with one or more
 Successful Bidders at an Auction, and (iii) the release of such Back-Up Bid by the Debtors in
 writing (the “Back-Up Termination Date”). The Debtors shall return the Back-Up Bidder’s deposit
 and pay any Expense Reimbursement owed within three (3) business days of the Back-Up
 Termination Date.

 XIII. Stalking Horse Protections.

         Pursuant to the Bidding Procedures Order, the Stalking Horse Bidder is entitled to the
 Stalking Horse Protections in the amounts set forth in, and in accordance with the terms of, the
 Stalking Horse Purchase Agreement and the Bidding Procedures Order. For the avoidance of
 doubt, except for the Stalking Horse Bidder, no other party submitting an offer or Bid or a
 Qualified Bid shall be entitled to any expense reimbursement, break-up fee, termination fee, or
 similar fee or payment.




                                                  12
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 48 of 198



 XIV. Approval of the Sale.

          A hearing to consider approval of the Sale (the “Sale Hearing”), is currently scheduled to
 take place on November 12, 2020, at 1:00 p.m. (prevailing Eastern Time), before the Honorable
 Kevin R Huennekens, at the United States Bankruptcy Court for the Eastern District of Virginia,
 Richmond Division, 701 East Broad Street, 5th Floor, Richmond, Virginia, 23219 or conducted
 consistent with the procedures established pursuant to the Bankruptcy Court’s standing orders
 regarding remote hearings in bankruptcy cases due to the COVID-19 pandemic, all of which are
 facilitated via Zoomgov.

         At the Sale Hearing certain findings will be sought from the Bankruptcy Court regarding
 the Auction, including, among other things, that: (1) the Auction was conducted, and
 the Successful Bidder was selected, in accordance with the Bidding Procedures; (2) the Auction
 was fair in substance and procedure; (3) the Successful Bid was a Qualified Bid as defined in
 the Bidding Procedures; and (4) consummation of any Sale as contemplated by the Successful Bid
 in the Auction will provide the highest or otherwise best offer for the Justice Assets and is in the
 best interests of the Debtors and their estates. The Sale Hearing may be continued to a later
 date by the Debtors by sending notice prior to, or making an announcement at, the Sale
 Hearing. No further notice of any such continuance will be required to be provided to any
 party (including the Stalking Horse Bidder).

         Objections to the Sale, any of the relief requested in the Motion, and entry of any order
 approving the sale (the “Sale Order”) must (i) be in writing and specify the nature of such
 objection; (ii) comply with the Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules, and
 all orders of the Court; and (iii) be filed with the Court and served so as to by actually received
 by the Debtors, counsel to the Debtors, and the Notice Parties by November 9, 2020 at 5:00 p.m.
 (prevailing Eastern Time).

 XV.    Return of Good Faith Deposit.

         Subject to the Stalking Horse Purchase Agreement, the Good Faith Deposit of a Successful
 Bidder shall, upon consummation of any Sale, be credited to the Purchase Price paid for the
 applicable Justice Assets. Subject to the Stalking Horse Purchase Agreement, if a Successful
 Bidder fails to consummate any Sale, then the Good Faith Deposit shall be forfeited to, and retained
 irrevocably by, the Debtors, and all parties in interest, and the Debtors specifically, reserve the
 right to seek all available damages from the defaulting Successful Bidder.

         Subject to the Stalking Horse Purchase Agreement, the Good Faith Deposit of any
 Qualified Bidders that are not Successful Bidders or Back-Up Bidders will be returned within
 five business days after the Auction or upon the permanent withdrawal of the proposed Sale, and
 the Good Faith Deposit of any Back-Up Bidders will be returned within five business days after
 the consummation of any Sale.

 XVI. Reservation of Rights.

        The Debtors reserve their rights to, subject to the terms of the Stalking Horse Purchase
 Agreement and these Bidding Procedures, and in consultation with the Consultation Parties, to
 modify these Bidding Procedures in their reasonable business judgment and in a manner consistent
                                                 13
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 49 of 198



 with the exercise of their fiduciary duties in any manner that will best promote the goals of the
 bidding process, or impose, at or before the Auction, additional customary terms and conditions
 on the sale of the Justice Assets, including, without limitation: (1) extending the deadlines set
 forth in the Bidding Procedures; (2) adjourning the Auction without further notice; (3) adding
 procedural rules that are reasonably necessary or advisable under the circumstances for conducting
 the Auction; (4) canceling the Auction; (5) rejecting any or all Bids or Qualified Bids; and (6)
 adjusting the applicable minimum overbid increment. The Debtors shall provide advance notice
 in writing of any such modification to any Qualified Bidder, including the Stalking Horse Bidder.
 For the avoidance of doubt, subject to the Stalking Horse Purchase Agreement, the Debtors reserve
 the right at any point prior to the selection of the Successful Bidder to terminate the Sale processes
 contemplated hereunder with respect to any or all of the Justice Assets.

         All parties expressly reserve all of their rights (and do not waive any such rights) to seek
 Bankruptcy Court relief with regard to the Auction, the Bidding Procedures, the Sale, and any
 related items (including, if necessary, to seek an extension of the Bid Deadline).

 XVII. Consent to Jurisdiction.

         All Qualified Bidders at the Auction will be deemed to have consented to the core
 jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection with any
 disputes relating to the Sale, the Auction and the construction and enforcement of these Bidding
 Procedures, and/or any written indications of interest, Preliminary Bid Documents, or the Bid
 Documents, as applicable, and consented to the entry of a final order or judgment in any way
 related to these Bidding Procedures, the bid process, the Auction, the Sale Hearing, or the
 construction and enforcement of any agreement or any other document relating to a Sale if it is
 determined that the Bankruptcy Court would lack Article III jurisdiction to enter such a final order
 or judgment absent the consent of the parties.

        Any parties raising a dispute relating to these Bidding Procedures must request that such
 dispute be heard by the Bankruptcy Court on an expedited basis.

 XVIII. Fiduciary Out.

         Notwithstanding anything to the contrary in these Bidding Procedures, nothing in these
 Bidding Procedures or the Bidding Procedures Order shall require a Debtor or the board of
 directors, board of managers, or similar governing body of a Debtor to take any action or to refrain
 from taking any action related to any sale transaction or with respect to these Bidding Procedures,
 to the extent such Debtor, board of director, board of managers, or such similar governing body
 reasonably determines in good faith, in consultation with counsel, that taking or failing to take
 such action, as applicable, would be inconsistent with applicable law or its fiduciary obligations
 under applicable law.

 XIX. Alternative Proposals.

        Further, notwithstanding anything to the contrary in these Bidding Procedures, and subject
 to the Stalking Horse Purchase Agreement, through the acceptance of the Successful Bid, the
 Debtors and their respective directors, officers, employees, investment bankers, attorneys,
 accountants, consultants, and other advisors or representatives shall have the right to: (a) consider,
                                                  14
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 50 of 198



 respond to, and facilitate alternate proposals for sales or other restructuring transactions involving
 any or all of the Justice Assets (each an “Alternate Proposal”); (b) subject to the terms and
 conditions of these Bidding Procedures, provide access to non-public information concerning
 the Debtors to any entity or enter into confidentiality agreements or nondisclosure agreements with
 any entity; (c) maintain or continue discussions or negotiations with respect to Alternate Proposals;
 (d) otherwise cooperate with, assist, participate in, or facilitate any inquiries, proposals,
 discussions, or negotiation of Alternate Proposals; and (e) enter into or continue discussions or
 negotiations with holders of claims against or equity interests in a Debtor, any other party in
 interest in these chapter 11 cases (including the Creditors’ Committee and the United States
 Trustee), or any other entity regarding Alternate Proposals. Nothing in these Bidding Procedures
 shall be construed as a waiver of any parties’ rights with respect to an Alternative Transaction.

 XX.    Notice Parties.

         Information that must be provided to the “Notice Parties” under these Bidding Procedures
 must be provided to the following parties or their respective counsel, if known (collectively,
 the “Notice Parties”): (a) the United States Trustee for the Eastern District of Virginia; (b) the
 holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis); (c) the
 agents under the Debtors’ prepetition secured facilities and counsel thereto; (d) the DIP Agents
 and their respective counsel thereto; (e) the United States Attorney’s Office for the Eastern District
 of Virginia; (f) the Internal Revenue Service; (g) the office of the attorneys general for the states
 in which the Debtors operate; (h) the Securities and Exchange Commission; (i) the Stalking Horse
 Bidder (and counsel to the Stalking Horse Bidder); (j) all parties who have expressed a written
 interest in some or all of the Justice Assets; (k) all known holders of liens, encumbrances, and
 other claims secured by the Justice Assets; (l) each governmental agency that is an interested party
 with respect to the Sale and transactions proposed thereunder; (m) the Creditors’ Committee; and
 (n) any party that has requested notice pursuant to Bankruptcy Rule 2002.

 XXI. Consultation Rights of the Consultation Parties.

        The Debtors will consult with the Consultation Parties (a) with respect to any action,
 evaluation, or determination by the Debtors that is expressly contemplated or authorized by these
 Bidding Procedures, or (b) to the extent not explicitly required by these Bidding Procedures, in
 any event before making any material decision with respect to the Sale or Auction.




                                                  15
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 51 of 198



                                   Schedule 1

                        Notice of Auction and Sale Hearing
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                      Document    Page 52 of 198




     KIRKLAND & ELLIS LLP                                  COOLEY LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
     Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
     Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
     601 Lexington Avenue                                  members of DC bar
     New York, New York 10022                              Olya Antle (VSB 83153)
     Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice in
     Facsimile:       (212) 446-4900                       DC, supervised by members of DC bar
     -and-                                                 1299 Pennsylvania Avenue, NW, Suite 700
                                                           Washington, DC 20004-2400
     John R. Luze (admitted pro hac vice)                  Telephone:        (202) 842-7800
     300 North LaSalle                                     Facsimile:        (202) 842-7899
     Chicago, Illinois 60654
     Telephone:         (312) 862-2000
     Facsimile:         (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                            )
     In re:                                                                 )    Chapter 11
                                                                            )
     ASCENA RETAIL GROUP, INC., et al., 1                                   )    Case No. 20-33113 (KRH)
                                                                            )
                               Debtors.                                     )    (Jointly Administered)
                                                                            )

                       NOTICE OF SALE BY AUCTION AND SALE HEARING

         PLEASE TAKE NOTICE that on [__], 2020, the United States Bankruptcy Court for the
 Eastern District of Virginia (the “Court”) entered the Order (I) Approving the Stalking Horse
 Protections, (II) Approving Bidding Procedures for the Sale of the Justice Assets, and
 (III) Approving Assumption and Assignment Procedures [Docket No. [__]] (the “Bidding
 Procedures Order”) 2 in the chapter 11 cases of the above-captioned debtors and debtors in
 possession (collectively, the “Debtors”).

        PLEASE TAKE FURTHER NOTICE that the Debtors are soliciting offers for the
 purchase of the Justice Assets consistent with the bidding procedures (the “Bidding Procedures”)

 1
        A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
        claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
        Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
        Boulevard, Mahwah, New Jersey 07430.
 2
        Capitalized terms used but not defined in this notice have the meanings given to them in the Bidding Procedures
        Order.
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 53 of 198



 approved by the Court by Bidding Procedures Order. All interested bidders should carefully
 read the Bidding Procedures and Bidding Procedures Order. To the extent that there are any
 inconsistencies between this notice and the Bidding Procedures or Bidding Procedures Order, the
 Bidding Procedures or Bidding Procedures Order, as applicable, shall govern in all respects.

        PLEASE TAKE FURTHER NOTICE that, if the Debtors receive qualified competing
 bids within the requirements and time frame specified by the Bidding Procedures, the Debtors will
 conduct an auction (the “Auction”) of the Assets on November 5, 2020 at 10:00 a.m. (prevailing
 Eastern Time) via videoconference or such other form of remote communication arranged by
 counsel to the Debtors.

         PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the Sale at
 a hearing scheduled to commence on or before November 12, 2020 at 1:00 p.m. (prevailing
 Eastern Time) (the “Sale Hearing”) before the Honorable Kevin R Huennekens, at the United
 States Bankruptcy Court for the Eastern District of Virginia, Richmond Division, 701 East Broad
 Street, 5th Floor, Richmond, Virginia, 23219 or conducted consistent with the procedures
 established pursuant to the Bankruptcy Court’s standing orders regarding remote hearings in
 bankruptcy cases due to the COVID-19 pandemic, all of which are facilitated via Zoomgov.

          PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bidding
 Procedures Order, objections to consummation or approval of the Sale must (a) be in writing;
 (b) conform to the applicable provisions of the Bankruptcy Rules and the Local Bankruptcy Rules;
 (c) state with particularity the legal and factual bases for the objection and the specific grounds
 therefor; and (d) be filed with the Court and served so as to be actually received on or before
 November 9, 2020 at 5:00 p.m. (prevailing Eastern Time) by the following parties: (i) the
 Debtors, Ascena Group Retail, Inc., 933 MacArthur Boulevard, Mahwah, New Jersey 07430,
 Attn: Michael Veitenheimer; (ii) counsel to the Debtors, Kirkland & Ellis LLP, 300 North
 LaSalle, Chicago, Illinois 60654, Attn: John R. Luze and Jeff Michalik and Kirkland & Ellis LLP,
 601 Lexington Avenue, New York, New York 10022, Attn: Steven N. Serajeddini, P.C.;
 (iii) co-counsel to the Debtors, Cooley LLP, 1299 Pennsylvania Avenue, NW, Suite 700,
 Washington, D.C. 20004-2400, Attn: Cullen D. Speckhart and Olya Antle; (iv) counsel to the
 ABL agent, (a) Morgan Lewis & Bockius LLP, One Federal Street, Boston, Massachusetts 02110,
 Attn: Matthew F. Furlong, Julia Frost-Davies and Christopher L. Carter, and (b) Hunton Andrews
 Kurth LLP, Riverfront Plaza, East Tower, 951 East Byrd Street, Richmond, Virginia 23219,
 Attn: Tyler P. Brown; (v) the United States Trustee for the Eastern District of Virginia, 701 East
 Broad Street, Suite 4304, Richmond, Virginia 23219, Attn: Kathryn Montgomery; (vi) proposed
 counsel to the Creditors’ Committee, Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th
 Floor, New York, New York 10017, Attn: Robert Feinstein, Bradford Sandler, and Shirley Cho;
 (vii) counsel to the term loan ad hoc group, Milbank LLP, 55 Hudson Yards, New York, NY 1001,
 Attn: Evan R. Fleck, Esq; (viii) counsel to the Stalking Horse Bidder, Schulte Roth & Zabel LLP,
 919 Third Avenue, New York, New York 10022, Attn: Kristine Manoukian and Kelly Knight.

          CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION

      ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION TO
 THE SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN ACCORDANCE
 WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM

                                                 2
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                          Desc Main
                                   Document    Page 54 of 198



 ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO THE
 TRANSFER OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS,
 CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, EXCEPT AS SET FORTH IN
 THE APPLICABLE PURCHASE AGREEMENT.

 Dated: October 20, 2020

                                                          /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                      COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                        Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                  Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (admitted pro hac vice)       Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                      members of DC bar
New York, New York 10022                                  Olya Antle (VSB 83153)
Telephone:      (212) 446-4800                            Admitted to practice in Virginia; Not admitted to practice
Facsimile:      (212) 446-4900                            in DC, supervised by members of DC bar
Email:          edward.sassower@kirkland.com              1299 Pennsylvania Avenue, NW, Suite 700
                steven.serajeddini@kirkland.com           Washington, DC 20004-2400
-and-                                                     Telephone:        (202) 842-7800
                                                          Facsimile:        (202) 842-7899
John R. Luze (admitted pro hac vice)                      Email:            cspeckhart@cooley.com
300 North LaSalle Street                                                    oantle@cooley.com-
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200
Email:             john.luze@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession




                                                      3
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 55 of 198



                                   Exhibit A-2

                        Stalking Horse Purchase Agreement
Case 20-33113-KRH     Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23 Desc Main
                            Document    Page 56 of 198
                                                                   Execution Copy




 ______________________________________________________________________________

                         ASSET PURCHASE AGREEMENT

                         DATED AS OF OCTOBER 20, 2020

                                BY AND BETWEEN

                  JUSTICE BRAND HOLDINGS LLC, AS PURCHASER,

                  ASCENA RETAIL GROUP, INC., AS THE COMPANY,

                                       AND

                      THE OTHER SELLERS NAMED HEREIN

 ______________________________________________________________________________




 KE 71937705.12
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                                                Desc Main
                                Document    Page 57 of 198
                                  TABLE OF CONTENTS

                                                                                                                                  Page


                                                        Article I

                      Purchase and Sale of the Acquired Assets;
                          Assumption of Assumed Liabilities
 1.1        Purchase and Sale of the Acquired Assets ...............................................................1
 1.2        Excluded Assets .......................................................................................................3
 1.3        Assumption of Certain Liabilities ............................................................................4
 1.4        Excluded Liabilities .................................................................................................5
 1.5        Assumption/Rejection of Certain Contracts ............................................................5

                                                       Article II

                                      CONSIDERATION; CLOSING
 2.1        Consideration; Payment ...........................................................................................7
 2.2        Deposit. ....................................................................................................................7
 2.3        Closing .....................................................................................................................8
 2.4        Closing Deliveries by Sellers ...................................................................................8
 2.5        Closing Deliveries by Purchaser to the Company ...................................................9
 2.6        Withholding .............................................................................................................9

                                                       Article III

                     REPRESENTATIONS AND WARRANTIES OF SELLERS
 3.1        Organization and Qualification ..............................................................................10
 3.2        Authorization of Agreement ..................................................................................10
 3.3        Conflicts; Consents ................................................................................................10
 3.4        Title to Properties...................................................................................................11
 3.5        Insurance ................................................................................................................11
 3.6        Contracts ................................................................................................................11
 3.7        Litigation ................................................................................................................12
 3.8        Permits; Compliance with Laws ............................................................................12
 3.9        Intellectual Property ...............................................................................................12
 3.10       Data Privacy ...........................................................................................................13
 3.11       Brokers ...................................................................................................................14
 3.12       Suppliers ................................................................................................................14

                                                    Article IV
                  REPRESENTATIONS AND WARRANTIES OF PURCHASER
 4.1        Organization and Qualification ..............................................................................14
 4.2        Authorization of Agreement ..................................................................................15
 4.3        Conflicts; Consents ................................................................................................15
 4.4        Financing................................................................................................................15
 4.5        Brokers ...................................................................................................................15
 4.6        No Litigation ..........................................................................................................16
 4.7        Certain Arrangements ............................................................................................16


                                                              i
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                                               Desc Main
                               Document    Page 58 of 198
                                 TABLE OF CONTENTS

                                                                                                                                Page

 4.8        No Additional Representations or Warranties .......................................................16
 4.9        No Outside Reliance ..............................................................................................16

                                                       Article V

                                  BANKRUPTCY COURT MATTERS
 5.1        Bankruptcy Actions ...............................................................................................17
 5.2        Cure Costs ..............................................................................................................18
 5.3        The Sale Order .......................................................................................................19
 5.4        Bid Protections .......................................................................................................19
 5.5        Approval ................................................................................................................20
 5.6        Contracts ................................................................................................................20
 5.7        No Shop .................................................................................................................20

                                                      Article VI

                                  COVENANTS AND AGREEMENTS
 6.1        Conduct of Business of Sellers ..............................................................................20
 6.2        Access to Information ............................................................................................21
 6.3        Employee Matters ..................................................................................................23
 6.4        Regulatory Approvals ............................................................................................24
 6.5        Reasonable Efforts; Cooperation ...........................................................................24
 6.6        Notification of Certain Matters ..............................................................................25
 6.7        Further Assurances.................................................................................................25
 6.8        Insurance Matters ...................................................................................................25
 6.9        Receipt of Misdirected Assets ...............................................................................26
 6.10       Acknowledgment by Purchaser .............................................................................26
 6.11       Use of Customer Data after Closing ......................................................................27
 6.12       Wind Down License ..............................................................................................28
 6.13       Guaranty .................................................................................................................29

                                                     Article VII

                               CONDITIONS TO CLOSING
 7.1        Conditions Precedent to the Obligations of Purchaser and Sellers ........................29
 7.2        Conditions Precedent to the Obligations of Purchaser ..........................................29
 7.3        Conditions Precedent to the Obligations of the Company .....................................30
 7.4        Waiver of Conditions .............................................................................................30

                                                     Article VIII

                                          Termination
 8.1        Termination of Agreement .....................................................................................31
 8.2        Effect of Termination .............................................................................................32




                                                             ii
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                                               Desc Main
                                Document    Page 59 of 198
                                  TABLE OF CONTENTS

                                                                                                                                 Page

                                                      Article IX

                                                    TAXES
 9.1        Transfer Taxes .......................................................................................................33
 9.2        Allocation of Purchase Price ..................................................................................33
 9.3        Cooperation ............................................................................................................33
 9.4        Preparation of Tax Returns and Payment of Taxes ...............................................33
 9.5        Wage Reporting .....................................................................................................34

                                                       Article X

                                               MISCELLANEOUS
 10.1       Non-Survival of Representations and Warranties and Certain Covenants;
            Certain Waivers .....................................................................................................34
 10.2       Expenses ................................................................................................................35
 10.3       Notices ...................................................................................................................35
 10.4       Binding Effect; Assignment ...................................................................................37
 10.5       Amendment and Waiver ........................................................................................37
 10.6       Third Party Beneficiaries .......................................................................................37
 10.7       Non-Recourse ........................................................................................................37
 10.8       Severability ............................................................................................................37
 10.9       Construction ...........................................................................................................38
 10.10      Schedules ...............................................................................................................38
 10.11      Complete Agreement .............................................................................................38
 10.12      Specific Performance .............................................................................................38
 10.13      Jurisdiction and Exclusive Venue ..........................................................................39
 10.14      Governing Law; Waiver of Jury Trial ...................................................................40
 10.15      No Right of Set-Off ...............................................................................................40
 10.16      Counterparts and PDF ............................................................................................40
 10.17      Publicity .................................................................................................................41
 10.18      Bulk Sales Laws.....................................................................................................41
 10.19      Fiduciary Obligations.............................................................................................41

                                                      Article XI

                ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS
 11.1       Certain Definitions .................................................................................................41
 11.2       Index of Defined Terms .........................................................................................47
 11.3       Rules of Interpretation ...........................................................................................48




                                                             iii
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                Document    Page 60 of 198




                                ASSET PURCHASE AGREEMENT

          This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of October 20,
 2020, by and among Justice Brand Holdings LLC, a New York limited liability company
 (“Purchaser”), solely for purposes of Section 6.13, Bluestar Alliance LLC, a New York limited
 liability company, (“Guarantor”), Ascena Retail Group, Inc., a Delaware corporation (the
 “Company”), and the Subsidiaries of the Company that are indicated on the signature pages
 attached hereto (together with the Company, each a “Seller” and collectively “Sellers”). Purchaser
 and Sellers are referred to herein individually as a “Party” and collectively as the “Parties.”
 Capitalized terms used in herein shall have the meanings set forth herein or in Article XI.

        WHEREAS, the Company and the other Sellers filed voluntary petitions for relief under
 chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532
 (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern District of
 Virginia (Richmond Division) (the “Bankruptcy Court”), which chapter 11 cases will be jointly
 administered for procedural purposes (collectively, the “Bankruptcy Case”);

         WHEREAS, Purchaser desires to purchase the Acquired Assets and assume the Assumed
 Liabilities from Sellers, and Sellers desire to sell, convey, assign, and transfer to Purchaser the
 Acquired Assets together with the Assumed Liabilities, in a sale authorized by the Bankruptcy
 Court pursuant to, inter alia, sections 105, 363 and 365 of the Bankruptcy Code, in accordance
 with the other applicable provisions of the Bankruptcy Code and the Federal Rules of Bankruptcy
 Procedure and the local rules for the Bankruptcy Court, all on the terms and subject to the
 conditions set forth in this Agreement; and

        WHEREAS, the transactions contemplated herein are subject to the approval of the
 Bankruptcy Court, and will be consummated only pursuant to and upon entry of the Sale Order by
 the Bankruptcy Court on the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
 warranties, covenants, and agreements set forth herein, and intending to be legally bound hereby,
 Purchaser and Sellers hereby agree as follows.

                                              ARTICLE I

                   PURCHASE AND SALE OF THE ACQUIRED ASSETS;
                       ASSUMPTION OF ASSUMED LIABILITIES

         1.1     Purchase and Sale of the Acquired Assets. Pursuant to sections 105, 363 and 365
 of the Bankruptcy Code, on the terms and subject to the conditions set forth herein and in the Sale
 Order, at the Closing, Sellers shall sell, transfer, assign, convey, and deliver to Purchaser, or
 Purchaser’s designee, and Purchaser, or Purchaser’s designee, shall purchase, acquire, and accept
 from Sellers, all of Sellers’ right, title and interest in and to the Acquired Assets, free and clear of
 all Encumbrances other than Permitted Encumbrances. “Acquired Assets” means the following
 assets of Sellers (but excluding in all cases the Excluded Assets):
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                Document    Page 61 of 198



                          to the extent assignable under applicable Law, all (i) Contracts (other than
 purchase orders) listed on Schedule 1.1(a)(i) and (ii) purchase orders for Inventory that is
 designated exclusively for sale via the Business or the business of operating brick-and-mortar retail
 stores under a Transferred Trademark (the “Retail Business”) and that has not yet been delivered
 to Sellers’ distribution centers and is delivered during the period beginning on December 1, 2020
 and ending on April 30, 2021, subject to a maximum aggregate purchase amount under such
 purchase orders of $20,000,000, which purchase orders are either listed on Schedule 1.1(a)(ii) or
 are entered into after the date hereof in accordance with Section 6.1(b) (collectively, the “Assigned
 POs”; the Contracts and the Assigned POs to be assigned to Purchaser in accordance with the
 terms of this Agreement shall be referred to herein as the “Assigned Contracts”);

                         all interests of Sellers in and to all Intellectual Property exclusively used or
 held for use in the Business and the Retail Business, including the following: (i) copyright
 registrations set forth on Schedule 1.1(b)(i); (ii) internet domain name registrations and social
 media accounts set forth on Schedule 1.1(b)(ii); (iii) patents and patent applications listed on
 Schedule 1.1(b)(iii) (all such patents and patent applications, collectively, “Scheduled Patents”),
 including, for clarity, reissues, reexaminations, continuations, continuations in part (only with
 respect to subject matter disclosed in the Scheduled Patents), divisionals, requests for continuing
 examinations or continuing prosecution applications, or design registrations of any Scheduled
 Patent; (iv) Trademark registrations and applications for registration set forth on Schedule
 1.1(b)(iv) (the “Transferred Trademarks”), including, to the extent in Sellers’ possession, the
 historical trademark file for each; and (v) without limiting the foregoing, the name “Justice” and
 any derivation thereof (the assets described in this Section 1.1(b), collectively, the “Transferred
 Intellectual Property”);

                         all rights to collect royalties and proceeds in connection with the
 Transferred Intellectual Property with respect to the period from and after the Closing, all rights
 to sue and recover for past, present and future infringements, dilutions, misappropriations of, or
 other conflicts with, the Transferred Intellectual Property and any and all corresponding rights that,
 now or hereafter, may be secured throughout the world with respect to the Transferred Intellectual
 Property;

                         to the extent transferable under applicable Law (including as an asset that is
 part of an acquisition, bankruptcy, or other transaction under the exemption from the definition of
 “sale” set forth in California Civ. Code Section 1798.140(t)(2)(D)) and Sellers’ privacy policy
 attached hereto as Schedule 6.11, the Customer Data (for clarity, it is understood and agreed by
 Purchaser that Sellers and its Affiliates may have, now or in the future, certain data, pertaining to
 current, former or prospective customers of one or more of such Sellers or Affiliates that is similar
 or identical to certain Customer Data (e.g., an individual may be a customer or prospective
 customer of both the Business and Sellers’ or one or more of their Affiliates’ other businesses))
 and nothing in this Agreement shall be deemed to transfer, assign or convey any rights to Purchaser
 with respect to such data that relates to such other businesses (such data of Sellers and Affiliates
 of Sellers being referred to as “Other Data”) or to in any way restrict the use of any Other Data by
 any Seller or Affiliates of Sellers (or by their successors or assigns); and

                         to the extent transferable under applicable Law (including as an asset that is
 part of an acquisition, bankruptcy, or other transaction under the exemption from the definition of


                                                    2
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 62 of 198



 “sale” set forth in California Civ. Code Section 1798.140(t)(2)(D)) and Seller’s privacy policy
 attached hereto as Schedule 6.11, all Documents (except as expressly excluded in Section 1.2) to
 the extent used or held for use in the Business or the Retail Business.

          1.2     Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in
 no event shall Sellers be deemed to sell, transfer, assign, or convey, and Sellers shall retain all
 right, title and interest to, in and under all assets, properties, interests and rights of such Sellers
 that are not expressly included in the Acquired Assets (collectively, the “Excluded Assets”),
 including the following:

                        all assets expressly excluded from the definition of Acquired Assets
 pursuant to Section 1.1;

                       all Cash and Cash Equivalents, all bank accounts, and all deposits
 (including maintenance deposits, customer deposits, and security deposits for rent, electricity,
 telephone or otherwise) or prepaid or deferred charges and expenses, including all lease and rental
 payments, that have been prepaid by any Seller, and any retainers or similar amounts paid to
 Advisors or other professional service providers;

                        all Contracts of Sellers other than the Assigned Contracts (the “Excluded
 Contracts”);

                          all Documents (i) to the extent they relate to any of the Excluded Assets or
 Excluded Liabilities (including information stored on the computer systems, data networks or
 servers of any Seller); (ii) that are Sellers’ financial accounting Documents, all minute books,
 organizational documents, stock registers and such other books and records of any Seller as
 pertaining to ownership, organization or existence of such Seller, Tax Returns (and any related
 work papers) and any other Tax information or records, corporate seal, checkbooks, and canceled
 checks; (iii) that any Seller is required by Law to retain; provided that, in the case of (i)
 through (iii), to the extent not prohibited by applicable Law, Purchaser shall have the right to make
 copies of any portions of such Documents;

                         all Documents prepared or received by any Seller or any of its Affiliates in
 connection with the sale of the Acquired Assets, this Agreement, or the transactions contemplated
 hereby, including (i) all records and reports prepared or received by Sellers, any of their respective
 Affiliates or Advisors in connection with the sale of the Acquired Assets and the transactions
 contemplated hereby, including all analyses relating to the business of Purchaser or its Affiliates
 so prepared or received; (ii) all bids and expressions of interest received from third parties with
 respect to the acquisition of any of Sellers’ businesses or assets; or (iii) all privileged materials,
 documents and records of a Seller or any of its Affiliates; and (iv) copies of documents, materials
 and data to the extent related to the Acquired Assets prior to the Closing Date;

                        all current and prior insurance policies of any of Sellers, including for the
 avoidance or doubt all director and officer insurance policies, and all rights and benefits of any
 nature of Sellers with respect thereto, including all insurance recoveries thereunder and rights to
 assert claims with respect to any such insurance recoveries;




                                                   3
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                 Document    Page 63 of 198



                       all membership interests or other equity interests of any Seller or any of
 their respective Subsidiaries or securities convertible into, exchangeable, or exercisable for any
 such membership interests or other equity interests;

                         the sponsorship of all benefits plans, and any right, title or interest in any of
 the assets thereof or relating thereto;

                         (i) other than those against any go forward contract counterparties under the
 Assigned Contracts, all preference or avoidance claims or actions arising under the Bankruptcy
 Code or applicable Law, (ii) all other rights, claims, causes of action, rights of recovery, rights of
 set-off, and rights of recoupment as of the Closing of any Seller, in each case, arising out of or
 relating to events occurring on or prior to the Closing Date, and (iii) all claims that any of Sellers
 may have against any Person with respect to any other Excluded Assets or any Excluded
 Liabilities;

                        Sellers’ claims or other rights under this Agreement, including the Purchase
 Price hereunder, or any agreement, certificate, instrument, or other document executed and
 delivered between any Seller and Purchaser in connection with the transactions contemplated
 hereby, or any other agreement between any Seller and Purchaser entered into on or after the date
 hereof;

                         all Tax Refunds and Tax attributes or any rights with respect thereto;

                         all real estate and all interests in real estate;

                        except as set forth in Section 1.1(c), all demands, allowances, refunds,
 rebates (including any vendor or supplier rebates), rights (including under or with respect to
 express or implied guarantees, warranties, representations, covenants and indemnities), claims,
 counterclaims, defenses, credits, causes of action, rights of set off, rights of recovery or rights of
 recoupment relating to or arising against suppliers, vendors, merchants, manufacturers and
 counterparties to leases, licenses or any Contract, arising out of or relating to events occurring on
 or prior to the Closing Date;

                         Other Data;

                         the properties and assets set forth on Schedule 1.2(o); and

                         Inventory, other than Inventory acquired pursuant to Assigned POs.

         1.3     Assumption of Certain Liabilities. On the terms and subject to the conditions set
 forth herein and in the Sale Order, effective as of the Closing, Purchaser shall irrevocably assume
 from Sellers (and from and after the Closing pay, perform, discharge, or otherwise satisfy in
 accordance with their respective terms), and Sellers shall irrevocably convey, transfer, and assign
 to Purchaser, only the following Liabilities, without duplication and only to the extent not paid
 prior to the Closing (collectively, the “Assumed Liabilities”):

                     all Liabilities of Sellers under the Assigned Contracts (excluding the
 Assigned POs) that become due from and after the Closing, but only to the extent that such


                                                     4
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                Document    Page 64 of 198



 Liabilities (i) are required to be performed after the Closing and (ii) are not (A) trade accounts
 payable or (B) Liabilities that (1) arise from breaches of or violations with respect to (including,
 without limitation, in contravention of their obligations set forth in this Agreement) such Assigned
 Contracts by Sellers or (2) were, pursuant to the terms of the applicable Assigned Contracts, to be
 performed on or prior to the Closing;

                         all Liabilities of Sellers under the Assigned POs, other than Liabilities
 arising out of or related to any breach, act or omission by Sellers prior to the Closing;

                        all amounts, if any, necessary to cure all monetary defaults, if any, and to
 pay all actual pecuniary losses, if any, that have resulted from such defaults under the Assigned
 Contracts, in each case as of the Petition Date and to the extent required by Section 365(b)(1)(A)
 and (B) of the Bankruptcy Code and any Order of the Bankruptcy Court (the “Cure Costs”);

                       all Liabilities arising out of the ownership or operation of the Acquired
 Assets by Purchaser from and after the Closing Date;

                      all Liabilities, including, for the avoidance of doubt, all Taxes (other than
 income Taxes of Sellers) with respect to the Acquired Assets attributable to any Post-Closing Tax
 Period;

                        all Liabilities for Transfer Taxes;

                       all Liabilities agreed to be assumed by Purchaser or for which Purchaser has
 agreed to be responsible in accordance with this Agreement; and

                        all Liabilities set forth on Schedule 1.3(h).

         1.4       Excluded Liabilities. Purchaser shall not assume, be obligated to pay, perform or
 otherwise discharge or in any other manner be liable or responsible for any Liabilities of, or Action
 against, Sellers or relating to the Acquired Assets, of any kind or nature whatsoever, whether
 absolute, accrued, contingent or otherwise, liquidated or unliquidated, due or to become due,
 known or unknown, currently existing or hereafter arising, matured or unmatured, direct or
 indirect, and however arising, whether existing on the Closing Date or arising thereafter as a result
 of any act, omission, or circumstances taking place prior to the Closing, other than the Assumed
 Liabilities (all such Liabilities that are not Assumed Liabilities being referred to collectively herein
 as the “Excluded Liabilities”).

        1.5     Assumption/Rejection of Certain Contracts.

                        Assumption and Assignment of Executory Contracts. Sellers shall provide
 timely and proper written notice of the Sale Motion to all parties to any executory Contracts to
 which any Seller is a party and take all other actions reasonably necessary to cause such Contracts
 elected by Purchaser to be Assigned Contracts hereunder to be assumed by Sellers and assigned to
 Purchaser pursuant to section 365 of the Bankruptcy Code to the extent that such Contracts are
 Assigned Contracts at Closing. The Sale Order shall provide, among other things, that as of and
 conditioned on the occurrence of the Closing, Sellers shall assign or cause to be assigned to
 Purchaser, as applicable, the Assigned Contracts, each of which shall be identified by the name or


                                                    5
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 65 of 198



 appropriate description and date of the Assigned Contract (if available), the other party to the
 Assigned Contract and the address of such party for notice purposes, all included on an exhibit
 attached to a notice filed with the Bankruptcy Court in accordance with the Bidding Procedures
 Order. Such exhibit shall also set forth Sellers’ good faith estimate of the amounts necessary to
 cure any defaults under each of the Assigned Contracts as determined by Sellers based on Sellers’
 books and records, and the Bidding Procedures Order shall require any counterparty to any
 Assigned Contracts to respond or be bound to estimate designated in such notice as the Cure Cost
 for such Assigned Contract or such other Cure Cost as otherwise determined by the Bankruptcy
 Court. At the Closing, Sellers shall, pursuant to the Sale Order and the Assignment and
 Assumption Agreement(s), assume and assign to Purchaser (the consideration for which is
 included in the Purchase Price), all Assigned Contracts that may be assigned by any such Seller to
 Purchaser pursuant to sections 363 and 365 of the Bankruptcy Code, subject to adjustment
 pursuant to Section 1.5(b). At the Closing (or promptly thereafter upon the determination by
 Purchaser of an agreed Cure Cost amount), Purchaser shall (i) pay all Cure Costs and (ii) assume
 each Assigned Contract pursuant to section 365 of the Bankruptcy Code. Purchaser shall use
 reasonable efforts to provide sufficient adequate assurance of future performance in accordance
 with the Bidding Procedures Order necessary to satisfy the conditions contained in Sections
 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to Assigned Contracts.

                         Excluding or Adding Assigned Contracts Prior to Closing. Purchaser shall
 have the right to notify Sellers in writing of any Assigned Contract (other than any Assigned POs)
 that it does not wish to assume or a Contract to which any Seller is a party that is exclusively used
 or held for use in the Business or the Retail Business that Purchaser wishes to add as an Assigned
 Contract, in each case up to one (1) Business Day prior to the Closing and (i) any such previously
 considered Assigned Contract that Purchaser no longer wishes to assume shall be automatically
 deemed removed from the Schedules related to Assigned Contracts and automatically deemed
 added to the Schedules related to Excluded Contracts, in each case, without any adjustment to the
 Purchase Price, and (ii) any such previously considered Excluded Contract that Purchaser wishes
 to assume as an Assigned Contract shall be automatically deemed added to the Schedules related
 to Assigned Contracts, automatically deemed removed from the Schedules related to Excluded
 Contracts, and assumed by Sellers to sell and assign to Purchaser, in each case, without any
 adjustment to the Purchase Price. Purchaser shall be solely responsible for the payment,
 performance and discharge when due of the Liabilities under the Assigned Contracts arising or
 that are otherwise payable from the time of and after the Closing.

                         Non-Assignment. Notwithstanding the foregoing, a Contract shall not be an
 Assigned Contract hereunder and shall not be assigned to, or assumed by, Purchaser to the extent
 that such Contract (i) is rejected by a Seller or terminated by a Seller or any other party thereto, or
 terminates or expires by its terms, on or prior to such time as it is to be assumed by Purchaser as
 an Assigned Contract hereunder and is not continued or otherwise extended upon assumption or
 (ii) requires a Consent or Governmental Authorization (other than, or in addition to, that of the
 Bankruptcy Court) in order to permit the sale or transfer to Purchaser of the applicable Seller’s
 rights under such Contract, and such Consent or Governmental Authorization has not been
 obtained prior to such time as it is to be assumed by Purchaser as an Assigned Contract hereunder.
 In addition, no Acquired Asset shall be assigned to, or assumed by, Purchaser to the extent that
 such Acquired Asset requires a Consent or Governmental Authorization (other than, or in addition
 to, that of the Bankruptcy Court) in order to permit the sale or transfer to Purchaser of the


                                                   6
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                 Document    Page 66 of 198



 applicable Seller’s rights with respect to such Acquired Asset, and no such Consent or
 Governmental Authorization has been obtained prior to the Closing. In the event that any Acquired
 Asset is deemed not to be assigned pursuant to clause (ii) of the first sentence of this Section 1.5(c)
 or the immediately preceding sentence, the Closing shall nonetheless take place subject to the
 terms and conditions set forth herein and, thereafter, through the earlier of such time as such
 Consent or Governmental Authorization is obtained and six (6) months following the Closing (or
 the remaining term of any such Acquired Asset that is a Contract or the closing of the Bankruptcy
 Case, if shorter), Sellers and Purchaser shall (A) use reasonable best efforts to secure such Consent
 or Governmental Authorization as promptly as practicable after the Closing (which reasonable best
 efforts shall not require any payment or other consideration from Sellers or Purchaser (other than
 the Cure Costs, which shall be the responsibility of Purchaser)) and (B) cooperate in good faith in
 any lawful and commercially reasonable arrangement reasonably proposed by Purchaser,
 including subcontracting, licensing, or sublicensing to Purchaser any or all of any Seller’s rights
 and obligations with respect to any such Acquired Asset, under which (1) Purchaser shall obtain
 (without infringing upon the legal rights of such third party or violating any Law) the economic
 rights and benefits (net of the amount of any related Tax costs imposed on Sellers or their
 respective Affiliates) under such Acquired Asset with respect to which the Consent and/or
 Governmental Authorization has not been obtained and (2) Purchaser shall assume any related
 burden and obligation (including performance) with respect to such Acquired Asset. Upon
 satisfying any requisite Consent or Governmental Authorization requirement applicable to such
 Acquired Asset after the Closing, such Acquired Asset shall promptly be transferred and assigned
 to Purchaser in accordance with the terms of this Agreement, the Sale Order and the Bankruptcy
 Code.

                                             ARTICLE II

                                  CONSIDERATION; CLOSING

        2.1     Consideration; Payment.

                          The aggregate consideration (collectively, the “Purchase Price”) to be paid
 by Purchaser for the purchase of the Acquired Assets shall be: (i) the assumption of Assumed
 Liabilities and (ii) the payment of an amount equal to the sum of $44,000,000 (the “Cash Purchase
 Price”).

                        At the Closing, Purchaser shall pay to Sellers an amount equal to (i) the
 Cash Purchase Price, minus (ii) the Deposit (the “Closing Date Payment”). The Closing Date
 Payment and any payment required to be made pursuant to any other provision hereof shall be
 made in cash by wire transfer of immediately available funds to such bank account as shall be
 designated in writing by the applicable Party to (or for the benefit of) whom such payment is to be
 made at least two (2) Business Days prior to the date such payment is to be made.

        2.2     Deposit.

                        Purchaser has, on or prior to the date hereof, made an earnest money deposit
 in the amount of $10,000,000 (the “Deposit”), by wire transfer of immediately available funds for
 deposit into the escrow account identified and established by Sellers with its claims agent subject


                                                   7
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 67 of 198



 to the procedures set forth in the Bidding Procedures Order (as modified by the motion filed in
 connection therewith). The Deposit shall not be subject to any lien, attachment, trustee process, or
 any other judicial process of any creditor of any of Sellers or Purchaser and shall be applied against
 payment of the Cash Purchase Price on the Closing Date. Notwithstanding anything in this
 Agreement to the contrary, in the event Purchaser is not designated by the Bankruptcy Court as
 the stalking horse bidder in accordance with the Bidding Procedures Order on or prior to the close
 of business on October 20, 2020, the escrow agent shall return the Deposit to Purchaser without
 offset or deduction for any purpose not later than October 23, 2020.

                        If this Agreement has been terminated by the Company pursuant to
 Section 8.1(f) or 8.1(h) (or by Purchaser pursuant to Section 8.1(b), 8.1(c), 8.1(d) or 8.1(e), in each
 case in circumstances where the Company would be entitled to terminate this Agreement pursuant
 to Section 8.1(f) or 8.1(h)), then the Company shall retain the Deposit together with all received
 investment income, if any.

                        If this Agreement has been terminated by any Party, other than as
 contemplated by Section 2.2(b), then the Deposit, together with all received investment income, if
 any, shall be returned to Purchaser within five (5) Business Days after such termination.

                         The Parties agree that the Company’s right to retain the Deposit, as set forth
 in Section 2.2(b), is not a penalty, but rather is liquidated damages in a reasonable amount that will
 compensate Sellers for their respective efforts and resources expended and the opportunities
 foregone while negotiating this Agreement and in reliance on this Agreement and on the
 expectation of the consummation of the transactions contemplated hereby, which amount would
 otherwise be impossible to calculate with precision.

                        If the Closing occurs, the Deposit shall be transferred to the Company.

         2.3     Closing. The closing of the purchase and sale of the Acquired Assets, the delivery
 of the Closing Date Payment, the assumption of the Assumed Liabilities and the consummation of
 the other transactions contemplated by this Agreement (the “Closing”) will take place by telephone
 conference and electronic exchange of documents (or, if the Parties agree to hold a physical
 closing, at the offices of Kirkland & Ellis LLP, located at 300 North LaSalle, Chicago, Illinois
 60654) at 8:00 a.m. Chicago time on the second (2nd) Business Day following full satisfaction or
 due waiver (by the Party entitled to the benefit of such condition) of the closing conditions set
 forth in Article VII (other than conditions that by their terms or nature are to be satisfied at the
 Closing, but subject to the satisfaction or waiver of those conditions), or at such other place and
 time as the Parties may agree. The date on which the Closing actually occurs is referred to herein
 as the “Closing Date.”

        2.4     Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall deliver to
 Purchaser:

                       a bill of sale and assignment and assumption agreement substantially in the
 form of Exhibit A (the “Assignment and Assumption Agreement”) duly executed by Sellers;




                                                   8
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 68 of 198



                         an assignment agreement with respect to the Transferred Intellectual
 Property substantially in the form of Exhibit B ( the “IP Assignment Agreement”), duly executed
 by Seller(s) party thereto;

                        a copy of the Sale Order, as entered by the Bankruptcy Court;

                        a duly executed IRS Form W-9 with respect to each Seller (or, in the case
 of any disregarded entity, the regarded parent entity of such Seller); provided that the sole remedy
 of the Purchaser for the failure of any Seller to deliver such certificate and notice shall be the
 withholding of Tax as provided in Section 2.6 and the delivery of such certificate and notice shall
 in no event be a condition to the Closing; and

                         an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of the Company certifying that the conditions set forth in Sections 7.2(a), 7.2(b)
 and 7.2(d) have been satisfied.

         2.5     Closing Deliveries by Purchaser to the Company. At the Closing, Purchaser shall
 deliver to (or at the direction of) the Company:

                        the Closing Date Payment;

                        the Assignment and Assumption Agreement, duly executed by Purchaser;

                        the IP Assignment Agreement, duly executed by Purchaser; and

                        an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of Purchaser certifying that the conditions set forth in Sections 7.3(a) and 7.3(b)
 have been satisfied.

         2.6     Withholding. Purchaser shall not be entitled to deduct and withhold from any
 amounts otherwise payable pursuant to this Agreement, except to the extent resulting from a
 Seller’s failure to satisfy its obligations under Section 2.4(d). In the event that any such
 withholding is made, Purchaser shall give Sellers at least five (5) Business Days’ prior written
 notification of its intention to make any such deduction or withholding and shall cooperate with
 Sellers to mitigate, reduce or eliminate any such deduction or withholding. To the extent Purchaser
 deducts or withholds any amount from Sellers that was not required to be deducted or withheld,
 Purchaser shall promptly return such amount to Sellers, as applicable, within 10 days of a
 reasonable good faith determination by Purchaser that such amount was improperly deducted or
 withheld.

                                            ARTICLE III

                  REPRESENTATIONS AND WARRANTIES OF SELLERS

        Except as disclosed in any forms, statements or other documents filed with the Bankruptcy
 Court or as set forth in the Schedules delivered by the Company concurrently herewith (subject to
 Sections 6.6(a) and 10.10), Sellers represent and warrant to Purchaser as follows as of the date
 hereof and as of the Closing Date:


                                                   9
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 69 of 198



        3.1      Organization and Qualification. Each of Sellers (a) is an entity duly incorporated
 or organized, validly existing and in good standing under the Laws of the jurisdiction of its
 incorporation or organization, as applicable, (b) has all requisite power and authority to own and
 operate its properties and to carry on its businesses as now conducted, subject to the provisions of
 the Bankruptcy Code, and (c) is qualified to do business and is in good standing (or its equivalent)
 in every jurisdiction in which its ownership of property or the conduct of its business as now
 conducted requires it to qualify, except where the failure to be so qualified would not reasonably
 be expected to have a Material Adverse Effect.

          3.2     Authorization of Agreement. Subject to the Sale Order having been entered and
 still being in effect and not subject to any stay pending appeal at the time of Closing, the execution,
 delivery, and performance of this Agreement by each Seller, and the consummation by such Seller
 of the transactions contemplated hereby, have been duly and validly authorized by all requisite
 corporate or similar organizational action, and no other corporate or similar organizational
 proceedings on its part are necessary to authorize the execution, delivery or performance of this
 Agreement by such Seller. Subject to requisite Bankruptcy Court approvals, this Agreement has
 been duly and validly executed and delivered by such Seller, and, assuming this Agreement is a
 valid and binding obligation of Purchaser, this Agreement constitutes a valid and binding
 obligation of such Seller, enforceable against such Seller in accordance with its terms, except as
 limited by the application of bankruptcy, insolvency, reorganization, fraudulent conveyance,
 moratorium, or other Laws relating to or affecting creditors’ rights or general principles of equity
 (whether considered in a proceeding in equity or at law) (the “Enforceability Exceptions”).

        3.3     Conflicts; Consents.

                         Except as set forth on Schedule 3.3(a) and assuming (x) compliance with
 all requirements of the Bankruptcy Code, and (y) the notices, authorizations, approvals, Orders,
 permits or consents set forth on Schedule 3.3(b) are made, given or obtained (as applicable), and
 (z) the Sale Order has been entered, still in effect and not subject to any stay pending appeal at the
 time of Closing, the execution, delivery and performance by Sellers of this Agreement and the
 consummation by Sellers of the transactions contemplated hereby, do not: (i) violate the certificate
 of formation, limited liability company agreement or equivalent organizational documents of the
 Company or any of its Subsidiaries; (ii) violate any Law applicable to the Company or any of its
 Subsidiaries or by which any of the Acquired Assets is bound; or (iii) result in any breach of,
 constitute a default (or an event that, with notice or lapse of time or both, would become a default)
 under, create in any party thereto the right to terminate or cancel, or require any consent under, or
 result in the creation or imposition of any Encumbrance (other than a Permitted Encumbrance) on
 any property or asset of the Company or any of its Subsidiaries under, any Assigned Contracts;
 except, in each case, for any such violations, breaches, defaults or other occurrences that are not
 material to the Acquired Assets and Assumed Liabilities, taken as a whole.

                         Except as set forth on Schedule 3.3(b), after giving effect to the Sale Order
 and any applicable Order of the Bankruptcy Court authorizing the assignment and assumption of
 the Assigned Contracts Sellers are not required to file, seek or obtain any notice, authorization,
 approval, Order, permit, or consent of or with any Governmental Body in connection with the
 execution, delivery and performance by Sellers of this Agreement or the consummation by Sellers
 of the transactions contemplated hereby, except (i) requisite Bankruptcy Court approvals, (ii) such


                                                   10
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 70 of 198



 filings as may be required by any applicable federal or state securities or “blue sky” Laws,
 (iii) where failure to obtain such consent, approval, authorization or action, or to make such filing
 or notification, is not material to the Acquired Assets and Assumed Liabilities taken as a whole,
 or (iv) as may be necessary as a result of any facts or circumstances relating to Purchaser or any
 of its Affiliates.

         3.4     Title to Properties. Subject to entry of the Sale Order and obtaining any other
 requisite Bankruptcy Court approvals, and assumption by the applicable Seller of the applicable
 Contract in accordance with applicable Law (including satisfaction of any applicable Cure Costs)
 and except as a result of the commencement of the Bankruptcy Case, the Company and its
 Subsidiaries own good title to, or hold a valid leasehold interest in, all of the Acquired Assets, free
 and clear of all Encumbrances, except for Permitted Encumbrances, other than any failure to own
 or hold such Acquired Assets that is not material to the Acquired Assets taken as a whole. At the
 Closing, Sellers will convey, subject to the Sale Order having been entered and still being in effect
 and not subject to any stay pending appeal at the time of Closing, good and valid title to, or valid
 leasehold interests in, all of Sellers’ interests in the Acquired Assets, free and clear of all
 Encumbrances (except for Permitted Encumbrances), to the fullest extent permissible under
 Section 363(f) of the Bankruptcy Code and subject to the rights of licensees under Section 365(n)
 of the Bankruptcy Code.

         3.5     Insurance. Each material insurance policy maintained by the Company and its
 Subsidiaries on the Acquired Assets is legal, valid, binding, enforceable on the Company or its
 Subsidiaries, as applicable, and in full force and effect, and all premiums with respect thereto
 covering all periods up to and including the date hereof have been paid, and no notice of
 cancellation, termination or denial of coverage for any material claim has been received with
 respect to any such insurance policy.

         3.6     Contracts. Subject to requisite Bankruptcy Court approvals, and assumption by the
 applicable Seller of the applicable Contract in accordance with applicable Law (including
 satisfaction of any applicable Cure Costs) and except as a result of the commencement of the
 Bankruptcy Case, each of the Assigned Contracts is in full force and effect and is a valid, binding
 and enforceable obligation of the Company and its Subsidiaries and, to the knowledge of the
 Company, each of the other parties thereto, except as may be limited by the Enforceability
 Exceptions. Except as a result of the commencement of the Bankruptcy Case or as would not
 reasonably be expected to be material to the Acquired Assets and Assumed Liabilities, taken as a
 whole, neither the Company nor any of its Subsidiaries, as applicable, is in material default, or is
 alleged in writing by the counterparty thereto to have materially breached or to be in material
 default, under any Assigned Contract, and, to the knowledge of the Company, the other party to
 each Assigned Contract is not in material default thereunder. The Company has made available to
 Purchaser complete and correct copies of all Assigned Contracts, each as amended to the date
 hereof. None of the Assigned Contracts has been canceled or otherwise terminated, and neither the
 Company nor its Subsidiaries has received any written notice from any Person regarding any such
 cancellation or termination. No Seller has assigned, delegated or otherwise transferred to any third
 party any of its rights or obligations with respect to any Assigned Contract. Sellers have not, and,
 to the Company’s knowledge, no other party to any Assigned Contract has, commenced any Action
 against any of the parties to any Assigned Contract or given or received any written notice of any
 material default or violation under any Assigned Contract, in each case that has not been withdrawn


                                                   11
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 71 of 198



 or dismissed except to the extent such default or violation will be cured as a result of the payment
 of the applicable Cure Costs, assuming entry of the Sale Order.

         3.7      Litigation. Except as set forth on Schedule 3.7 and other than the Bankruptcy Case,
 there are, and during the prior two (2) years there have been, no Actions pending against or by the
 Company or any of its Subsidiaries with respect to the Acquired Assets or the Assumed Liabilities,
 at law or in equity, or before or by any Governmental Body, other than any Action pursuant to
 which no injunctive or equitable relief is sought and where the monetary damages are covered by
 insurance or would not reasonably be expected to be material to the Acquired Assets and Assumed
 Liabilities, taken as a whole. Except as set forth on Schedule 3.7 and other than in connection with
 the Bankruptcy Case, neither the Company nor any of its Subsidiaries is, or during the prior two (2)
 years has been, subject to any outstanding Order with respect to the Acquired Assets or the
 Assumed Liabilities, other than any such Order where no injunctive or equitable relief was granted
 and where the monetary damages were covered by insurance or were not be material to the
 Acquired Assets and Assumed Liabilities, taken as a whole.

        3.8     Permits; Compliance with Laws. Except as set forth on Schedule 3.8:

                        Each of the Company and its Subsidiaries holds and is in compliance, in all
 material respects, with all material permits, certificates, licenses, approvals, registrations and
 authorizations that are required in connection with the ownership, operation and use of the
 Acquired Assets and Assumed Liabilities under applicable Laws (the “Permits”). All of the
 Permits are valid and in full force and effect.

                         The Company and its Subsidiaries are, and have been during the prior
 two (2) years, in compliance, in all material respects, with all Laws applicable to the ownership,
 operation and use of the Acquired Assets and Assumed Liabilities, and during the prior two (2)
 years neither the Company nor any of its Subsidiaries has received any written notice of any action
 or proceeding against it alleging any failure to comply in any material respect with any such Laws,
 except in each case as would not reasonably be expected to be material to the Acquired Assets and
 Assumed Liabilities, taken as a whole. No investigation by any Governmental Body with respect
 to the Company’s or any of its Subsidiaries’ ownership, operation and use of the Acquired Assets
 and Assumed Liabilities is pending or, to the Company’s knowledge, threatened, and during the
 prior two (2) years neither the Company nor any of its Subsidiaries has received any written notice
 of any such investigation, except, in each case, for any such investigation that would not reasonably
 be expected to be material to the Acquired Assets and Assumed Liabilities taken as a whole.

        3.9     Intellectual Property. Except as set forth on Schedule 3.9:

                          Schedule 1.1(b) contains a correct and complete list of all copyright
 registrations, internet domain name registrations, Scheduled Patents, and Transferred Trademarks,
 in each case, included in the Transferred Intellectual Property. A Seller owns each item of
 Transferred Intellectual Property, free and clear of all Encumbrances, other than Permitted
 Encumbrances, and the material registered Transferred Trademarks are valid, subsisting and
 enforceable and any applications for material Transferred Trademarks are pending in the name of
 a Seller and filed in accordance with applicable Laws.




                                                  12
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 72 of 198



                        To the knowledge of the Company, neither the Company’s nor any of its
 Subsidiaries’ operation of the Business infringes, misappropriates or otherwise violates any
 Intellectual Property of any other Person, except where such infringement, misappropriation or
 violation is not material to the Acquired Assets and Assumed Liabilities, taken as a whole.

                       To the knowledge of the Company, no third party infringes, misappropriates
 or otherwise violates any Transferred Intellectual Property, except where such infringement,
 misappropriation or violation is not material to the Acquired Assets and the Assumed Liabilities
 taken as a whole. The Company and its Subsidiaries have used efforts that are reasonable under
 the circumstances to maintain the secrecy of their material trade secrets included in the Acquired
 Assets, except where such failure to maintain such material trade secrets would not be material to
 the Acquired Assets and Assumed Liabilities taken as a whole.

                        Except for office actions issued in the ordinary course of prosecution by the
 United States Patent and Trademark Office or analogous foreign Governmental Body, in the prior
 two (2) years, no claim by any third party contesting the validity or enforceability of any of the
 Transferred Intellectual Property has been made or threatened against the Company or any of its
 Subsidiaries, in each case in writing.

                         During the prior two (2) years, neither the Company nor any of its
 Subsidiaries has made any claim of a violation or infringement by others of its rights to or in
 connection with the Transferred Intellectual Property, except for any violation or infringement that
 is not material to the Acquired Assets and Assumed Liabilities taken as a whole.

                         There is no material Transferred Intellectual Property developed by any
 shareholder, director, officer, consultant or employee of the Company or one or more of its
 Subsidiaries that is used by the Business and (i) that has not been transferred to the applicable
 Seller or (ii) for which all rights have not vested in the applicable Seller by operation of applicable
 Law.

                      This Section 3.9 contains the sole and exclusive representations and
 warranties of the Company with respect to Intellectual Property.

         3.10 Data Privacy. With respect to the Acquired Assets and Assumed Liabilities, the
 Company and its Subsidiaries maintain commercially reasonable policies and procedures
 regarding data privacy, protection and security designed to protect any personally identifiable
 information from any individuals, including any customers, prospective customers, employees
 and/or other third parties collected by it. The Company and its Subsidiaries and the conduct of
 their businesses, in each case with respect to the Acquired Assets and Assumed Liabilities, are in
 material compliance with, and at all times during the prior two (2) years have been in material
 compliance with, all applicable Privacy Laws, the Payment Card Industry Data Security Standard
 and other applicable contractual requirements with respect to data protection, privacy or security,
 and their applicable published privacy policies. The transactions contemplated by this Agreement
 will not result in (i) a breach of the Company’s or any of its Subsidiary’s published privacy policies
 in effect as of the date hereof or any Customer Data Use Requirements and (ii) do not require the
 consent of or notice to any individual. In the past two (2) years (a) no personally identifiable
 information from any individuals in the possession or under the control of the Company and its


                                                   13
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 73 of 198



 Subsidiaries has been subject to any data breach or other security incident that has resulted in or
 presents material risk of unauthorized access, disclosure, use, denial of use, alteration, corruption,
 destruction, or loss of such personally identifiable information (a “Security Incident”), and
 (b) Seller has not notified and, to Sellers’ knowledge, there have been no facts or circumstances
 that would require Seller to notify, any Governmental Body or other Person of any Security
 Incident. In the past two (2) years, Seller has not received any notice, request, claim, complaint,
 correspondence, or other communication in writing from any Governmental Body or other Person,
 and there has not been any audit, investigation, enforcement action (including any fines or other
 sanctions) or other Action, in each case relating to any actual, alleged or suspected Security
 Incident or violation of any Privacy Law or any individual’s privacy rights involving personally
 identifiable information in the possession or under the control of the Company and its Subsidiaries
 in the conduct of the Business and there are no facts or circumstances that would reasonably be
 expected to give rise to any of the foregoing. Sellers and their Affiliates have the right to use the
 Customer Data, including for marketing purposes, subject to the Customer Data Use
 Requirements. Immediately following the consummation of the transactions contemplated hereby,
 Purchaser will have the right to use the Customer Data included in the Acquired Assets on the
 same terms as Sellers and their Affiliates had the right to use such Customer Data immediately
 prior to Closing, including for marketing purposes, subject to the Customer Data Use
 Requirements. This Section 3.10 contains the sole and exclusive representations and warranties
 of the Company with respect to data privacy, protection, and security.

        3.11 Brokers. Except as set forth on Schedule 3.11, there is no investment banker,
 broker, finder or other such intermediary that has been retained by, or has been authorized to act
 on behalf of, the Company or any of its Subsidiaries and is entitled to a fee or commission in
 connection with the transactions contemplated by this Agreement from the Company or any of its
 Subsidiaries.

        3.12 Suppliers. Schedule 3.12 sets forth the ten (10) largest suppliers (measured by
 aggregate expenses) of the Business for the fiscal year ended July 31, 2020 and the amount of
 expenses attributable to each such supplier during such period.

                                 ARTICLE IV
                REPRESENTATIONS AND WARRANTIES OF PURCHASER

         Purchaser represents and warrants to the Company as follows as of the date hereof and as
 of the Closing Date.

         4.1    Organization and Qualification. Purchaser (a) is an entity duly incorporated or
 organized, validly existing and in good standing under the Laws of the jurisdiction of its
 incorporation or organization, as applicable, (b) has all requisite power and authority to own and
 operate its properties and to carry on its businesses as now conducted, and (c) is qualified to do
 business and is in good standing (or its equivalent) in every jurisdiction in which its ownership of
 property or the conduct of its business as now conducted requires it to qualify, except where the
 failure to be so qualified would not reasonably be expected to have, individually or in the
 aggregate, a material adverse effect on Purchaser’s ability to consummate the transactions
 contemplated hereby.



                                                  14
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                Document    Page 74 of 198



         4.2    Authorization of Agreement. The execution, delivery and performance of this
 Agreement by Purchaser, and the consummation by Purchaser of the transactions contemplated
 hereby, have been duly and validly authorized by all requisite corporate or similar organizational
 action, and no other corporate or similar organizational proceedings on its part are necessary to
 authorize the execution, delivery or performance of this Agreement by Purchaser. This Agreement
 has been duly and validly executed and delivered by Purchaser, and, assuming this Agreement is
 a valid and binding obligation of Sellers, this Agreement constitutes a valid and binding obligation
 of Purchaser, enforceable against Purchaser in accordance with its terms, except as limited by the
 Enforceability Exceptions.

        4.3     Conflicts; Consents.

                          Except as set forth on Schedule 4.3(a) and assuming that the notices,
 authorizations, approvals, Orders, permits or consents set forth on Schedule 4.3(b) are made, given
 or obtained (as applicable) the execution, delivery and performance by Purchaser of this
 Agreement and the consummation by Purchaser of the transactions contemplated hereby, do not:
 (i) violate the certificate of incorporation, stockholders agreement or equivalent organizational
 documents of Purchaser; (ii) violate any Law applicable to Purchaser or by which any property or
 asset of Purchaser is bound; or (iii) result in any breach of, constitute a default (or an event that,
 with notice or lapse of time or both, would become a default) under, create in any party thereto the
 right to terminate or cancel, or require any consent under, or result in the creation or imposition of
 any Encumbrance on any property or asset of Purchaser under, any Contract; except, in each case,
 for any such violations, breaches, defaults or other occurrences that would not, individually or in
 the aggregate, reasonably be expected to prevent or materially delay the ability of Purchaser to
 consummate the transactions contemplated hereby.

                          Except as set forth on Schedule 4.3(a), Purchaser is not required to file, seek
 or obtain any notice, authorization, approval, Order, permit or consent of or with any
 Governmental Body in connection with the execution, delivery and performance by Purchaser of
 this Agreement or the consummation by Purchaser of the transactions contemplated hereby, except
 (i) such filings as may be required by any applicable federal or state securities or “blue sky” Laws,
 or (ii) where failure to obtain such consent, approval, authorization or action, or to make such
 filing or notification, would not, individually or in the aggregate, reasonably be expected to prevent
 or materially delay the ability of Purchaser to consummate the transactions contemplated hereby.

         4.4    Financing. Purchaser has, and will have at the Closing, sufficient funds in an
 aggregate amount necessary to pay the Purchase Price, to perform the Assumed Liabilities as they
 become due in accordance with their terms and to consummate all of the other transactions
 contemplated by this Agreement, including the payment of the Purchase Price and all fees,
 expenses of, and other amounts required to be paid by, Purchaser in connection with the
 transactions contemplated by this Agreement. Purchaser is and shall be capable of satisfying the
 conditions contained in sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to
 the Assigned Contracts and the related Assumed Liabilities.

        4.5     Brokers. There is no investment banker, broker, finder, or other intermediary which
 has been retained by or is authorized to act on behalf of Purchaser that might be entitled to any fee
 or commission in connection with the transactions contemplated by this Agreement.


                                                   15
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                Document    Page 75 of 198



         4.6    No Litigation. There are no Actions pending or, to Purchaser’s knowledge,
 threatened against or affecting Purchaser that will adversely affect Purchaser’s performance under
 this Agreement or the consummation of the transactions contemplated by this Agreement.

         4.7     Certain Arrangements. As of the date hereof, there are no Contracts, undertakings,
 commitments, agreements or obligations, whether written or oral, between any member of the
 Purchaser Group, on the one hand, and any member of the management or board of directors (or
 applicable governing body) of the Company or its Subsidiaries, any holder of equity or debt
 securities of the Company or its Subsidiaries, or any lender or creditor of the Company or its
 Subsidiaries, on the other hand, (a) relating in any way to the acquisition of the Acquired Assets
 or the other transactions contemplated by this Agreement or (b) that would be reasonably likely to
 prevent, restrict, impede or affect adversely the ability of the Company to entertain, negotiate or
 participate in any such transactions.

        4.8     No Additional Representations or Warranties. Except for the representations and
 warranties contained in this Article IV, each of Sellers acknowledges that neither Purchaser nor
 any other Person on behalf of Purchaser makes any other express or implied representation or
 warranty with respect to Purchaser or with respect to any other information provided to any Seller
 by Purchaser.

         4.9     No Outside Reliance. Notwithstanding anything contained in this Article IV or any
 other provision of this Agreement to the contrary, Purchaser acknowledges and agrees, on its own
 behalf and on behalf of the Purchaser Group, that the representations and warranties made by
 Sellers to Purchaser in Article III (as qualified by the Schedules and in accordance with the express
 terms and conditions (including limitations and exclusions) of this Agreement) (the “Express
 Representations”) are the sole and exclusive representations, warranties and statements of any kind
 made to Purchaser or any member of the Purchaser Group and on which Purchaser and the
 Purchaser Group may rely in connection with the transactions contemplated by this Agreement.
 Purchaser acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group, that
 (other than solely to the extent expressly set forth in the Express Representations) all other
 representations, warranties and statements of any kind or nature expressed or implied, whether in
 written, electronic or oral form, including (a) with respect to the completeness or accuracy of, or
 any omission to state or to disclose, any information, including in the Projections, the confidential
 information presentation prepared by Guggenheim Securities, LLC (the “Information
 Presentation”), in that certain datasite administered by Intralinks (the “Dataroom”), any
 Projections or in any meetings, calls or correspondence with management of the Company and its
 Subsidiaries or any other Person on behalf of the Company, its Subsidiaries or any of their
 respective Affiliates or Advisors and (b) the historical, current or future business, financial
 condition, results of operations, assets, liabilities, properties, contracts, or prospects of the
 Company or any of its Subsidiaries, or the quality, quantity or condition of the Company’s or its
 Subsidiaries’ assets, in each case, are specifically disclaimed by Sellers, and that neither Purchaser
 nor any member of the Purchaser Group has relied on any such representations, warranties or
 statements. Purchaser acknowledges and agrees, on its own behalf and on behalf of the Purchaser
 Group, that it has conducted to its full satisfaction an independent investigation and verification of
 the business, financial condition, results of operations, assets, liabilities, properties, contracts and
 prospects of the Company and its Subsidiaries, and, in making its determination to proceed with
 the transactions contemplated by this Agreement, Purchaser has relied solely on the results of the


                                                   16
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 76 of 198



 Purchaser Group’s own independent investigation and verification, and has not relied on, is not
 relying on, and will not rely on, the Information Presentation, any Projections or any information,
 statements, disclosures, documents, projections, forecasts or other material made available to
 Purchaser or any of its Affiliates or Advisors in the Dataroom or otherwise, in each case, whether
 written or oral, made or provided by, or as part of, any of the foregoing or the Company, its
 Subsidiaries or any of their respective Affiliates or Advisors, or any failure of any of the foregoing
 to disclose or contain any information, except to the extent express set forth in the Express
 Representations (it being understood that Purchaser and the Purchaser Group have relied only on
 the Express Representations).

                                            ARTICLE V

                              BANKRUPTCY COURT MATTERS

        5.1     Bankruptcy Actions.

                       As promptly as practicable after the date hereof, but in any event no later
 than five (5) Business Days hereafter, Sellers shall file with the Bankruptcy Court a motion (the
 “Sale Motion”), reasonably acceptable to the Purchaser, seeking approval of (i) the Bidding
 Procedures Order, (ii) the form of this Agreement, (iii) Sellers’ authority to enter into this
 Agreement and (iv) the Sale Order. Purchaser shall promptly take all actions as are reasonably
 requested by the Company to assist in obtaining the Bankruptcy Court’s entry of the Sale Order
 and any other Order reasonably necessary in connection with the transactions contemplated by this
 Agreement as promptly as practicable, including furnishing affidavits, financial information, or
 other documents or information for filing with the Bankruptcy Court and making such employees
 and Advisors of Purchaser and its Affiliates available to testify before the Bankruptcy Court for
 the purposes of, among other things providing necessary assurances of performance by Purchaser
 under this Agreement and the Plan, and demonstrating that Purchaser is a “good faith” purchaser
 under section 363(m) of the Bankruptcy Code, as well as demonstrating Purchaser’s ability to pay
 and perform or otherwise satisfy any Assumed Liabilities following the Closing.

                        Subject to the Bidding Procedures and any further order of the Bankruptcy
 Court, if an Auction is conducted, and Purchaser is not the prevailing party at the conclusion of
 such Auction (such prevailing party, the “Successful Bidder”) but is the next highest bidder at the
 Auction, Purchaser shall be required to serve as a back-up bidder (the “Backup Bidder”) and keep
 Purchaser’s bid to consummate the transactions contemplated by this Agreement on the terms and
 conditions set forth in this Agreement (as the same may be revised in the Auction) open and
 irrevocable until the Back-Up Termination Date as set forth in the Bidding Procedures. If the
 Successful Bidder fails to consummate the applicable Alternative Transaction, the Backup Bidder
 will be deemed to have the new prevailing bid, and the Company shall consummate the
 transactions contemplated by this Agreement on the terms and conditions set forth in this
 Agreement as such terms may have been improved upon in the Auction. For the avoidance of
 doubt, nothing herein shall bind Purchaser to serve as the Successful Bidder or the Backup Bidder
 beyond the Outside Date, unless otherwise agreed by Sellers and Purchaser.

                      The Company and Purchaser acknowledge that this Agreement and the sale
 of the Acquired Assets are subject to higher and better bids and Bankruptcy Court approval. The


                                                  17
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 77 of 198



 Company and Purchaser acknowledge that Sellers must take reasonable steps to demonstrate that
 they have sought to obtain the highest or otherwise best price for the Acquired Assets, including
 giving notice thereof to the creditors of Sellers and other interested parties, providing information
 about the Company to prospective bidders, entertaining higher and better offers from such
 prospective bidders, and, in the event that additional qualified prospective bidders desire to bid for
 the Acquired Assets, conducting an Auction. The bidding procedures to be employed with respect
 to this Agreement and any Auction shall be those approved in the Bidding Procedures Order. Each
 of Purchaser and Sellers shall act in a manner that causes the transactions contemplated by this
 Agreement to be compliant with the terms of sections 363(m) and 363(n) of the Bankruptcy Code,
 as applicable.

                        Notwithstanding any other provision of this Agreement to the contrary,
 following the entry of the Bidding Procedures Order, Sellers and their Affiliates and Advisors are
 and may continue soliciting inquiries, proposals or offers for the Acquired Assets in connection
 with any Alternative Transaction.

                        Subject to the terms of this Agreement, nothing in this Section 5.1 shall
 prevent Sellers from modifying the bidding procedures as necessary or appropriate to maximize
 value for Sellers’ estates in accordance with each Seller’s fiduciary obligations; provided,
 however, that this Section 5.1(e) shall not be construed as a waiver of Purchaser’s right to terminate
 this Agreement in accordance with Section 8.1.

                         To the extent reasonably practicable, from and after the Execution Date and
 until the Closing Date, Sellers shall deliver to Purchaser, at least two (2) Business Days in advance
 of Sellers’ filing or submission thereof, drafts of any and all pleadings, motions, notices,
 statements, schedules, applications, reports and other papers to be filed or submitted in connection
 with or related to this Agreement for Purchaser’s prior review and comment. Such filings shall be
 reasonably acceptable to Purchaser to the extent they relate to the Business, the Acquired Assets,
 any Assumed Liabilities or the transactions contemplated hereby, including any of Purchaser’s
 rights or obligations hereunder. Sellers shall use reasonable best efforts to consult and cooperate
 with Purchaser regarding any such pleadings, motions, notices, statements, schedules,
 applications, reports or other papers. In the event the entry of the Bidding Procedures Order or any
 other Order reasonably necessary in connection with the transactions contemplated by this
 Agreement shall be appealed, Sellers shall use commercially reasonably efforts to defend such
 appeal. The Company shall promptly serve true and correct copies of the motion seeking entry of
 the Sale Order and all related pleadings in accordance with the Bidding Procedures Order, the
 Bankruptcy Code, the Bankruptcy Rules and any other applicable Order of the Bankruptcy Court
 and otherwise comply with all notice requirements of the Bankruptcy Code and the Bankruptcy
 Rules in connection with any pleading, notice or motion to be filed in connection herewith.

        5.2     Cure Costs. Subject to entry of the Sale Order, Purchaser shall, on or prior to the
 Closing (or, in the case of any Contract that is to be assigned following the Closing pursuant to
 Section 1.5, on or prior to the date of such assignment), pay the Cure Costs and cure any and all
 other monetary defaults and breaches under the Contracts elected by Purchaser to be Assigned
 Contracts so that such Contracts may be assumed by the applicable Seller and assigned to
 Purchaser in accordance with the provisions of section 365 of the Bankruptcy Code and this
 Agreement.


                                                  18
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 78 of 198



         5.3     The Sale Order. Sellers shall use commercially reasonable efforts to obtain entry of
 the Sale Order of the Bankruptcy Court. The Sale Order shall, among other things, (a) approve,
 pursuant to sections 105, 363, and 365 of the Bankruptcy Code, (i) the execution, delivery and
 performance by Sellers of this Agreement, (ii) the sale of the Acquired Assets to Purchaser on the
 terms set forth herein and free and clear of all Encumbrances (other than Encumbrances included
 in the Assumed Liabilities and Permitted Encumbrances), and (iii) the performance by Sellers of
 their respective obligations under this Agreement; (b) authorize and empower Sellers to assume
 and assign to Purchaser the Assigned Contracts; (c) find that Purchaser is a “good faith” buyer
 within the meaning of section 363(m) of the Bankruptcy Code, find that Purchaser is not a
 successor to any Seller, and grant Purchaser the protections of section 363(m) of the Bankruptcy
 Code; (d) find that Purchaser shall have no Liability or responsibility for any Liability or other
 obligation of any Seller arising under or related to the Acquired Assets other than as expressly set
 forth in this Agreement, including successor or vicarious Liabilities of any kind or character,
 including any theory of antitrust, successor, or transferee Liability, labor law, de facto merger, or
 substantial continuity; (e) find that Purchaser has provided adequate assurance (as that term is used
 in section 365 of the Bankruptcy Code) of future performance in connection with the assumption
 of the Assigned Contracts; and (f) find that Purchaser shall have no Liability for any Excluded
 Liability. Purchaser agrees that it will promptly take such actions as are reasonably requested by
 the Company to assist in obtaining Bankruptcy Court approval of the Sale Order, including
 furnishing affidavits or other documents or information for filing with the Bankruptcy Court for
 purposes, among others, of (x) demonstrating that Purchaser is a “good faith” purchaser under
 section 363(m) of the Bankruptcy Code and (y) establishing adequate assurance of future
 performance within the meaning of section 365 of the Bankruptcy Code.

         5.4     Bid Protections. Sellers shall use commercially reasonable best efforts to obtain
 entry of the Bidding Procedures Order by fourteen (14) days after the date hereof or as soon as
 reasonably practicable thereafter as the Bankruptcy Court may hear a motion seeking entry of the
 Bidding Procedures Order and enter the Bidding Procedures Order. Notwithstanding Section 8.2,
 in the event that (a) this Agreement is terminated pursuant to Section 8.1(k) or Section 8.1(l) and
 (b) at the time of such termination, Purchaser is not then in material breach of any of its
 representations, warranties, covenants or agreements hereunder, Sellers shall pay to Purchaser a
 cash amount equal to $0 (the “Break-Up Fee”) and the Expense Reimbursement as set forth below,
 due and payable within two (2) days of the Sellers’ consummation of an Alternative Transaction.
 Notwithstanding anything to the contrary contained in this Agreement, the Parties agree that (i)
 the Purchaser’s right to receive the Break-Up Fee and the Expense Reimbursement as set forth
 herein is not a penalty, but rather is liquidated damages in a reasonable amount that will
 compensate the Purchaser for its efforts and resources expended and the opportunities foregone
 while negotiating this Agreement and in reliance on this Agreement and on the expectation of the
 consummation of the transactions contemplated hereby, which amount would otherwise be
 impossible to calculate with precision as of the date hereof, and (ii) the Purchaser’s receipt of the
 Break-Up Fee and the Expense Reimbursement as provided herein shall be the sole and exclusive
 remedy of Purchaser against Sellers and any of their respective Affiliates for, and upon payment
 of the Break-Up Fee and the Expense Reimbursement in accordance herewith the Parties and their
 respective representatives and Affiliates shall be fully released and discharged from, any Liability,
 damage or other loss suffered by Purchaser or any of its Affiliates under or resulting from this
 Agreement (including any breach hereof) or the transactions contemplated hereby, and Purchaser
 shall have no other remedy or cause of action under or relating to this Agreement.


                                                  19
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 79 of 198



         5.5    Approval. Sellers’ obligations under this Agreement and in connection with the
 transactions contemplated hereby are subject to entry of and, to the extent entered, the terms of
 any Orders of the Bankruptcy Court (including entry of the Sale Order). Nothing in this Agreement
 shall require the Company or its Affiliates to give testimony to or submit a motion to the
 Bankruptcy Court that is untruthful or to violate any duty of candor or other fiduciary duty to the
 Bankruptcy Court or its stakeholders.

         5.6      Contracts. Sellers shall serve on all non-Seller counterparties to all of Assigned
 Contracts in compliance with the Bidding Procedures Order, a Cure Notice stating that Sellers are
 or may be seeking the assumption and assignment of such Assigned Contract and shall notify such
 non-Seller counterparties of the deadline for objecting to the amount of Cure Costs proposed by
 Sellers. In the event of any objection to the assumption and assignment of any Assigned Contract,
 the Sellers shall continue to use commercially reasonable efforts to seek authority to assume and
 assign or otherwise transfer, as applicable, to Purchaser all of the Assigned Contracts. From the
 Effective Date until the Closing, Sellers shall not seek Bankruptcy Court approval to reject any
 Assigned Contract unless agreed to in writing by Purchaser.

          5.7    No Shop. From the date hereof until such time as the Bidding Procedures Order has
 been entered by the Bankruptcy Court, Sellers shall not, and shall not authorize any of their
 Affiliates or any of its or their Representatives to, directly or indirectly, encourage, solicit or
 initiate any inquiries regarding an Alternative Transaction from any third party who has not as of
 the date hereof entered into a non-disclosure agreement with the Company or any of its
 Subsidiaries with respect to the possibility of an Alternative Transaction; provided that the
 foregoing shall not restrict, prohibit or otherwise limit Sellers or any of their Affiliates or
 Representatives from (a) continuing ongoing communications with third parties bound as of the
 date hereof by non-disclosure agreements with the Company or any of its Subsidiaries with respect
 to an Alternative Transaction or (b) responding to any third parties who, absent any prior
 encouragement, solicitation or initiation of any inquiries regarding an Alternative Transaction by
 Sellers in violation of this Section 5.7, contact the Company or any of its Subsidiaries with respect
 to an Alternative Transaction.

                                           ARTICLE VI

                              COVENANTS AND AGREEMENTS

         6.1    Conduct of Business of Sellers. Until the earlier of the termination of this
 Agreement and the Closing, except (v) for any limitations on operations imposed by the
 Bankruptcy Court or the Bankruptcy Code or Sellers’ debtor-in-possession financing, (w) as
 required by applicable Law, (x) as otherwise required by or reasonably necessary to carry out the
 terms of this Agreement or as set forth on Schedule 6.1, (y) actions taken in good faith business
 judgement in response to the “coronavirus” or “COVID-19” and any Laws or government action
 taken in connection therewith or (z) with the prior written consent of Purchaser (which consent
 shall not be unreasonably withheld, conditioned or delayed), Sellers shall conduct their business
 with respect to the ownership, operation and use of the Acquired Assets and Assumed Liabilities
 only in the Ordinary Course and shall not:




                                                  20
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 80 of 198



                      terminate (other than by expiration), or amend, modify (other than by
 automatic extension or renewal) or waive any rights under, in any material respect, the terms of
 any Assigned Contract (other than any purchase orders);

                         without Purchaser's prior written consent, enter into any new purchase
 order, or terminate (other than by expiration), or amend, modify (other than by automatic extension
 or renewal) or waive any rights under, in any material respect, the terms of any purchase order in
 effect as of the date of this Agreement, in each case for Inventory designated exclusively for sale
 via the Business or the Retail Business, that is intended to become an Assigned PO;

                      settle or compromise any pending or threatened Action that would
 reasonably be expected to give rise to Liabilities that are not Excluded Liabilities;

                        sell, assign, license, transfer, convey, lease, surrender, relinquish or
 otherwise dispose of any of the Acquired Assets, other than (i) sales of Inventory (other than any
 Inventory that is an Acquired Asset) in the Ordinary Course, or (ii) pursuant to existing Contracts
 (other than the Assigned POs);

                     subject any portion of the Acquired Assets to any Encumbrance, except for
 Permitted Encumbrances;

                        directly or indirectly, cancel, forgive or compromise any material debt or
 claim or waive or release any material right of any Seller, in each case that constitutes an Acquired
 Asset;

                          take, or agree to or commit to assist any other Person in taking, any action
 that would reasonably be expected to result in a failure of any of the conditions to the Closing set
 forth in Article VII; or

                        authorize any of, or commit or agree, in writing or otherwise, to take any
 of, the foregoing actions;

 provided that the foregoing shall not limit Sellers from conducting the wind-down and liquidation
 of the Retail Business. Nothing contained in this Agreement is intended to give Purchaser or its
 Affiliates, directly or indirectly, the right to control or direct the business of Sellers prior to the
 Closing.

        6.2     Access to Information.

                       From the date hereof until the Closing (or the earlier termination of this
 Agreement pursuant to Article VIII), the Company will provide Purchaser and its authorized
 Advisors with reasonable access and upon reasonable advance notice and during regular business
 hours to the books and records of the Company and its Subsidiaries with respect to the ownership,
 operation and use of the Acquired Assets and Assumed Liabilities, in order for Purchaser and its
 authorized Advisors to access such information regarding the Acquired Assets and Assumed
 Liabilities as Purchaser reasonably deems necessary in connection with effectuating the
 transactions contemplated by this Agreement; including such information regarding the attributes
 and structure of data maintained by Sellers with respect to the Business as Purchaser shall


                                                   21
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 81 of 198



 reasonably request in writing in order to establish its own platform from which to operate the
 Business in the manner in which it is operated by Sellers; provided that (i) such access does not
 unreasonably interfere with the normal operations of the Company and its Subsidiaries, (ii) such
 access will occur in such a manner as the Company reasonably determines to be appropriate to
 protect the confidentiality of the transactions contemplated by this Agreement, (iii) all requests for
 access will be directed to Michael Gottlieb or such other Person(s) as the Company may designate
 in writing from time to time and (iv) nothing herein will require the Company to provide access
 to, or to disclose any information to, Purchaser if such access or disclosure would (A) cause
 significant competitive harm to the Company or any of its Subsidiaries if the transactions
 contemplated by this Agreement are not consummated, (B) require the Company or any of its
 Subsidiaries to disclose any financial or proprietary information of or regarding the Affiliates of
 the Company (other than the Subsidiaries of the Company) or otherwise disclose information
 regarding the Affiliates of the Company (other than the Subsidiaries of the Company) that the
 Company deems to be commercially sensitive, (C) would waive any legal privilege or (D) be in
 violation of applicable Laws or the provisions of any agreement to which the Company or any of
 its Subsidiaries is bound or would violate any fiduciary duty; provided that, in the event that the
 Company withholds access or information in reliance on the foregoing clause (C) or (D), the
 Company shall provide (to the extent possible without waiving or violating the applicable legal
 privilege or Law) notice to Purchaser that such access or information is being so withheld and shall
 use commercially reasonable efforts to provide such access or information in a way that would not
 risk waiver of such legal privilege or applicable Law.

                        From the date hereof until the Closing, the Company will provide
 reasonable assistance to Purchaser with respect to contacting the Company’s existing stock
 vendors to enable Purchaser to seek to build a direct relationship with such vendors in furtherance
 of potential future orders. Such assistance shall be requested upon reasonable advance notice and
 during regular business hours and (i) such assistance shall not unreasonably interfere with the
 normal operations of the Company and its Subsidiaries, (ii) such assistance will occur in such a
 manner as the Company reasonably determines to be appropriate to protect the confidentiality of
 the transactions contemplated by this Agreement, (iii) all requests for such assistance will be
 directed to Michael Gottlieb or such other Person(s) as the Company may designate in writing
 from time to time and (iv) nothing herein will require the Company to provide assistance to, or to
 disclose any information to, Purchaser if such assistance or disclosure would (A) cause significant
 competitive harm to the Company or any of its Subsidiaries if the transactions contemplated by
 this Agreement are not consummated, (B) require the Company or any of its Subsidiaries to
 disclose any financial or proprietary information of or regarding the Affiliates of the Company
 (other than the Subsidiaries of the Company) or otherwise disclose information regarding the
 Affiliates of the Company (other than the Subsidiaries of the Company) that the Company deems
 to be commercially sensitive, (C) waive any legal privilege or (D) be in violation of applicable
 Laws or the provisions of any agreement to which the Company or any of its Subsidiaries is bound
 or would violate any fiduciary duty; provided that, in the event that the Company withholds
 assistance or information in reliance on the foregoing clause (C) or (D), the Company shall provide
 (to the extent possible without waiving or violating the applicable legal privilege or Law) notice
 to Purchaser that such assistance or information is being so withheld and shall use commercially
 reasonable efforts to provide such access or information in a way that would not risk waiver of
 such legal privilege or applicable Law.



                                                  22
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 82 of 198



                        The information provided pursuant to this Section 6.2 will be used solely
 for the purpose of effecting the transactions contemplated hereby, and will be governed by all the
 terms and conditions of the Confidentiality Agreement, which Confidentiality Agreement shall not
 terminate upon the execution of this Agreement notwithstanding anything to the contrary therein.
 Purchaser will, and will cause its Advisors to, abide by the terms of the Confidentiality Agreement
 with respect to such access and any information furnished to Purchaser or any of its Advisors.
 Neither the Company nor any of Sellers makes any representation or warranty as to the accuracy
 of any information, if any, provided pursuant to this Section 6.2, and Purchaser may not rely on
 the accuracy of any such information, in each case, other than the Express Representations.

                         From and after the Closing for a period of three (3) years following the
 Closing Date (or, if later, the closing of the Bankruptcy Case), Purchaser will provide Sellers and
 their Advisors with reasonable access, during normal business hours, and upon reasonable advance
 notice, to the books and records, including work papers, schedules, memoranda, Tax Returns, Tax
 schedules, Tax rulings, and other documents (for the purpose of examining and copying) relating
 to the Acquired Assets, the Excluded Assets, the Assumed Liabilities or the Excluded Liabilities
 with respect to periods or occurrences prior to the Closing Date, and reasonable access, during
 normal business hours, and upon reasonable advance notice, to employees, officers, Advisors,
 accountants, offices and properties of Purchaser (including for the purpose of better understanding
 the books and records). Unless otherwise consented to in writing by the Company, Purchaser will
 not, for a period of three (3) years following the Closing Date, destroy, alter or otherwise dispose
 of any of the books and records without first offering to surrender to the Company such books and
 records or any portion thereof that Purchaser may intend to destroy, alter or dispose of. From and
 after the Closing, Purchaser will, and will cause its employees to, provide Sellers with reasonable
 assistance, support and cooperation with Sellers’ wind-down and related activities (e.g., helping
 to locate documents or information related to preparation of Tax Returns or prosecution or
 processing of insurance claims).

                          Purchaser will not, and will not permit any member of the Purchaser Group
 to, contact any officer, manager, director, employee, customer, supplier, lessee, lessor, lender,
 licensee, licensor, distributor, noteholder or other material business relation of the Company or its
 Subsidiaries prior to the Closing with respect to the Company, its Subsidiaries, their business or
 the transactions contemplated by this Agreement without the prior written consent of the Company
 for each such contact, which consent shall not be unreasonably withheld.

                          For a reasonable period following the Closing, Sellers will, and will cause
 their employees to, use commercially reasonable efforts to respond to Purchaser’s inquiries with
 respect to historical information regarding the Business, to the extent not provided in the Acquired
 Assets and to the extent of available personnel and books and records, it being understood that
 Sellers are in the process of ceasing to operate the Business and do not expect to retain personnel
 related to the Business.

         6.3     Employee Matters. Sellers shall provide, to the extent it does not violate any
 applicable Law, reasonable cooperation and information as reasonably requested by Purchaser
 with respect to its determination of terms and conditions of employment for individuals who are
 as of the date of this Agreement or were within the past twelve (12) months employed by Sellers



                                                  23
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 83 of 198



 (or any of their predecessors) and whose duties during such time were primarily dedicated to the
 Business or the Retail Business.

        6.4     Regulatory Approvals.

                        The Company will (i) make or cause to be made all filings and submissions
 required to be made by the Company or its Subsidiaries under any applicable Laws for the
 consummation of the transactions contemplated by this Agreement set forth on Schedule 6.4,
 (ii) cooperate with Purchaser in exchanging such information and providing such assistance as
 Purchaser may reasonably request in connection with the foregoing and (iii) (A) supply promptly
 any additional information and documentary material that may be requested in connection with
 such filings and (B) use commercially reasonable efforts to take all actions necessary to obtain all
 required clearances in connection with such filings.

                        Purchaser will, and will cause its Affiliates and Advisors to, (i) make or
 cause to be made all filings and submissions required to be made by any member of the Purchaser
 Group under any applicable Laws for the consummation of the transactions contemplated by this
 Agreement, (ii) cooperate with the Company in exchanging such information and providing such
 assistance as the Company may reasonably request in connection with all of the foregoing, and
 (iii) (A) supply promptly any additional information and documentary material that may be
 requested in connection with such filings and (B) use commercially reasonable efforts to take all
 actions necessary to obtain all required clearances.

        6.5     Reasonable Efforts; Cooperation.

                         Subject to the other terms of this Agreement provisions hereof, each Party
 shall, and shall cause its Advisors to, use its reasonable best efforts to perform its obligations
 hereunder and to take, or cause to be taken, and do, or cause to be done, all things necessary,
 proper, advisable or permitted under applicable Law to cause the transactions contemplated herein
 to be effected as soon as practicable, but in any event on or prior to the Outside Date, in accordance
 with the terms hereof and to cooperate with each other Party and its Advisors in connection with
 any step required to be taken as a part of its obligations hereunder. The “reasonable best efforts”
 of the Company will not require the Company or any of its Subsidiaries, Affiliates or Advisors to
 expend any money, to remedy any breach of any representation or warranty, to commence any
 Action, to waive or surrender any right, to modify any Contract or to waive or forego any right,
 remedy or condition hereunder.

                        The obligations of the Company pursuant to this Agreement, including this
 Section 6.5, shall be subject to any Orders entered, or approvals or authorizations granted or
 required, by or under the Bankruptcy Court or the Bankruptcy Code (including in connection with
 the Bankruptcy Case), Sellers’ debtor-in-possession financing, and each of Sellers’ obligations as
 a debtor-in-possession to comply with any Order of the Bankruptcy Court (including the Bidding
 Procedures Order and the Sale Order) and Sellers’ duty to seek and obtain the highest or otherwise
 best price for the Acquired Assets as required by the Bankruptcy Code.




                                                  24
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 84 of 198



        6.6     Notification of Certain Matters.

                          The Company will promptly notify Purchaser of: (i) any notice or other
 communication from any Person alleging that the consent of such Person is or may be required in
 connection with the transactions contemplated by this Agreement; (ii) any notice or other
 communication from any Governmental Body related to or in connection with the transactions
 contemplated by this Agreement; and (iii) promptly upon discovery thereof, any variances from,
 or the existence or occurrence of any event, fact or circumstance arising after the execution of this
 Agreement that would reasonably be expected to cause, any of the representations and warranties
 contained in Article III to be untrue or inaccurate such that the condition set forth in Section 7.2(a)
 not to be satisfied. If the subject matter of any such notification required by the previous sentence
 requires any change in the Schedules, the Company shall deliver to Purchaser prior to the Closing
 a supplement to such Schedule (the “Updated Schedules”) with such change; provided that in no
 event will any Updated Schedule delivered to Purchaser within ten (10) Business Days after the
 date hereof, serve to amend, supplement or modify the Schedules for purposes of Section 7.2(a);
 provided further that if the Closing occurs, the Updated Schedules will be considered and deemed
 to be part of the Schedules for all purposes under this Agreement, and each reference in this
 Agreement to a particular Schedule will mean such Schedule in, or as updated by, the Updated
 Schedules.

                         Purchaser will promptly notify the Company of: (i) any notice or other
 communication from any Person alleging that the consent of such Person is or may be required in
 connection with the transactions contemplated by this Agreement; (ii) any notice or other
 communication from any Governmental Body related to or in connection with the transactions
 contemplated by this Agreement; (iii) any Actions relating to or involving or otherwise affecting
 Purchaser or its Affiliates that, if pending on the date of this Agreement, would have been required
 to have been disclosed pursuant to Section 4.6 or that relate to the transactions contemplated by
 this Agreement; and (iv) any breach or inaccuracy of any representation or warranty contained in
 this Agreement at any time during the term hereof that would reasonably be expected to cause the
 conditions set forth in Article VII not to be satisfied; provided that the delivery of any notice
 pursuant to this Section 6.6(a) will not limit the remedies available to Sellers under or with respect
 to this Agreement.

         6.7     Further Assurances. From time to time from and after Closing, as and when
 requested by any Party and at such requesting Party’s expense, any other Party will execute and
 deliver, or cause to be executed and delivered, all such documents and instruments and will take,
 or cause to be taken, all such further or other actions (including, for the avoidance of doubt, with
 respect to Sellers, taking actions reasonably requested by Purchaser to deliver the Acquired Assets
 to or as directed by Purchaser) as such requesting Party may reasonably deem necessary or
 desirable to evidence and effectuate the transactions contemplated by this Agreement.

        6.8      Insurance Matters. Purchaser acknowledges that, upon Closing, all nontransferable
 insurance coverage provided in relation to Sellers and the Acquired Assets that is maintained by
 any Seller or its Affiliates (whether such policies are maintained with third party insurers or with
 such Seller or its Affiliates) shall cease to provide any coverage to Purchaser and the Acquired
 Assets and no further coverage shall be available to Purchaser or the Acquired Assets under any
 such policies.


                                                   25
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                 Document    Page 85 of 198



         6.9     Receipt of Misdirected Assets. From and after the Closing, if any Seller or any of
 its respective Affiliates receives any right, property or asset that is an Acquired Asset, the
 applicable Seller shall promptly transfer or cause such of its Affiliates to transfer such right,
 property or asset (and shall promptly endorse and deliver any such asset that is received in the
 form of cash, checks or other documents) to Purchaser, and such asset will be deemed the property
 of Purchaser held in trust by such Seller for Purchaser until so transferred. From and after the
 Closing, if Purchaser or any of its Affiliates receives any right, property or asset that is an Excluded
 Asset, Purchaser shall promptly transfer or cause such of its Affiliates to transfer such asset (and
 shall promptly endorse and deliver any such right, property or asset that is received in the form of
 cash, checks, or other documents) to the Company, and such right, property or asset will be deemed
 the property of the Company held in trust by Purchaser for the Company until so transferred.

         6.10    Acknowledgment by Purchaser.

                         Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that it has conducted to its full satisfaction an independent investigation and
 verification of the business, financial condition, results of operations, assets, Liabilities, properties,
 Contracts and prospects of the Company and its Subsidiaries and the Acquired Assets and the
 Assumed Liabilities, and, in making its determination to proceed with the transactions
 contemplated by this Agreement, Purchaser and the Purchaser Group have relied solely on the
 results of the Purchaser Group’s own independent investigation and verification and have not
 relied on, are not relying on, and will not rely on, any information, statements, disclosures,
 documents, projections, forecasts or other material made available to Purchaser or any of its
 Affiliates or Advisors in the Dataroom, the Information Presentation, or the Projections or any
 information, statements, disclosures or materials, in each case, whether written or oral, made or
 provided by, or as part of, any of the foregoing or any other Seller Party, or any failure of any of
 the foregoing to disclose or contain any information, except to the extent expressly set forth in the
 Express Representations (it being understood that Purchaser and the Purchaser Group have relied
 only on the Express Representations). Purchaser acknowledges and agrees, on its own behalf and
 on behalf of the Purchaser Group, that (i) the Express Representations are the sole and exclusive
 representations, warranties and statements of any kind made to Purchaser or any member of the
 Purchaser Group and on which Purchaser or any member of the Purchaser Group may rely in
 connection with the transactions contemplated by this Agreement; and (ii) (other than solely to the
 extent expressly set forth in the Express Representations) all other representations, warranties and
 statements of any kind or nature expressed or implied, whether in written, electronic or oral form,
 including (1) with respect to the completeness or accuracy of, or any omission to state or to
 disclose, any information including in the Dataroom, Information Presentation, Projections,
 meetings, calls or correspondence with management of the Company and its Subsidiaries, any of
 the Seller Parties or any other Person on behalf of the Company, its Subsidiaries or any of the
 Seller Parties or any of their respective Affiliates or Advisors and (2) the historical, current or
 future business, financial condition, results of operations, assets, Liabilities, properties, contracts,
 or prospects of the Company or any of its Subsidiaries, or the quality, quantity or condition of the
 Company’s or its Subsidiaries’ assets, in each case, are specifically disclaimed by the Company,
 on its behalf and on behalf of the Seller Parties, and each Seller. Purchaser, on its own behalf and
 on behalf of the Purchaser Group: (x) disclaims reliance on the items in clause (ii) in the
 immediately preceding sentence and (y) acknowledges and agrees that it has relied on, is relying
 on and will rely on only the items in clause (i) in the immediately preceding sentence. Without


                                                    26
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 86 of 198



 limiting the generality of the foregoing, Purchaser acknowledges and agrees, on its own behalf and
 on behalf of the Purchaser Group, that neither the Company, nor any other Person (including the
 Seller Parties), has made, is making or is authorized to make, and Purchaser, on its own behalf and
 on behalf of the Purchaser Group, hereby waives, all rights and claims it or they may have against
 any Seller Party with respect to the accuracy of, any omission or concealment of, or any
 misstatement with respect to, (A) any potentially material information regarding the Company, its
 Subsidiaries or any of their respective assets (including the Acquired Assets), Liabilities (including
 the Assumed Liabilities) or operations and (B) any warranty or representation (whether in written,
 electronic or oral form), express or implied, as to the quality, merchantability, fitness for a
 particular purpose, or condition of the Company’s or its Subsidiaries’ business, operations, assets,
 Liabilities, prospects or any portion thereof, except, in each case, solely to the extent expressly set
 forth in the Express Representations.

                       Without limiting the generality of the foregoing, in connection with the
 investigation by the Purchaser Group of the Company and its Subsidiaries, Purchaser and the
 members of the Purchaser Group, and the Advisors of each of the foregoing, have received or may
 receive, from or on behalf of the Company, certain projections, forward-looking statements and
 other forecasts (whether in written, electronic, or oral form, and including in the Information
 Presentation, Dataroom, management meetings, etc.) (collectively, “Projections”). Purchaser
 acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group, that (i) such
 Projections are being provided solely for the convenience of Purchaser to facilitate its own
 independent investigation of the Company and its Subsidiaries, (ii) there are uncertainties inherent
 in attempting to make such Projections, (iii) Purchaser is familiar with such uncertainties, and (iv)
 Purchaser is taking full responsibility for making their own evaluation of the adequacy and
 accuracy of all Projections (including the reasonableness of the assumptions underlying such
 Projections).

                         Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that it will not assert, institute, or maintain, and will cause each member of the
 Purchaser Group not to assert, institute or maintain, any Action that makes any claim contrary to
 the agreements and covenants set forth in this Section 6.10, including any such Action with respect
 to the distribution to Purchaser or any member of the Purchaser Group, or Purchaser’s or any
 member of the Purchaser Group’s use, of the information, statements, disclosures or materials in
 the Information Presentation, the Dataroom or Projections or any other information, statements,
 disclosures, or materials, in each case whether written or oral, provided by them or any other Seller
 Party or any failure of any of the foregoing to disclose any information.

                        Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that the covenants and agreements contained in this Section 6.10 (i) require
 performance after the Closing to the maximum extent permitted by applicable Law and will
 survive the Closing for five (5) years; and (ii) are an integral part of the transactions contemplated
 by this Agreement and that, without these agreements set forth in this Section 6.10, Sellers would
 not enter into this Agreement.

          6.11 Use of Customer Data after Closing. From and after the Closing Date, Purchaser
 shall at all times use the Customer Data transferred to Purchaser hereunder (a) in compliance with
 all applicable Laws, and (b) except to the extent that Purchaser obtains the necessary consents from


                                                   27
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 87 of 198



 consumers permitting broader uses, or there is any Law or Order that permits broader uses, in
 compliance with Seller’s privacy policy (including the privacy policy update notification) attached
 hereto as Schedule 6.11 (collectively, the “Customer Data Use Requirements”). Purchaser shall
 defend, indemnify and hold harmless Sellers and their Affiliates, from and against any and all
 losses, liabilities, costs and expenses (including reasonable attorneys’ fees) arising out of any
 breach of this Section 6.11.

        6.12    Wind Down License.

                          From and after the Closing Date, Purchaser hereby grants to each Seller and
 its Affiliates a non-exclusive, royalty-free, fully paid-up, worldwide, irrevocable right and license
 (with the right to sublicense with prior written approval of Purchaser, such approval not to be
 unreasonably withheld), under the Transferred Intellectual Property, to use the Transferred
 Intellectual Property (including any social media accounts included in the Transferred Intellectual
 Property, but only until January 15, 2020) in connection with the administration of the Bankruptcy
 Case, until the later of (i) the entry of an Order closing the Bankruptcy Case, (ii) the closing of all
 brick-and-mortar retail stores operated under or with respect to a Transferred Trademark, and
 (iii) for the purpose of liquidating any Inventory retained by Sellers or their Affiliates; provided
 that (A) in no event shall such use be made for a period of time exceeding four (4) months after
 the Closing Date and (B) all use of the Transferred Trademarks, including the quality of the
 products bearing the Transferred Trademarks, shall be consistent with the use of the Transferred
 Trademarks prior to the Effective Date; provided, however, that Sellers are and shall continue to
 operate (for a period of time not to exceed four (4) months after the Closing Date) liquidation,
 “going out of business,” and similar operations at the brick and mortar stores and liquidation
 operations on online platforms (but, in the case of social media, only until January 15, 2020), in
 either case, which may involve older merchandise and/or significant discounts to historical prices
 (and advertisements with respect thereto, such as “liquidation sale,” “store(s) closing(s),”
 “everything must go”), so long as no “going out of business” or similar messages that indicate that
 the Business itself is ending are used on the online platforms (including social media included in
 the Transferred Intellectual Property, but only until January 15, 2020 and no more than two (2)
 messages in any seven (7)-day period with respect to liquidation, liquidation sale, store closings,
 everything must go, or the like, without the written consent of Purchaser) and social media content
 does not include messages that would otherwise reasonably be expected to be materially adverse
 to the reputation of the Business. Upon request of Purchaser from time to time, Seller will engage
 in discussions with Purchaser and consider in good faith Purchaser’s concerns, if any, with respect
 to the impact of such social media on the reputation of the Business. Seller shall provide Purchaser
 with the current administrative name, password and any other applicable credentials for each social
 media accounts, and the Parties shall reasonably cooperate in jointly operating such accounts
 during the period described in this Section 6.12(a), and, for clarity, Seller acknowledges that from
 and after the Closing Date, Purchaser has the right to utilize the social media accounts, including
 to upload posts and communications on the social media accounts.

                       In addition to the foregoing, Sellers may continue to use the Transferred
 Trademarks and Customer Data following the Closing (i) for billing and collections purposes in
 connection with the wind down of Sellers’ private label consumer credit and debit cards until such
 wind down is completed, (ii) as required by applicable Law and (iii) for the purpose of liquidating
 any Inventory retained by Sellers or their Affiliates; provided that (A) in no event shall such use


                                                   28
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 88 of 198



 continue for a period of time exceeding six (6) months after the Closing Date, (B) all use of the
 Transferred Trademarks, including the quality of the products bearing the Transferred Trademarks,
 shall be consistent with the use of the Transferred Trademarks prior to the Effective Date;
 provided, however, that Sellers are and shall continue to operate liquidation, “going out of
 business” and similar operations solely at the brick and mortar stores which may involve older
 merchandise and/or significant discounts to historical prices (and advertisements with respect
 thereto, such as “liquidation sale,” “store(s) closing(s),” “everything must go”)), and (z) all use of
 the Customer Data shall be in compliance with applicable Laws and Sellers’ privacy policies.

                         For the avoidance of doubt, nothing in this Agreement shall prohibit or
 otherwise restrict the Company and its Affiliates from winding down their respective operations,
 and affairs or dissolving their respective business entities following the Closing Date.

         6.13 Guaranty. Guarantor guarantees absolutely and unconditionally to Sellers (a) the
 due and punctual performance, when and as due, of all obligations, covenants and agreements of
 Purchaser arising under or pursuant to this Agreement (including, for the avoidance of doubt, the
 punctual payment of all sums, if any, now and hereafter owed by Purchaser hereunder) and (b) the
 accuracy of Purchaser’s representations and warranties set forth herein. Guarantor hereby makes
 the representations and warranties set forth in Sections 4.1, 4.2, 4.3, 4.4, 4.6, and 4.7 as to itself,
 and such representations and warranties shall apply mutatis mutandis as if the Guarantor were
 substituted for Purchaser therein. The obligations of Guarantor pursuant to this Section 6.13 shall
 terminate and be of no further force and effect upon consummation of the Closing.

                                            ARTICLE VII

                                   CONDITIONS TO CLOSING

         7.1     Conditions Precedent to the Obligations of Purchaser and Sellers. The respective
 obligations of each Party to this Agreement to consummate the transactions contemplated by this
 Agreement are subject to the satisfaction (or to the extent permitted by Law, written waiver by
 each of Sellers and Purchaser) on or prior to the Closing Date, of each of the following conditions:

                        no court or other Governmental Body has issued, enacted, entered,
 promulgated or enforced any Law or Order (that has not been vacated, withdrawn or overturned)
 restraining, enjoining or otherwise prohibiting the transactions contemplated by this Agreement;
 and

                        the Bankruptcy Court shall have entered the Sale Order.

         7.2    Conditions Precedent to the Obligations of Purchaser. The obligations of Purchaser
 to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
 to the extent permitted by Law, written waiver by Purchaser in its sole discretion), on or prior to
 the Closing Date, of each of the following conditions:

                       the representations and warranties made by Sellers in Article III shall be
 true and correct as of the Closing Date (disregarding all qualifications or limitations as to
 “materiality” or “Material Adverse Effect” and words of similar import set forth therein), as though
 such representations and warranties had been made on and as of the Closing Date (except that


                                                   29
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 89 of 198



 representations and warranties that are made as of a specified date need be true and correct only
 as of such date), except where the failure of such representations and warranties to be true and
 correct has not had, and would not reasonably be expected to have, individually or in the aggregate,
 a Material Adverse Effect; provided that the representations set forth in Sections 3.1, 3.2, and 3.11
 will be true and correct in all material respects;

                        Sellers shall have performed or caused to be performed, in all material
 respects, all of the obligations and covenants required by this Agreement to be performed by
 Sellers by the Closing;

                         Sellers shall have delivered, or caused to be delivered, to Purchaser all of
 the items set forth in Section 2.4; and

                       from the date of this Agreement until the Closing Date, there shall not have
 occurred and be continuing any Material Adverse Effect.

         7.3    Conditions Precedent to the Obligations of the Company. The obligations of Sellers
 to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
 to the extent permitted by Law, written waiver by Sellers in their sole discretion), on or prior to
 the Closing Date, of each of the following conditions:

                        the representations and warranties made by Purchaser in Article IV shall be
 true and correct in all material respects (without giving effect to any materiality or similar
 qualification contained therein), in each case as of the date hereof and as of the Closing Date, with
 the same force and effect as though all such representations and warranties had been made as of
 the Closing Date (other than representations and warranties that by their terms address matters
 only as of another specified date, which shall be so true and correct only as of such other specified
 date), except where the failure of such representations or warranties to be so true and correct has
 not had, and would not reasonably be expected to have, individually or in the aggregate, a material
 adverse effect on Purchaser’s ability to consummate the transactions contemplated hereby;

                        Purchaser shall have performed or caused to be performed, in all material
 respects, all of the obligations and covenants required by this Agreement to be performed by
 Purchaser by the Closing; and

                         Purchaser shall have delivered, or caused to be delivered, to Sellers all of
 the items set forth in Section 2.5.

         7.4     Waiver of Conditions. Upon the occurrence of the Closing, any condition set forth
 in this Article VII that was not satisfied as of the Closing will be deemed to have been waived for
 all purposes by the Party having the benefit of such condition as of and after the Closing. None of
 Purchaser or Sellers may rely on the failure of any condition set forth in this Article VII, as
 applicable, to be satisfied if such failure was caused by such Party’s failure to use, as required by
 this Agreement, its reasonable best efforts to consummate the transactions contemplated hereby.




                                                  30
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 90 of 198



                                          ARTICLE VIII

                                         TERMINATION

         8.1     Termination of Agreement. This Agreement may be terminated only in accordance
 with this Section 8.1. This Agreement may be terminated at any time prior to the Closing:

                        by the mutual written consent of the Company and Purchaser;

                       by written notice of either Purchaser or the Company, upon the issuance by
 any Governmental Body of an Order restraining, enjoining, or otherwise prohibiting the
 consummation of the transactions contemplated by this Agreement or declaring unlawful the
 transactions contemplated by this Agreement, and such Order having become final, binding and
 non-appealable; provided that no termination may be made by a Party under this Section 8.1(b) if
 the issuance of such Order was caused by the breach or action or inaction of such Party;

                        by written notice of either Purchaser or the Company, if the Closing shall
 not have occurred on or before forty-five (45) days after (i) if no Auction is held pursuant to the
 Bidding Procedures Order, the Bid Deadline (as defined in the Bidding Procedures Order) or (ii)
 if an Auction is held pursuant to the Bidding Procedures Order, the consummation of the Auction
 (the “Outside Date”); provided that a Party shall not be permitted to terminate this Agreement
 pursuant to this Section 8.1(c) if the failure of the Closing to have occurred by the Outside Date
 was caused by the breach or action or inaction of such Party;

                        by written notice of either Purchaser or the Company, if the Bankruptcy
 Case is dismissed or converted to a case or cases under Chapter 7 of the Bankruptcy Code, or if a
 trustee or examiner with expanded powers to operate or manage the financial affairs or
 reorganization of the Company is appointed in the Bankruptcy Case;

                        by written notice from Purchaser to the Company, if Sellers announce any
 stand-alone plan of reorganization or liquidation (or support any such plan filed by any other
 party), other than a wind-down plan of Sellers’ estates post-Closing;

                         by written notice from the Company to Purchaser, upon a breach of any
 covenant or agreement on the part of Purchaser, or if any representation or warranty of Purchaser
 will have become untrue, in each case, such that the conditions set forth in Section 7.3(a) or 7.3(b)
 would not be satisfied, including a breach of Purchaser’s obligation to consummate the Closing;
 provided that (i) if such breach is curable by Purchaser then the Company may not terminate this
 Agreement under this Section 8.1(f) unless such breach has not been cured by the date which is
 the earlier of (A) two (2) Business Days prior to the Outside Date and (B) thirty (30) days after the
 Company notifies Purchaser of such breach and (ii) the right to terminate this Agreement pursuant
 to this Section 8.1(f) will not be available to the Company at any time that the Company is in
 material breach of, any covenant, representation or warranty hereunder;

                      by written notice from Purchaser to the Company, upon a breach of any
 covenant or agreement on the part of any Seller, or if any representation or warranty of any Seller
 will have become untrue, in each case, such that the conditions set forth in Section 7.2(a), 7.2(b)
 or 7.2(d) would not be satisfied; provided that (i) if such breach is curable by such Seller then


                                                  31
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 91 of 198



 Purchaser may not terminate this Agreement under this Section 8.1(g) unless such breach has not
 been cured by the date which is the earlier of (A) two (2) Business Days prior to the Outside Date
 and (B) thirty (30) days after Purchaser notifies the Company of such breach and (ii) the right to
 terminate this Agreement pursuant to this Section 8.1(g) will not be available to Purchaser at any
 time that Purchaser is in material breach of, any covenant, representation or warranty hereunder;

                         by written notice from the Company to Purchaser, if all of the conditions
 set forth in Sections 7.1 and 7.2 have been satisfied (other than conditions that by their nature are
 to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions at the
 Closing) or waived and Purchaser fails to complete the Closing at the time required by Section 2.3;

                         by written notice from the Company to Purchaser, if any Seller or the board
 of directors (or similar governing body) of any Seller determines that proceeding with the
 transactions contemplated by this Agreement or failing to terminate this Agreement would be
 inconsistent with its or such Person’s or body’s fiduciary duties;

                        by written notice from Purchaser to the Company, if the Bankruptcy Court
 fails to enter the Bidding Procedures Order including approval of the payment of the Break-Up
 Fee and Expense Reimbursement on or before fourteen (14) days after the date hereof or as soon
 thereafter as the Bankruptcy Court is available to hear a motion seeking entry of the Bidding
 Procedures Order and enter the Bidding Procedures Order;

                       by written notice of either Purchaser or the Company, if (i) any Seller enters
 into one or more Alternative Transactions with one or more Persons other than Purchaser or the
 Successful Bidder or the Backup Bidder at the Auction or (ii) the Bankruptcy Court approves an
 Alternative Transaction other than with the Successful Bidder or the Backup Bidder;

                        by written notice from Purchaser to the Company, if Purchaser is not the
 Successful Bidder or the Backup Bidder at the Auction or automatically upon consummation by
 Sellers of an Alternative Transaction with the Successful Bidder (other than Purchaser);

                         by Purchaser, if (i) the Sale Order shall not have been entered by the
 Bankruptcy Court on the date that is thirty (30) days after the date hereof or as soon thereafter as
 the Bankruptcy Court is available to hear a motion seeking entry of the Sale Order and enter the
 Sale Order, or (ii) at any time after entry of the Sale Order, such Sale Order is subject to a notice
 of appeal, reversed, stayed, vacated or otherwise modified;

                        automatically at 5:00 PM ET on the first (1st) Business Day after the date
 hereof if the Deposit has not then been received by Sellers.

 Notwithstanding anything to the contrary contained herein, a Party shall not be permitted to
 terminate this Agreement pursuant to this Article VIII if the applicable event giving rise to
 termination hereunder was caused by the breach or action or inaction of such Party.

        8.2      Effect of Termination. In the event of termination of this Agreement pursuant to
 Section 8.1, this Agreement shall forthwith become void and there shall be no liability on the part
 of any Party or any of its partners, officers, directors or shareholders; provided that Section 2.2,
 this Section 8.2, and Article X shall survive any such termination; provided further that no


                                                  32
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 92 of 198



 termination will relieve any Party hereto of any Liability for any breach of this Agreement by such
 Party.

                                            ARTICLE IX

                                                TAXES

         9.1    Transfer Taxes. Any sales, use, purchase, transfer, franchise, deed, fixed asset,
 stamp, documentary stamp, use, or other Taxes and recording charges payable by reason of the
 sale of the Acquired Assets or the assumption of the Assumed Liabilities under this Agreement or
 the transactions contemplated hereby (the “Transfer Taxes”) shall be borne and timely paid by
 Purchaser, and Purchaser shall timely file all Tax Returns related to any Transfer Taxes. Sellers
 and Purchaser shall use commercially reasonable efforts and cooperate in good faith to exempt all
 such transactions from any Transfer Taxes.

         9.2     Allocation of Purchase Price. For U.S. federal and applicable state and local income
 Tax purposes, Purchaser, Sellers, and their respective Affiliates shall allocate the Purchase Price
 (and any Assumed Liabilities or other items treated as part of the purchase price for applicable
 income Tax purposes) among the Acquired Assets in accordance with the methodology set forth
 in Schedule 9.2 (the “Allocation Methodology”). As soon as commercially practicable, but no later
 than sixty (60) days following the determination of the final Purchase Price, Purchaser shall
 provide a proposed allocation to Sellers setting forth the allocation of the Purchase Price (and other
 amounts treated as Purchase Price for U.S. federal income Tax purposes) among the Acquired
 Assets in accordance with the Allocation Methodology (the “Allocation”). If Sellers deliver a
 written objection within thirty (30) days after receipt of the draft Allocation proposed by Purchaser,
 then Purchaser and Sellers shall negotiate in good faith to resolve any such objection, and, if Sellers
 and Purchaser cannot resolve such dispute within thirty (30) days of Purchaser’s receipt of Sellers’
 objection, then a nationally recognized accounting firm mutually acceptable to Purchaser and
 Sellers shall resolve such dispute and the resolution of such dispute shall be final and binding on
 the Parties. The Parties and their respective Affiliates shall file all Tax Returns in accordance with
 such Allocation (as finally determined under this Section 9.2) and not take any Tax related action
 inconsistent with the Allocation, in each case, unless otherwise required by a “determination”
 within the meaning of Section 1313(a) of the Code.

        9.3      Cooperation. Purchaser and Sellers shall reasonably cooperate, as and to the extent
 reasonably requested by the other Party, in connection with the filing of Tax Returns and any
 Action, audit, litigation, or other proceeding with respect to Taxes.

        9.4     Preparation of Tax Returns and Payment of Taxes.

                          Except as otherwise provided by Section 9.1, Sellers shall prepare and
 timely file (i) all Tax Returns for any Tax period ending on or before the Closing Date and (ii) all
 income Tax Returns of Sellers. Except to the extent any Tax reflected on a return required to be
 prepared and filed by Sellers pursuant to this Section 9.4 is otherwise reflected as an adjustment
 to Purchase Price or constitutes an Assumed Liability, Sellers shall be responsible for paying any
 Taxes reflected on any Tax Return that Sellers are obligated to prepare and file under this
 Section 9.4(a).


                                                   33
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 93 of 198



                        Purchaser shall prepare and timely file all other Tax Returns with respect to
 the Acquired Assets that are not addressed by Section 9.4(a). With respect to any Straddle Period,
 Purchaser shall prepare such Tax Returns consistent with past practice, and shall provide Sellers
 with a draft of such Tax Returns at least thirty days prior to the filing of any such Tax Return.
 Purchaser shall incorporate any changes reasonably requested by Sellers with respect to the portion
 of any such Tax Returns that relates to the portion of a Straddle Period ending on or before the
 Closing Date. At least five days prior to the due date for filing any such Straddle Period Tax Return,
 Sellers shall pay to Purchaser any Taxes shown due on such Straddle Period Tax Return that are
 allocable to the portion of such Straddle Period ending on or before the Closing Date (as
 determined in accordance with Section 9.4(d)). Purchaser shall be responsible for paying any
 Taxes (other than any Taxes payable by Sellers pursuant to this Section 9.4(b)) reflected on any
 Tax Return that Purchaser is obligated to prepare and file under this Section 9.4(b). The Parties
 agree that they shall cooperate in preparing Internal Revenue Service Form 8594, which shall be
 prepared in accordance with the Allocation Methodology. Further, such Form 8594 shall be filed
 with the Internal Revenue Service within the time provided for by the Internal Revenue Service.

                       Purchaser shall not file any Tax Return, file an amendment to any
 previously-filed Tax Return, or otherwise take any Tax position that has the effect of increasing
 any Tax due for a Pre-Closing Tax Period or portion of a Straddle Period ending on the Closing
 Date.

                         In the case of any Tax with respect to the Acquired Assets that is assessed
 with respect to a Straddle Period, the amount of such Tax based on or measured by income, sales,
 use, receipts or similar items (other than property and ad volerem Taxes) for the portion of the
 Straddle Period ending on the Closing Date shall be determined based on an interim closing of the
 books as of the close of business on the Closing Date, and the amount of any other Taxes and any
 exemptions, allowances or deductions determined for the entire Straddle Period, that in each case
 relates to the portion of the Straddle Period ending on and including the Closing Date shall equal
 the amount of such Tax, exemption, allowance or deduction for the entire Straddle Period
 multiplied by a fraction, the numerator of which is the number of days in the portion of the Straddle
 Period ending on the Closing Date and the denominator of which is the total number of days in
 such Straddle Period.

         9.5      Wage Reporting. Purchaser and Sellers agree to utilize, or cause their respective
 Affiliates to utilize, the “alternate procedure” set forth in Revenue Procedure 2004-53 with respect
 to wage reporting.

                                            ARTICLE X

                                        MISCELLANEOUS

         10.1 Non-Survival of Representations and Warranties and Certain Covenants; Certain
 Waivers. Each of the representations and warranties and the covenants and agreements (to the
 extent such covenant or agreement contemplates or requires performance by such Party prior to
 the Closing) of the Parties set forth in this Agreement or in any other document contemplated
 hereby, or in any certificate delivered hereunder or thereunder, will terminate effective
 immediately as of the Closing such that no claim for breach of any such representation, warranty,


                                                  34
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 94 of 198



 covenant or agreement, detrimental reliance or other right or remedy (whether in Contract, in tort
 or at law or in equity) may be brought with respect thereto after the Closing. Each covenant and
 agreement that explicitly contemplates performance after the Closing, will, in each case and to
 such extent, expressly survive the Closing in accordance with its terms, and if no term is specified,
 then for five (5) years following the Closing Date, and nothing in this Section 10.1 will be deemed
 to limit any rights or remedies of any Person for breach of any such surviving covenant or
 agreement. Purchaser and Sellers Parties acknowledge and agree, on their own behalf and on behalf
 of the Purchaser Group or the Seller Parties, as the case may be, that the agreements contained in
 this Section 10.1 (a) require performance after the Closing to the maximum extent permitted by
 applicable Law and will survive the Closing for five (5) years; and (b) are an integral part of the
 transactions contemplated hereby and that, without the agreements set forth in this Section 10.1,
 none of the Parties would enter into this Agreement.

         10.2 Expenses. Whether or not the Closing takes place, except as otherwise provided
 herein (including, for the avoidance of doubt, Section 8.2), all fees, costs and expenses (including
 fees, costs and expenses of Advisors) incurred in connection with the negotiation of this
 Agreement and the other agreements contemplated hereby, the performance of this Agreement and
 the other agreements contemplated hereby and the consummation of the transactions contemplated
 hereby and thereby will be paid by the Party incurring such fees, costs and expenses; it being
 acknowledged and agreed that (a) all Transfer Taxes will be allocated pursuant to Section 9.1 and
 (b) all Cure Costs will be allocated pursuant to Section 5.2.

        10.3 Notices. Except as otherwise expressly provided herein, all notices, demands and
 other communications to be given or delivered under or by reason of the provisions of this
 Agreement will be in writing and will be deemed to have been given (a) when personally delivered,
 (b) when transmitted by electronic mail, (c) the day following the day on which the same has been
 delivered prepaid to a reputable national overnight air courier service or (d) the third (3rd) Business
 Day following the day on which the same is sent by certified or registered mail, postage prepaid,
 in each case, to the respective Party at the number, electronic mail address or street address, as
 applicable, set forth below, or at such other number, electronic mail address or street address as
 such Party may specify by written notice to the other Party.

                Notices to Purchaser:

                Justice Brand Holdings LLC
                c/o Bluestar Alliance LLC
                240 Madison Avenue #1500
                New York, NY 10016
                Attention:     Joseph S. Sutton, General Counsel
                Email:         jsutton@Bluestarall.com




                                                   35
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                           Document    Page 95 of 198



            with a copy to (which shall not constitute notice):

            Schulte Roth & Zabel LLP
            919 Third Avenue
            New York, NY 10022
            Attention:    Daniel Eisner
                          Kristine Manoukian
            Email:        Daniel.Eisner@srz.com
                          Kristine.Manoukian@srz.com

            Notices to Sellers:

            Gary Muto, CEO
            Ascena Retail Group, Inc.
            7 Times Square
            New York, NY 10036
            Email: gary.muto@ascenaretail.com

            Dan Lamadrid, CFO
            Ascena Retail Group, Inc.
            933 MacArthur Boulevard
            Mahwah, NJ 07430
            Email: dan.lamadrid@ascenaretail.com

            with a copy to (which shall not constitute notice):

            Ascena Retail Group, Inc.
            933 MacArthur Boulevard
            Mahwah, NJ 07430
            Attention: Michael Veitenheimer
            Gary Holland
            Email: michael.veitenheimer@ascenaretail.com
            gary.holland@ascenaretail.com

            Kirkland & Ellis LLP
            300 North LaSalle Street
            Chicago, Illinois 60654
            Attention:     Steve Toth
                           Mariska S. Richards
                           John R. Luze
            Email:         steve.toth@kirkland.com
                           mariska.richards@kirkland.com
                           john.luze@kirkland.com

                           and




                                             36
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 96 of 198



                Kirkland & Ellis LLP
                601 Lexington Avenue
                New York, NY 10022
                Attention:    Steven N. Serajeddini
                Email:        steven.serajeddini@kirkland.com

         10.4 Binding Effect; Assignment. This Agreement shall be binding upon Purchaser and,
 subject to the terms of the Bidding Procedures Order (with respect to the matters covered thereby)
 and the entry and terms of the Sale Order, Sellers, and shall inure to the benefit of and be so binding
 on the Parties and their respective successors and permitted assigns, including any trustee or estate
 representative appointed in the Bankruptcy Case or any successor Chapter 7 case; provided that
 neither this Agreement nor any of the rights or obligations hereunder may be assigned or delegated
 without the prior written consent of Purchaser and the Company, and any attempted assignment or
 delegation without such prior written consent shall be null and void, except that Purchaser may
 freely assign any of its rights and obligations hereunder to any designee for purposes of
 consummating the transactions contemplated by this Agreement (provided that no such assignment
 shall release Purchaser of its obligations and liabilities under this Agreement except to the extent
 of payment or performance by such designee).

         10.5 Amendment and Waiver. Any provision of this Agreement or the Schedules or
 exhibits hereto may be (a) amended only in a writing signed by Purchaser and the Company or
 (b) waived only in a writing executed by the Person against which enforcement of such waiver is
 sought. No waiver of any provision hereunder or any breach or default thereof will extend to or
 affect in any way any other provision or prior or subsequent breach or default.

         10.6 Third Party Beneficiaries. Except as otherwise expressly provided herein, nothing
 expressed or referred to in this Agreement will be construed to give any Person other than the
 Parties any legal or equitable right, remedy, or claim under or with respect to this Agreement or
 any provision of this Agreement.

          10.7 Non-Recourse. This Agreement may only be enforced against, and any Action
 based upon, arising out of or related to this Agreement may only be brought against, the Persons
 that are expressly named as parties to this Agreement. Except to the extent named as a party to this
 Agreement, and then only to the extent of the specific obligations of such parties set forth in this
 Agreement, no past, present or future shareholder, member, partner, manager, director, officer,
 employee, Affiliate, agent or Advisor of any Party or any Subsidiary of Sellers will have any
 liability (whether in Contract, tort, equity or otherwise) for any of the representations, warranties,
 covenants, agreements or other obligations or Liabilities of any of the parties to this Agreement or
 for any Action based upon, arising out of or related to this Agreement.

         10.8 Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Agreement is held to be prohibited by or invalid under applicable Law in any jurisdiction,
 such provision will be ineffective only to the extent of such prohibition or invalidity in such
 jurisdiction, without invalidating the remainder of such provision or the remaining provisions of
 this Agreement or in any other jurisdiction.



                                                   37
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 97 of 198



         10.9 Construction. The language used in this Agreement will be deemed to be the
 language chosen by the Parties to express their mutual intent, and no rule of strict construction will
 be applied against any Person. The headings of the sections and paragraphs of this Agreement have
 been inserted for convenience of reference only and will in no way restrict or otherwise modify
 any of the terms or provisions hereof.

         10.10 Schedules. The Schedules have been arranged for purposes of convenience in
 separately numbered sections corresponding to the sections of this Agreement; however, each
 section of the Schedules will be deemed to incorporate by reference all information disclosed in
 any other section of the Schedules. Capitalized terms used in the Schedules and not otherwise
 defined therein have the meanings given to them in this Agreement. The specification of any dollar
 amount or the inclusion of any item in the representations and warranties contained in this
 Agreement, the Schedules or the attached exhibits is not intended to imply that the amounts, or
 higher or lower amounts, or the items so included, or other items, are or are not required to be
 disclosed (including whether such amounts or items are required to be disclosed as material or
 threatened) or are within or outside of the Ordinary Course, and no Party will use the fact of the
 setting of the amounts or the fact of the inclusion of any item in this Agreement, the Schedules,
 Updated Schedules, or exhibits in any dispute or controversy between the Parties as to whether
 any obligation, item or matter not set forth or included in this Agreement, the Schedules or exhibits
 is or is not required to be disclosed (including whether the amount or items are required to be
 disclosed as material or threatened) or are within or outside of the Ordinary Course. In addition,
 matters reflected in the Schedules are not necessarily limited to matters required by this Agreement
 to be reflected in the Schedules. Such additional matters are set forth for informational purposes
 only and do not necessarily include other matters of a similar nature. Any description of any
 agreement, document, instrument, plan, arrangement or other item set forth on any Schedule is a
 summary only and is qualified in its entirety by the terms of such agreement, document, instrument,
 plan, arrangement, or item which terms will be deemed disclosed for all purposes of this
 Agreement. The information contained in this Agreement, in the Schedules and exhibits hereto is
 disclosed solely for purposes of this Agreement, and no information contained herein or therein
 will be deemed to be an admission by any Party to any third party of any matter whatsoever,
 including any violation of Law or breach of Contract.

         10.11 Complete Agreement. This Agreement, together with the Confidentiality
 Agreement and any other agreements expressly referred to herein or therein, contains the entire
 agreement of the Parties respecting the sale and purchase of the Acquired Assets and the Assumed
 Liabilities and the transactions contemplated by this Agreement and supersedes all prior
 agreements among the Parties respecting the sale and purchase of the Acquired Assets and the
 Assumed Liabilities and the transactions contemplated by this Agreement. In the event an
 ambiguity or question of intent or interpretation arises with respect to this Agreement, the terms
 and provisions of the execution version of this Agreement will control and prior drafts of this
 Agreement and the documents referenced herein will not be considered or analyzed for any
 purpose (including in support of parol evidence proffered by any Person in connection with this
 Agreement), will be deemed not to provide any evidence as to the meaning of the provisions hereof
 or the intent of the Parties with respect hereto and will be deemed joint work product of the Parties.

       10.12 Specific Performance. The Parties agree that irreparable damage, for which
 monetary relief, even if available, would not be an adequate remedy, would occur in the event that


                                                  38
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                Document    Page 98 of 198



 any provision of this Agreement is not performed in accordance with its specific terms or is
 otherwise breached, including if any of the Parties fails to take any action required of it hereunder
 to consummate the transactions contemplated by this Agreement. It is accordingly agreed that
 (a) the Parties will be entitled to an injunction or injunctions, specific performance or other
 equitable relief to prevent breaches of this Agreement and to enforce specifically the terms and
 provisions hereof in the courts described in Section 10.13 without proof of damages or otherwise,
 this being in addition to any other remedy to which they are entitled under this Agreement, and
 (b) the right of specific performance and other equitable relief is an integral part of the transactions
 contemplated by this Agreement and without that right, neither Sellers nor Purchaser would have
 entered into this Agreement. The Parties acknowledge and agree that any Party pursuing an
 injunction or injunctions or other Order to prevent breaches of this Agreement and to enforce
 specifically the terms and provisions of this Agreement in accordance with this Section 10.12 will
 not be required to provide any bond or other security in connection with any such Order. The
 remedies available to Sellers pursuant to this Section 10.12 will be in addition to any other remedy
 to which they were entitled at law or in equity, and the election to pursue an injunction or specific
 performance will not restrict, impair or otherwise limit any Seller from seeking to collect or
 collecting damages. If, prior to the Outside Date, any Party brings any action, in each case in
 accordance with Section 10.12, to enforce specifically the performance of the terms and provisions
 hereof by any other Party, the Outside Date will automatically be extended (y) for the period during
 which such action is pending, plus ten (10) Business Days or (z) by such other time period
 established by the court presiding over such action, as the case may be. In no event will this
 Section 10.12 be used, alone or together with any other provision of this Agreement, to require
 any Seller to remedy any breach of any representation or warranty of any Seller made herein.

         10.13 Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees that any
 Action that may be based upon, arising out of, or related to this Agreement or the negotiation,
 execution or performance of this Agreement and the transactions contemplated hereby brought by
 any other Party or its successors or assigns will be brought and determined only in (a) the
 Bankruptcy Court and any federal court to which an appeal from the Bankruptcy Court may be
 validly taken or (b) if the Bankruptcy Court is unwilling or unable to hear such Action, in the
 Delaware Chancery Court and any state court sitting in the State of Delaware to which an appeal
 from the Delaware Chancery Court may be validly taken (or, if the Delaware Chancery Court
 declines to accept jurisdiction over a particular matter, any state or federal court within the state
 of Delaware) ((a) and (b), the “Chosen Courts”), and each of the Parties hereby irrevocably submits
 to the exclusive jurisdiction of the Chosen Courts for itself and with respect to its property,
 generally and unconditionally, with regard to any such Action arising out of or relating to this
 Agreement and the transactions contemplated hereby. Each of the Parties agrees not to commence
 any Action relating thereto except in the Chosen Courts, other than Actions in any court of
 competent jurisdiction to enforce any Order, decree or award rendered by any Chosen Court, and
 no Party will file a motion to dismiss any Action filed in a Chosen Court on any jurisdictional or
 venue-related grounds, including the doctrine of forum non-conveniens. The Parties irrevocably
 agree that venue would be proper in any of the Chosen Courts, and hereby irrevocably waive any
 objection that any such court is an improper or inconvenient forum for the resolution of such
 Action. Each of the Parties further irrevocably and unconditionally consents to service of process
 in the manner provided for notices in Section 10.3. Nothing in this Agreement will affect the right
 of any Party to this agreement to serve process in any other manner permitted by Law.



                                                   39
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 99 of 198



        10.14 Governing Law; Waiver of Jury Trial.

                       Except to the extent the mandatory provisions of the Bankruptcy Code
 apply, this Agreement, and any Action that may be based upon, arising out of or related to this
 Agreement or the negotiation, execution or performance of this Agreement or the transactions
 contemplated hereby will be governed by and construed in accordance with the internal Laws of
 the State of Delaware applicable to agreements executed and performed entirely within such State
 without regards to conflicts of law principles of the State of Delaware or any other jurisdiction that
 would cause the Laws of any jurisdiction other than the State of Delaware to apply.

                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
 CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
 AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
 CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
 AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
 BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
 AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR THE
 TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH OF THE PARTIES
 AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY COURT
 TRIAL WITHOUT A JURY AND THAT THE PARTIES THIS AGREEMENT MAY FILE AN
 ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
 WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
 WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO
 ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
 THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
 ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE
 OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
 AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
 SECTION.

          10.15 No Right of Set-Off. Purchaser, on its own behalf and on behalf the Purchaser
 Group and its and their respective successors and permitted assigns, hereby waives any rights of
 set-off, netting, offset, recoupment, or similar rights that Purchaser, any member of the Purchaser
 Group or any of its or their respective successors and permitted assigns has or may have with
 respect to the payment of the Purchase Price or any other payments to be made by Purchaser
 pursuant to this Agreement or any other document or instrument delivered by Purchaser in
 connection herewith.

         10.16 Counterparts and PDF. This Agreement and any other agreements referred to herein
 or therein, and any amendments hereto or thereto, may be executed in multiple counterparts, any
 one of which need not contain the signature of more than one party hereto or thereto, but all such
 counterparts taken together will constitute one and the same instrument. Any counterpart, to the
 extent signed and delivered by means of a facsimile machine, .PDF or other electronic
 transmission, will be treated in all manner and respects as an original Contract and will be
 considered to have the same binding legal effects as if it were the original signed version thereof
 delivered in person. Minor variations in the form of the signature page to this Agreement or any


                                                  40
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 100 of 198



 agreement or instrument contemplated hereby, including footers from earlier versions of this
 Agreement or any such other document, will be disregarded in determining the effectiveness of
 such signature. At the request of any party or pursuant to any such Contract, each other party hereto
 or thereto will re-execute original forms thereof and deliver them to all other parties. No party
 hereto or to any such Contract will raise the use of a facsimile machine, .PDF or other electronic
 transmission to deliver a signature or the fact that any signature or Contract was transmitted or
 communicated through the use of facsimile machine, .PDF or other electronic transmission as a
 defense to the formation of a Contract and each such party forever waives any such defense.

         10.17 Publicity. Neither the Company nor Purchaser shall issue any press release or public
 announcement concerning this Agreement or the transactions contemplated hereby without
 obtaining the prior written approval of the other Party, which approval will not be unreasonably
 withheld or delayed, unless, in the reasonable judgment of Purchaser or the Company, disclosure
 is otherwise required by applicable Law or by the Bankruptcy Court with respect to filings to be
 made with the Bankruptcy Court in connection with this Agreement or by the applicable rules of
 any stock exchange on which Purchaser or the Company lists securities, provided that the Party
 intending to make such release shall use its best efforts consistent with such applicable Law or
 Bankruptcy Court requirement to consult with the other Party with respect to the text thereof.

         10.18 Bulk Sales Laws. The Parties intend that pursuant to section 363(f) of the
 Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any Encumbrances
 in the Acquired Assets including any liens or claims arising out of the bulk transfer laws except
 Permitted Encumbrances, and the parties shall take such steps as may be necessary or appropriate
 to so provide in the Sale Order. In furtherance of the foregoing, each Party hereby waives
 compliance by the Parties with the “bulk sales,” “bulk transfers” or similar Laws and all other
 similar Laws in all applicable jurisdictions in respect of the transactions contemplated by this
 Agreement.

         10.19 Fiduciary Obligations. Nothing in this Agreement, or any document related to the
 transactions contemplated hereby, will require any Seller or any of their respective directors,
 officers or members, in each case, in their capacity as such, to take any action, or to refrain from
 taking any action, to the extent inconsistent with their fiduciary obligations. For the avoidance of
 doubt, Sellers retain the right to pursue any transaction or restructuring strategy that, in Sellers’
 business judgment, will maximize the value of their estates.

                                           ARTICLE XI

               ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS

        11.1    Certain Definitions.

                        “Action” means any action, claim (including a counterclaim, cross-claim,
 or defense), complaint, grievance, summons, suit, litigation, arbitration, mediation, audit,
 proceeding (including any civil, criminal, administrative, investigative or appellate proceeding),
 prosecution, contest, hearing, inquiry, inquest, audit, examination or investigation, of any kind
 whatsoever, regardless of the legal theory under which such Liability or obligation may be sought
 to be imposed, whether sounding in Contract or tort, or whether at law or in equity, or otherwise


                                                  41
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 101 of 198



 under any legal or equitable theory, commenced, brought, conducted or heard by or before, or
 otherwise involving, any Governmental Body or arbitrator.

                        “Advisors” means, with respect to any Person, any directors, officers,
 employees, investment bankers, financial advisors, accountants, agents, attorneys, consultants, or
 other representatives of such Person.

                        “Affiliate” means, with respect to any Person, any other Person that, directly
 or indirectly through one or more intermediaries, controls, or is controlled by, or is under common
 control with, such Person, and the term “control” (including the terms “controlled by” and “under
 common control with”) means the possession, directly or indirectly, of the power to direct or cause
 the direction of the management and policies of such Person, whether through ownership of voting
 securities, by Contract or otherwise.

                         “Alternative Transaction” means any transaction (or series of transactions)
 with a Person or Persons other than Purchaser in which any Seller sells, transfers or otherwise
 disposes of, whether directly or indirectly, through a sale, merger, acquisition, issuance, financing,
 recapitalization, reorganization, liquidation or disposition, any of the Acquired Assets held thereby
 (in any form of transaction, whether by merger, sale of assets or equity or otherwise); provided,
 however, that the foregoing shall not include sales of Inventory in the Ordinary Course.

                        “Auction” shall have the meaning ascribed to such term in the Bidding
 Procedures Order.

                       “Bidding Procedures Order” means an Order substantially in the form
 attached hereto as Exhibit C or that is otherwise reasonably acceptable to the Parties.

                        “Business” means Sellers’ business of marketing and selling Inventory to
 consumers who place orders for such Inventory through the “www.shopjustice.com” (and similar
 permutations thereof) website and related internet or mobile application based sales, marketing,
 advertising and social media channels.

                     “Business Day” means any day other than a Saturday, Sunday or other day
 on which banks in New York City, New York are authorized or required by Law to be closed.

                          “Cash and Cash Equivalents” means all of the Company’s cash (including
 petty cash and checks received on the Closing Date), checking account balances, marketable
 securities, certificates of deposits, time deposits, bankers’ acceptances, commercial paper, security
 entitlements, securities accounts, commodity Contracts, commodity accounts, government
 securities, credit card receivables and any other cash equivalents, whether on hand, in transit, in
 banks or other financial institutions, or otherwise held.

                        “Code” means the United States Internal Revenue Code of 1986.

                      “Confidentiality Agreement” means that certain Confidentiality
 Agreement, dated as of July 23, 2020, by and between the Company and Bluestar Alliance LLC.




                                                  42
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 102 of 198



                        “Consent” means any approval, consent, ratification, permission, waiver or
 other authorization, or an Order of the Bankruptcy Court that deems or renders unnecessary the
 same.

                        “Contract” means any contract, purchase order, service order, sales order,
 indenture, note, bond, lease, sublease, mortgage, agreement, guarantee, purchase order, license or
 other agreement that is binding upon a Person or its property.

                        “Customer Data” means (i) personally identifiable information and other
 data (e.g., aggregate data) pertaining to current or former customers, or prospective customers,
 used or held for use in the Business or the Retail Business, including email addresses and other
 contact information, and (ii) personally identifiable information and other data (e.g., aggregate
 data) pertaining to customer file information and associated transaction data (where applicable),
 including Facebook, Instagram and other social media contact information, in each case, used or
 held for use in the Business or the Retail Business.

                         “Documents” means all of the Sellers’ written files, documents,
 instruments, papers, books, reports, records, tapes, microfilms, photographs, letters, budgets,
 forecasts, plans, operating records, safety and environmental reports, data, studies, and documents,
 Tax Returns, ledgers, journals, title policies, customer lists, regulatory filings, operating data and
 plans, research material, technical documentation (design specifications, engineering information,
 test results, maintenance schedules, functional requirements, operating instructions, logic manuals,
 processes, flow charts, etc.), user documentation (installation guides, user manuals, training
 materials, release notes, working papers, etc.), marketing documentation (sales brochures, flyers,
 pamphlets, web pages, etc.), and other similar materials, in each case whether or not in electronic
 form.

                       “Encumbrance” means any lien (as defined in section 101(37) of the
 Bankruptcy Code), encumbrance, claim (as defined in section 101(5) of the Bankruptcy Code),
 charge, mortgage, deed of trust, option, pledge, security interest or similar interests,
 hypothecations, easements, rights of way, encroachments, Orders and conditional sale or other title
 retention agreements.

                        “Expense Reimbursement” means an amount, not to exceed $200,000 of
 Purchaser’s actual, reasonable, documented out-of-pocket expenses incurred in connection with
 the transactions contemplated by this Agreement, including all fees of professionals retained by
 Purchaser.

                         “GAAP” means United States generally accepted accounting principles as
 in effect from time to time.

                       “Governmental Authorization” means any permit, license, certificate,
 approval, consent, permission, clearance, designation, qualification or authorization issued,
 granted, given or otherwise made available by or under the authority of any Governmental Body
 or pursuant to any Law.

                      “Governmental Body” means any government, quasi governmental entity,
 or other governmental or regulatory body, agency or political subdivision thereof of any nature,


                                                  43
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                     Desc Main
                                 Document    Page 103 of 198



 whether foreign, federal, state or local, or any agency, branch, department, official, entity,
 instrumentality or authority thereof, or any court or arbitrator (public or private) of applicable
 jurisdiction.

                        “Intellectual Property” means all of the following: (i) patents, patent
 applications and patent disclosures; (ii) trademarks, service marks, slogans, logos, trade dress and
 other similar designations of origin and registrations and applications for any of the foregoing,
 together with all goodwill associated with each of the foregoing (collectively, “Trademarks”);
 (iii) copyrights and copyrightable subject matter including registrations and applications
 associated with each of the foregoing; (iv) internet domain name registrations and social media
 accounts; (v) art, archive files, products samples and catalogs; (vi) marketing, advertising and
 promotional materials, and (vii) trade secrets and other confidential or proprietary business
 information (including manufacturing and production processes and techniques, research and
 development information, technology, drawings, specifications, designs, plans, proposals,
 technical data, financial, marketing and business data, pricing and cost information, business and
 marketing plans, customer and supplier lists and information), know how, proprietary processes,
 formulae, algorithms, models and methodologies.

                         “Inventory” means all inventory (including finished goods, supplies, raw
 materials, work in progress, spare, replacement and component parts) maintained or held by or on
 behalf of, stored by or on behalf of, or in transit to, any of Sellers.

                       “knowledge of the Company,” “Company’s knowledge” and words of
 similar import mean the actual knowledge of Derek Durley and Jonathan Mugler after reasonable
 inquiry.

                         “Law” means any federal, state, provincial, local, municipal, foreign or
 international, multinational or other law, statute, legislation, constitution, principle of common
 law, resolution, ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation,
 ruling, directive, pronouncement, determination, decision, opinion or requirement issued, enacted,
 adopted, promulgated, implemented or otherwise put into effect by or under the authority of any
 Governmental Body.

                         “Liability” means, as to any Person, any debt, adverse claim, liability
 (including any liability that results from, relates to or arises out of tort or any other product liability
 claim), duty, responsibility, obligation, commitment, assessment, cost, expense, loss, expenditure,
 charge, fee, penalty, fine, contribution, or premium of any kind or nature whatsoever, whether
 known or unknown, asserted or unasserted, absolute or contingent, direct or indirect, accrued or
 unaccrued, liquidated or unliquidated, or due or to become due, and regardless of when sustained,
 incurred or asserted or when the relevant events occurred or circumstances existed.

                         “Material Adverse Effect” means any event, change, occurrence, or effect
 (each, an “Effect”) that, individually or in the aggregate with all other Effects, has had, or would
 reasonably be expected to have, a material adverse effect on the Acquired Assets and Assumed
 Liabilities, taken as whole; provided that none of the following shall constitute, or be taken into
 account in determining whether or not there has been, a Material Adverse Effect: (i) Effects in,
 arising from or relating to general business or economic conditions affecting the industry in which


                                                     44
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                Document    Page 104 of 198



 the Company and its Subsidiaries operate, (ii) Effects in, arising from or relating to national or
 international political or social conditions, including the engagement by the United States in
 hostilities or the escalation thereof, whether or not pursuant to the declaration of a national
 emergency or war, or the occurrence or the escalation of any military, cyber or terrorist attack upon
 the United States, or any of its territories, possessions, or diplomatic or consular offices or upon
 any military installation, asset, equipment or personnel of the United States, (iii) Effects in, arising
 from or relating to financial, banking, or securities markets (including (A) any disruption of any
 of the foregoing markets, (B) any change in currency exchange rates, (C) any decline or rise in the
 price of any security, commodity, Contract or index and (D) any increased cost, or decreased
 availability, of capital or pricing or terms related to any financing for the transactions contemplated
 by this Agreement), (iv) Effects in, arising from or relating to changes in, GAAP, (v) Effects in,
 arising from or relating to changes in, Laws or other binding directives or determinations issued
 or made by or agreements with or consents of any Governmental Body, (vi) Effects in, arising
 from or relating to (A) the taking of any action permitted or contemplated by this Agreement or at
 the request of Purchaser or its Affiliates, (B) the failure to take any action if such action is
 prohibited by this Agreement, (C) Purchaser’s failure to consent to any of the actions restricted in
 Section 6.1 or (D) the negotiation, announcement or pendency of this Agreement or the
 transactions contemplated hereby or the identity, nature or ownership of Purchaser, (vii) Effects
 in, arising from or relating to any matter set forth in the Schedules, (viii) Effects that arise from
 any seasonal fluctuations in the business, (ix) any failure, in and of itself, to achieve any budgets,
 projections, forecasts, estimates, plans, predictions, performance metrics or operating statistics or
 the inputs into such items (whether or not shared with Purchaser or its Affiliates or Advisors) (but,
 for the avoidance of doubt, not the underlying causes of any such failure to the extent such
 underlying cause is not otherwise excluded from the definition of Material Adverse Effect), (x) the
 effect of any action taken by Purchaser or its Affiliates with respect to the transactions completed
 by this Agreement or the financing thereof or any breach by Purchaser of the Agreement, (xi) (A)
 the commencement or pendency of the Bankruptcy Case; (B) any objections in the Bankruptcy
 Court to (1) this Agreement or any of the transactions contemplated hereby or thereby, (2) the
 reorganization of Sellers, (3) the Bidding Procedures Order or (4) the assumption or rejection of
 any Assigned Contract; (C) any Order of the Bankruptcy Court or any actions or omissions of
 Sellers or their Subsidiaries in compliance therewith, or (xi) any fire, flood, hurricane, earthquake,
 tornado, windstorm, other calamity or act of God, global or national health concern, epidemic,
 pandemic (whether or not declared as such by any Governmental Body), viral outbreak (including
 the “Coronavirus” or “COVID-19”) or any quarantine or trade restrictions related thereto or any
 other force majeure.

                         “Order” means any order, injunction, order, decree, ruling, writ, assessment
 or arbitration award of a Governmental Body, including any order entered by the Bankruptcy Court
 in the Bankruptcy Case (including the Sale Order).

                        “Ordinary Course” means the ordinary and usual course of operations of the
 business of the Company and its Subsidiaries taken as a whole consistent with past practice and
 taking into account the commencement and pendency of the Bankruptcy Case.

                        “Permitted Encumbrances” means (i) Encumbrances for utilities and
 current Taxes not yet due and payable, being contested in good faith, or the nonpayment of which
 is permitted or required by the Bankruptcy Code; (ii) easements, rights of way, restrictive


                                                   45
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 105 of 198



 covenants, encroachments and similar non-monetary encumbrances or non-monetary impediments
 against any of the tangible Acquired Assets which do not, individually or in the aggregate,
 adversely affect the operation of the Acquired Assets, (iii) applicable zoning Laws, building codes,
 land use restrictions and other similar restrictions imposed by Law, (iv) materialmans’,
 mechanics’, artisans’, shippers’, warehousemans’ or other similar common law or statutory liens
 incurred in the Ordinary Course for amounts not yet due and payable, (v) licenses granted on a
 non-exclusive basis in the Ordinary Course (none of which entitle the licensee to manufacture or
 distribute products incorporating the Transferred Intellectual Property), (vi) such other
 Encumbrances or title exceptions as Purchaser may approve in writing in its sole discretion or
 which do not, individually or in the aggregate, materially and adversely affect the operation of the
 Acquired Assets, (vii) any Encumbrances set forth on Schedule 11.1(cc), and (viii) solely for the
 purposes of the representations and warranties in Article III, any Encumbrances that will be
 removed or released by operation of the Sale Order.

                     “Person” means an individual, corporation, partnership, limited liability
 company, joint venture, association, trust, unincorporated organization, labor union, estate,
 Governmental Body or other entity or group.

                        “Post-Closing Tax Period” means (i) any taxable period beginning after the
 Closing Date and (ii) the portion of any Straddle Period beginning after the Closing Date.

                       “Pre-Closing Tax Period” means (i) any taxable period ending on or before
 the Closing Date and (ii) the portion of any Straddle Period ending on the Closing Date.

                        “Privacy Laws” means all applicable Laws concerning data protection,
 privacy or security.

                      “Purchaser Group” means Purchaser, any Affiliate of Purchaser and each of
 their respective former, current or future Affiliates, officers, directors, employees, partners,
 members, managers, agents, Advisors, successors or permitted assigns.

                       “Sale Order” means an Order of the Bankruptcy Court reasonably
 acceptable to the Parties approving this Agreement and authorizing Sellers to undertake the
 transactions contemplated hereunder, which has either become final and non-appealable or
 contains an express waiver of Bankruptcy Rule 6004(h).

                       “Seller Parties” means Sellers and the Company’s Subsidiaries and each of
 their respective former, current, or future Affiliates, officers, directors, employees, partners,
 members, equityholders, controlling or controlled Persons, managers, agents, Advisors, successors
 or permitted assigns.

                        “Straddle Period” means any Tax period beginning before, and ending after,
 the Closing Date.

                         “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
 corporation of which a majority of the total voting power of shares of stock entitled (without regard
 to the occurrence of any contingency) to vote in the election of directors, managers or trustees
 thereof is at the time owned or controlled, directly or indirectly, by such Person or one or more of


                                                  46
Case 20-33113-KRH                   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                                           Desc Main
                                          Document    Page 106 of 198



 the other Subsidiaries of such Person or a combination thereof or any partnership, association or
 other business entity of which a majority of the partnership or other similar ownership interest is
 at the time owned or controlled, directly or indirectly, by such Person or one or more Subsidiaries
 of such Person or a combination thereof.

                        “Tax” or “Taxes” means any federal, state, local, provincial, foreign or other
 income, accumulated earnings, personal holding company, net worth, capital, intangibles, windfall
 profits, goods and services, excise, customs duties, conveyance, mortgage, registration,
 documentary, recording, premium, severance, environmental, natural resources, intangibles, rent,
 occupancy, license, employment, workers’ compensation, payroll, health care, gross receipts,
 capital stock, franchise, profits, withholding, social security, unemployment, disability, real
 property, ad valorem/personal property, stamp, excise, occupation, sales, use, transfer, value
 added, import, export, alternative minimum or estimated other similar tax, duty, levy, or other
 governmental charge or assessment or deficiency thereof (including all interest, penalties thereon
 and additions thereto, whether disputed or not).

                         “Tax Refund” means any Tax refund, credit or similar benefit with respect
 to or related to Taxes (including any interest paid or credited with respect thereto).

                        “Tax Return” means any return, declaration, claim for refund, report,
 statement or information return or other document (including any related or supporting estimates,
 elections, schedules, statements, information or amendments) filed or required to be filed in
 connection with the determination, assessment, or collection of any Tax or the administration of
 any laws, regulations or administrative requirements, including any schedule or attachment
 thereto, and including any amendments thereof.

            11.2       Index of Defined Terms.


 Acquired Assets .......................................... 1              Closing Date................................................ 8
 Acquired Inventory ..................................... 4                Closing Date Payment................................. 7
 Agreement ................................................... 1           Company ..................................................... 1
 Allocation .................................................. 33          Cure Costs ................................................... 5
 Allocation Methodology ........................... 33                     Customer Data Use Requirements ............ 28
 Assigned Contracts ..................................... 2                Dataroom................................................... 16
 Assigned POs .............................................. 2             Deposit ........................................................ 7
 Assignment and Assumption Agreement.... 8                                 Enforceability Exceptions ......................... 10
 Assumed Liabilities .................................... 4                Excluded Assets .......................................... 3
 Backup Bidder .......................................... 17               Excluded Contracts ..................................... 3
 Bankruptcy Case ......................................... 1               Excluded Liabilities .................................... 5
 Bankruptcy Code ........................................ 1                Express Representations ........................... 16
 Bankruptcy Court ........................................ 1               Guarantor .................................................... 1
 Bankruptcy Rules ........................................ 1               Information Presentation ........................... 16
 Break-Up Fee ............................................ 19              IP Assignment Agreement .......................... 9
 Cash Purchase Price .................................... 7                Other Data ................................................... 2
 Chosen Courts ........................................... 39              Outside Date.............................................. 31
 Closing ........................................................ 8        Parties .......................................................... 1


                                                                      47
Case 20-33113-KRH                    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                                            Desc Main
                                           Document    Page 107 of 198



 Party ............................................................ 1        Seller ........................................................... 1
 Permits ...................................................... 12           Sellers .......................................................... 1
 Projections................................................. 27             Successful Bidder...................................... 17
 Purchase Price ............................................. 7              Transfer Taxes .......................................... 33
 Purchaser ..................................................... 1           Transferred Intellectual Property ................ 2
 Retail Business ............................................ 2              Transferred Trademarks .............................. 2
 Scheduled Patents ....................................... 2                 Updated Schedules .................................... 25
 Security Incident ....................................... 14

        11.3 Rules of Interpretation. Unless otherwise expressly provided in this Agreement, the
 following will apply to this Agreement, the Schedules and any other certificate, instrument,
 agreement or other document contemplated hereby or delivered hereunder.

                       Accounting terms which are not otherwise defined in this Agreement have
 the meanings given to them under GAAP consistently applied. To the extent that the definition of
 an accounting term defined in this Agreement is inconsistent with the meaning of such term under
 GAAP, the definition set forth in this Agreement will control.

                         The terms “hereof,” “herein” and “hereunder” and terms of similar import
 are references to this Agreement as a whole and not to any particular provision of this Agreement.
 Section, clause, schedule and exhibit references contained in this Agreement are references to
 sections, clauses, schedules and exhibits in or to this Agreement, unless otherwise specified. All
 Exhibits and Schedules annexed hereto or referred to herein are hereby incorporated in and made
 a part of this Agreement as if set forth in full herein. Any capitalized terms used in any Schedule
 or Exhibit but not otherwise defined therein shall be defined as set forth in this Agreement.

                        Whenever the words “include,” “includes” or “including” are used in this
 Agreement, they will be deemed to be followed by the words “without limitation.” Where the
 context permits, the use of the term “or” will be equivalent to the use of the term “and/or.”

                                   The words “to the extent” shall mean “the degree by which” and not “if.”

                        When calculating the period of time before which, within which or
 following which any act is to be done or step taken pursuant to this Agreement, the date that is the
 reference date in calculating such period will be excluded. If the last day of such period is a day
 other than a Business Day, the period in question will end on the next succeeding Business Day.

                        Words denoting any gender will include all genders, including the neutral
 gender. Where a word is defined herein, references to the singular will include references to the
 plural and vice versa.

                       The word “will” will be construed to have the same meaning and effect as
 the word “shall”. The words “shall,” “will,” or “agree(s)” are mandatory, and “may” is permissive.

                       All references to “$” and dollars will be deemed to refer to United States
 currency unless otherwise specifically provided.




                                                                        48
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 108 of 198



                        All references to a day or days will be deemed to refer to a calendar day or
 calendar days, as applicable, unless otherwise specifically provided.

                       Any document or item will be deemed “delivered,” “provided” or “made
 available” by the Company, within the meaning of this Agreement if such document or item (a) is
 included in the Dataroom, (b) actually delivered or provided to Purchaser or any of Purchaser’s
 Advisors or (c) made available upon request, including at the Company’s or any of its Subsidiaries’
 offices.

                      Any reference to any agreement or Contract will be a reference to such
 agreement or Contract, as amended, modified, supplemented or waived.

                        Any reference to any particular Code section or any Law will be interpreted
 to include any amendment to, revision of or successor to that section or Law regardless of how it
 is numbered or classified; provided that, for the purposes of the representations and warranties set
 forth herein, with respect to any violation of or non-compliance with, or alleged violation of or
 non-compliance, with any Code section or Law, the reference to such Code section or Law means
 such Code section or Law as in effect at the time of such violation or non-compliance or alleged
 violation or non-compliance.

                        All references to a day or days shall be deemed to refer to a calendar day or
 calendar days, as applicable, unless otherwise specifically provided.

                      A reference to any Party to this Agreement or any other agreement or
 document shall include such Party’s successors and permitted assigns.

                                     [Signature page(s) follow.]




                                                 49
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23        Desc Main
                           Document    Page 109 of 198



         IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
 their respective duly authorized officers as of the date first above written.


                                        PURCHASER:



                                        JUSTICE BRAND HOLDINGS LLC



                                        By: ______________________________
                                        Name: Joseph Sutton
                                        Title: Authorized Signatory



                                        GUARANTOR:



                                        BLUESTAR ALLIANCE LLC



                                        By:______________________________
                                        Name: Joseph Sutton
                                        Title: Authorized Signatory




                      [Signature page to Asset Purchase Agreement]
DocuSign Envelope ID: 477B4CEB-4ECE-4485-970D-16BD9BE7E69C
          Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                                             Document    Page 110 of 198



                    IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
            their respective duly authorized officers as of the date first above written.


                                                             ASCENA RETAIL GROUP, INC.


                                                             By: ______________________________
                                                             Name: Dan Lamadrid
                                                             Title: Executive Vice President, Chief Financial
                                                             Officer and Assistant Treasurer



                                                             TWEEN BRANDS, INC.


                                                             By: ______________________________
                                                             Name: Dan Lamadrid
                                                             Title: Executive Vice President and Assistant
                                                             Treasurer



                                                             TWEEN BRANDS INVESTMENT, LLC


                                                             By: ______________________________
                                                             Name: Dan Lamadrid
                                                             Title: Executive Vice President and Assistant
                                                             Treasurer



                                                             TWEEN BRANDS SERVICE CO.


                                                             By: ______________________________
                                                             Name: Dan Lamadrid
                                                             Title: Executive Vice President and Assistant
                                                             Treasurer




                                             Signature Page to Asset Purchase Agreement
DocuSign Envelope ID: 477B4CEB-4ECE-4485-970D-16BD9BE7E69C
          Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23              Desc Main
                                             Document    Page 111 of 198



                                                             TWEEN BRANDS DIRECT SERVICES, INC.


                                                             By: ______________________________
                                                             Name: Dan Lamadrid
                                                             Title: Executive Vice President and Assistant
                                                             Treasurer



                                                             TWEEN BRANDS MARKETING, INC.


                                                             By: ______________________________
                                                             Name: Dan Lamadrid
                                                             Title: Executive Vice President and Assistant
                                                             Treasurer



                                                             TWEEN BRANDS AGENCY, INC.


                                                             By: ______________________________
                                                             Name: Dan Lamadrid
                                                             Title: Executive Vice President and Assistant
                                                             Treasurer




                                             Signature Page to Asset Purchase Agreement
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23 Desc Main
                               Document    Page 112 of 198               EXHIBIT A



     FORM OF BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

         This BILL OF SALE ASSIGNMENT AND ASSUMPTION AGREEMENT (this
 “Agreement”) is executed as of [●], 2020 (the “Closing Date”), by and among (i) Justice Brand
 Holdings LLC, a New York limited liability company (“Assignee”) and (ii) Ascena Retail Group,
 Inc., a Delaware corporation (the “Company”), and the subsidiaries of the Company that are
 indicated on the signature pages attached hereto (together with the Company, each an “Assignor”
 and collectively “Assignors”). Assignors and Assignee may be referred to herein, individually, as
 a “Party” and, collectively, as the “Parties.”

         WHEREAS, this Agreement is being delivered in connection with the Closing of the
 transactions contemplated by that certain Asset Purchase Agreement, dated as of October 20, 2020,
 by and among the Assignors and Assignee (the “Purchase Agreement”);

         WHEREAS, pursuant to the Purchase Agreement, each Assignor has agreed to sell,
 transfer, assign and convey to Assignee, and Assignee has agreed to purchase, acquire and accept
 from such Assignors, all of such Assignors’ direct or indirect right, title and interest in, to and
 under certain assets and liabilities;

         WHEREAS, this Agreement, as duly executed by Assignee and each Assignor, is being
 delivered as of the date hereof by each Party to the other Parties effective as of the Closing.

        NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements
 herein contained and intending to be legally bound hereby, Assignee and Assignors do hereby
 agree as follows:

                                        I.
                    BILL OF SALE; ASSIGNMENT AND ASSUMPTION

       1.1.   Definitions. Capitalized terms used but not defined in this Agreement have the
 meanings given to such terms in the Purchase Agreement.

         1.2.     Assignment. On the terms and subject to the conditions set forth in the Purchase
 Agreement, effective as of the Closing, Assignors hereby irrevocably, absolutely and
 unconditionally sell, transfer, assign and convey to Assignee, and Assignee hereby accepts, all of
 the Assignors’ rights, titles and interests in, to and under the Acquired Assets. For the avoidance
 of doubt, the assignment of any rights, title or interests in Transferred Intellectual Property
 pursuant to this Section 1.2 shall include the rights, as applicable: (i) to sue and recover damages
 and obtain other equitable relief for past, present and future infringement, dilution,
 misappropriation or other violation or conflict associated with such Transferred Intellectual
 Property, (ii) to collect future royalties and other payments under such Transferred Intellectual
 Property, (iii) to claim priority based on such Transferred Intellectual Property under the laws of
 any jurisdiction and/or under international conventions or treaties, (iv) to prosecute, register,
 maintain and defend such Transferred Intellectual Property before any public or private agency,
 office or registrar and (v) to fully and entirely stand in the place of the Assignors and their
 Affiliates, as applicable, in all matters related to such Transferred Intellectual Property.
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 113 of 198



          1.3.   Excluded Assets. Assignors except, reserve, and exclude all of Assignors’ rights,
 titles and interests in, to and under the Excluded Assets, as provided in the Purchase Agreement.
 Without limiting the foregoing, Assignors do not hereby sell, transfer, assign and convey to
 Assignee any right, title or interest in any assets, properties and rights of Assignors that are not
 Acquired Assets.

         1.4.   Assumed Liabilities. On the terms and subject to the conditions set forth in Section
 1.3 of the Purchase Agreement, effective as of the Closing, Assignee will assume and become
 responsible for the Assumed Liabilities. Assignee agrees to pay, perform, honor and discharge, or
 cause to be paid, performed, honored and discharged, all Assumed Liabilities in a timely manner
 in accordance with the terms thereof.

         1.5.   Excluded Liabilities. Assignee shall not assume, be deemed to have assumed or be
 liable or obligated to pay, perform or otherwise discharge or in any other manner be liable or
 responsible for the Excluded Liabilities, as provided in the Purchase Agreement.

                                              II.
                                        MISCELLANEOUS

         2.1.   Purchase Agreement. This Agreement is expressly made subject to the terms of the
 Purchase Agreement. The delivery of this Agreement shall not amend, affect, enlarge, diminish,
 supersede, modify, replace, rescind, waive or otherwise impair any of the representations,
 warranties, covenants, indemnities, terms or provisions of the Purchase Agreement or any of the
 rights, remedies or obligations of any Assignor or Assignee provided for therein or arising
 therefrom in any way, all of which shall remain in full force and effect in accordance with their
 terms. The representations, warranties, covenants, indemnities, terms and provisions contained in
 the Purchase Agreement shall not be merged with or into this Agreement but shall survive the
 execution and delivery of this Agreement to the extent, and in the manner, set forth in the Purchase
 Agreement. In the event of any conflict or inconsistency between the terms of the Purchase
 Agreement and the terms of this Agreement (including the schedules hereto), the terms of the
 Purchase Agreement shall control.

        2.2.     Successors and Assigns. The provisions of this Agreement shall bind and inure to
 the benefit of Assignors and Assignee and their respective successors and permitted assigns.

         2.3.    Amendment and Waiver. Any provision of this Agreement may be (a) amended
 only in a writing signed by Assignors and Assignee or (b) waived only in a writing executed by
 the Person against which enforcement of such waiver is sought. No waiver of any provision
 hereunder or any breach or default thereof will extend to or affect in any way any other provision
 or prior or subsequent breach or default.

         2.4.    Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Agreement is held to be invalid, illegal or unenforceable in any jurisdiction, such provision
 shall be ineffective as to such jurisdiction to the extent of such invalidity, illegality or
 unenforceability without invalidating or affecting the remaining provisions hereof or affecting the
 validity, legality or enforceability of such provision in any other jurisdiction. Upon such a



                                                  2
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                               Document    Page 114 of 198



 determination, the Parties hereto shall negotiate in good faith to modify this Agreement so as to
 effect the original intent of the Parties hereto as closely as possible in a reasonably acceptable
 manner in order that the transactions contemplated hereby may be consummated as originally
 contemplated to the fullest extent possible.

        2.5.    Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver

                (a)    Except to the extent the mandatory provisions of the Bankruptcy Code
        apply, this Agreement, and any Action that may be based upon, arise out of or relate to this
        Agreement or the negotiation, execution or performance of this Agreement or the
        transactions contemplated hereby will be governed by and construed in accordance with
        the internal Laws of the State of Delaware applicable to agreements executed and
        performed entirely within such State without regards to conflicts of law principles of the
        State of Delaware or any other jurisdiction that would cause the Laws of any jurisdiction
        other than the State of Delaware to apply.

                (b)      Each of the Parties irrevocably agrees that any Action that may be based
        upon, arising out of or related to this Agreement or the negotiation, execution or
        performance of this Agreement and the transactions contemplated hereby brought by any
        other Party or its successors or assigns will be brought and determined only in (a) the
        Bankruptcy Court and any federal court to which an appeal from the Bankruptcy Court
        may be validly taken or (b) in the event the Bankruptcy Case is closed, or if the Bankruptcy
        Court is unwilling or unable to hear such Action, in the Delaware Chancery Court or any
        state court sitting in the State of Delaware to which an appeal from the Delaware Chancery
        Court may be validly taken (or, if the State of Delaware Chancery Court declines to accept
        jurisdiction over a particular matter, any state of federal court within the State of Delaware)
        ((a) and (b), the “Chosen Courts”), and each of the Parties hereby irrevocably submits to
        the exclusive jurisdiction of the Chosen Courts for itself and with respect to its property,
        generally and unconditionally, with regard to any such Action arising out of or relating to
        this Agreement and the transactions contemplated hereby. Each of the Parties agrees not to
        commence any Action relating thereto except in the Chosen Courts, other than Action in
        any court of competent jurisdiction to enforce any judgment, decree or award rendered by
        any Chosen Court, and no Party will file a motion to dismiss any Action filed in a Chosen
        Court on any jurisdictional or venue-related grounds, including the doctrine of forum non-
        conveniens. The Parties irrevocably agree that venue would be proper in any of the Chosen
        Courts, and hereby irrevocably waive any objection that any such court is an improper or
        inconvenient forum for the resolution of such Action. Each of the Parties further
        irrevocably and unconditionally consents to service of process in the manner provided for
        notices in Section 10.3 of the Purchase Agreement. Nothing in this Agreement will affect
        the right of any Party to this Agreement to serve process in any other manner permitted by
        Law.

             (c)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
        CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE
        DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY AND THE
        TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO
        INVOLVE COMPLICATED AND DIFFICULT ISSUES AND THEREFORE HEREBY


                                                  3
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                               Document    Page 115 of 198



        WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
        RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION BASED ON,
        ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY DOCUMENT OR
        AGREEMENT CONTEMPLATED HEREBY OR THE TRANSACTIONS
        CONTEMPLATED HEREBY AND THEREBY. EACH OF THE PARTIES AGREES
        AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY COURT
        TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
        FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
        ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO
        THE IRREVOCABLE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH
        PARTY (I) CERTIFIES THAT NO ADVISOR OF ANY OTHER PARTY HAS
        REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
        WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
        FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
        PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
        AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
        THIS SECTION 2.5(c).

        2.6.     Captions. The captions and article and section numbers in this Agreement are for
 convenience only and do not constitute a part of this Agreement and shall not affect in any way
 the meaning or interpretation of this Agreement. References in this Agreement to articles and
 sections are to articles and sections of this Agreement unless otherwise specified.

         2.7.   Counterparts and PDF. This Agreement may be executed in one or more
 counterparts, each of which shall be deemed an original but all of which together will constitute
 one and the same instrument. This Agreement or any counterpart may be executed and delivered
 by facsimile copies or delivered by electronic communications by portable document format (.pdf),
 each of which shall be deemed an original. At the request of any Party, each other Party hereto
 will re-execute original forms of this Agreement and deliver them to all other parties. No Party
 will raise the use of a facsimile machine, .PDF or other electronic transmission to deliver a
 signature or the fact that any signature or contract was transmitted or communicated through the
 use of facsimile machine, .PDF or other electronic transmission as a defense to the formation of a
 contract and each such Party forever waives any such defense.

                                    [Signature Pages Follow]




                                                 4
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                                Document    Page 116 of 198



         IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
 their respective duly authorized officers as of the date first above written, to be effective as of the
 Closing Date.

                                                          ASSIGNORS:

                                                          ASCENA RETAIL GROUP, INC.

                                                          By: ______________________________
                                                          Name:
                                                          Title:



                                                          TWEEN BRANDS, INC.

                                                          By: ______________________________
                                                          Name:
                                                          Title:



                                                          TWEEN BRANDS INVESTMENTS,
                                                          LLC

                                                          By: ______________________________
                                                          Name:
                                                          Title:



                                                          TWEEN BRANDS SERVICE CO.

                                                          By: ______________________________
                                                          Name:
                                                          Title:



                                                          TWEEN BRANDS DIRECT SERVICES,
                                                          INC.

                                                          By: ______________________________
                                                          Name:
                                                          Title:



                                                          TWEEN BRANDS MARKETING, INC.

                     Signature page to Bill of Sale, Assignment and Assumption Agreement
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                          Document    Page 117 of 198



                                                    By: ______________________________
                                                    Name:
                                                    Title:



                                                    TWEEN BRANDS AGENCY, INC.

                                                    By: ______________________________
                                                    Name:
                                                    Title:




                                                    ASSIGNEE:

                                                    JUSTICE BRAND HOLDINGS LLC

                                                    By: ________________________________
                                                    Name:
                                                    Title:




               Signature page to Bill of Sale, Assignment and Assumption Agreement
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23 Desc Main
                               Document    Page 118 of 198
                                                                         EXHIBIT B


                   FORM OF COPYRIGHT ASSIGNMENT AGREEMENT

          This COPYRIGHT ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [•],
 2020 (the “Effective Date”), is by and between Justice Brand Holdings LLC, a New York limited
 liability company (“Assignee”) and Tween Brands Investment, LLC, an Ohio limited liability
 company (the “Assignor”).
         WHEREAS, pursuant to the Agreement, Assignor wishes to assign to Assignee, and
 Assignee wishes to acquire from Assignor, the entire right, title and interest in and to the
 registered copyrights described on Schedule 1 attached hereto (the “Copyrights”), including,
 without limitation, the right to create derivative works based upon the Copyrights.

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
 of which are hereby acknowledged, the parties agree as follows:

         1.     Assignor hereby sells, assigns, transfers, and relinquishes to Assignee, its
 successors, assigns, and legal representatives the entire right, title, and interest in and to the
 Copyrights for the United States and all foreign countries, whether or not copyright registration
 is secured, including, without limitation, any copyright registration applications, any renewals
 and extensions thereof, and in and to all works based upon, derived from, or incorporating the
 Copyrights, and in and to all income, royalties, damages, claims, and payments now or hereafter
 due or payable with respect thereto, and in and to all causes of action, either in law or in equity
 for past, present or future infringement based on the Copyrights, and in and to all rights
 corresponding to the foregoing throughout the world, and all the rights embraced therein,
 including but not limited to, the right to duplicate, reproduce, copy, distribute, display, license,
 adapt, and prepare derivative works from the Copyrights, together with all physical or tangible
 embodiments of the Copyrights, for Assignee’s own use and enjoyment, and for the use and
 enjoyment of Assignee’s successors, assigns or other legal representatives, as fully and entirely
 as the same would have been held and enjoyed by Assignor if this Assignment had not been
 made, together with all physical or tangible embodiments of the Copyrights.

         2.      Assignor hereby authorizes and requests the Register of Copyrights of the United
 States, and the corresponding entity or agency in any applicable foreign country, to record
 Assignee as assignee and owner of the Copyrights. Assignee shall be responsible for any and all
 costs and expenses associated with recording this Agreement with the applicable copyright
 office(s). Assignor agrees to take all reasonable actions and execute and deliver all documents
 that Assignee may reasonably request to effect the terms of this Agreement and to perfect
 Assignee’s title in, to and under the Copyrights.

        3.      The terms of this Agreement shall be binding upon, and inure to the benefit of and
 be enforceable by the respective successors and permitted assigns of the parties hereto.

        4.      This Agreement, the Asset Purchase Agreement by and between Ascena Retail
 Group, Inc. (the “Company”), Assignor, Assignee and certain other subsidiaries of the Company
 dated October 20, 2020 and the schedules and exhibits thereto contain the entire agreement
 between the parties and supersede any previous communications, representations, or agreements,
 verbal or written, relating to the subject matter of this Agreement. This Agreement may only be
 amended by a writing signed by both parties.
Case 20-33113-KRH       Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23             Desc Main
                              Document    Page 119 of 198



         5.    This Agreement may be executed in any number of counterparts, each of which
 shall be deemed to be an original, and all of which together shall constitute one and the same
 instrument.

                                   [Signatures follow on next page]
Case 20-33113-KRH     Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23         Desc Main
                            Document    Page 120 of 198



   IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
 as of the date first above written.
                                         ASSIGNEE
                                         JUSTICE BRAND HOLDINGS LLC

                                         By:

                                         Name:

                                         Title:

                                         Dated:
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 121 of 198



                                    ASSIGNOR
                                    TWEEN BRANDS INVESTMENT, LLC

                                    By:

                                    Name:

                                    Title:

                                    Dated:
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23 Desc Main
                                Document    Page 122 of 198
                                                                          EXHIBIT B


            FORM OF FOREIGN TRADEMARK ASSIGNMENT AGREEMENT

          This FOREIGN TRADEMARK ASSIGNMENT AGREEMENT (this “Agreement”),
 dated as of [•], 2020 (the “Effective Date”), is by and between Justice Brand Holdings LLC, a New
 York limited liability company (“Assignee”) and Tween Brands Investment, LLC, an Ohio limited
 liability company (the “Assignor”).

        WHEREAS, Assignor is the owner of trademarks and service marks, including those
 trademark registrations and applications listed on Attachment 1 hereto (such trademarks and
 service marks, common law or otherwise, registered or not registered, registrations and, to the
 extent assignable, applications therefor (including intent to use applications), as well as all
 goodwill appurtenant thereto, being referred to herein as the “Trademarks”);

         WHEREAS, Assignee is the successor of the ongoing and existing business or portion
 thereof of Assignor’s business to which the Trademarks pertain; and

        WHEREAS, Assignor wishes to assign such Trademarks to Assignee;

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
 which are hereby acknowledged, the parties agree as follows:

          1.       As of the Effective Date, Assignor hereby assigns and transfers to Assignee, all of
 its right, title and interest in all Trademarks owned by Assignor, together with all registrations that
 have been or may be granted thereon, all applications for registrations thereof, all common law
 rights thereto and the goodwill of the business symbolized by and appurtenant to the Trademarks,
 including those listed in Attachment 1 hereto, free and clear of any charge, lien, claim, security
 interest or other similar restriction, and including Assignor’s right to all income, royalties and
 payments due or payable with respect thereto, the right to sue for and collect damages and other
 recoveries for past, present and future infringement thereof and the right to prosecute and maintain
 trademark applications and the registrations for the Trademarks. The assignment contemplated
 herein is meant to be an absolute assignment and not by way of security.

         2.      Assignor hereby authorizes and requests the patent and trademark offices in the
 applicable foreign countries to record Assignee as the assignee and owner of the Trademarks, and
 to issue all corresponding registrations to the Assignee, its successors, legal representatives and
 assigns, in accordance with the terms of this Agreement. Assignee shall be responsible for any
 and all costs and expenses associated with recording this Agreement with the applicable trademark
 office(s). Assignor agrees to take all reasonable actions and execute and deliver all documents
 that Assignee may reasonably request to effect the terms of this Agreement and to perfect
 Assignee’s title in, to and under the Trademarks.

        3.      The terms of this Agreement shall be binding upon, and inure to the benefit of and
 be enforceable by the respective successors and permitted assigns of the parties hereto.

        4.      This Agreement, the Asset Purchase Agreement by and between Ascena Retail
 Group, Inc. (the “Company”), Assignor, Assignee and certain other subsidiaries of the Company
 dated October 20, 2020 and the schedules and exhibits thereto contain the entire agreement
 between the parties and supersede any previous communications, representations, or agreements,
Case 20-33113-KRH       Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23              Desc Main
                              Document    Page 123 of 198



 verbal or written, relating to the subject matter of this Agreement. This Agreement may only be
 amended by a writing signed by both parties.

         5.    This Agreement may be executed in any number of counterparts, each of which
 shall be deemed to be an original, and all of which together shall constitute one and the same
 instrument.

                                    [Signatures follow on next page]




                                               2
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23      Desc Main
                           Document    Page 124 of 198




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
 executed as of the date first above written.

                                        ASSIGNEE

                                        JUSTICE BRAND HOLDINGS LLC



                                        By:


                                        Name:


                                        Title:


                                        Dated:
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 125 of 198



                                     ASSIGNOR

                                     TWEEN BRANDS INVESTMENT, LLC



                                     By:


                                     Name:


                                     Title:


                                     Dated:
                       Case 20-33113-KRH              Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                                                            Document    Page 126 of 198



                                                                       ATTACHMENT 11




1   Note to Draft: To match foreign trademark registrations and applications in disclosure schedules.
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23 Desc Main
                                Document    Page 127 of 198
                                                                          EXHIBIT B


                FORM OF U.S. TRADEMARK ASSIGNMENT AGREEMENT

          This U.S. TRADEMARK ASSIGNMENT AGREEMENT (this “Agreement”), dated as of
 [•], 2020 (the “Effective Date”), is by and between Justice Brand Holdings LLC, a New York
 limited liability company (“Assignee”) and Tween Brands Investment, LLC, an Ohio limited
 liability company (the “Assignor”).

        WHEREAS, Assignor is the owner of trademarks and service marks, including those
 trademark registrations and applications listed on Attachment 1 hereto (such trademarks and
 service marks, common law or otherwise, registered or not registered, registrations and, to the
 extent assignable, applications therefor (including intent to use applications), as well as all
 goodwill appurtenant thereto, being referred to herein as the “Trademarks”);

         WHEREAS, Assignee is the successor of the ongoing and existing business or portion
 thereof of Assignor’s business to which the Trademarks pertain; and

        WHEREAS, Assignor wishes to assign such Trademarks to Assignee;

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
 which are hereby acknowledged, the parties agree as follows:

          1.       As of the Effective Date, Assignor hereby assigns and transfers to Assignee, all of
 its right, title and interest in all Trademarks owned by Assignor, together with all registrations that
 have been or may be granted thereon, all applications for registrations thereof, all common law
 rights thereto and the goodwill of the business symbolized by and appurtenant to the Trademarks,
 including those listed in Attachment 1 hereto, free and clear of any charge, lien, claim, security
 interest or other similar restriction, and including Assignor’s right to all income, royalties and
 payments due or payable with respect thereto, the right to sue for and collect damages and other
 recoveries for past, present and future infringement thereof and the right to prosecute and maintain
 trademark applications and the registrations for the Trademarks. The assignment contemplated
 herein is meant to be an absolute assignment and not by way of security.

         2.     Assignor hereby authorizes and requests the U.S. Patent and Trademark Office, and
 the corresponding entities or agencies in any applicable foreign countries, to record Assignee as
 the assignee and owner of the Trademarks, and to issue all corresponding registrations to the
 Assignee, its successors, legal representatives and assigns, in accordance with the terms of this
 Agreement. Assignee shall be responsible for any and all costs and expenses associated with
 recording this Agreement with the applicable trademark office(s). Assignor agrees to take all
 reasonable actions and execute and deliver all documents that Assignee may reasonably request to
 effect the terms of this Agreement and to perfect Assignee’s title in, to and under the Trademarks.

        3.      The terms of this Agreement shall be binding upon, and inure to the benefit of and
 be enforceable by the respective successors and permitted assigns of the parties hereto.

        4.      This Agreement, the Asset Purchase Agreement by and between Ascena Retail
 Group, Inc. (the “Company”), Assignor, Assignee and certain other subsidiaries of the Company
 dated October 20, 2020 and the schedules and exhibits thereto contain the entire agreement
 between the parties and supersede any previous communications, representations, or agreements,
Case 20-33113-KRH       Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23              Desc Main
                              Document    Page 128 of 198



 verbal or written, relating to the subject matter of this Agreement. This Agreement may only be
 amended by a writing signed by both parties.

         5.    This Agreement may be executed in any number of counterparts, each of which
 shall be deemed to be an original, and all of which together shall constitute one and the same
 instrument.

                                    [Signatures follow on next page]




                                               2
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23      Desc Main
                           Document    Page 129 of 198




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
 executed as of the date first above written.

                                        ASSIGNEE

                                        JUSTICE BRAND HOLDINGS LLC



                                        By:


                                        Name:


                                        Title:


                                        Dated:
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 130 of 198



                                     ASSIGNOR

                                     TWEEN BRANDS INVESTMENT, LLC



                                     By:


                                     Name:


                                     Title:


                                     Dated:
                      Case 20-33113-KRH              Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                                                           Document    Page 131 of 198



                                                                      ATTACHMENT 11




1   Note to Draft: To match US trademark registrations and applications in disclosure schedules.
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23 Desc Main
                               Document    Page 132 of 198
                                                                         EXHIBIT B


                   FORM OF COPYRIGHT ASSIGNMENT AGREEMENT

          This COPYRIGHT ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [•],
 2020 (the “Effective Date”), is by and between Justice Brand Holdings LLC, a New York limited
 liability company (“Assignee”) and Tween Brands Service Co., an Ohio corporation (the
 “Assignor”).
         WHEREAS, pursuant to the Agreement, Assignor wishes to assign to Assignee, and
 Assignee wishes to acquire from Assignor, the entire right, title and interest in and to the
 registered copyrights described on Schedule 1 attached hereto (the “Copyrights”), including,
 without limitation, the right to create derivative works based upon the Copyrights.

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
 of which are hereby acknowledged, the parties agree as follows:

         1.     Assignor hereby sells, assigns, transfers, and relinquishes to Assignee, its
 successors, assigns, and legal representatives the entire right, title, and interest in and to the
 Copyrights for the United States and all foreign countries, whether or not copyright registration
 is secured, including, without limitation, any copyright registration applications, any renewals
 and extensions thereof, and in and to all works based upon, derived from, or incorporating the
 Copyrights, and in and to all income, royalties, damages, claims, and payments now or hereafter
 due or payable with respect thereto, and in and to all causes of action, either in law or in equity
 for past, present or future infringement based on the Copyrights, and in and to all rights
 corresponding to the foregoing throughout the world, and all the rights embraced therein,
 including but not limited to, the right to duplicate, reproduce, copy, distribute, display, license,
 adapt, and prepare derivative works from the Copyrights, together with all physical or tangible
 embodiments of the Copyrights, for Assignee’s own use and enjoyment, and for the use and
 enjoyment of Assignee’s successors, assigns or other legal representatives, as fully and entirely
 as the same would have been held and enjoyed by Assignor if this Assignment had not been
 made, together with all physical or tangible embodiments of the Copyrights.

         2.      Assignor hereby authorizes and requests the Register of Copyrights of the United
 States, and the corresponding entity or agency in any applicable foreign country, to record
 Assignee as assignee and owner of the Copyrights. Assignee shall be responsible for any and all
 costs and expenses associated with recording this Agreement with the applicable copyright
 office(s). Assignor agrees to take all reasonable actions and execute and deliver all documents
 that Assignee may reasonably request to effect the terms of this Agreement and to perfect
 Assignee’s title in, to and under the Copyrights.

        3.      The terms of this Agreement shall be binding upon, and inure to the benefit of and
 be enforceable by the respective successors and permitted assigns of the parties hereto.

        4.      This Agreement, the Asset Purchase Agreement by and between Ascena Retail
 Group, Inc. (the “Company”), Assignor, Assignee and certain other subsidiaries of the Company
 dated October 20, 2020 and the schedules and exhibits thereto contain the entire agreement
 between the parties and supersede any previous communications, representations, or agreements,
 verbal or written, relating to the subject matter of this Agreement. This Agreement may only be
 amended by a writing signed by both parties.
Case 20-33113-KRH       Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23             Desc Main
                              Document    Page 133 of 198



         5.    This Agreement may be executed in any number of counterparts, each of which
 shall be deemed to be an original, and all of which together shall constitute one and the same
 instrument.

                                   [Signatures follow on next page]
Case 20-33113-KRH     Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23         Desc Main
                            Document    Page 134 of 198



   IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
 as of the date first above written.
                                         ASSIGNEE
                                         JUSTICE BRAND HOLDINGS LLC

                                         By:

                                         Name:

                                         Title:

                                         Dated:
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 135 of 198



                                    ASSIGNOR
                                    TWEEN BRANDS SERVICE CO.

                                    By:

                                    Name:

                                    Title:

                                    Dated:
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                                      Document    Page 136 of 198




                                                ATTACHMENT 11




 1   Note to Draft: To match copyrights in disclosure schedules.
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23 DescC Main
                                                                              EXHIBIT
                                      Document    Page 137 of 198


     KIRKLAND & ELLIS LLP                                  COOLEY LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
     Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
     Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
     601 Lexington Avenue                                  members of DC bar
     New York, New York 10022                              Olya Antle (VSB 83153)
     Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice in
     Facsimile:       (212) 446-4900                       DC, supervised by members of DC bar
     -and-                                                 1299 Pennsylvania Avenue, NW, Suite 700
                                                           Washington, DC 20004-2400
     John R. Luze (admitted pro hac vice)                  Telephone:        (202) 842-7800
     300 North LaSalle                                     Facsimile:        (202) 842-7899
     Chicago, Illinois 60654
     Telephone:         (312) 862-2000
     Facsimile:         (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                            )
     In re:                                                                 )    Chapter 11
                                                                            )
     ASCENA RETAIL GROUP, INC., et al.,1                                    )    Case No. 20-33113 (KRH)
                                                                            )
                               Debtors.                                     )    (Jointly Administered)
                                                                            )

                                     BIDDING PROCEDURES
                               FOR THE SALE OF THE JUSTICE ASSETS

        On July 23, 2020, the above-captioned debtors and debtors in possession (collectively,
 the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States
 Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for
 the Eastern District of Virginia (the “Bankruptcy Court”).

         On [__], 2020, the Bankruptcy Court entered the Order (I) Approving the Stalking Horse
 Protections, (II) Approving Bidding Procedures for the Sale of the Justice Assets, and
 (III) Approving Assumption and Assignment Procedures [Docket No. [__]] (the “Bidding




 1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
        claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
        Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
        Boulevard, Mahwah, New Jersey 07430.
Case 20-33113-KRH              Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                     Document    Page 138 of 198



 Procedures Order”),2 by which the Bankruptcy Court approved the following procedures (the
 “Bidding Procedures”).

         These Bidding Procedures set forth the process for a potential auction (the “Auction”) and
 sale (the “Sale”) of the right, title, and interest of the Debtors in and to certain Tween Brands, Inc.
 assets (the “Justice Assets”), subject to the option of the Stalking Horse Bidder (as defined below)
 to require the Debtors to consummate the Sale in accordance with the Stalking Horse Purchase
 Agreement (as defined below).

         The Debtors selected the bid (the “Stalking Horse Bid”) for the Justice Assets submitted
 by Justice Brand Holdings LLC (“Justice Brand” and/or the “Stalking Horse Bidder”), after a
 comprehensive public bidding process. The Stalking Horse Bidder has executed that certain
 purchase agreement dated October 20, 2020 entered into by and among certain of the Debtors and
 Justice Brand (as amended, supplemented or otherwise modified by the parties thereto, and
 including the disclosure schedules and exhibits attached thereto, the “Stalking Horse Purchase
 Agreement”) pursuant to which the Stalking Horse Bidder has agreed to purchase the Acquired
 Assets (as defined in the Stalking Horse Purchase Agreement), subject to the terms and conditions
 set forth therein. Having announced the Stalking Horse Bid, the Debtors will now conduct a round
 of open bidding during these chapter 11 cases intended to obtain the highest or otherwise best bid
 for the Justice Assets. The Stalking Horse Bid is subject to higher or better offers submitted in
 accordance with the terms and conditions of these Bidding Procedures.

 Copies of the Bidding Procedures Order or any other documents in the Debtors’ chapter 11
 cases are available upon request to Prime Clerk LLC by calling (877) 930-4319 (toll free) or
 (347) 899-4594 (international) or visiting the Debtors’ restructuring website at
 (https://cases.primeclerk.com/ascena).

 I.        Assets to be Auctioned.

         These Bidding Procedures set forth the terms by which prospective bidders may qualify
 for and participate in the Auction. The Justice Assets will be offered for sale through the Auction.
 The Debtors may consider bids from multiple bidders (including multiple bids submitted by the
 same bidder) for the Justice Assets. The Stalking Horse Bid referenced herein provides for the
 Stalking Horse Bidder’s acquisition of the Justice Assets in the absence of a higher or otherwise
 better offer.

 II.       Public Announcement of Auction.

          As soon as reasonably practicable after entry of the Bidding Procedures Order the Debtors
 shall (I) serve on the Notice Parties (as defined below) a notice of the Auction and Sale in the form
 attached hereto as Schedule 1 (the “Sale Notice”), and (II) publish the Sale Notice, with any



 2     All capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bidding
       Procedures Order.


                                                            2
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                            Desc Main
                                      Document    Page 139 of 198



 modifications necessary for ease of publication, in The New York Times (National Edition) to
 provide notice to any other potential interested parties.

 III.       Potential Bidder Requirements.

        To participate in the bidding process or otherwise be considered for any purpose hereunder,
 a person or entity (other than the Stalking Horse Bidder) interested in purchasing the Justice Assets
 (a “Potential Bidder”) must deliver or have previously delivered to the Debtors the following
 preliminary documentation (collectively, the “Preliminary Bid Documents”):

            a.       an executed confidentiality agreement (a “Confidentiality Agreement”) in form and
                     substance acceptable to the Debtors; and

            b.       sufficient information that the Potential Bidder has or can reasonably obtain the
                     financial capacity to close the Sale (including current audited or verified financial
                     statements of, or verified financial commitments obtained by, the Potential Bidder
                     (or, if the Potential Bidder is an entity formed for the purpose of acquiring the
                     property to be sold, the party that will bear liability for a breach) as well as an
                     overview of any recent transactions), the adequacy of which must be acceptable to
                     the Debtors.

         Only those Potential Bidders that have submitted acceptable Preliminary Bid
 Documentation (each, an “Acceptable Bidder”) to the reasonable satisfaction of the Debtors and
 their advisors, in consultation with the Consultation Parties,3 may submit bids to purchase the
 Justice Assets.

 IV.        Qualified Bid Requirements.

        To participate in the Auction, an Acceptable Bidder (other than the Stalking Horse Bidder)
 must deliver to the Debtors and their advisors an irrevocable offer for the purchase of the Justice
 Assets (each, a “Bid”), and shall meet the following criteria, in each case, on or prior to the Bid
 Deadline:

            a.       Purchased Assets and Assumed Liabilities: Each Bid must clearly state which
                     of the Justice Assets the Acceptable Bidder seeks to acquire and which liabilities
                     of the applicable Debtor the Acceptable Bidder agrees to assume;

            b.       Good Faith Deposit: The Bid must be accompanied by a cash deposit in the
                     amount equal to the greater of (i) $10,000,000 and (ii) 10% of the aggregate


 3      The term “Consultation Parties” shall mean (a) the DIP Agents, (b) the DIP Lenders, (c) counsel to the DIP
        Agents, (d) one or more Initial Consenting Stakeholders under the RSA; (e) counsel to the Ad Hoc Group; and
        (f) the Official Committee of Unsecured Creditors (the “Committee”) and counsel to the Committee; provided
        that any party otherwise included as a Consultation Party shall not serve as a Consultation Party with respect to
        the sale of Justice Assets to which such party has submitted a Bid unless and until such party unequivocally
        revokes its Bid and waives its right to continue in the Auction process; provided further that any member of the
        Committee that submits a Bid shall not participate in any deliberations by the Committee as a Consultation Party.


                                                             3
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                          Desc Main
                                   Document    Page 140 of 198



                  purchase price of the Bid to be held in an interest-bearing escrow account to be
                  identified and established by the Debtors (the “Good Faith Deposit”);

         c.       Purchase Price: Each Bid must clearly set forth the cash purchase price to be paid,
                  assuming a purchase of the Justice Assets and any assumption of liabilities
                  (the “Purchase Price”). The Purchase Price should be a single point value in
                  U.S. Dollars for the applicable Justice Assets on a cash-free, debt-free basis;

         d.       Minimum Bid:4 At a minimum, each Bid must have a Purchase Price equal to, or
                  in excess of, of an amount equal to the sum of (i) the Cash Purchase Price, plus (ii)
                  the assumption of Assumed Liabilities, plus (iii) payments made for Inventory
                  subject to Assigned POs pursuant to Section 1.1(a) of the Stalking Horse Purchase
                  Agreement, plus (iv) $2,000,000;

         e.       Markup of the Purchase Agreement: Each Acceptable Bidder must provide a
                  draft purchase agreement as well as a redline of such agreement marked to reflect
                  the amendments and modifications made to the form of the Stalking Horse Purchase
                  Agreement, which amendments and modifications may not be inconsistent with
                  these Bidding Procedures. Significant alterations to the Stalking Horse Purchase
                  Agreement are discouraged and may negatively impact a Bid;

         f.       Same or Better Terms; Bid Documents: Except as otherwise provided in
                  the Bidding Procedures, each Bid must be, in the Debtors’ reasonable business
                  judgment, in consultation with the Consultation Parties, substantially on the same
                  or better terms than the terms of the Stalking Horse Purchase Agreement. Each Bid
                  must include duly executed transaction documents, including a proposed purchase
                  agreement and any other ancillary documentation necessary to effectuate the
                  transactions contemplated in such Bid (such documents, the “Bid Documents”).
                  The bid must be expressly made subject to the Debtors’ obligations to pay the
                  Expense Reimbursement pursuant to the terms of the Stalking Horse Purchase
                  Agreement, as modified by the Bidding Procedures Order.

         g.       No Qualified Bidder Bid Protections: Except as provided with respect to the
                  Stalking Horse Bidder, a Qualified Bid must include a statement that the bid does
                  not entitle such bidder to any break-up fee, termination fee, expense
                  reimbursement, or similar type of payment or reimbursement and a waiver of any
                  substantial contribution administrative expense claim under section 503(b) of the
                  Bankruptcy Code related to bidding for the Justice Assets;

         h.       Employee Obligations: Each Bid must indicate whether the Acceptable Bidder
                  intends to hire all employees who are primarily employed in connection with
                  the Justice Assets included in such Bid;



 4   Capitalized terms used but not otherwise defined in this section IV.d. shall have the meanings ascribed to such
     terms in the Stalking Horse Purchase Agreement.


                                                         4
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                           Document    Page 141 of 198



      i.    Sources of Financing: To the extent that the Bid is not accompanied by evidence
            of the Acceptable Bidder’s capacity to consummate the Sale set forth in its Bid with
            cash on hand, the Bid must include committed financing, documented to the
            Debtors’ satisfaction, that demonstrates that the Acceptable Bidder has received
            sufficient debt and/or equity funding commitments to satisfy the Acceptable
            Bidder’s obligations under the proposed Sale and other obligations under its Bid.
            Such funding commitments or other financing must be unconditional and must not
            be subject to any internal approvals, syndication requirements, diligence, or credit
            committee approvals, and shall have covenants and conditions acceptable to the
            Debtors;

      j.    Contingencies; No Financing or Diligence Outs: Any Bid (i) may not contain
            representations and warranties, covenants, or termination rights materially more
            onerous in the aggregate to the Debtors than those set forth in the Stalking Horse
            Purchase Agreement and (ii) shall not be conditioned on the obtaining or the
            sufficiency of financing, any internal approval, or on the outcome or review of due
            diligence;

      k.    Identity: Each Bid must fully disclose the identity of each entity and each entity’s
            shareholders, partners, investors, and ultimate controlling entities that will be
            bidding for or purchasing the applicable Justice Assets or otherwise participating
            in connection with such Bid, and the complete terms of any such participation,
            along with sufficient evidence that the Acceptable Bidder is legally empowered to
            complete the transactions on the terms contemplated by the parties. Each Bid must
            also include contact information for the specific person(s) whom Guggenheim and
            Kirkland & Ellis LLP should contact regarding such Bid;

      l.    As-Is, Where-Is: Each Bid must include a written acknowledgement and
            representation that the Acceptable Bidder: (i) has had an opportunity to conduct
            any and all due diligence prior to making its offer; (ii) has relied solely upon its
            own independent review, investigation, and/or inspection of any documents and/or
            the assets in making its Bid; and (iii) did not rely upon any written or oral
            statements, representations, promises, warranties, or guaranties whatsoever,
            whether express, implied, by operation of law, or otherwise, regarding the
            completeness of any information provided in connection therewith, except as
            expressly stated in the Acceptable Bidder’s proposed purchase agreement;

      m.    Authorization: Each Bid must contain evidence that the Acceptable Bidder has
            obtained all necessary authorizations or approvals from its shareholders and/or its
            board of managers or directors, or any other internal and other approvals, as
            applicable, with respect to the submission of its Bid and the consummation of the
            transactions contemplated in such Bid;

      n.    Adequate Assurance of Future Performance: Each Bid (other than the Stalking
            Horse Bid) must (i) identify the Justice Executory Contracts and Unexpired Leases
            to be assumed or assumed and assigned in connection with the proposed Sale,
            (ii) provide for the payment of all Cure Amounts related to such Justice Executory

                                             5
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                               Document    Page 142 of 198



                Contracts and Unexpired Leases and by the Acceptable Bidder, and
                (iii) demonstrate, in the Debtors’ reasonable business judgment, in consultation
                with the Consultation Parties, that the Acceptable Bidder can provide adequate
                assurance of future performance under all such Justice Executory Contracts and
                Unexpired Leases sufficient to satisfy the requirements of sections 365(b)(3) and
                365(f)(2)(B) of the Bankruptcy Code;

        o.      Compliance with Bankruptcy Code and Non-Bankruptcy Law;
                Acknowledgment: Each Bid must comply in all respects with the Bankruptcy
                Code and any applicable non-bankruptcy law;

        p.      Compliance with the Debtors’ Privacy Policy: Each Bid must comply in all
                respects with the Debtors’ Justice privacy policy, which restricts the transfer of the
                personally identifiable information of its customers, and contain a statement
                acknowledging such compliance;

        q.      No Collusion: The Acceptable Bidder must acknowledge in writing (a) that it has
                not engaged in any collusion with respect to any Bids or the Sale, specifying that it
                did not agree with any Acceptable Bidders or Potential Bidders to control price;
                and (b) agree not to engage in any collusion with respect to any Bids, the Auction,
                or the Sale. For the avoidance of doubt, this requirement does not restrict Potential
                Bidder(s) from working with other Potential Bidder(s) with the Debtors’ prior
                written consent (email shall suffice);

        r.      Good Faith Offer: The Bid must constitute a good faith, bona fide offer to
                consummate the Sale;

        s.      Irrevocable: Each Bid must state that in the event a Bid is chosen as the Back-Up
                Bid (as defined below), it shall remain irrevocable until the Debtors and the
                Successful Bidder consummate the applicable Sale;

        t.      Back-Up Bid: Each Bid shall provide that the Acceptable Bidder will serve as a
                back-up bidder if the Acceptable Bidder’s Bid is the next highest or otherwise best
                bid;

        u.      Conditions to Closing: Each Bid must identify with particularity each and every
                condition to closing, including the Justice Executory Contracts and Unexpired
                Leases (each as defined in the Bidding Procedures Motion) for which assumption
                and assignment is required; and

        v.      Expected Closing Date: Each Bid must state the Acceptable Bidder’s expected
                date of closing of the Sale.

        Only Bids fulfilling all of the preceding requirements contained in this section may, or
 otherwise in the Debtors’ reasonable discretion, in consultation with the Consultation Parties, be




                                                  6
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 143 of 198



 deemed to be “Qualified Bids,” and only those parties submitting Qualified Bids may, at the
 Debtors’ reasonable discretion, be deemed to be “Qualified Bidders.”

         Within one (1) business day after the Bid Deadline, the Debtors, in consultation with the
 Consultation Parties, shall determine which Acceptable Bidders are Qualified Bidders and will
 notify the Acceptable Bidders whether Bids submitted constitute Qualified Bids, which will enable
 such Qualified Bidders to participate in the Auction. Any Bid that is not deemed a Qualified Bid
 shall not be considered by the Debtors; provided that if the Debtors receive a Bid prior to the Bid
 Deadline that does not satisfy the requirements of a Qualified Bid, the Debtors may provide the
 Acceptable Bidder with the opportunity to remedy any deficiencies prior to the Auction.
 The Stalking Horse Bidder shall be deemed to be a Qualified Bidder, the Stalking Horse Bid shall
 be deemed a Qualified Bid, and the Stalking Horse Bidder shall be entitled to participate in the
 Auction with respect to the Justice Assets. The Debtors shall inform counsel to the Stalking Horse
 Bidder whether the Debtors consider any Bid to be a Qualified Bid as soon as practicable after the
 Bid Deadline and in no event later than one (1) business day after the Bid Deadline.

 V.     Obtaining Due Diligence Access.

         Only Acceptable Bidders shall be eligible to receive due diligence information, access to
 the Debtors’ electronic data room, and additional non-public information regarding the Debtors.
 No Acceptable Bidder will be permitted to conduct any due diligence without entry into a
 Confidentiality Agreement. Beginning on the date the Debtors determine that a party is an
 Acceptable Bidder, or as soon as reasonably practicable thereafter, the Debtors will provide such
 Acceptable Bidder with access to an electronic data room and reasonable due diligence
 information, as requested by such Acceptable Bidder, as soon as reasonably practicable after such
 request. The Debtors shall post substantially all written due diligence provided to any Acceptable
 Bidder to the Debtors’ electronic data room for the benefit of all Acceptable Bidders. Acceptable
 Bidders will not, directly or indirectly, contact or initiate or engage in discussions in respect of
 matters relating to the Debtors or a potential transaction with any customer, supplier, or other
 contractual counterparty of the Debtors without the prior written consent of the Debtors. The due
 diligence period will end on the Bid Deadline and subsequent to the Bid Deadline the Debtors shall
 have no obligation to furnish any due diligence information.

         In connection with the provision of due diligence information to Acceptable Bidders,
 the Debtors shall not furnish any confidential information relating to the Debtors or a potential
 transaction to any person except an Acceptable Bidder or such Acceptable Bidder’s duly
 authorized representatives to the extent provided in an applicable Confidentiality Agreement.

         The Debtors and their advisors shall coordinate all reasonable requests for additional
 information and due diligence access from Acceptable Bidders; provided that the Debtors may
 decline to provide such information to Acceptable Bidders who, in the Debtors’ reasonable
 business judgment have not established, or who have raised doubt, that such Acceptable Bidders
 intend in good faith to, or have the capacity to, consummate a Sale. For any bidder who is a
 competitor or customer of the Debtors or is affiliated with any competitors or customers of the
 Debtors, the Debtors reserve the right to withhold or modify any diligence materials that the
 Debtors determine are business-sensitive or otherwise inappropriate for disclosure to such bidder.


                                                  7
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 144 of 198



                A.      Communications with Acceptable Bidders (including Qualified
                        Bidders).

         Notwithstanding anything to the contrary in these Bidding Procedures, all substantive
 direct communications, including any diligence requests, with Acceptable Bidders (including any
 Qualified Bidders) shall be through Guggenheim.

                B.      Due Diligence from Acceptable Bidders (including Qualified Bidders).

        Each Acceptable Bidder (including any Qualified Bidder) shall comply with all reasonable
 requests for additional information and due diligence access requested by the Debtors or their
 advisors and their respective advisors, regarding the ability of such Acceptable Bidder (including
 any Qualified Bidder) to consummate its contemplated transaction. Failure by an Acceptable
 Bidder (including any Qualified Bidder, other than the Stalking Horse Bidder) to comply with such
 reasonable requests for additional information and due diligence access may be a basis for the
 Debtors, to determine that such bidder is no longer an Acceptable Bidder (including any Qualified
 Bidder, other than the Stalking Horse Bidder) or that a bid made by such bidder is not a Qualified
 Bid.

 Guggenheim Securities LLC, 330 Madison Avenue, New York, New York 10017,
 Attn.: Michael Gottlieb (Michael.Gottlieb@guggenheimpartners.com) and Stuart Erickson
 (Stuart.Erickson@guggenheimpartners.com), shall coordinate all requests for additional
 information and due diligence access on behalf of the Debtors.

 VI.    Indications of Interest.

         The Debtors reserve the right to require Acceptable Bidders to submit non-binding written
 indications of interest prior to the Bid Deadline specifying, among other things, the Justice Assets
 proposed to be acquired, the amount and type of consideration to be offered, and any other material
 terms to be included in a bid by such party. If an Acceptable Bidder fails to comply with any such
 request by the Debtors, the Debtors may, in consultation with one or more Required Consenting
 Stakeholders under the RSA and the Consultation Parties, deny such Acceptable Bidder further
 diligence access or deny such Acceptable Bidder further participation in the Auction process;
 provided that such Acceptable Bidder shall be granted the opportunity to cure such noncompliance
 with any request by the Debtors before being denied further participation in the Auction process.
 The Debtors also reserve the right to exclude any Acceptable Bidder (prior to its submission of a
 Qualified Bid) from continuing in the Auction process if the Debtors determine, in consultation
 with one or more Required Consenting Stakeholders under the RSA and the Consultation Parties,
 that the consideration proposed to be paid by such Acceptable Bidder is insufficient.

 VII.   Bid Deadline.

         Binding Bids must be received by (a) the Debtors’ counsel, Kirkland & Ellis LLP,
 300 North LaSalle Street, Chicago, Illinois 60654, Attn: John R. Luze (john.luze@kirkland.com)
 and Jeff Michalik (jeff.michalik@kirkland.com), (b) the Debtors’ financial advisor, Guggenheim
 Securities, LLC, 330 Madison Avenue, New York, New York 10017, Attn: Michael Gottlieb
 (Michael.Gottlieb@guggenheimpartners.com)                and           Stuart          Erickson

                                                  8
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 145 of 198



 (Stuart.Erickson@guggenheimpartners.com), (c) proposed counsel to the Creditors’ Committee,
 Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York, New York 10017,
 Attn: Robert Feinstein (rfeinstein@pszjlaw.com), Bradford Sandler (bsandler@pszjlaw.com),
 and Shirley Cho (scho@pszjlaw.com), and (d) the proposed financial advisor to the Creditors’
 Committee, Province, Inc., 2360 Corporate Circle, Suite 330, Henderson, NV 89074, Attn: Paul
 Huygens (phuygens@provincefirm.com) and Ed Kim (ekim@provincefirm.com), in each case so
 as to be actually received no later than 5:00 p.m. (prevailing Eastern Time) on November 2, 2020
 (the “Bid Deadline”).

 VIII. Evaluation of Qualified Bids.

         The Debtors shall evaluate Qualified Bids and identify the Qualified Bid that is, in
 the Debtors’ business judgment, and in consultation with the Consultation Parties, the highest or
 otherwise best Qualified Bid or combination of Qualified Bids for the Justice Assets
 (the “Starting Bid”). When determining the highest or otherwise best Qualified Bid, as compared
 to other Qualified Bids, the Debtors may consider the following factors, in addition to any other
 factors that the Debtors deem appropriate: (a) the amount and nature of the total consideration;
 (b) the likelihood of the Qualified Bidder’s ability to close a transaction and the timing thereof;
 (c) the net economic effect of any changes to the value to be received by each of the Debtors’
 estates from the transaction contemplated by the Bid Documents; and (d) the tax consequences of
 such Qualified Bid. Two (2) business days prior to the date of the Auction, the Debtors shall notify
 the Stalking Horse Bidder and all Qualified Bidders as to which Qualified Bid is the Starting Bid
 for the Auction with respect to the applicable assets. At such time, the Debtors shall also distribute
 copies of the Starting Bid to the Stalking Horse Bidder and each Qualified Bidder.

 IX.    No Qualified Bids.

         If no Qualified Bids other than the Stalking Horse Bid are received by the Bid Deadline,
 then the Auction shall be cancelled, the Stalking Horse Bid shall be designated as the Successful
 Bid (as defined below) and the Debtors shall pursue entry of an order approving a Sale of the
 Justice Assets to the Stalking Horse Bidder pursuant to the Stalking Horse Purchase Agreement.
 The Debtors shall promptly file notice of any cancellation of the Auction and designation of the
 Stalking Horse Bid as the Successful Bid with the Bankruptcy Court.

 X.     Auction.

         If one or more Qualified Bids (other than the Stalking Horse Bid) are received by the Bid
 Deadline with respect to the Justice Assets, then the Debtors shall conduct the Auction with respect
 to such assets. The Auction for the Justice Assets shall commence on November 5, 2020, at 10:00
 a.m. (prevailing Eastern Time) via videoconference or such other form of remote communication
 arranged by counsel to the Debtors, or such later time or other place as the Debtors determine, in
 which case the Debtors shall timely notify the Stalking Horse Bidder and all other Qualified
 Bidders of such later time or other place, and file a notice of the change on the Bankruptcy Court’s
 docket for these chapter 11 cases.




                                                   9
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 146 of 198



        The Auction will be conducted in accordance with the following procedures
 (the “Auction Procedures”):

        a.      the Auction will be conducted openly;

        b.      only Qualified Bidders shall be entitled to bid at the Auction;

        c.      the Qualified Bidders shall appear at the Auction via videoconference or such other
                form of remote communication or through duly authorized representatives;

        d.      bidding shall begin with the Starting Bid;

        e.      subsequent bids (each, an “Overbid”) shall be made in minimum increments
                of $250,000;

        f.      each Qualified Bidder will be permitted a reasonable time to respond to previous
                bids at the Auction, as determined by the Debtors;

        g.      during the course of the Auction, the Debtors shall, after submission of each
                Overbid, promptly inform each Qualified Bidder of the terms of the previous bids
                and inform each Qualified Bidder which Overbid(s) reflect, in the Debtors’ view,
                in consultation with the Consultation Parties, the highest or otherwise best bid(s)
                for the Justice Assets;

        h.      the Auction will be transcribed to ensure an accurate recording of the bidding at
                the Auction;

        i.      each Qualified Bidder will be required to confirm on the record that it has not
                engaged in any collusion with respect to the bidding or any Sale;

        j.      each Qualified Bidder will be required to confirm that its bid is a good faith, bona
                fide offer and it intends to consummate the Sale if selected as the Successful Bid;

        k.      the Bankruptcy Court and the Debtors will not consider bids made after the Auction
                has been closed; and

        l.      notwithstanding anything herein to the contrary, the Debtors may at any time
                choose to adjourn the Auction by announcement at the Auction. The Debtors shall
                promptly file notice of such adjournment with the Bankruptcy Court.

          At the Auction, the Debtors, in consultation with the Consultation Parties, shall have the
 right to modify the Auction Procedures or adopt and announce additional Auction Procedures,
 including, for example and without limitation, other Auction Procedures necessary for the Debtors
 to consider any bids to purchase fewer than all of the Justice Assets; provided, however that the
 Debtors shall not modify the Auction Procedures such that the bidding is (i) inconsistent in any
 material respect with the Bidding Procedures or the Stalking Horse Purchase Agreement and/or
 (ii) not transparent to the Qualified Bidders. Any Auction rules adopted by the Debtors will not


                                                 10
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                    Desc Main
                                 Document    Page 147 of 198



 modify any of the terms of the Stalking Horse Purchase Agreement or the rights of the Stalking
 Horse Bidder under the Bid Procedures without the consent of the Stalking Horse Bidder.

         Except as otherwise determined by the Debtors, in consultation with the Consultation
 Parties, only (i) the Debtors, (ii) the Debtors’ secured creditors, (iii) the Office of the United States
 Trustee, (iv) the Creditors’ Committee, (v) the Stalking Horse Bidder, (vi) any other Qualified
 Bidders, (vii) any creditor of the Debtors that at least five (5) business days prior to the Auction
 delivers to Debtors’ counsel (by mail or email at the address or email address identified
 hereinabove) a written request to attend the Auction, and (viii) the respective professionals of all
 of the foregoing shall be entitled to attend the Auction; provided that (x) the Debtors reserve the
 right to object to any request to attend the Auction made by the creditor pursuant to clause (vii)
 immediately above, and (y) if the Debtors and such creditor are unable to consensually resolve
 such objection promptly, the Debtors shall seek a teleconference with the Bankruptcy Court prior
 to the Auction to adjudicate such objection.

 XI.     Acceptance of the Successful Bid.

         The Auction shall continue until (i) there is only one Qualified Bid or a combination of
 Qualified Bids that the Debtors determine, in their reasonable business judgment and in a manner
 consistent with the exercise of their fiduciary duties and outlined below in further detail, and in
 consultation with the Consultation Parties, is the highest or otherwise best bid to purchase any or
 all of the Justice Assets (each, a “Successful Bid”), and (ii) the Debtors determine, in their
 reasonable business judgment, in consultation with the Consultation Parties, that further bidding
 is unlikely to result in a different Successful Bid or Successful Bids that would be reasonably
 acceptable to the Debtors, at which point, the Auction will be closed.

         When determining the highest or otherwise best Qualified Bid, as compared to other
 Qualified Bids, the Debtors may consider the following factors in addition to any other factors that
 the Debtors deem appropriate: (a) the amount and nature of the total consideration; (b) the
 likelihood of the Qualified Bidder’s ability to close a transaction and the timing thereof; (c) the net
 economic effect of any changes to the value to be received by each of the Debtors’ estates from
 the transaction contemplated by the Bid Documents; and (d) the tax consequences of such
 Qualified Bid; and (e) any other consideration that may impact the Debtors’ stakeholders.

         Any Qualified Bidder that submits a Successful Bid will be deemed a “Successful Bidder”
 with respect to the Justice Assets. The Debtors shall promptly file notice of the Successful Bid
 and the Successful Bidder with the Bankruptcy Court. Following conclusion of the Auction and
 selection of a Successful Bidder, the Debtors shall present the results of the Auction at a hearing
 (the “Sale Hearing”) and shall seek Bankruptcy Court approval to enter into a binding purchase
 agreement with the Successful Bidder on the terms of the Successful Bid (the order approving such
 entry, the “Definitive Purchase Agreement Order”). For the avoidance of doubt, the Definitive
 Purchase Agreement Order shall deem the Debtors’ selection of the Successful Bid final and,
 subject to the designation of the Back-Up Bid, the Debtors shall not solicit and /or accept any
 further bids or offers to submit a bid after such selection; provided that, notwithstanding anything
 to the contrary in these Bidding Procedures, nothing in these Bidding Procedures shall require the
 board of directors, board of managers, or such similar governing body of any Debtor to take or


                                                    11
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 148 of 198



 refrain from taking any action that would be inconsistent with applicable law or its fiduciary
 obligations under applicable law.

        Within one (1) business day of the selection of the Successful Bidder, such Successful
 Bidder (including both the Stalking Horse Bidder and Back-Up Bidder, if applicable) shall make
 a cash deposit, in addition to its Good Faith Deposit, in an amount calculated on the basis of the
 increased aggregate purchase price, submitted by wire transfer of immediately available funds to
 an escrow account to be identified and established by the Debtors pursuant to a customary and
 reasonable escrow agreement. Each Successful Bidder and the Debtors shall, as soon as
 commercially reasonable and practicable, complete and sign all agreements, contracts,
 instruments, or other documents evidencing and containing the terms upon which each such
 Successful Bid was made.

 XII.   Designation of Back-Up Bidder.

         The Qualified Bidder with the second highest or otherwise best bid or combination of bids
 (the “Back-Up Bid”) to purchase any or all of the Justice Assets (the “Back-Up Bidder”) will be
 determined by the Debtors at the conclusion of the Auction, in consultation with the Consultation
 Parties, and will be announced at that time to all the Qualified Bidders participating in the Auction.
 The Debtors’ selection of a Back-Up Bid shall be deemed final and the Debtors shall not accept
 any further bids or offers to submit a bid after such selection. If for any reason a Successful Bidder
 fails to consummate the purchase of such assets within the time permitted, then the Back-Up
 Bidder will automatically be deemed to have submitted the Successful Bid for such assets, and the
 Back-Up Bidder shall be deemed a Successful Bidder for such assets and shall be required to
 consummate any Sale with the Debtors as soon as is reasonably practicable without further order
 of the Bankruptcy Court, provided that the Debtors shall file a notice with the Bankruptcy Court.

         Except as otherwise provided in the Stalking Horse Purchase Agreement, the Back-Up Bid
 shall remain open and irrevocable until the earliest to occur of (i) forty-five (45) days after
 completion of the Auction, (ii) consummation of an Alternative Transaction with one or more
 Successful Bidders at an Auction, and (iii) the release of such Back-Up Bid by the Debtors in
 writing (the “Back-Up Termination Date”). The Debtors shall return the Back-Up Bidder’s deposit
 and pay any Expense Reimbursement owed within three (3) business days of the Back-Up
 Termination Date.

 XIII. Stalking Horse Protections.

         Pursuant to the Bidding Procedures Order, the Stalking Horse Bidder is entitled to the
 Stalking Horse Protections in the amounts set forth in, and in accordance with the terms of, the
 Stalking Horse Purchase Agreement and the Bidding Procedures Order. For the avoidance of
 doubt, except for the Stalking Horse Bidder, no other party submitting an offer or Bid or a
 Qualified Bid shall be entitled to any expense reimbursement, break-up fee, termination fee, or
 similar fee or payment.

 XIV. Approval of the Sale.

         A hearing to consider approval of the Sale (the “Sale Hearing”), is currently scheduled to
 take place on November 12, 2020, at 1:00 p.m. (prevailing Eastern Time), before the Honorable
                                                   12
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 149 of 198



 Kevin R Huennekens, at the United States Bankruptcy Court for the Eastern District of Virginia,
 Richmond Division, 701 East Broad Street, 5th Floor, Richmond, Virginia, 23219 or conducted
 consistent with the procedures established pursuant to the Bankruptcy Court’s standing orders
 regarding remote hearings in bankruptcy cases due to the COVID-19 pandemic, all of which are
 facilitated via Zoomgov.

         At the Sale Hearing certain findings will be sought from the Bankruptcy Court regarding
 the Auction, including, among other things, that: (1) the Auction was conducted, and
 the Successful Bidder was selected, in accordance with the Bidding Procedures; (2) the Auction
 was fair in substance and procedure; (3) the Successful Bid was a Qualified Bid as defined in
 the Bidding Procedures; and (4) consummation of any Sale as contemplated by the Successful Bid
 in the Auction will provide the highest or otherwise best offer for the Justice Assets and is in the
 best interests of the Debtors and their estates. The Sale Hearing may be continued to a later
 date by the Debtors by sending notice prior to, or making an announcement at, the Sale
 Hearing. No further notice of any such continuance will be required to be provided to any
 party (including the Stalking Horse Bidder).

         Objections to the Sale, any of the relief requested in the Motion, and entry of any order
 approving the sale (the “Sale Order”) must (i) be in writing and specify the nature of such
 objection; (ii) comply with the Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules, and
 all orders of the Court; and (iii) be filed with the Court and served so as to by actually received
 by the Debtors, counsel to the Debtors, and the Notice Parties by November 9, 2020 at 5:00 p.m.
 (prevailing Eastern Time).

 XV.    Return of Good Faith Deposit.

         Subject to the Stalking Horse Purchase Agreement, the Good Faith Deposit of a Successful
 Bidder shall, upon consummation of any Sale, be credited to the Purchase Price paid for the
 applicable Justice Assets. Subject to the Stalking Horse Purchase Agreement, if a Successful
 Bidder fails to consummate any Sale, then the Good Faith Deposit shall be forfeited to, and retained
 irrevocably by, the Debtors, and all parties in interest, and the Debtors specifically, reserve the
 right to seek all available damages from the defaulting Successful Bidder.

         Subject to the Stalking Horse Purchase Agreement, the Good Faith Deposit of any
 Qualified Bidders that are not Successful Bidders or Back-Up Bidders will be returned within
 five business days after the Auction or upon the permanent withdrawal of the proposed Sale, and
 the Good Faith Deposit of any Back-Up Bidders will be returned within five business days after
 the consummation of any Sale.

 XVI. Reservation of Rights.

        The Debtors reserve their rights to, subject to the terms of the Stalking Horse Purchase
 Agreement and these Bidding Procedures, and in consultation with the Consultation Parties, to
 modify these Bidding Procedures in their reasonable business judgment and in a manner consistent
 with the exercise of their fiduciary duties in any manner that will best promote the goals of the
 bidding process, or impose, at or before the Auction, additional customary terms and conditions
 on the sale of the Justice Assets, including, without limitation: (1) extending the deadlines set

                                                  13
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 150 of 198



 forth in the Bidding Procedures; (2) adjourning the Auction without further notice; (3) adding
 procedural rules that are reasonably necessary or advisable under the circumstances for conducting
 the Auction; (4) canceling the Auction; (5) rejecting any or all Bids or Qualified Bids; and (6)
 adjusting the applicable minimum overbid increment. The Debtors shall provide advance notice
 in writing of any such modification to any Qualified Bidder, including the Stalking Horse Bidder.
 For the avoidance of doubt, subject to the Stalking Horse Purchase Agreement, the Debtors reserve
 the right at any point prior to the selection of the Successful Bidder to terminate the Sale processes
 contemplated hereunder with respect to any or all of the Justice Assets.

         All parties expressly reserve all of their rights (and do not waive any such rights) to seek
 Bankruptcy Court relief with regard to the Auction, the Bidding Procedures, the Sale, and any
 related items (including, if necessary, to seek an extension of the Bid Deadline).

 XVII. Consent to Jurisdiction.

         All Qualified Bidders at the Auction will be deemed to have consented to the core
 jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection with any
 disputes relating to the Sale, the Auction and the construction and enforcement of these Bidding
 Procedures, and/or any written indications of interest, Preliminary Bid Documents, or the Bid
 Documents, as applicable, and consented to the entry of a final order or judgment in any way
 related to these Bidding Procedures, the bid process, the Auction, the Sale Hearing, or the
 construction and enforcement of any agreement or any other document relating to a Sale if it is
 determined that the Bankruptcy Court would lack Article III jurisdiction to enter such a final order
 or judgment absent the consent of the parties.

        Any parties raising a dispute relating to these Bidding Procedures must request that such
 dispute be heard by the Bankruptcy Court on an expedited basis.

 XVIII. Fiduciary Out.

         Notwithstanding anything to the contrary in these Bidding Procedures, nothing in these
 Bidding Procedures or the Bidding Procedures Order shall require a Debtor or the board of
 directors, board of managers, or similar governing body of a Debtor to take any action or to refrain
 from taking any action related to any sale transaction or with respect to these Bidding Procedures,
 to the extent such Debtor, board of director, board of managers, or such similar governing body
 reasonably determines in good faith, in consultation with counsel, that taking or failing to take
 such action, as applicable, would be inconsistent with applicable law or its fiduciary obligations
 under applicable law.

 XIX. Alternative Proposals.

        Further, notwithstanding anything to the contrary in these Bidding Procedures, and subject
 to the Stalking Horse Purchase Agreement, through the acceptance of the Successful Bid, the
 Debtors and their respective directors, officers, employees, investment bankers, attorneys,
 accountants, consultants, and other advisors or representatives shall have the right to: (a) consider,
 respond to, and facilitate alternate proposals for sales or other restructuring transactions involving
 any or all of the Justice Assets (each an “Alternate Proposal”); (b) subject to the terms and
 conditions of these Bidding Procedures, provide access to non-public information concerning
                                                   14
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 151 of 198



 the Debtors to any entity or enter into confidentiality agreements or nondisclosure agreements with
 any entity; (c) maintain or continue discussions or negotiations with respect to Alternate Proposals;
 (d) otherwise cooperate with, assist, participate in, or facilitate any inquiries, proposals,
 discussions, or negotiation of Alternate Proposals; and (e) enter into or continue discussions or
 negotiations with holders of claims against or equity interests in a Debtor, any other party in
 interest in these chapter 11 cases (including the Creditors’ Committee and the United States
 Trustee), or any other entity regarding Alternate Proposals. Nothing in these Bidding Procedures
 shall be construed as a waiver of any parties’ rights with respect to an Alternative Transaction.

 XX.    Notice Parties.

         Information that must be provided to the “Notice Parties” under these Bidding Procedures
 must be provided to the following parties or their respective counsel, if known (collectively,
 the “Notice Parties”): (a) the United States Trustee for the Eastern District of Virginia; (b) the
 holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis); (c) the
 agents under the Debtors’ prepetition secured facilities and counsel thereto; (d) the DIP Agents
 and their respective counsel thereto; (e) the United States Attorney’s Office for the Eastern District
 of Virginia; (f) the Internal Revenue Service; (g) the office of the attorneys general for the states
 in which the Debtors operate; (h) the Securities and Exchange Commission; (i) the Stalking Horse
 Bidder (and counsel to the Stalking Horse Bidder); (j) all parties who have expressed a written
 interest in some or all of the Justice Assets; (k) all known holders of liens, encumbrances, and
 other claims secured by the Justice Assets; (l) each governmental agency that is an interested party
 with respect to the Sale and transactions proposed thereunder; (m) the Creditors’ Committee; and
 (n) any party that has requested notice pursuant to Bankruptcy Rule 2002.

 XXI. Consultation Rights of the Consultation Parties.

        The Debtors will consult with the Consultation Parties (a) with respect to any action,
 evaluation, or determination by the Debtors that is expressly contemplated or authorized by these
 Bidding Procedures, or (b) to the extent not explicitly required by these Bidding Procedures, in
 any event before making any material decision with respect to the Sale or Auction.




                                                   15
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 152 of 198




                                   Schedule 1

                        Notice of Auction and Sale Hearing
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                      Document    Page 153 of 198




     KIRKLAND & ELLIS LLP                                  COOLEY LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
     Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
     Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
     601 Lexington Avenue                                  members of DC bar
     New York, New York 10022                              Olya Antle (VSB 83153)
     Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice in
     Facsimile:       (212) 446-4900                       DC, supervised by members of DC bar
     -and-                                                 1299 Pennsylvania Avenue, NW, Suite 700
                                                           Washington, DC 20004-2400
     John R. Luze (admitted pro hac vice)                  Telephone:        (202) 842-7800
     300 North LaSalle                                     Facsimile:        (202) 842-7899
     Chicago, Illinois 60654
     Telephone:         (312) 862-2000
     Facsimile:         (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                            )
     In re:                                                                 )    Chapter 11
                                                                            )
     ASCENA RETAIL GROUP, INC., et al.,1                                    )    Case No. 20-33113 (KRH)
                                                                            )
                               Debtors.                                     )    (Jointly Administered)
                                                                            )

                       NOTICE OF SALE BY AUCTION AND SALE HEARING

         PLEASE TAKE NOTICE that on [__], 2020, the United States Bankruptcy Court for the
 Eastern District of Virginia (the “Court”) entered the Order (I) Approving the Stalking Horse
 Protections, (II) Approving Bidding Procedures for the Sale of the Justice Assets, and
 (III) Approving Assumption and Assignment Procedures [Docket No. [__]] (the “Bidding
 Procedures Order”)2 in the chapter 11 cases of the above-captioned debtors and debtors in
 possession (collectively, the “Debtors”).

        PLEASE TAKE FURTHER NOTICE that the Debtors are soliciting offers for the
 purchase of the Justice Assets consistent with the bidding procedures (the “Bidding Procedures”)

 1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
        claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
        Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
        Boulevard, Mahwah, New Jersey 07430.

 2      Capitalized terms used but not defined in this notice have the meanings given to them in the Bidding Procedures
        Order.
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 154 of 198



 approved by the Court by Bidding Procedures Order. All interested bidders should carefully
 read the Bidding Procedures and Bidding Procedures Order. To the extent that there are any
 inconsistencies between this notice and the Bidding Procedures or Bidding Procedures Order, the
 Bidding Procedures or Bidding Procedures Order, as applicable, shall govern in all respects.

        PLEASE TAKE FURTHER NOTICE that, if the Debtors receive qualified competing
 bids within the requirements and time frame specified by the Bidding Procedures, the Debtors will
 conduct an auction (the “Auction”) of the Assets on November 5, 2020 at 10:00 a.m. (prevailing
 Eastern Time) via videoconference or such other form of remote communication arranged by
 counsel to the Debtors.

         PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the Sale at
 a hearing scheduled to commence on or before November 12, 2020 at 1:00 p.m. (prevailing
 Eastern Time) (the “Sale Hearing”) before the Honorable Kevin R Huennekens, at the United
 States Bankruptcy Court for the Eastern District of Virginia, Richmond Division, 701 East Broad
 Street, 5th Floor, Richmond, Virginia, 23219 or conducted consistent with the procedures
 established pursuant to the Bankruptcy Court’s standing orders regarding remote hearings in
 bankruptcy cases due to the COVID-19 pandemic, all of which are facilitated via Zoomgov.

          PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bidding
 Procedures Order, objections to consummation or approval of the Sale must (a) be in writing;
 (b) conform to the applicable provisions of the Bankruptcy Rules and the Local Bankruptcy Rules;
 (c) state with particularity the legal and factual bases for the objection and the specific grounds
 therefor; and (d) be filed with the Court and served so as to be actually received on or before
 November 9, 2020 at 5:00 p.m. (prevailing Eastern Time) by the following parties: (i) the
 Debtors, Ascena Group Retail, Inc., 933 MacArthur Boulevard, Mahwah, New Jersey 07430,
 Attn: Michael Veitenheimer; (ii) counsel to the Debtors, Kirkland & Ellis LLP, 300 North
 LaSalle, Chicago, Illinois 60654, Attn: John R. Luze and Jeff Michalik and Kirkland & Ellis LLP,
 601 Lexington Avenue, New York, New York 10022, Attn: Steven N. Serajeddini, P.C.;
 (iii) co-counsel to the Debtors, Cooley LLP, 1299 Pennsylvania Avenue, NW, Suite 700,
 Washington, D.C. 20004-2400, Attn: Cullen D. Speckhart and Olya Antle; (iv) counsel to the
 ABL agent, (a) Morgan Lewis & Bockius LLP, One Federal Street, Boston, Massachusetts 02110,
 Attn: Matthew F. Furlong, Julia Frost-Davies and Christopher L. Carter, and (b) Hunton Andrews
 Kurth LLP, Riverfront Plaza, East Tower, 951 East Byrd Street, Richmond, Virginia 23219,
 Attn: Tyler P. Brown; (v) the United States Trustee for the Eastern District of Virginia, 701 East
 Broad Street, Suite 4304, Richmond, Virginia 23219, Attn: Kathryn Montgomery; (vi) proposed
 counsel to the Creditors’ Committee, Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th
 Floor, New York, New York 10017, Attn: Robert Feinstein, Bradford Sandler, and Shirley Cho;
 (vii) counsel to the term loan ad hoc group, Milbank LLP, 55 Hudson Yards, New York, NY 1001,
 Attn: Evan R. Fleck, Esq; (viii) counsel to the Stalking Horse Bidder, Schulte Roth & Zabel LLP,
 919 Third Avenue, New York, New York 10022, Attn: Kristine Manoukian and Kelly Knight.

          CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION

      ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION TO
 THE SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN ACCORDANCE
 WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM


                                                 2
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                          Desc Main
                                   Document    Page 155 of 198



 ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO THE
 TRANSFER OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
 ENCUMBRANCES, AND OTHER INTERESTS, EXCEPT AS SET FORTH IN THE
 APPLICABLE PURCHASE AGREEMENT.
 Richmond, Virginia
 Dated: October 20, 2020

                                                          /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                      COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                        Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                  Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (admitted pro hac vice)       Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                      members of DC bar
New York, New York 10022                                  Olya Antle (VSB 83153)
Telephone:      (212) 446-4800                            Admitted to practice in Virginia; Not admitted to practice
Facsimile:      (212) 446-4900                            in DC, supervised by members of DC bar
Email:          edward.sassower@kirkland.com              1299 Pennsylvania Avenue, NW, Suite 700
                steven.serajeddini@kirkland.com           Washington, DC 20004-2400
-and-                                                     Telephone:        (202) 842-7800
                                                          Facsimile:        (202) 842-7899
John R. Luze (admitted pro hac vice)                      Email:            cspeckhart@cooley.com
300 North LaSalle Street                                                    oantle@cooley.com-
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200
Email:             john.luze@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession




                                                      3
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 156 of 198



                                  Exhibit A-3

                                  Cure Notice
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                            Desc Main
                                      Document    Page 157 of 198


     KIRKLAND & ELLIS LLP                                  COOLEY LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
     Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
     Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
     601 Lexington Avenue                                  members of DC bar
     New York, New York 10022                              Olya Antle (VSB 83153)
     Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice in
     Facsimile:       (212) 446-4900                       DC, supervised by members of DC bar
     -and-                                                 1299 Pennsylvania Avenue, NW, Suite 700
                                                           Washington, DC 20004-2400
     John R. Luze (admitted pro hac vice)                  Telephone:        (202) 842-7800
     300 North LaSalle                                     Facsimile:        (202) 842-7899
     Chicago, Illinois 60654
     Telephone:         (312) 862-2000
     Facsimile:         (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                            )
     In re:                                                                 )     Chapter 11
                                                                            )
     ASCENA RETAIL GROUP, INC., et al., 8                                   )     Case No. 20-33113 (KRH)
                                                                            )
                               Debtors.                                     )     (Jointly Administered)
                                                                            )

                      NOTICE TO CONTRACT PARTIES
                TO POTENTIALLY ASSUMED OR ASSUMED AND
      ASSIGNED JUSTICE EXECUTORY CONTRACTS AND UNEXPIRED LEASES
               YOU ARE RECEIVING THIS NOTICE BECAUSE YOU
        OR ONE OF YOUR AFFILIATES IS A COUNTERPARTY TO A JUSTICE
      EXECUTORY CONTRACT OR JUSTICE UNEXPIRED LEASE WITH ONE OR
     MORE OF THE DEBTORS AS SET FORTH ON EXHIBIT A ATTACHED HERETO.

         PLEASE TAKE NOTICE that on [●], 2020, the United States Bankruptcy Court for
 the Eastern District of Virginia (the “Court”) entered the Order (I) Approving the Stalking Horse
 Protections, (II) Approving Bidding Procedures for the Sale of the Justice Assets, and
 (III) Approving Assumption and Assignment Procedures [Docket No. [●]] (the “Bidding



 8
        A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
        claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
        Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
        Boulevard, Mahwah, New Jersey 07430.
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                   Document    Page 158 of 198



 Procedures Order”), 9 authorizing the Debtors to conduct an auction (the “Auction”) to select the
 party to purchase the Justice Assets. The Auction will be governed by the bidding procedures
 approved pursuant to the Bidding Procedures Order (attached to the Bidding Procedures Order as
 Exhibit A-1, the “Bidding Procedures”).

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures and the
 terms of any Successful Bid, the Debtors may assume or assume and assign to the Successful
 Bidder certain Justice Executory Contracts and Unexpired Leases, listed on the Assigned Contracts
 Schedule, attached hereto as Exhibit A, to which you are a counterparty, upon approval of the
 Sale. The Justice Executory Contracts and Unexpired Leases Schedule can also be viewed on
 the Debtors’ case website (https://cases.primeclerk.com/ascena). The Debtors have conducted a
 review of their books and records and have determined that the cure amount for unpaid monetary
 obligations under such Justice Executory Contracts and Unexpired Leases is as set forth on
 Exhibit A attached hereto (the “Cure Amounts”).

         PLEASE TAKE FURTHER NOTICE that if you disagree with the proposed Cure
 Amounts, object to a proposed assignment to the Successful Bidder of any Justice Executory
 Contract or Justice Unexpired Lease, or object to the ability of the Successful Bidder to provide
 adequate assurance of future performance with respect to any Justice Executory Contract or Justice
 Unexpired Lease, your objection must: (i) be in writing; (ii) comply with the applicable provisions
 of the Bankruptcy Rules, Local Bankruptcy Rules, and any order governing the administration of
 these chapter 11 cases; (iii) state with specificity the nature of the objection and, if the objection
 pertains to the proposed Cure Amounts, state the correct cure amount alleged to be owed to the
 objecting Contract Party, together with any applicable and appropriate documentation in support
 thereof; and (iv) if you object to proposed Cure Amounts or a proposed assignment to the
 Successful Bidder of any Justice Executory Contract or Justice Unexpired Lease, be filed with the
 Court and served and actually received within 14 days of the date of service of the Cure Notice
 (the “Cure Objection Deadline”) and if you object to the ability of the Successful Bidder to provide
 adequate assurance of future performance with respect to any Justice Executory Contract or Justice
 Unexpired Lease, be filed with the Court and actually received no later than the later of (a) the
 Cure Objection Deadline, and (b) 4:00 p.m. (prevailing Eastern Time) on the date that is 14
 days following (x) the date of service of the Cure Notice, or (y) the date of service of the
 Supplemental Cure Notice, as applicable, in each case, by the following parties: (a) counsel for
 the Debtors, Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, Illinois 60654, Attn.: John
 R. Luze and Jeff Michalik; (b) counsel to the ABL Agent, (i) Morgan Lewis & Bockius LLP, One
 Federal Street, Boston, Massachusetts 02110, Attn.: Matthew F. Furlong, Julia Frost-Davies and
 Christopher L. Carter, and (ii) Hunton Andrews Kurth LLP, Riverfront Plaza, East Tower, 951
 East Byrd Street, Richmond, Virginia 23219, Attn.: Tyler P Brown; (c) counsel to the Ad Hoc
 Group, Milbank LLP, 55 Hudson Yards, New York, NY 10001, Attn: Evan R. Fleck; (d) the
 United States Trustee for the Eastern District of Virginia, 701 East Broad Street, Suite 4304,
 Richmond, Virginia 23219, Attn: Kathryn Montgomery; (e) counsel to the Creditors’ Committee,
 Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34 Fl Attn: Robert Feinstein, Bradford
 Sandler, and Shirley Cho; and (f) counsel to the Stalking Horse Bidder, Schulte Roth & Zabel

 9
     All capitalized terms used but not otherwise defined herein shall have the meaning given to them in the Bidding
     Procedures Order.


                                                         2
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 159 of 198



 LLP, 919 Third Avenue, New York, New York, 10022, Attn. Kristine Manoukian and Kelly
 Knight.

          PLEASE TAKE FURTHER NOTICE that if no objection to (a) the Cure Amounts,
 (b) the proposed assignment or assumption and assumption of any Justice Executory Contract or
 Justice Unexpired Lease, or (c) adequate assurance of the Successful Bidder’s ability to perform
 is filed by the Cure Objection Deadline, then (i) you will be deemed to have stipulated that the
 Cure Amounts as determined by the Debtors are correct, (ii) you will be forever barred, estopped,
 and enjoined from asserting any additional cure amount under the proposed assumed or assumed
 and assigned Justice Executory Contracts and Unexpired Leases, and (iii) you will be forever
 barred, estopped, and enjoined from objecting to such proposed assignment to the Successful
 Bidder on the grounds that the Successful Bidder has not provided adequate assurance of future
 performance as of the closing date of the Sale.

        PLEASE TAKE FURTHER NOTICE that any objection to the proposed assumption or
 assumption and assignment of a Justice Executory Contract, Justice Unexpired Lease, or related
 Cure Amounts in connection with the Successful Bid that otherwise complies with these
 procedures yet remains unresolved as of the commencement of the Confirmation Hearing, shall be
 heard at a later date as may be fixed by the Court.

         PLEASE THAT FURTHER NOTICE that, notwithstanding anything herein, the mere
 listing of any Justice Executory Contract or Justice Unexpired Lease on the Cure Notice does not
 require or guarantee that such Justice Executory Contract or Justice Unexpired Lease will be
 assumed by the Debtors at any time or assumed or assumed and assigned, and all rights of the
 Debtors and the Successful Bidder with respect to such Justice Executory Contract or Justice
 Unexpired Lease are reserved. Moreover, the Debtors explicitly reserve their rights, in their
 reasonable discretion, to seek to reject or assume each Justice Executory Contract or Justice
 Unexpired Lease pursuant to section 365(a) of the Bankruptcy Code and in accordance with the
 procedures allowing the Debtors and/or the Successful Bidder, as applicable, to designate any
 Justice Executory Contract or Justice Unexpired Lease as either rejected or assumed on a
 post-closing basis.

         PLEASE TAKE FURTHER NOTICE that, nothing herein (i) alters in any way the
 prepetition nature of the Justice Executory Contracts and Unexpired Leases or the validity, priority,
 or amount of any claims of a counterparty to any Justice Executory Contract or Justice Unexpired
 Lease against the Debtors that may arise under such Justice Executory Contract or Justice
 Unexpired Lease, (ii) creates a postpetition contract or agreement, or (iii) elevates to
 administrative expense priority of any claims of a counterparty to any Justice Executory Contract
 or Justice Unexpired Lease against the Debtors that may arise under such Justice Executory
 Contract or Justice Unexpired Lease.

      ANY COUNTERPARTY TO ANY JUSTICE EXECUTORY CONTRACT OR
 JUSTICE UNEXPIRED LEASE WHO FAILS TO TIMELY OBJECT TO THE
 PROPOSED ASSUMPTION OR ASSUMPTION AND ASSIGNMENT OF SUCH
 JUSTICE EXECUTORY CONTRACT OR JUSTICE UNEXPIRED LEASE OR THE
 RELATED CURE AMOUNTS IN CONNECTION WITH THE SUCCESSFUL BID


                                                  3
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                          Desc Main
                                   Document    Page 160 of 198



 SHALL BE DEEMED TO HAVE CONSENTED TO SUCH ASSUMPTION OR
 ASSUMPTION AND ASSIGNMENT AND THE CURE AMOUNTS SET FORTH ON
 EXHIBIT A ATTACHED HERETO AND FOREVER BARRED FROM ASSERTING ANY
 OBJECTION OR CLAIMS AGAINST THE DEBTORS, THE SUCCESSFUL BIDDER(S),
 OR THE PROPERTY OF ANY SUCH PARTIES, RELATING TO THE ASSUMPTION
 OR ASSUMPTION AND ASSIGNMENT OF SUCH JUSTICE EXECUTORY
 CONTRACT OR JUSTICE UNEXPIRED LEASE, INCLUDING ASSERTING
 ADDITIONAL CURE AMOUNTS WITH RESPECT TO SUCH JUSTICE EXECUTORY
 CONTRACT OR JUSTICE UNEXPIRED LEASE. NOTWITHSTANDING ANYTHING
 TO THE CONTRARY IN SUCH JUSTICE EXECUTORY CONTRACT OR JUSTICE
 UNEXPIRED LEASE, OR ANY OTHER DOCUMENT, THE CURE AMOUNTS SET
 FORTH IN EXHIBIT A ATTACHED HERETO SHALL BE CONTROLLING AND WILL
 BE THE ONLY AMOUNT NECESSARY TO CURE OUTSTANDING DEFAULTS
 UNDER THE APPLICABLE ASSUMED JUSTICE EXECUTORY CONTRACT OR
 JUSTICE UNEXPIRED LEASE UNDER SECTION 365(B) OF THE BANKRUPTCY
 CODE ARISING OUT OF OR RELATED TO ANY EVENTS OCCURRING PRIOR TO
 THE CLOSING OF THE SALE, WHETHER KNOWN OR UNKNOWN, WHETHER DUE
 OR TO BECOME DUE, WHETHER ACCRUED, ABSOLUTE, CONTINGENT, OR
 OTHERWISE.

 Dated: October 20, 2020

                                                          /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                      COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                        Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                  Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (admitted pro hac vice)       Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                      members of DC bar
New York, New York 10022                                  Olya Antle (VSB 83153)
Telephone:      (212) 446-4800                            Admitted to practice in Virginia; Not admitted to practice
Facsimile:      (212) 446-4900                            in DC, supervised by members of DC bar
Email:          edward.sassower@kirkland.com              1299 Pennsylvania Avenue, NW, Suite 700
                steven.serajeddini@kirkland.com           Washington, DC 20004-2400
-and-                                                     Telephone:        (202) 842-7800
                                                          Facsimile:        (202) 842-7899
John R. Luze (admitted pro hac vice)                      Email:            cspeckhart@cooley.com
300 North LaSalle Street                                                    oantle@cooley.com-
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200
Email:             john.luze@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession




                                                      4
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 161 of 198



                                   Exhibit B

                                  Sale Order



                                  [TO COME]
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23   Desc Main
                          Document    Page 162 of 198



                                   Exhibit B-1

                          Definitive Purchase Agreement



                                  [TO COME]
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23        Desc Main
                          Document    Page 163 of 198



                                     Exhibit C

            Redline of Bidding Procedures Order filed on October 13, 2020
Case 20-33113-KRH             Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                    Document    Page 164 of 198


 KIRKLAND & ELLIS LLP                                   COOLEY LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                     Cullen D. Speckhart (VSB 79096)
 Edward O. Sassower, P.C.                               Admitted to practice in New York, Virginia, Missouri and
 Steven N. Serajeddini, P.C. (admitted pro hac vice)    Texas; Not admitted to practice in DC, supervised by
 601 Lexington Avenue                                   members of DC bar
 New York, New York 10022                               Olya Antle (VSB 83153)
 Telephone:       (212) 446-4800                        Admitted to practice in Virginia; Not admitted to practice
 Facsimile:       (212) 446-4900                        in
 -and-                                                  DC, supervised by members of DC bar
                                                        1299 Pennsylvania Avenue, NW, Suite 700
 John R. Luze (admitted pro hac vice)                   Washington, DC 20004-2400
 300 North LaSalle                                      Telephone:        (202) 842-7800
 Chicago, Illinois 60654                                Facsimile:        (202) 842-7899
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Co-Counsel to the Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                         )
 In re:                                                                  )     Chapter 11
                                                                         )
 ASCENA RETAIL GROUP, INC., et al.,1                                     )     Case No. 20-33113 (KRH)
                                                                         )
                            Debtors.                                     )     (Jointly Administered)
                                                                         )

             ORDER (I) APPROVING THE STALKING HORSE PROTECTIONS,
       (II) APPROVING BIDDING PROCEDURES FOR THE SALE OF THE JUSTICE
     ASSETS, AND (III) APPROVING ASSUMPTION AND ASSIGNMENT PROCEDURES

          Upon the Supplemental mMotion (the “Bidding Procedures Motion”)2 of the above-

 captioned debtors and debtors in possession (the “Debtors”), for entry of an order (this “Order”):

 (a) authorizing and approving the Bidding Procedures, substantially in the form attached hereto

 as Exhibit A-1; (b) authorizing and approving the Debtors to enter into and perform under the


 1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
      Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
      Boulevard, Mahwah, New Jersey 07430.

 2
      Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bidding
      Procedures Motion or the Bidding Procedures (as defined below), as applicable.



 KE 719392611KE 71939261
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                             Desc Main
                                   Document    Page 165 of 198



 Stalking Horse Purchase Agreement, attached hereto as Exhibit A-2; (c) approving procedures

 for assuming and assigning certain executory contracts, and approving the Cure Notice,

 substantially in the form attached hereto as Exhibit A-3; and the Court having reviewed any

 evidence in support of the Bidding Procedures Motion; and the Court having reviewed the

 Bidding Procedures Motion and having heard the statements in support of the relief requested

 therein at a hearing before the Court (the “Hearing”); and the Court having determined that the

 legal and factual bases set forth in the Bidding Procedures Motion and at the Hearing establish

 just cause for the relief granted herein; and any objections to the Bidding Procedures Motion

 having been withdrawn with prejudice or overruled on the merits at the Hearing; and upon all of

 the proceedings had before the Court; and after due deliberation and sufficient cause appearing

 therefor, THE COURT HEREBY FINDS AS FOLLOWS:3

         A.       Jurisdiction and Venue. The Court has jurisdiction to consider the Bidding

 Procedures Motion and the relief requested therein pursuant to 28 U.S.C. § 1334, and venue is

 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal

 predicates for the relief requested in the Motion, sections 105, 363, 365, 503, and 507 of the

 Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, and 9014 have been satisfied.

         B.       Notice of the Bidding Procedures Motion. As reflected in the certificate of

 service filed on [●] [Docket No. [●]], the Bidding Procedures Motion and the notice of the

 Hearing were served on the Court’s electronic filing system and the Notice Parties. The notice

 of the Bidding Procedures Motion and the Hearing is reasonable and sufficient in light of the




 3
     The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law
     for the purposes of Bankruptcy Rule 7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent
     any findings of facts are conclusions of law, they are adopted as such. To the extent any conclusions of law are
     findings of fact, they are adopted as such.


                                                          2
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 166 of 198



 circumstances and nature of the relief requested in the Bidding Procedures Motion, and no other

 or further notice of the Bidding Procedures Motion or the Hearing is necessary. A reasonable

 and fair opportunity to object to the Bidding Procedures Motion and the relief granted in this

 Order has been afforded under the circumstances.

        C.      Stalking Horse Bid and the Stalking Horse Protections.          The Debtors have

 demonstrated and proven to the satisfaction of this Court that their performance of the

 obligations related to the Stalking Horse Bid and the Stalking Horse Protections are in the best

 interests of the Debtors, their creditors, and their estates, and that the foregoing represents a

 prudent exercise of the Debtors’ sound business judgment. The Debtors have articulated good,

 sufficient, and sound business justifications and compelling circumstances for performance of

 obligations related to the Stalking Horse Bid and the Stalking Horse Protections in that, among

 other things, the Stalking Horse Bid constitutes the highest or otherwise best proposal that the

 Debtors have received to date and the approval of the relief requested is a necessary and

 constructive step toward the confirmation and consummation of a chapter 11 plan, and the

 Stalking Horse Bid and the Stalking Horse Protections allow the Debtors to solicit the highest or

 otherwise best bid for the Justice Assets through the Bidding Procedures.

        D.      The Stalking Horse Bid and the Stalking Horse Protections were negotiated by the

 parties at arm’s-length and in good faith by the Debtors and the Stalking Horse Bidder.

 Furthermore, the Stalking Horse Bid will serve as a minimum or floor bid on which the Debtors,

 their creditors, suppliers, vendors, and other bidders may rely. The Stalking Horse Bidder and

 the Stalking Horse Protections are providing a material benefit to the Debtors and their creditors

 by increasing the likelihood that, given the circumstances, the best possible price for the Justice

 Assets will be received. Accordingly, the Stalking Horse Bid and the Stalking Horse Protections



                                                  3
Case 20-33113-KRH          Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23             Desc Main
                                 Document    Page 167 of 198



 are fair, reasonable, appropriate, and represent the best method for maximizing value for the

 benefit of the Debtors’ estates.

         E.      Premier Brands Justice Brand Holdings LLC (“PremierJustice Brands”) shall act

 as the Stalking Horse Bidder pursuant to the Stalking Horse Purchase Agreement annexed to the

 Motion, and the offer embodied therein shall be subject to higher and better offers in connection

 with the Bidding Procedures. The Stalking Horse Bidder is not an “insider” or “affiliate” of any

 of the Debtors, as those terms are defined in section 101 of the Bankruptcy Code, and no

 common identity of incorporators, directors, or controlling stockholders exists between the

 Stalking Horse Bidder and the Debtors. The Stalking Horse Bidder and its counsel and advisors

 have acted in “good faith” within the meaning of section 363(m) of the Bankruptcy Code in

 connection with the Stalking Horse Bidder’s negotiation of the Stalking Horse Protections and

 the Bidding Procedures and the Stalking Horse Bidder’s negotiation and entry into the Stalking

 Horse Purchase Agreement.

         F.      Bidding Procedures. The Debtors have articulated good and sufficient reasons for

 authorizing and approving the Bidding Procedures attached hereto as Exhibit A-1, which are

 fair, reasonable, and appropriate under the circumstances and designed to maximize value for the

 benefit of the Debtors’ estates, their creditors, and other parties in interest.

         G.      Assumption and Assignment Procedures.              The Cure Notice is reasonably

 calculated to provide counterparties to the Justice Executory Contracts and Unexpired Leases to

 be assumed or assumed and assigned with proper notice of the intended assumption or

 assumption and assignment of their Justice Executory Contracts and Unexpired Leases, any Cure

 Amounts, and the Assumption and Assignment Procedures, and no other or further notice of

 such intention, the Cure Amounts, or the Assumption and Assignment Procedures shall be



                                                    4
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                                Document    Page 168 of 198



 required. The Assumption and Assignment Procedures are fair, reasonable, and appropriate, and

 comply with the provisions of section 365 of the Bankruptcy Code and Bankruptcy Rule 6006.

        H.      Auction. The Auction, if held, is necessary to determine whether any entity other

 than the Stalking Horse Bidder is willing to enter into a definitive agreement on terms and

 conditions more favorable to the Debtors than the Stalking Horse Bid. Good and sufficient cause

 has been shown to waive the stay of effectiveness of this Order under Bankruptcy Rules 6004(h),

 6006(d), 7062, or 9014, or any applicable provisions of the Bankruptcy Rules or the Local

 Bankruptcy Rules.

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

        1.      The Motion is granted to the extent set forth herein.

        2.      Any objections to the relief granted herein that have not been withdrawn with

 prejudice, waived, or settled, and all reservations of rights included in such objections, hereby

 are overruled and denied on the merits with prejudice.

 A.     The Bidding Procedures.

        3.      The Bidding Procedures, attached hereto as Exhibit A-1, in connection with the

 Sale pursuant to the Stalking Horse Purchase Agreement, attached hereto as Exhibit A-2, and

 incorporated by reference as though fully set forth herein, are hereby approved and the Debtors

 are authorized to solicit bids and conduct an Auction, if necessary, on the terms set forth in

 the Bidding Procedures. The Bidding Procedures shall govern the submission, receipt, and

 analysis of all bids, and any party desiring to submit a higher or otherwise better offer must do so

 strictly in accordance with the terms of the Bidding Procedures and this Order. The failure to

 specifically include or reference any particular provision of the Bidding Procedures in the

 Motion or this Order shall not diminish or otherwise impair the effectiveness of such procedures,



                                                  5
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                                Document    Page 169 of 198



 it being the Court’s intent that the Bidding Procedures are approved in their entirety, as if fully

 set forth in this Order. The Debtors are authorized to take all actions necessary or appropriate to

 implement the Bidding Procedures.

        4.      Subject to the right of parties-in-interest to object and the Court’s entry of an

 order approving the sale, the Debtors are authorized to enter into the Stalking Horse Purchase

 Agreement, and the Stalking Horse Bid shall be subject to higher or better Qualified Bids, in

 accordance with the terms and procedures of the Bidding Procedures.

        5.      The Stalking Horse Bidder is hereby deemed a Qualified Bidder, and the offer, as

 reflected in the Stalking Horse Purchase Agreement, is a Qualified Bid for all purposes and

 requirements pursuant to the Bidding Procedures. If no other Qualified Bid with respect to the

 Justice Assets is received on or before Bid Deadline, the Debtors shall not conduct an Auction

 for the Justice Assets, and the Stalking Horse Bidder will be named the Successful Bidder.

 B.     Stalking Horse Protections.

        6.      The Stalking Horse Protections are approved and the Debtors are authorized to

 incur and pay the Stalking Horse Protections. The Debtors’ performance of any other obligations

 related to the Stalking Horse Bid shall be subject to entry of a further Court order approving the

 Sale. Notwithstanding anything to the contrary herein, including, without limitation, this Order’s

 authorization of, and approval of the Debtors’ performance of obligations related to the Stalking

 Horse Protections, the entry of this Order and the relief granted hereby is without prejudice to the

 rights of any party to object or respond to the Sale, the Plan, the Stalking Horse Purchase

 Agreement, or any other document or instrument contemplated by any of the foregoing, and all

 such rights are reserved and preserved in all respects.

        7.      The Stalking Horse Protections, to the extent payable under the Stalking Horse



                                                  6
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 170 of 198



 Agreement, (i) shall be deemed an actual and necessary cost of preserving the Debtors’ estates

 within the meaning of the Bankruptcy Code section 503(b), (ii) are of substantial benefit to the

 Debtors’ estates, (iii) are reasonable and appropriate, including in light of the size and nature of

 the transactions and the efforts that have been and will be expended by the Stalking Horse

 Bidder, (iv) have been negotiated by the parties and their respective advisors at arm’s-length and

 in good faith and (v) are necessary to ensure that the Stalking Horse Bidder will continue to

 pursue the proposed Sale. The Stalking Horse Protections are material inducements for, and a

 condition of, the Stalking Horse Bidder’s entry into the Stalking Horse Purchase Agreement.

 The Stalking Horse Bidder is unwilling to commit to the Sale under the terms of the Stalking

 Horse Purchase Agreement unless the Stalking Horse Bidder receives the Stalking Horse

 Protections.

        8.      7. The Stalking Horse Protections shall be accorded treatment as an

 administrative expense claim in the chapter 11 cases.

        9.      8. Subject to the right of parties-in-interest to object to, and the Court’s entry of

 an order approving, the Sale, the Debtors are authorized to enter into the Stalking Horse

 Purchase Agreement, and the Stalking Horse Bid shall be subject to higher or better Qualified

 Bids in accordance with the terms and procedures of the Bidding Procedures.

        10.     9. As soon as reasonably practicable after the conclusion of the Auction, if any,

 but no later than two (2) business days thereafter, the Debtors will file on the docket, but not

 serve, a notice (the “Post-Auction Notice”) identifying the Successful Bidder. Within five (5)

 business days of the filing of the Post-Auction Notice and, if the Successful Bidder is not the

 Stalking Horse PurchaserBidder, the Debtors will file on the docket, but not serve, a notice

 detailing the Expense Reimbursement proposed to be paid to the Stalking Horse



                                                  7
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 171 of 198



 PurchaserBidder. All parties will have fourteen days from the date such notice is filed to file a

 written objection, compliant with the Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy

 Rules, and all orders of the Court, to the Expense Reimbursement and serve such objection on

 the Debtors, counsel to the Debtors, and the Notice Parties. If any party objects within fourteen

 days in accordance with the foregoing, the Court shall adjudicate any unresolved dispute as soon

 as the Court’s schedule permits.

 C.     The Assumption and Assignment Procedures.

        11.     10. The Assumption and Assignment Procedures set forth in the Bidding

 Procedures Motion regarding the assumption or assumption and assignment of the Justice

 Executory Contracts and Unexpired Leases proposed to be assumed by the Debtors and assigned

 to a Successful Bidder are approved:

                          i.   Cure Notice. No later than October 26, 2020, if applicable, the
                               Debtors shall file with the Court and serve via first class mail,
                               electronic mail, or overnight delivery the Cure Notice on all
                               applicable non-Debtor contract counterparties (at the notice
                               address set forth in the applicable contract or lease) to the Justice
                               Executory Contracts and Unexpired Leases (collectively, the
                               “Contract Parties,” and each, a “Contract Party”) and by email on
                               their counsel of record, if known;

                         ii.   Content of Cure Notice. The Cure Notice shall notify the
                               applicable Contract Parties that the Justice Executory Contracts
                               and Unexpired Leases may be subject to assumption or assumption
                               and assignment in connection with the proposed Sale and contain
                               the following information: (a) identification of the applicable
                               Justice Executory Contracts and Unexpired Leases; (b) the
                               applicable Contract Parties; (c) the Debtors’ good faith estimates
                               of the corresponding Cure Amounts required to cure all monetary
                               defaults under the Justice Executory Contracts and Unexpired
                               Leases; (d) with respect to any Justice Unexpired Leases, to the
                               extent applicable, adequate assurance information to the extent
                               required under section 365 of the Bankruptcy Code (the “Adequate
                               Assurance Information”); and (e) the deadline by which any
                               Contract Party to a Justice Executory Contract or Justice
                               Unexpired Lease may file an objection to the proposed assumption,
                               assignment, cure, and/or adequate assurance and the procedures

                                                 8
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                          Document    Page 172 of 198



                           relating thereto (the “Cure Objection”); provided that service of a
                           Cure Notice does not constitute an admission that such Justice
                           Executory Contract or Justice Unexpired Lease is an executory
                           contract or unexpired lease or that such Justice Executory Contract
                           or Justice Unexpired Lease will be assumed at any point by the
                           Debtors or assumed and assigned pursuant to the Stalking Horse
                           Purchase Agreement, if any, or any other Successful Bid. To the
                           extent the Cure Notice includes a Justice Unexpired Lease, such
                           Cure Notice shall be accompanied by the following Adequate
                           Assurance Information:

                              a. The legal name of the proposed assignee of the Justice
                                 Unexpired Lease (the “Proposed Assignee”) and any
                                 guarantors, as applicable;

                              b. Financial statements for the calendar or fiscal years ended
                                 2018 and 2019 for the Proposed Assignee and any
                                 guarantors, as applicable, or other financial information
                                 about the Proposed Assignee to demonstrate its ability to
                                 provide adequate assurance of future performance; and

                              c. Summary documentation regarding the Proposed
                                 Assignee’s and any guarantor’s, as applicable, retail
                                 experience and present retail operations.

                    iii.   Cure Objections. Cure Objections, if any, to a Cure Notice must:
                           (a) be in writing; (b) comply with the applicable provisions of the
                           Bankruptcy Rules, the Local Bankruptcy Rules, and any order
                           governing the administration of these chapter 11 cases; (c) state
                           with specificity the nature of the Cure Objection and, if the Cure
                           Objection pertains to the proposed Cure Amount, state the cure
                           amount alleged to be owed to the objecting Contract Party,
                           together with any applicable and appropriate documentation in
                           support thereof; and (d) be filed with the Court and served so as to
                           be actually received by counsel to the Debtors, counsel to the
                           Stalking Horse Bidder, if any, or any other Successful Bidder, and
                           counsel to each of the Consultation Parties within fourteen days of
                           the date of service of the Cure Notice at 5:00 p.m. (prevailing
                           Eastern Time) (the “Cure Objection Deadline”);

                    iv.    Effects of Filing a Cure Objection. A properly filed and served
                           Cure Objection will reserve such objecting party’s rights against
                           the Debtors only with respect to the assumption or assumption and
                           assignment of the Justice Executory Contract or Justice Unexpired
                           Lease at issue and/or objection to the accompanying Cure Amount,



                                             9
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                           Document    Page 173 of 198



                           as set forth in the Cure Objection, but will not constitute an
                           objection to the remaining relief requested in this Motion;

                     v.    Dispute Resolution. Any objection to the proposed assumption or
                           assumption and assignment of a Justice Executory Contract,
                           Justice Unexpired Lease, or Cure Amount that remains unresolved
                           after the Sale Hearing, shall be heard at the next scheduled
                           omnibus hearing (or at such later date as may be fixed by the
                           Court). To the extent that any Cure Objection cannot be resolved
                           by the parties, such Justice Executory Contract or Justice
                           Unexpired Lease shall be assumed and assigned only upon
                           satisfactory resolution of the Cure Objection, to be determined in
                           the Stalking Horse Bidder’s (if applicable) or other Successful
                           Bidder’s reasonable discretion. To the extent a Cure Objection
                           remains unresolved, the Justice Executory Contract or Justice
                           Unexpired Lease may be conditionally assumed and assigned,
                           subject to the consent of the Stalking Horse Bidder, if any, or other
                           Successful Bidder, pending a resolution of the Cure Objection after
                           notice and a hearing. If a Cure Objection is not satisfactorily
                           resolved, the Stalking Horse Bidder, if any, or other Successful
                           Bidder may determine that such Justice Executory Contract or
                           Justice Unexpired Lease should be rejected and not assigned, in
                           which case the Stalking Horse Bidder, if any, or other Successful
                           Bidder will not be responsible for any Cure Amounts in respect of
                           such contract unless otherwise provided in the Stalking Horse
                           Purchase Agreement, if any;

                    vi.    Supplemental Cure Notice. If the Debtors discover Justice
                           Executory Contracts and Unexpired Leases inadvertently omitted
                           from the Cure Notice or the Successful Bidder identifies other
                           Justice Executory Contracts and Leases that it desires to assume or
                           assume and assign in connection with the Sale, the Debtors may, in
                           consultation with the Successful Bidder and in accordance with the
                           Stalking Horse Purchase Agreement, if any, or as otherwise agreed
                           by the Debtors and the Successful Bidder, at any time before the
                           closing of the Sale supplement the Cure Notice with previously
                           omitted Justice Executory Contracts and Leases, which shall
                           include all Adequate Assurance Information, or modify a
                           previously filed Cure Notice, including modify the previously
                           stated Cure Amounts associated with any Justice Executory
                           Contract or Justice Unexpired Lease (the “Supplemental Cure
                           Notice”);

                    vii.   Objection to the Supplemental Cure Notice. Any Contract Party
                           listed on the Supplemental Cure Notice may file an objection (a
                           “Supplemental Cure Objection”) only if such objection is to the
                           proposed assumption or assumption and assignment of the

                                            10
Case 20-33113-KRH       Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                              Document    Page 174 of 198



                              applicable Justice Executory Contract and/or Justice Unexpired
                              Lease or the proposed Cure Amounts, if any. All Supplemental
                              Cure Objections must: (a) state, with specificity, the legal and
                              factual basis for the objection as well as what Cure Amounts are
                              required, if any; (b) include appropriate documentation in support
                              thereof; and (c) be filed no later than 5:00 p.m. (prevailing Eastern
                              Time) on the date that is 14 days following the date of service of
                              such Supplemental Cure Notice, which date will be set forth in the
                              Supplemental Cure Notice;

                      viii.   Dispute Resolution of Supplemental Cure Objection. If a Contract
                              Party files a Supplemental Cure Objection in a manner that is
                              consistent with the requirements set forth above, and the parties are
                              unable to consensually resolve the dispute, the Debtors shall seek
                              an expedited hearing before the Court to determine the Cure
                              Amounts, if any, and approve the assumption and/or assignment of
                              the relevant Justice Executory Contracts and Unexpired Leases. If
                              there is no such objection, then the Debtors shall obtain an order of
                              this Court fixing the Cure Amount and approving the assumption
                              and/or assignment of any Justice Executory Contracts and
                              Unexpired Leases listed on a Supplemental Cure Notice; and

                       ix.    No Cure Objections. If there are no objections to a Cure Notice or
                              a Supplemental Cure Notice, or if a Contract Party does not file
                              and serve a Cure Objection or a Supplemental Cure Notice in a
                              manner that is consistent with the requirements set forth above,
                              and absent a subsequent order of the Court establishing an
                              alternative Cure Amounts, (a) the Cure Amount, if any, set forth in
                              the Cure Notice (or Supplemental Cure Notice) shall be
                              controlling, notwithstanding anything to the contrary in any Justice
                              Executory Contracts and Unexpired Leases or any other document,
                              and (b) to the extent the Contract Party’s consent is required under
                              applicable law, the Contract Party will be deemed to have
                              consented to the assumption or assumption and assignment of the
                              Justice Executory Contracts and Unexpired Leases and the Cure
                              Amounts, if any, and will be forever barred from objecting to the
                              assumption or assumption and assignment of such Justice
                              Executory Contracts and Unexpired Leases and rights thereunder,
                              including the Cure Amounts, if any, and from asserting any other
                              claims related to such Justice Executory Contracts and Unexpired
                              Leases against the Debtors or the Successful Bidder, or the
                              property of any of them.

        12.    11. Any objections to the Successful Bidder’s proposed form of adequate

 assurance of future performance must be filed no later than the earlierlater of (a) the Cure


                                                11
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 175 of 198



 Objection Deadline, and (b) 4:00 p.m. (prevailing Eastern Time) on the date that is 14 days

 following (i) the date of service of the Cure Notice, or (ii) the date of service of the Supplemental

 Cure Notice, as applicable. Such objections will be resolved at the Confirmation Hearing. The

 Debtors may, in consultation with the Successful Bidder, adjourn the resolution of any such

 objection to a later hearing.

        13.     12. The inclusion of a Justice Executory Contract or Justice Unexpired Lease in

 the Cure Notice (or Supplemental Cure Notice) will not: (a) obligate the Debtors to assume any

 Justice Executory Contract or Justice Unexpired Lease listed thereon or obligate the Successful

 Bidder to take assignment of such Justice Executory Contract or Justice Unexpired Lease; or (b)

 constitute any admission or agreement of the Debtors that such Justice Executory Contract or

 Justice Unexpired Lease is an executory contract. Only those Justice Executory Contracts and

 Unexpired Leases that are included on a schedule of assumed and assigned contracts attached to

 the Definitive Purchase Agreement with the Successful Bidder (including amendments or

 modifications to such schedules in accordance with such agreement) will be assumed and

 assigned to the Successful Bidder.

        14.     13. For the avoidance of doubt, nothing herein shall be deemed to extend the

 Debtors’ deadline to assume or reject any of its leases pursuant to section 365(d)(4) of the

 Bankruptcy Code.

        15.     14. Nothing in this Order or the Bidding Procedures shall be deemed a waiver of

 any rights, remedies or defenses that any party (including the sureties, the Debtors, the Debtors’

 lenders, the Stalking Horse Bidder, or any other prospective purchaser) has or may have under

 applicable bankruptcy and non-bankruptcy law, under any indemnity agreements, surety bonds,

 or related agreements or any letters of credit relating thereto, or any rights, remedies or defenses



                                                  12
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                               Document    Page 176 of 198



 of the Debtors with respect thereto, including seeking Bankruptcy Court relief with regard to

 the Auction, the Bidding Procedures, the Sale, and any related items (including, if necessary, to

 seek an extension of the Bid Deadline).

        16.     15. Notwithstanding anything to the contrary in this Order, any payment made or

 action taken by any of the Debtors pursuant to the authority granted in this Interim Order must be

 in compliance with, and shall be subject to: (i) the final order approving the Debtors’ use of cash

 collateral and postpetition financing facility [Docket No. 587] (the “Final DIP Order”); (ii) the

 documentation in respect of any such use of cash collateral and postpetition financing; and

 (iii) the budget governing any such use of cash collateral and postpetition financing. To the

 extent there is any inconsistency between the term of the Final DIP Order and this Order, the

 terms of the Final DIP Order shall control.

        17.     To the extent there is any inconsistency between the terms of the Bidding

 Procedures Motion and this Order, the terms of this Order shall control.

        18.     16. All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

        19.     17. The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order in accordance with the Bidding Procedures Motion.

        20.     18. The requirements set forth in Local Bankruptcy Rule 9013-1 are satisfied by

 the contents of the Bidding Procedures Motion.

        21.     19. This Order shall be immediately effective and enforceable upon entry hereof.

        22.     20. The Court retains exclusive jurisdiction with respect to all matters arising

 from or related to the implementation of this Order.


 Dated: __________
 Richmond, Virginia                                United States Bankruptcy Judge

                                                  13
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                                 Desc Main
                                      Document    Page 177 of 198




 WE ASK FOR THIS:

                                                            /s/ Cullen D. Speckhart
 KIRKLAND & ELLIS LLP                                       COOLEY LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                         Cullen D. Speckhart (VSB 79096)
 Edward O. Sassower, P.C.                                   Admitted to practice in New York, Virginia, Missouri and
 Steven N. Serajeddini, P.C. (admitted pro hac vice)        Texas; Not admitted to practice in DC, supervised by
 601 Lexington Avenue                                       members of DC bar
 New York, New York 10022                                   Olya Antle (VSB 83153)
 Telephone:         (212) 446-4800                          Admitted to practice in Virginia; Not admitted to practice in
 Facsimile:         (212) 446-4900                          DC, supervised by members of DC bar
 -and-                                                      1299 Pennsylvania Avenue, NW, Suite 700
 John R. Luze (admitted pro hac vice)                       Washington, DC 20004-2400
 300 North LaSalle                                          Telephone:        (202) 842-7800
 Chicago, Illinois 60654                                    Facsimile:        (202) 842-7899
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Co-Counsel to the Debtors and Debtors in Possession


                                        CERTIFICATION OF ENDORSEMENT
                                     UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

           Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
 or served upon all necessary parties.

                                                              /s/ Cullen D. Speckhart
Case 20-33113-KRH   Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23    Desc Main
                          Document    Page 178 of 198



                                   Exhibit C-1

              Redline of Bidding Procedures filed on October 13, 2020
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                   Document    Page 179 of 198


 KIRKLAND & ELLIS LLP                                  COOLEY LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
 Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
 Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
 601 Lexington Avenue                                  members of DC bar
 New York, New York 10022                              Olya Antle (VSB 83153)
 Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice
 Facsimile:       (212) 446-4900                       in
 -and-                                                 DC, supervised by members of DC bar
                                                       1299 Pennsylvania Avenue, NW, Suite 700
 John R. Luze (admitted pro hac vice)                  Washington, DC 20004-2400
 300 North LaSalle                                     Telephone:        (202) 842-7800
 Chicago, Illinois 60654                               Facsimile:        (202) 842-7899
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Co-Counsel to the Debtors and Debtors in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

                                                                        )
 In re:                                                                 )     Chapter 11
                                                                        )
 ASCENA RETAIL GROUP, INC., et al.,1                                    )     Case No. 20-33113 (KRH)
                                                                        )
                           Debtors.                                     )     (Jointly Administered)
                                                                        )

                                    BIDDING PROCEDURES
                             FOR THE SALE OF THE JUSTICE ASSETS

         On July 23, 2020, the above-captioned debtors and debtors in possession (collectively,
 the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States
 Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court
 for the Eastern District of Virginia (the “Bankruptcy Court”).

         On [__], 2020, the Bankruptcy Court entered the Order (I) Approving the Stalking Horse
 Protections, (II) Approving Bidding Procedures for the Sale of the Justice Assets, and
 (III) Approving Assumption and Assignment Procedures [Docket No. [__]] (the “Bidding




 1
     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
     claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
     Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
     Boulevard, Mahwah, New Jersey 07430.



 KE 71075274
Case 20-33113-KRH              Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                     Document    Page 180 of 198



 Procedures Order”),2 by which the Bankruptcy Court approved the following procedures (the
 “Bidding Procedures”).

        These Bidding Procedures set forth the process for a potential auction (the “Auction”)
 and sale (the “Sale”) of the right, title, and interest of the Debtors in and to certain Tween
 Brands, Inc. assets (the “Justice Assets”), subject to the option of the Stalking Horse Bidder (as
 defined below) to require the Debtors to consummate the Sale in accordance with the Stalking
 Horse Purchase Agreement (as defined below).

         The Debtors selected the bid (the “Stalking Horse Bid”) for the Justice Assets submitted
 by Premier Brands Justice Brand Holdings LLC (“PremierJustice Brands” and/or the “Stalking
 Horse Bidder”), after a comprehensive public bidding process. The Stalking Horse Bidder has
 executed that certain purchase agreement dated October 120, 2020 entered into by and among
 certain of the Debtors and PremierJustice Brands (as amended, supplemented or otherwise
 modified by the parties thereto, and including the disclosure schedules and exhibits attached
 thereto, the “Stalking Horse Purchase Agreement”) pursuant to which the Stalking Horse Bidder
 has agreed to purchase the Acquired Assets (as defined in the Stalking Horse Purchase
 Agreement), subject to the terms and conditions set forth therein. Having announced the
 Stalking Horse Bid, the Debtors will now conduct a round of open bidding during these
 chapter 11 cases intended to obtain the highest or otherwise best bid for the Justice Assets. The
 Stalking Horse Bid is subject to higher or better offers submitted in accordance with the terms
 and conditions of these Bidding Procedures.

 Copies of the Bidding Procedures Order or any other documents in the Debtors’ chapter
 11 cases are available upon request to Prime Clerk LLC by calling (877) 930-4319 (toll
 free) or (347) 899-4594 (international) or visiting the Debtors’ restructuring website at
 (https://cases.primeclerk.com/ascena).

 I.        Assets to be Auctioned.

         These Bidding Procedures set forth the terms by which prospective bidders may qualify
 for and participate in the Auction. The Justice Assets will be offered for sale through the
 Auction. The Debtors may consider bids from multiple bidders (including multiple bids
 submitted by the same bidder) for the Justice Assets. The Stalking Horse Bid referenced herein
 provides for the Stalking Horse Bidder’s acquisition of the Justice Assets in the absence of a
 higher or otherwise better offer.

 II.       Public Announcement of Auction.

         As soon as reasonably practicable after entry of the Bidding Procedures Order the
 Debtors shall (I) serve on the Notice Parties (as defined below) a notice of the Auction and Sale
 in the form attached hereto as Schedule 1 (the “Sale Notice”), and (II) publish the Sale Notice,


 2
       All capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion
       or the Bidding Procedures Order.


                                                           2
Case 20-33113-KRH               Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                            Desc Main
                                      Document    Page 181 of 198



 with any modifications necessary for ease of publication, in The New York Times (National
 Edition) to provide notice to any other potential interested parties.

 III.       Potential Bidder Requirements.

         To participate in the bidding process or otherwise be considered for any purpose
 hereunder, a person or entity (other than the Stalking Horse Bidder) interested in purchasing the
 Justice Assets (a “Potential Bidder”) must deliver or have previously delivered to the Debtors the
 following preliminary documentation (collectively, the “Preliminary Bid Documents”):

            a.       an executed confidentiality agreement (a “Confidentiality Agreement”) in form
                     and substance acceptable to the Debtors; and

            b.       sufficient information that the Potential Bidder has or can reasonably obtain the
                     financial capacity to close the Sale (including current audited or verified financial
                     statements of, or verified financial commitments obtained by, the Potential Bidder
                     (or, if the Potential Bidder is an entity formed for the purpose of acquiring the
                     property to be sold, the party that will bear liability for a breach) as well as an
                     overview of any recent transactions), the adequacy of which must be acceptable to
                     the Debtors.

         Only those Potential Bidders that have submitted acceptable Preliminary Bid
 Documentation (each, an “Acceptable Bidder”) to the reasonable satisfaction of the Debtors and
 their advisors, in consultation with the Consultation Parties,3 may submit bids to purchase the
 Justice Assets.

 IV.        Qualified Bid Requirements.

         To participate in the Auction, an Acceptable Bidder (other than the Stalking Horse
 Bidder) must deliver to the Debtors and their advisors an irrevocable offer for the purchase of the
 Justice Assets (each, a “Bid”), and shall meet the following criteria, in each case, on or prior to
 the Bid Deadline:

            a.       Purchased Assets and Assumed Liabilities: Each Bid must clearly state which
                     of the Justice Assets the Acceptable Bidder seeks to acquire and which liabilities
                     of the applicable Debtor the Acceptable Bidder agrees to assume;

            b.             Good Faith Deposit: The Bid must be accompanied by a cash deposit in
                     the amount equal to the greater of (i) $10,000,000 and (ii) 10% of the aggregate


 3
        The term “Consultation Parties” shall mean (a) the DIP Agents, (b) the DIP Lenders, (c) counsel to the DIP
        Agents, (d) one or more Initial Consenting Stakeholders under the RSA; (e) counsel to the Ad Hoc Group; and
        (f) the Official Committee of Unsecured Creditors (the “Committee”) and counsel to the Committee; provided
        that any party otherwise included as a Consultation Party shall not serve as a Consultation Party with respect to
        the sale of Justice Assets to which such party has submitted a Bid unless and until such party unequivocally
        revokes its Bid and waives its right to continue in the Auction process; provided further that any member of the
        Committee that submits a Bid shall not participate in any deliberations by the Committee as a Consultation Party.


                                                             3
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                   Document    Page 182 of 198



                  purchase price of the Bid to be held in an interest-bearing escrow account to be
                  identified and established by the Debtors (the “Good Faith Deposit”);

         c.                Purchase Price: Each Bid must clearly set forth the cash purchase price
                  to be paid, assuming a purchase of the Justice Assets and any assumption of
                  liabilities (the “Purchase Price”). The Purchase Price should be a single point
                  value in U.S. Dollars for the applicable Justice Assets on a cash-free, debt-free
                  basis;

         d.               Minimum Bid:4 At a minimum, each Bid must have a Purchase Price
                  equal to, or in excess of, of an amount equal to the sum of (i) the Cash Purchase
                  Price under, plus (ii) the assumption of Assumed Liabilities, plus (iii) payments
                  made for Inventory subject to Assigned POs pursuant to Section 1.1(a) of the
                  Stalking Horse Purchase Agreement, plus the Initial Minimum Overbid Amount;4
                  (iv) $2,000,000;

         e.               Markup of the Purchase Agreement: Each Acceptable Bidder must
                  provide a draft purchase agreement as well as a redline of such agreement marked
                  to reflect the amendments and modifications made to the form of the Stalking
                  Horse Purchase Agreement, which amendments and modifications may not be
                  inconsistent with these Bidding Procedures. Significant alterations to the Stalking
                  Horse Purchase Agreement are discouraged and may negatively impact a Bid;

         f.               Same or Better Terms; Bid Documents: Except as otherwise provided
                  in the Bidding Procedures, each Bid must be, in the Debtors’ reasonable business
                  judgment, in consultation with the Consultation Parties, substantially on the same
                  or better terms than the terms of the Stalking Horse Purchase Agreement. Each
                  Bid must include duly executed transaction documents, including a proposed
                  purchase agreement and any other ancillary documentation necessary to effectuate
                  the    transactions    contemplated     in   such     Bid    (such     documents,
                  the “Bid Documents”). The bid must be expressly made subject to the Debtors’
                  obligations to pay the Break-Up Fee and Expense Reimbursement pursuant to the
                  terms of the SaleStalking Horse Purchase Agreement, as modified by the
                  BidBidding Procedures Order.

         g.               No Qualified Bidder Bid Protections: Except as provided with respect
                  to the Stalking Horse Bidder, a Qualified Bid must include a statement that the
                  bid does not entitle such bidder to any break-up fee, termination fee, expense
                  reimbursement, or similar type of payment or reimbursement and a waiver of any


 4
     Capitalized terms used but not otherwise defined in this section IV.d. shall have the meanings ascribed to such
     terms in the Stalking Horse Purchase Agreement.

 4
     “Initial Minimum Overbid Amount” means an amount equal to the sum of (a) $500,000 plus (b) the Break-Up
     Fee (as defined in the Stalking Horse Purchase Agreement) plus (c) the Expense Reimbursement (as defined in
     the Stalking Horse Purchase Agreement).


                                                         4
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                   Desc Main
                           Document    Page 183 of 198



            substantial contribution administrative expense claim under section 503(b) of the
            Bankruptcy Code related to bidding for the Justice Assets;

      h.           Employee Obligations: Each Bid must indicate whether the Acceptable
            Bidder intends to hire all employees who are primarily employed in connection
            with the Justice Assets included in such Bid;

      i.            Sources of Financing: To the extent that the Bid is not accompanied by
            evidence of the Acceptable Bidder’s capacity to consummate the Sale set forth in
            its Bid with cash on hand, the Bid must include committed financing, documented
            to the Debtors’ satisfaction, that demonstrates that the Acceptable Bidder has
            received sufficient debt and/or equity funding commitments to satisfy the
            Acceptable Bidder’s obligations under the proposed Sale and other obligations
            under its Bid. Such funding commitments or other financing must be
            unconditional and must not be subject to any internal approvals, syndication
            requirements, diligence, or credit committee approvals, and shall have covenants
            and conditions acceptable to the Debtors;

      j.            Contingencies; No Financing or Diligence Outs: Any Bid (i) may not
            contain representations and warranties, covenants, or termination rights materially
            more onerous in the aggregate to the Debtors than those set forth in the Stalking
            Horse Purchase Agreement and (ii) shall not be conditioned on the obtaining or
            the sufficiency of financing, any internal approval, or on the outcome or review of
            due diligence;

      k.            Identity: Each Bid must fully disclose the identity of each entity and each
            entity’s shareholders, partners, investors, and ultimate controlling entities that will
            be bidding for or purchasing the applicable Justice Assets or otherwise
            participating in connection with such Bid, and the complete terms of any such
            participation, along with sufficient evidence that the Acceptable Bidder is legally
            empowered to complete the transactions on the terms contemplated by the parties.
            Each Bid must also include contact information for the specific person(s) whom
            Guggenheim and Kirkland & Ellis LLP should contact regarding such Bid;

      l.            As-Is, Where-Is: Each Bid must include a written acknowledgement and
            representation that the Acceptable Bidder: (i) has had an opportunity to conduct
            any and all due diligence prior to making its offer; (ii) has relied solely upon its
            own independent review, investigation, and/or inspection of any documents
            and/or the assets in making its Bid; and (iii) did not rely upon any written or oral
            statements, representations, promises, warranties, or guaranties whatsoever,
            whether express, implied, by operation of law, or otherwise, regarding the
            completeness of any information provided in connection therewith, except as
            expressly stated in the Acceptable Bidder’s proposed purchase agreement;

      m.           Authorization: Each Bid must contain evidence that the Acceptable
            Bidder has obtained all necessary authorizations or approvals from its
            shareholders and/or its board of managers or directors, or any other internal and

                                               5
Case 20-33113-KRH    Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                           Document    Page 184 of 198



            other approvals, as applicable, with respect to the submission of its Bid and the
            consummation of the transactions contemplated in such Bid;

      n.            Adequate Assurance of Future Performance: Each Bid (other than the
            Stalking Horse Bid) must (i) identify the Justice Executory Contracts and
            Unexpired Leases to be assumed or assumed and assigned in connection with the
            proposed Sale, (ii) provide for the payment of all Cure Amounts related to such
            Justice Executory Contracts and Unexpired Leases and by the Acceptable Bidder,
            and (iii) demonstrate, in the Debtors’ reasonable business judgment, in
            consultation with the Consultation Parties, that the Acceptable Bidder can provide
            adequate assurance of future performance under all such Justice Executory
            Contracts and Unexpired Leases sufficient to satisfy the requirements of sections
            365(b)(3) and 365(f)(2)(B) of the Bankruptcy Code;

      o.          Compliance with Bankruptcy Code and Non-Bankruptcy Law;
            Acknowledgment: Each Bid must comply in all respects with the Bankruptcy
            Code and any applicable non-bankruptcy law;

      p.             Compliance with the Debtors’ Privacy Policy: Each Bid must comply
            in all respects with the Debtors’ Justice privacy policy, which restricts the transfer
            of the personally identifiable information of its customers, and contain a
            statement acknowledging such compliance;

      q.            No Collusion: The Acceptable Bidder must acknowledge in writing
            (a) that it has not engaged in any collusion with respect to any Bids or the Sale,
            specifying that it did not agree with any Acceptable Bidders or Potential Bidders
            to control price; and (b) agree not to engage in any collusion with respect to any
            Bids, the Auction, or the Sale. For the avoidance of doubt, this requirement does
            not restrict Potential Bidder(s) from working with other Potential Bidder(s) with
            the Debtors’ prior written consent (email shall suffice);

      r.           Good Faith Offer: The Bid must constitute a good faith, bona fide offer
            to consummate the Sale;

      s.           Irrevocable: Each Bid must state that in the event a Bid is chosen as the
            Back-Up Bid (as defined below), it shall remain irrevocable until the Debtors and
            the Successful Bidder consummate the applicable Sale;

      t.           Back-Up Bid: Each Bid shall provide that the Acceptable Bidder will
            serve as a back-up bidder if the Acceptable Bidder’s Bid is the next highest or
            otherwise best bid;

      u.          Conditions to Closing: Each Bid must identify with particularity each
            and every condition to closing, including the Justice Executory Contracts and
            Unexpired Leases (each as defined in the Bidding Procedures Motion) for which
            assumption and assignment is required; and



                                              6
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                                Document    Page 185 of 198



        v.             Expected Closing Date: Each Bid must state the Acceptable Bidder’s
                expected date of closing of the Sale.

        Only Bids fulfilling all of the preceding requirements contained in this section may, or
 otherwise in the Debtors’ reasonable discretion, in consultation with the Consultation Parties, be
 deemed to be “Qualified Bids,” and only those parties submitting Qualified Bids may, at the
 Debtors’ reasonable discretion, be deemed to be “Qualified Bidders.”

         Within one (1) business day after the Bid Deadline, the Debtors, in consultation with the
 Consultation Parties, shall determine which Acceptable Bidders are Qualified Bidders and will
 notify the Acceptable Bidders whether Bids submitted constitute Qualified Bids, which will
 enable such Qualified Bidders to participate in the Auction. Any Bid that is not deemed a
 Qualified Bid shall not be considered by the Debtors; provided that if the Debtors receive a Bid
 prior to the Bid Deadline that does not satisfy the requirements of a Qualified Bid, the Debtors
 may provide the Acceptable Bidder with the opportunity to remedy any deficiencies prior to the
 Auction. The Stalking Horse Bidder shall be deemed to be a Qualified Bidder, the Stalking
 Horse Bid shall be deemed a Qualified Bid, and the Stalking Horse Bidder mayshall be entitled
 to participate in the Auction with respect to the Justice Assets. The Debtors shall inform counsel
 to the Stalking Horse Bidder whether the Debtors consider any Bid to be a Qualified Bid as soon
 as practicable after the Bid Deadline and in no event later than one (1) business day after the Bid
 Deadline.

 V.     Obtaining Due Diligence Access.

         Only Acceptable Bidders shall be eligible to receive due diligence information, access to
 the Debtors’ electronic data room, and additional non-public information regarding the Debtors.
 No Acceptable Bidder will be permitted to conduct any due diligence without entry into a
 Confidentiality Agreement. Beginning on the date the Debtors determine that a party is an
 Acceptable Bidder, or as soon as reasonably practicable thereafter, the Debtors will provide such
 Acceptable Bidder with access to an electronic data room and reasonable due diligence
 information, as requested by such Acceptable Bidder, as soon as reasonably practicable after
 such request. The Debtors shall post substantially all written due diligence provided to any
 Acceptable Bidder to the Debtors’ electronic data room for the benefit of all Acceptable Bidders.
 Acceptable Bidders will not, directly or indirectly, contact or initiate or engage in discussions in
 respect of matters relating to the Debtors or a potential transaction with any customer, supplier,
 or other contractual counterparty of the Debtors without the prior written consent of the Debtors.
 The due diligence period will end on the Bid Deadline and subsequent to the Bid Deadline the
 Debtors shall have no obligation to furnish any due diligence information.

         In connection with the provision of due diligence information to Acceptable Bidders,
 the Debtors shall not furnish any confidential information relating to the Debtors or a potential
 transaction to any person except an Acceptable Bidder or such Acceptable Bidder’s duly
 authorized representatives to the extent provided in an applicable Confidentiality Agreement.

        The Debtors and their advisors shall coordinate all reasonable requests for additional
 information and due diligence access from Acceptable Bidders; provided that the Debtors may
 decline to provide such information to Acceptable Bidders who, in the Debtors’ reasonable

                                                  7
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23              Desc Main
                               Document    Page 186 of 198



 business judgment have not established, or who have raised doubt, that such Acceptable Bidders
 intend in good faith to, or have the capacity to, consummate a Sale. For any bidder who is a
 competitor or customer of the Debtors or is affiliated with any competitors or customers of the
 Debtors, the Debtors reserve the right to withhold or modify any diligence materials that the
 Debtors determine are business-sensitive or otherwise inappropriate for disclosure to such
 bidder.

               A.      Communications with Acceptable Bidders (including Qualified
                       Bidders).

         Notwithstanding anything to the contrary in these Bidding Procedures, all substantive
 direct communications, including any diligence requests, with Acceptable Bidders (including any
 Qualified Bidders) shall be through Guggenheim.

               B.      Due Diligence from Acceptable Bidders (including Qualified Bidders).

         Each Acceptable Bidder (including any Qualified Bidder) shall comply with all
 reasonable requests for additional information and due diligence access requested by the Debtors
 or their advisors and their respective advisors, regarding the ability of such Acceptable Bidder
 (including any Qualified Bidder) to consummate its contemplated transaction. Failure by an
 Acceptable Bidder (including any Qualified Bidder, other than the Stalking Horse Bidder) to
 comply with such reasonable requests for additional information and due diligence access may
 be a basis for the Debtors, to determine that such bidder is no longer an Acceptable Bidder
 (including any Qualified Bidder, other than the Stalking Horse Bidder) or that a bid made by
 such bidder is not a Qualified Bid.

 Guggenheim Securities LLC, 330 Madison Avenue, New York, New York 10017, Attn.:
 Michael Gottlieb (Michael.Gottlieb@guggenheimpartners.com) and Stuart Erickson
 (Stuart.Erickson@guggenheimpartners.com), shall coordinate all requests for additional
 information and due diligence access on behalf of the Debtors.

 VI.    Indications of Interest.

         The Debtors reserve the right to require Acceptable Bidders to submit non-binding
 written indications of interest prior to the Bid Deadline specifying, among other things, the
 Justice Assets proposed to be acquired, the amount and type of consideration to be offered, and
 any other material terms to be included in a bid by such party. If an Acceptable Bidder fails to
 comply with any such request by the Debtors, the Debtors may, in consultation with one or more
 Required Consenting Stakeholders under the RSA and the Consultation Parties, deny such
 Acceptable Bidder further diligence access or deny such Acceptable Bidder further participation
 in the Auction process; provided that such Acceptable Bidder shall be granted the opportunity to
 cure such noncompliance with any request by the Debtors before being denied further
 participation in the Auction Pprocess. The Debtors also reserve the right to exclude any
 Acceptable Bidder (prior to its submission of a Qualified Bid) from continuing in the Auction
 process if the Debtors determine, in consultation with one or more Required Consenting



                                                8
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 187 of 198



 Stakeholders under the RSA and the Consultation Parties, that the consideration proposed to be
 paid by such Acceptable Bidder is insufficient.

 VII.   Bid Deadline.

         Binding Bids must be received by (a) the Debtors’ counsel, Kirkland & Ellis LLP,
 300 North     LaSalle    Street,  Chicago,    Illinois   60654,     Attn: John   R.    Luze
 (john.luze@kirkland.com) and Jeff Michalik (jeff.michalik@kirkland.com), (b) the Debtors’
 financial advisor, Guggenheim Securities, LLC, 330 Madison Avenue, New York, New York
 10017, Attn: Michael Gottlieb (Michael.Gottlieb@guggenheimpartners.com) and Stuart
 Erickson (Stuart.Erickson@guggenheimpartners.com), (c) proposed counsel to the Creditors’
 Committee, Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York, New
 York 10017, Attn: Robert Feinstein (rfeinstein@pszjlaw.com), Bradford Sandler
 (bsandler@pszjlaw.com), and Shirley Cho (scho@pszjlaw.com), and (d) the proposed financial
 advisor to the Creditors’ Committee, Province, Inc., 2360 Corporate Circle, Suite 330,
 Henderson,              NV               89074,             Attn: Paul              Huygens
 (phuygens@provincefirm.comphuygens@provincefirm.com)              and         Ed       Kim
 (ekim@provincefirm.com), in each case so as to be actually received no later than 5:00 p.m.
 (prevailing Eastern Time) on November 2, 2020 (the “Bid Deadline”).

 VIII. Evaluation of Qualified Bids.

         The Debtors shall evaluate Qualified Bids and identify the Qualified Bid that is, in
 the Debtors’ business judgment, and in consultation with the Consultation Parties, the highest or
 otherwise best Qualified Bid or combination of Qualified Bids for the Justice Assets
 (the “Starting Bid”). When determining the highest or otherwise best Qualified Bid, as
 compared to other Qualified Bids, the Debtors may consider the following factors, in addition to
 any other factors that the Debtors deem appropriate: (a) the amount and nature of the total
 consideration; (b) the likelihood of the Qualified Bidder’s ability to close a transaction and the
 timing thereof; (c) the net economic effect of any changes to the value to be received by each of
 the Debtors’ estates from the transaction contemplated by the Bid Documents; and (d) the tax
 consequences of such Qualified Bid. Two (2) business days prior to the date of the Auction, the
 Debtors shall notify the Stalking Horse Bidder and all Qualified Bidders as to which Qualified
 Bid is the Starting Bid for the Auction with respect to the applicable assets. At such time, the
 Debtors shall also distribute copies of the Starting Bid to the Stalking Horse Bidder and each
 Qualified Bidder.

 IX.    No Qualified Bids.

         If no Qualified Bids other than the Stalking Horse Bid are received by the Bid Deadline,
 then the Debtors may cancel the Auction, and may decide, in the Debtors’ reasonable business
 judgment, to designate shall be cancelled, the Stalking Horse Bid shall be designated as the
 Successful Bid and(as defined below) and the Debtors shall pursue entry of an order approving a
 Sale of the Justice Assets to the Stalking Horse Bidder pursuant to the Stalking Horse Purchase
 Agreement. The Debtors shall promptly file notice of any cancellation of the Auction and
 designation of the Stalking Horse Bid as the Successful Bid with the Bankruptcy Court.


                                                 9
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                               Document    Page 188 of 198



 X.     Auction.

        If one or more Qualified Bids (other than the Stalking Horse Bid) are received by the Bid
 Deadline with respect to any applicablethe Justice aAssets, then the Debtors shall conduct the
 Auction with respect to such assets. The Auction for the Justice Assets shall commence on
 November 5, 2020, at 10:00 a.m. (prevailing Eastern Time) via videoconference or such other
 form of remote communication arranged by counsel to the Debtors, or such later time or other
 place as the Debtors determine, in which case the Debtors shall timely notify the Stalking Horse
 Bidder and all other Qualified Bidders of such later time or other place, and file a notice of the
 change on the Bankruptcy Court’s docket for these chapter 11 cases.

        The Auction will be conducted in accordance with the following procedures
 (the “Auction Procedures”):

        a.      the Auction will be conducted openly;

        b.             only Qualified Bidders shall be entitled to bid at the Auction;

        c.             the Qualified Bidders shall appear at the Auction via videoconference or
                such other form of remote communication or through duly authorized
                representatives;

        d.             bidding shall begin with the Starting Bid;

        e.             subsequent bids (each, an “Overbid”) shall be made in minimum
                increments of $250,000;

        f.             each Qualified Bidder will be permitted a reasonable time to respond to
                previous bids at the Auction, as determined by the Debtors;

        g.              during the course of the Auction, the Debtors shall, after submission of
                each Overbid, promptly inform each Qualified Bidder of the terms of the previous
                bids and inform each Qualified Bidder which Overbid(s) reflect, in the Debtors’
                view, in consultation with the Consultation Parties, the highest or otherwise best
                bid(s) for the Justice Assets;

        h.             the Auction will be transcribed to ensure an accurate recording of the
                bidding at the Auction;

        i.             each Qualified Bidder will be required to confirm on the record that it has
                not engaged in any collusion with respect to the bidding or any Sale;

        j.              each Qualified Bidder will be required to confirm that its bid is a good
                faith, bona fide offer and it intends to consummate the Sale if selected as
                the Successful Bid;




                                                 10
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 189 of 198



        k.             the Bankruptcy Court and the Debtors will not consider bids made after
                the Auction has been closed; and

        l.           notwithstanding anything herein to the contrary, the Debtors may at any time
                choose to adjourn the Auction by announcement at the Auction. The Debtors
                shall promptly file notice of such adjournment with the Bankruptcy Court.

         At the Auction, the Debtors, in consultation with the Consultation Parties, shall have the
 right to modify the Auction Procedures or adopt and announce additional Auction Procedures,
 including, for example and without limitation, other Auction Procedures necessary for
 the Debtors to consider any bids to purchase fewer than all of the Justice Assets; provided,
 however that the Debtors shall not modify the Auction Procedures such that the bidding is (i)
 inconsistent in any material respect with the Bidding Procedures or the Stalking Horse Purchase
 Agreement and/or (ii) not transparent to the Qualified Bidders. Any Auction rules adopted by
 the Debtors will not modify any of the terms of the Stalking Horse Purchase Agreement or the
 rights of the Stalking Horse Bidder under the Bid Procedures without the consent of the Stalking
 Horse Bidder.

         Except as otherwise determined by the Debtors, in consultation with the Consultation
 Parties, only (i) the Debtors, (ii) the Debtors’ secured creditors, (iii) the Office of the United
 States Trustee, (iv) the Creditors’ Committee, (v) the Stalking Horse Bidder, (vi) any other
 Qualified Bidders, (vii) any creditor of the Debtors that at least five (5) business days prior to the
 Auction delivers to Debtors’ counsel (by mail or email at the address or email address identified
 hereinabove) a written request to attend the Auction, and (viii) the respective professionals of all
 of the foregoing shall be entitled to attend the Auction; provided that (x) the Debtors reserve the
 right to object to any request to attend the Auction made by the creditor pursuant to clause (vii)
 immediately above, and (y) if the Debtors and such creditor are unable to consensually resolve
 such objection promptly, the Debtors shall seek a teleconference with the Bankruptcy Court prior
 to the Auction to adjudicate such objection.

 XI.    Acceptance of the Successful Bid.

         The Auction shall continue until (i) there is only one Qualified Bid or a combination of
 Qualified Bids that the Debtors determine, in their reasonable business judgment and in a
 manner consistent with the exercise of their fiduciary duties and outlined below in further detail,
 and in consultation with the Consultation Parties, is the highest or otherwise best bid to purchase
 any or all of the Justice Assets (each, a “Successful Bid”), and (ii) the Debtors determine, in their
 reasonable business judgment, in consultation with the Consultation Parties, that further bidding
 is unlikely to result in a different Successful Bid or Successful Bids that would be reasonably
 acceptable to the Debtors, at which point, the Auction will be closed.

         When determining the highest or otherwise best Qualified Bid, as compared to other
 Qualified Bids, the Debtors may consider the following factors in addition to any other factors
 that the Debtors deem appropriate: (a) the amount and nature of the total consideration; (b) the
 likelihood of the Qualified Bidder’s ability to close a transaction and the timing thereof; (c) the
 net economic effect of any changes to the value to be received by each of the Debtors’ estates


                                                  11
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                 Desc Main
                                Document    Page 190 of 198



 from the transaction contemplated by the Bid Documents; and (d) the tax consequences of such
 Qualified Bid; and (e) any other consideration that may impact the Debtors’ stakeholders.

         Any Qualified Bidder that submits a Successful Bid will be deemed
 a “Successful Bidder” with respect to the Justice Assets. The Debtors shall promptly file notice
 of the Successful Bid and the Successful Bidder with the Bankruptcy Court. Following
 conclusion of the Auction and selection of a Successful Bidder, the Debtors shall present the
 results of the Auction at a hearing (the “Sale Hearing”) and shall seek Bankruptcy Court
 approval to enter into a binding purchase agreement with the Successful Bidder on the terms of
 the Successful Bid (the order approving such entry, the “Definitive Purchase Agreement Order”).
 For the avoidance of doubt, the Definitive Purchase Agreement Order shall deem the Debtors’
 selection of the Successful Bid final and, subject to the designation of the Back-Up Bid (defined
 below), the Debtors shall not solicit and /or accept any further bids or offers to submit a bid after
 such selection; provided that, notwithstanding anything to the contrary in these Bidding
 Procedures, nothing in these Bidding Procedures shall require the board of directors, board of
 managers, or such similar governing body of any Debtor to take or refrain from taking any action
 that would be inconsistent with applicable law or its fiduciary obligations under applicable law.

         Within one (1) business day of the selection of the Successful Bidder, such Successful
 Bidder (including both the Stalking Horse Bidder and Back-Up Bidder, if applicable) shall make
 a cash deposit, in addition to its Good Faith Deposit, in an amount calculated on the basis of the
 increased aggregate purchase price, submitted by wire transfer of immediately available funds to
 an escrow account to be identified and established by the Debtors pursuant to a customary and
 reasonable escrow agreement. Each Successful Bidder and the Debtors shall, as soon as
 commercially reasonable and practicable, complete and sign all agreements, contracts,
 instruments, or other documents evidencing and containing the terms upon which each such
 Successful Bid was made.

 XII.   Designation of Back-Up Bidder.

         The Qualified Bidder with the second highest or otherwise best bid or combination of
 bids (the “Back-Up Bid”) to purchase any or all of the Justice Assets (the “Back-Up Bidder”)
 will be determined by the Debtors at the conclusion of the Auction, in consultation with the
 Consultation Parties, and will be announced at that time to all the Qualified Bidders participating
 in the Auction. The Debtors’ selection of a Back-Up Bid shall be deemed final and the Debtors
 shall not accept any further bids or offers to submit a bid after such selection. If for any reason a
 Successful Bidder fails to consummate the purchase of such assets within the time permitted,
 then the Back-Up Bidder will automatically be deemed to have submitted the Successful Bid for
 such assets, and the Back-Up Bidder shall be deemed a Successful Bidder for such assets and
 shall be required to consummate any Sale with the Debtors as soon as is reasonably practicable
 without further order of the Bankruptcy Court, provided that the Debtors shall file a notice with
 the Bankruptcy Court.

        Except as otherwise provided in the Stalking Horse Purchase Agreement, the Back-Up
 Bid shall remain open and irrevocable until the earliest to occur of (i) forty-five (45) days after
 completion of the Auction, (ii) consummation of an Alternative Transaction with one or more
 Successful Bidders at an Auction, and (iii) the release of such Back-Up Bid by the Debtors in

                                                  12
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                                Document    Page 191 of 198



 writing (the “Back-Up Termination Date”). The Debtors shall return the Back-Up Bidder’s
 deposit and pay any Break-Up Fee and/or Expense Reimbursement owed within three (3)
 business days of the Back-Up Termination Date.

 XIII. Stalking Horse Protections.

         Pursuant to the Bidding Procedures Order, the Stalking Horse Bidder is entitled to the
 Stalking Horse Protections in the amounts set forth in, and in accordance with the terms of, the
 Stalking Horse Purchase Agreement and the Bidding Procedures Order. For the avoidance of
 doubt, except for the Stalking Horse Bidder, no other party submitting an offer or Bid or a
 Qualified Bid shall be entitled to any expense reimbursement, break-up fee, termination fee, or
 similar fee or payment.

 XIV. XIII. Approval of the Sale.

          A hearing to consider approval of the Sale (the “Sale Hearing”), is currently scheduled to
 take place on November 12, 2020, at 1:00 p.m. (prevailing Eastern Time), before the Honorable
 Kevin R Huennekens, at the United States Bankruptcy Court for the Eastern District of Virginia,
 Richmond Division, 701 East Broad Street, 5th Floor, Richmond, Virginia, 23219 or conducted
 consistent with the procedures established pursuant to the Bankruptcy Court’s standing orders
 regarding remote hearings in bankruptcy cases due to the COVID-19 pandemic, all of which are
 facilitated via Zoomgov.

         At the Sale Hearing certain findings will be sought from the Bankruptcy Court regarding
 the Auction, including, among other things, that: (1) the Auction was conducted, and
 the Successful Bidder was selected, in accordance with the Bidding Procedures; (2) the Auction
 was fair in substance and procedure; (3) the Successful Bid was a Qualified Bid as defined in
 the Bidding Procedures; and (4) consummation of any Sale as contemplated by the Successful
 Bid in the Auction will provide the highest or otherwise best offer for the Justice Assets and is in
 the best interests of the Debtors and their estates. The Sale Hearing may be continued to a
 later date by the Debtors by sending notice prior to, or making an announcement at, the
 Sale Hearing. No further notice of any such continuance will be required to be provided to
 any party (including the Stalking Horse Bidder).

         Objections to the Sale, any of the relief requested in the Motion, and entry of any order
 approving the sale (the “Sale Order”) must (i) be in writing and specify the nature of such
 objection; (ii) comply with the Bankruptcy Code, Bankruptcy Rules, Local Bankruptcy Rules,
 and all orders of the Court; and (iii) be filed with the Court and served so as to by actually
 received by the Debtors, counsel to the Debtors, and the Notice Parties by November 49, 2020 at
 125:00 p.m. (prevailing Eastern Time).

 XV.    XIV. Return of Good Faith Deposit.

        Subject to the Stalking Horse Purchase Agreement, the Good Faith Deposit of a
 Successful Bidder shall, upon consummation of any Sale, be credited to the Purchase Price paid
 for the applicable Justice Assets. IfSubject to the Stalking Horse Purchase Agreement, if a
 Successful Bidder fails to consummate any Sale, then the Good Faith Deposit shall be forfeited
 to, and retained irrevocably by, the Debtors, and all parties in interest, and the Debtors
                                                  13
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                Desc Main
                                Document    Page 192 of 198



 specifically, reserve the right to seek all available damages from the defaulting Successful
 Bidder.

         TheSubject to the Stalking Horse Purchase Agreement, the Good Faith Deposit of any
 Qualified Bidders that are not Successful Bidders or Back-Up Bidders will be returned within
 five business days after the Auction or upon the permanent withdrawal of the proposed Sale, and
 the Good Faith Deposit of any Back-Up Bidders will be returned within five business days after
 the consummation of any Sale.

 XVI. XV. Reservation of Rights.

         The Debtors reserve their rights to, subject to the terms of the Stalking Horse Purchase
 Agreement and these Bidding Procedures, and in consultation with the Consultation Parties, to
 modify these Bidding Procedures in their reasonable business judgment and in a manner
 consistent with the exercise of their fiduciary duties in any manner that will best promote the
 goals of the bidding process, or impose, at or before the Auction, additional customary terms and
 conditions on the sale of the Justice Assets, including, without limitation: (1) extending the
 deadlines set forth in the Bidding Procedures; (2) adjourning the Auction without further notice;
 (3) adding procedural rules that are reasonably necessary or advisable under the circumstances
 for conducting the Auction; (4) canceling the Auction; (5) rejecting any or all Bids or Qualified
 Bids; and (6) adjusting the applicable minimum overbid increment. The Debtors shall provide
 advance notice in writing of any such modification to any Qualified Bidder, including the
 Stalking Horse Bidder. For the avoidance of doubt, subject to the Stalking Horse Purchase
 Agreement, the Debtors reserve the right at any point prior to the selection of the Successful
 Bidder to terminate the Sale processes contemplated hereunder with respect to any or all of the
 Justice Assets.

         All parties expressly reserve all of their rights (and do not waive any such rights) to seek
 Bankruptcy Court relief with regard to the Auction, the Bidding Procedures, the Sale, and any
 related items (including, if necessary, to seek an extension of the Bid Deadline).

 XVII. XVI. Consent to Jurisdiction.

         All Qualified Bidders at the Auction will be deemed to have consented to the core
 jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection with any
 disputes relating to the Sale, the Auction and the construction and enforcement of these Bidding
 Procedures, and/or any written indications of interest, Preliminary Bid Documents, or the Bid
 Documents, as applicable, and consented to the entry of a final order or judgment in any way
 related to these Bidding Procedures, the bid process, the Auction, the Sale Hearing, or the
 construction and enforcement of any agreement or any other document relating to a Sale if it is
 determined that the Bankruptcy Court would lack Article III jurisdiction to enter such a final
 order or judgment absent the consent of the parties.

        Any parties raising a dispute relating to these Bidding Procedures must request that such
 dispute be heard by the Bankruptcy Court on an expedited basis.




                                                  14
Case 20-33113-KRH         Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                  Desc Main
                                Document    Page 193 of 198



 XVIII. XVII. Fiduciary Out.

         Notwithstanding anything to the contrary in these Bidding Procedures, nothing in these
 Bidding Procedures or the Bidding Procedures Order shall require a Debtor or the board of
 directors, board of managers, or similar governing body of a Debtor to take any action or to
 refrain from taking any action related to any sale transaction or with respect to these Bidding
 Procedures, to the extent such Debtor, board of director, board of managers, or such similar
 governing body reasonably determines in good faith, in consultation with counsel, that taking or
 failing to take such action, as applicable, would be inconsistent with applicable law or its
 fiduciary obligations under applicable law.

 XIX. XVIII. Alternative Proposals.

         Further, notwithstanding anything to the contrary in these Bidding Procedures, and
 subject to the Stalking Horse Purchase Agreement, through the acceptance of the Successful Bid,
 the Debtors and their respective directors, officers, employees, investment bankers, attorneys,
 accountants, consultants, and other advisors or representatives shall have the right to: (a)
 consider, respond to, and facilitate alternate proposals for sales or other restructuring transactions
 involving any or all of the Justice Assets (each an “Alternate Proposal”); (b) subject to the terms
 and conditions of these Bidding Procedures, provide access to non-public information
 concerning the Debtors to any entity or enter into confidentiality agreements or nondisclosure
 agreements with any entity; (c) maintain or continue discussions or negotiations with respect to
 Alternate Proposals; (d) otherwise cooperate with, assist, participate in, or facilitate any
 inquiries, proposals, discussions, or negotiation of Alternate Proposals; and (e) enter into or
 continue discussions or negotiations with holders of claims against or equity interests in a
 Debtor, any other party in interest in these chapter 11 cases (including the Creditors’ Committee
 and the United States Trustee), or any other entity regarding Alternate Proposals. Nothing in
 these Bidding Procedures shall be construed as a waiver of any parties’ rights with respect to an
 Alternative Transaction.

 XX.    XIX. Notice Parties.

         Information that must be provided to the “Notice Parties” under these Bidding Procedures
 must be provided to the following parties or their respective counsel, if known (collectively,
 the “Notice Parties”): (a) the United States Trustee for the Eastern District of Virginia; (b) the
 holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis); (c) the
 agents under the Debtors’ prepetition secured facilities and counsel thereto; (d) the DIP Agents
 and their respective counsel thereto; (e) the United States Attorney’s Office for the Eastern
 District of Virginia; (f) the Internal Revenue Service; (g) the office of the attorneys general for
 the states in which the Debtors operate; (h) the Securities and Exchange Commission; (i) the
 Stalking Horse Bidder (and counsel to the Stalking Horse Bidder); (j) all parties who have
 expressed a written interest in some or all of the Justice Assets; (k) all known holders of liens,
 encumbrances, and other claims secured by the Justice Assets; (l) each governmental agency that
 is an interested party with respect to the Sale and transactions proposed thereunder; (m) the
 Creditors’ Committee; and (n) any party that has requested notice pursuant to Bankruptcy Rule
 2002.


                                                  15
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                               Document    Page 194 of 198



 XXI. XX. Consultation Rights of the Consultation Parties.

        The Debtors will consult with the Consultation Parties (a) with respect to any action,
 evaluation, or determination by the Debtors that is expressly contemplated or authorized by these
 Bidding Procedures, or (b) to the extent not explicitly required by these Bidding Procedures, in
 any event before making any material decision with respect to the Sale or Auction.




                                                16
Case 20-33113-KRH             Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                     Desc Main
                                    Document    Page 195 of 198
 [Different first page link-to-previous setting changed from off in original to on in modified.]
 [Link-to-previous setting changed from off in original to on in modified.]

                                                      Schedule 1

                                     Notice of Auction and Sale Hearing




                                                            1
Case 20-33113-KRH             Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                           Desc Main
                                    Document    Page 196 of 198




 KIRKLAND & ELLIS LLP                                   COOLEY LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                     Cullen D. Speckhart (VSB 79096)
 Edward O. Sassower, P.C.                               Admitted to practice in New York, Virginia, Missouri and
 Steven N. Serajeddini, P.C. (admitted pro hac vice)    Texas; Not admitted to practice in DC, supervised by
 601 Lexington Avenue                                   members of DC bar
 New York, New York 10022                               Olya Antle (VSB 83153)
 Telephone:       (212) 446-4800                        Admitted to practice in Virginia; Not admitted to practice
 Facsimile:       (212) 446-4900                        in
 -and-                                                  DC, supervised by members of DC bar
                                                        1299 Pennsylvania Avenue, NW, Suite 700
 John R. Luze (admitted pro hac vice)                   Washington, DC 20004-2400
 300 North LaSalle                                      Telephone:        (202) 842-7800
 Chicago, Illinois 60654                                Facsimile:        (202) 842-7899
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Co-Counsel to the Debtors and Debtors in Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                                         )
 In re:                                                                  )     Chapter 11
                                                                         )
 ASCENA RETAIL GROUP, INC., et al.,51                                    )     Case No. 20-33113 (KRH)
                                                                         )
                            Debtors.                                     )     (Jointly Administered)
                                                                         )

                     NOTICE OF SALE BY AUCTION AND SALE HEARING


         PLEASE TAKE NOTICE that on [__], 2020, the United States Bankruptcy Court for
 the Eastern District of Virginia (the “Court”) entered the Order (I) Approving the Stalking Horse
 Protections, (II) Approving Bidding Procedures for the Sale of the Justice Assets, and
 (III) Approving Assumption and Assignment Procedures [Docket No. [__]] (the “Bidding
 Procedures Order”)62 in the chapter 11 cases of the above-captioned debtors and debtors in
 possession (collectively, the “Debtors”).




 51
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
      Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
      Boulevard, Mahwah, New Jersey 07430.

 62
      Capitalized terms used but not defined in this notice have the meanings given to them in the Bidding Procedures
      Order.
Case 20-33113-KRH        Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23               Desc Main
                               Document    Page 197 of 198



        PLEASE TAKE FURTHER NOTICE that the Debtors are soliciting offers for the
 purchase of the Justice Assets consistent with the bidding procedures (the “Bidding Procedures”)
 approved by the Court by Bidding Procedures Order. All interested bidders should carefully
 read the Bidding Procedures and Bidding Procedures Order. To the extent that there are any
 inconsistencies between this notice and the Bidding Procedures or Bidding Procedures Order, the
 Bidding Procedures or Bidding Procedures Order, as applicable, shall govern in all respects.

        PLEASE TAKE FURTHER NOTICE that, if the Debtors receive qualified competing
 bids within the requirements and time frame specified by the Bidding Procedures, the Debtors
 will conduct an auction (the “Auction”) of the Assets on November 5, 2020 at 10:00 a.m.
 (prevailing Eastern Time) via videoconference or such other form of remote communication
 arranged by counsel to the Debtors.

         PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the Sale
 at a hearing scheduled to commence on or before November 12, 2020 at 1:00 p.m. (prevailing
 Eastern Time) (the “Sale Hearing”) before the Honorable Kevin R Huennekens, at the United
 States Bankruptcy Court for the Eastern District of Virginia, Richmond Division, 701 East Broad
 Street, 5th Floor, Richmond, Virginia, 23219 or conducted consistent with the procedures
 established pursuant to the Bankruptcy Court’s standing orders regarding remote hearings in
 bankruptcy cases due to the COVID-19 pandemic, all of which are facilitated via Zoomgov.

         PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bidding
 Procedures Order, objections to consummation or approval of the Sale must (a) be in writing;
 (b) conform to the applicable provisions of the Bankruptcy Rules and the Local Bankruptcy
 Rules; (c) state with particularity the legal and factual bases for the objection and the specific
 grounds therefor; and (d) be filed with the Court and served so as to be actually received on or
 before November 9, 2020 at 5:00 p.m. (prevailing Eastern Time) by the following parties:
 (i) the Debtors, Ascena Group Retail, Inc., 933 MacArthur Boulevard, Mahwah, New Jersey
 07430, Attn: Michael Veitenheimer; (ii) counsel to the Debtors, Kirkland & Ellis LLP, 300
 North LaSalle, Chicago, Illinois 60654, Attn: John R. Luze and Jeff Michalik and Kirkland &
 Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Steven N. Serajeddini,
 P.C.; (iii) co-counsel to the Debtors, Cooley LLP, 1299 Pennsylvania Avenue, NW, Suite 700,
 Washington, D.C. 20004-2400, Attn: Cullen D. Speckhart and Olya Antle; (iv) counsel to the
 ABL agent, (a) Morgan Lewis & Bockius LLP, One Federal Street, Boston, Massachusetts
 02110, Attn: Matthew F. Furlong, Julia Frost-Davies and Christopher L. Carter, and (b) Hunton
 Andrews Kurth LLP, Riverfront Plaza, East Tower, 951 East Byrd Street, Richmond, Virginia
 23219, Attn: Tyler P. Brown; (v) the United States Trustee for the Eastern District of Virginia,
 701 East Broad Street, Suite 4304, Richmond, Virginia 23219, Attn: Kathryn Montgomery;
 (vi) proposed counsel to the Creditors’ Committee, Pachulski Stang Ziehl & Jones LLP, 780
 Third Avenue, 34th Floor, New York, New York 10017, Attn: Robert Feinstein, Bradford
 Sandler, and Shirley Cho; (vii) counsel to the term loan ad hoc group, Milbank LLP, 55 Hudson
 Yards, New York, NY 1001, Attn: Evan R. Fleck, Esq; (viii) counsel to the Stalking Horse
 Bidder, Mintz & GoldSchulte Roth & Zabel LLP, 600919 Third Avenue, 25th Floor, New York,
 New York 1001622, Attn: Andrew GottesmanKristine Manoukian and Kelly Knight.

          CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION


 2
Case 20-33113-KRH            Doc 965 Filed 10/20/20 Entered 10/20/20 15:29:23                     Desc Main
                                   Document    Page 198 of 198



      ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION
 TO THE SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN
 ACCORDANCE WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER
 BARRED FROM ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH
 RESPECT TO THE TRANSFER OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
 ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, EXCEPT AS
 SET FORTH IN THE APPLICABLE PURCHASE AGREEMENT.
 Richmond, Virginia
 Dated: October 1320, 2020

                                                      /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                  COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (admitted pro hac vice)   Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                  members of DC bar
New York, New York 10022                              Olya Antle (VSB 83153)
Telephone:      (212) 446-4800                        Admitted to practice in Virginia; Not admitted to practice
Facsimile:      (212) 446-4900                        in DC, supervised by members of DC bar
Email:          edward.sassower@kirkland.com          1299 Pennsylvania Avenue, NW, Suite 700
                steven.serajeddini@kirkland.com       Washington, DC 20004-2400
-and-                                                 Telephone:        (202) 842-7800
                                                      Facsimile:        (202) 842-7899
John R. Luze (admitted pro hac vice)                  Email:            cspeckhart@cooley.com
300 North LaSalle Street                                                oantle@cooley.com-
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200
Email:             john.luze@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession




 3
